Exhibit 10.5

 

AMENDED AND RESTATED OFFICE LEASE

 

KILROY REALTY

 

PACIFIC CORPORATE CENTER

 

 

KILROY REALTY, L.P.,

 

a Delaware limited partnership,

 

as Landlord,

 

and

 

FAVRILLE, INC.,

 

a Delaware corporation,

 

as Tenant.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

6

 

 

 

ARTICLE 2

LEASE TERM; OPTION TERM(S)

8

 

 

 

ARTICLE 3

BASE RENT

11

 

 

 

ARTICLE 4

ADDITIONAL RENT

12

 

 

 

ARTICLE 5

USE OF PREMISES

20

 

 

 

ARTICLE 6

SERVICES AND UTILITIES

21

 

 

 

ARTICLE 7

REPAIRS

25

 

 

 

ARTICLE 8

ADDITIONS AND ALTERATIONS

26

 

 

 

ARTICLE 9

COVENANT AGAINST LIENS

29

 

 

 

ARTICLE 10

INSURANCE

29

 

 

 

ARTICLE 11

DAMAGE AND DESTRUCTION

33

 

 

 

ARTICLE 12 [a05-18404_1ex10d5.htm#Article12Nonwaiver_214108]

NONWAIVER [a05-18404_1ex10d5.htm#Article12Nonwaiver_214108]

36 [a05-18404_1ex10d5.htm#Article12Nonwaiver_214108]

 

 

 

ARTICLE 13 [a05-18404_1ex10d5.htm#Article13Condemnation_214117]

CONDEMNATION [a05-18404_1ex10d5.htm#Article13Condemnation_214117]

36 [a05-18404_1ex10d5.htm#Article13Condemnation_214117]

 

 

 

ARTICLE 14 [a05-18404_1ex10d5.htm#Article14AssignmentAndSubletting_214212]

ASSIGNMENT AND SUBLETTING
[a05-18404_1ex10d5.htm#Article14AssignmentAndSubletting_214212]

37 [a05-18404_1ex10d5.htm#Article14AssignmentAndSubletting_214212]

 

 

 

ARTICLE 15 [a05-18404_1ex10d5.htm#Article15SurrenderOfPremisesOwner_214457]

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES
[a05-18404_1ex10d5.htm#Article15SurrenderOfPremisesOwner_214457]

41 [a05-18404_1ex10d5.htm#Article15SurrenderOfPremisesOwner_214457]

 

 

 

ARTICLE 16 [a05-18404_1ex10d5.htm#Article16HoldingOver_214858]

HOLDING OVER [a05-18404_1ex10d5.htm#Article16HoldingOver_214858]

42 [a05-18404_1ex10d5.htm#Article16HoldingOver_214858]

 

 

 

ARTICLE 17 [a05-18404_1ex10d5.htm#Article17EstoppelCertificates_214902]

ESTOPPEL CERTIFICATES
[a05-18404_1ex10d5.htm#Article17EstoppelCertificates_214902]

43 [a05-18404_1ex10d5.htm#Article17EstoppelCertificates_214902]

 

 

 

ARTICLE 18 [a05-18404_1ex10d5.htm#Article18Subordination_214913]

SUBORDINATION [a05-18404_1ex10d5.htm#Article18Subordination_214913]

43 [a05-18404_1ex10d5.htm#Article18Subordination_214913]

 

 

 

ARTICLE 19 [a05-18404_1ex10d5.htm#Article19DefaultsRemedies_214947]

DEFAULTS; REMEDIES [a05-18404_1ex10d5.htm#Article19DefaultsRemedies_214947]

44 [a05-18404_1ex10d5.htm#Article19DefaultsRemedies_214947]

 

 

 

ARTICLE 20 [a05-18404_1ex10d5.htm#Article20CovenantOfQuietEnjoyment_215118]

COVENANT OF QUIET ENJOYMENT
[a05-18404_1ex10d5.htm#Article20CovenantOfQuietEnjoyment_215118]

47 [a05-18404_1ex10d5.htm#Article20CovenantOfQuietEnjoyment_215118]

 

 

 

ARTICLE 21 [a05-18404_1ex10d5.htm#Article21SecurityDepositLetterOfC_215131]

SECURITY DEPOSIT; LETTER OF CREDIT
[a05-18404_1ex10d5.htm#Article21SecurityDepositLetterOfC_215131]

48 [a05-18404_1ex10d5.htm#Article21SecurityDepositLetterOfC_215131]

 

 

 

ARTICLE 22 [a05-18404_1ex10d5.htm#Article22TelecommunicationsEquipm_215506]

TELECOMMUNICATIONS EQUIPMENT
[a05-18404_1ex10d5.htm#Article22TelecommunicationsEquipm_215506]

52 [a05-18404_1ex10d5.htm#Article22TelecommunicationsEquipm_215506]

 

 

 

ARTICLE 23 [a05-18404_1ex10d5.htm#Article23Signs_215556]

SIGNS [a05-18404_1ex10d5.htm#Article23Signs_215556]

53 [a05-18404_1ex10d5.htm#Article23Signs_215556]

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 24 [a05-18404_1ex10d5.htm#Article24ComplianceWithLaw_215715]

COMPLIANCE WITH LAW [a05-18404_1ex10d5.htm#Article24ComplianceWithLaw_215715]

55 [a05-18404_1ex10d5.htm#Article24ComplianceWithLaw_215715]

 

 

 

ARTICLE 25 [a05-18404_1ex10d5.htm#Article25LateCharges_215838]

LATE CHARGES [a05-18404_1ex10d5.htm#Article25LateCharges_215838]

56 [a05-18404_1ex10d5.htm#Article25LateCharges_215838]

 

 

 

ARTICLE 26 [a05-18404_1ex10d5.htm#Article26LandlordsRightToCureDefa_215845]

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
[a05-18404_1ex10d5.htm#Article26LandlordsRightToCureDefa_215845]

56 [a05-18404_1ex10d5.htm#Article26LandlordsRightToCureDefa_215845]

 

 

 

ARTICLE 27 [a05-18404_1ex10d5.htm#Article27EntryByLandlord_215900]

ENTRY BY LANDLORD [a05-18404_1ex10d5.htm#Article27EntryByLandlord_215900]

57 [a05-18404_1ex10d5.htm#Article27EntryByLandlord_215900]

 

 

 

ARTICLE 28 [a05-18404_1ex10d5.htm#Article28TenantParking_215910]

TENANT PARKING [a05-18404_1ex10d5.htm#Article28TenantParking_215910]

57 [a05-18404_1ex10d5.htm#Article28TenantParking_215910]

 

 

 

ARTICLE 29 [a05-18404_1ex10d5.htm#Article29MiscellaneousProvisions_215946]

MISCELLANEOUS PROVISIONS
[a05-18404_1ex10d5.htm#Article29MiscellaneousProvisions_215946]

58 [a05-18404_1ex10d5.htm#Article29MiscellaneousProvisions_215946]

 

iii

--------------------------------------------------------------------------------


 

INDEX

 

 

Page(s)

 

 

Accountant

20

 

Additional Notice

25

 

Additional Rent

12

 

Affiliate

41

 

Alterations

26

 

Applicable Laws

55

 

Award

11

 

Bank Prime Loan

56

 

Base Building

27

 

Base Rent

11

 

Brokers

63

 

BS Exception

25

 

Building Monument Sign

53

 

Building Structure

25

 

Building System

22

 

Building Systems

22

 

Building Top Sign

53

 

CC&Rs

21

 

CGCC

41

 

cGMP Standard

3

 

Comparable Area

10

 

Comparable Buildings

9

 

Comparable Deals

9

 

Comparable Term

9

 

Cosmetic Alterations

27

 

Damage Termination Date

35

 

Damage Termination Notice

35

 

Direct Expenses

12

 

Eligibility Period

25

 

Environmental Laws

65

 

Estimate

19

 

Estimate Statement

19

 

Estimated Direct Expenses

19

 

Excess

18

 

Exercise Notice

10

 

Existing Tenant

6

 

Expense Year

13

 

Force Majeure

61

 

Hazardous Material(s)

65

 

HVAC

22

 

Initial Notice

25

 

Landlord

1

 

Landlord Default

25

 

Landlord Parties

29

 

 

i

--------------------------------------------------------------------------------


 

 

Page(s)

 

 

Landlord Response Date

10

 

Landlord Response Notice

10

 

Landlord’s Option Rent Calculation

10

 

L-C

48

 

L-C Amount

48

 

L-C Security Deposit

51

 

Lease

1

 

Lease Commencement Date

8

 

Lease Expiration Date

8

 

Lease Term

8

 

Lease Year

8

 

Lines

65

 

Mail

61

 

Market Rent

8

 

Neutral Arbitrator

11

 

Nondisturbance Agreement

44

 

Notices

61

 

Objectionable Name

54

 

Operating Expenses

13

 

Option Rent

8

 

Option Term

8

 

Option Term TI Allowance

9

 

Original Improvements

32

 

Other Improvements

68

 

Outside Agreement Date

10

 

Permitted Assignee

8

 

Permitted Use

3

 

Premises

6

 

Proposition 13

17

 

Reestablishment Notice

49

 

Renovations

64

 

Rent Concessions

9

 

Rent.

12

 

Required L-C Amount

49

 

Required Thresholds

50

 

Sign Specifications

54

 

Statement

18

 

Subject Space

37

 

Summary

1

 

Tax Expenses

16

 

Telecommunications Equipment

52

 

Tenant

1

 

Tenant Parties

30

 

Tenant Work Letter

6

 

Tenant’s Maintenance Obligations

22

 

 

ii

--------------------------------------------------------------------------------


 

 

Page(s)

 

 

Tenant’s Option Rent Calculation

10

 

Tenant’s Share

18

 

Tenant’s Signage

53

 

Transfer

40

 

Transfer Notice

37

 

Transfer Premium

39

 

Transferee

37

 

Transfers

37

 

Working Capital

50

 

 

iii

--------------------------------------------------------------------------------


 

PACIFIC CORPORATE CENTER

 

AMENDED AND RESTATED OFFICE LEASE

 

This Amended and Restated Office Lease (the “Lease”), dated as of the date set
forth in Section 1 of the Summary of Basic Lease Information (the “Summary”),
below, is made by and between KILROY REALTY, L.P., a Delaware limited
partnership (“Landlord”), and FAVRILLE, INC., a Delaware corporation (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

 

DESCRIPTION

 

 

 

 

 

1.

Date:

 

 

 

 

 

 

 

 

 

1.1

Date of Lease:

 

October 31, 2005.

 

 

 

 

 

 

1.2

Effective Date:

 

November 1, 2005.

 

 

 

 

 

2.

Premises:

 

 

 

2.1

Building:

 

That certain building located at 10421 Pacific Center Court in the “Project” in
Sorrento Mesa, which Building contains 79,871 rentable square feet of space.

 

 

 

 

 

 

2.2

Premises:

 

All of the leasable area within the Building, as more particularly identified in
Exhibit A to the Office Lease.

 

 

 

 

 

 

2.3

Project:

 

The Building is part of a multi-building project known as the “Pacific Corporate
Center”, as further set forth in Section 1.1.2 of this Lease.

3.

Lease Term

 

 

 

(Article 2):

 

 

 

 

 

 

 

 

3.1

Length of Term:

 

Nineteen (19) years and eight (8) months.

 

3.2

Lease Commencement Date:

 

November 1, 2005

 

3.3

Lease Expiration Date:

 

June 30, 2025.

 

--------------------------------------------------------------------------------


 

 

4.

Base Rent (Article 3):

 

 

 

 

 

 

 

 

 

Approximate Monthly

 

Period

 

 

 

Monthly

 

Rental Rate

 

During

 

Annualized

 

Installment

 

per Rentable

 

Lease Term

 

Base Rent

 

of Base Rent

 

Square Foot

 

 

 

 

 

 

 

 

 

November 1, 2005 – January 31, 2007

 

See Exhibit I

 

See Exhibit I

 

See Exhibit I

 

February 1, 2007 – January 31, 2008

 

$

3,450,427.20

 

$

287,535.60

 

$

3.6000

 

February 1, 2008 – January 31, 2009

 

$

3,571,192.15

 

$

297,599.35

 

$

3.7260

 

February 1, 2009 – January 31, 2010

 

$

3,696,183.88

 

$

308,015.32

 

$

3.8564

 

February 1, 2010 – January 31, 2011

 

$

3,825,550.31

 

$

318,795.86

 

$

3.9914

 

February 1, 2011 – January 31, 2012

 

$

3,959,444.57

 

$

329,953.71

 

$

4.1311

 

February 1, 20012 – January 31, 20013

 

$

4,098,025.13

 

$

341,502.09

 

$

4.2757

 

February 1, 2013 – January 31, 2014

 

$

4,241,456.01

 

$

353,454.67

 

$

4.4253

 

February 1, 2014 – January 31, 2015

 

$

4,389,906.97

 

$

365,825.58

 

$

4.5802

 

February 1, 2015 – January 31, 2016

 

$

4,543,553.72

 

$

378,629.48

 

$

4.7405

 

February 1, 2016 – January 31, 2017

 

$

4,702,578.10

 

$

391,881.51

 

$

4.9064

 

February 1, 2017 – January 31, 2018

 

$

4,867,168.33

 

$

405,597.36

 

$

5.0782

 

February 1, 2018 – January 31, 2019

 

$

5,037,519.22

 

$

419,793.27

 

$

5.2559

 

February 1, 2019 – January 31, 2020

 

$

5,213,832.40

 

$

434,486.03

 

$

5.4398

 

February 1, 2020 – January 31, 2021

 

$

5,396,316.53

 

$

449,693.04

 

$

5.6302

 

February 1, 2021 – January 31, 2022

 

$

5,585,187.61

 

$

465,432.30

 

$

5.8273

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Approximate Monthly

 

Period

 

 

 

Monthly

 

Rental Rate

 

During

 

Annualized

 

Installment

 

per Rentable

 

Lease Term

 

Base Rent

 

of Base Rent

 

Square Foot

 

 

 

 

 

 

 

 

 

February 1, 2022 – January 31, 2023

 

$

5,780,669.18

 

$

481,722.43

 

$

6.0313

 

February 1, 2023 – January 31, 2024

 

$

5,982,992.60

 

$

498,582.72

 

$

6.2423

 

February 1, 2024 – January 31, 2025

 

$

6,192,397.34

 

$

516,033.11

 

$

6.4608

 

February 1, 2005 – June 30, 2025

 

$

6,409,131.25

 

$

534,094.27

 

$

6.6869

 

 

5.

Intentionally Omitted:

 

 

 

 

6.

Tenant’s Share
(Article 4):

100%.

 

 

 

7.

Permitted Use
(Article 5):

Tenant shall use the Premises solely for biotechnology labs and pharmaceutical
manufacturing (in accordance with the Federal Drug Administration’s current Good
Manufacturing Practices (“cGMP Standard”)), together with related offices uses
(collectively, the “Permitted Use”); provided, however, that notwithstanding
anything to the contrary set forth hereinabove, and as more particularly set
forth in the Lease, Tenant shall be responsible for operating and maintaining
the Premises pursuant to, and in no event may such Permitted Use violate,
(A) Landlord’s “Rules and Regulations,” as that term is set forth in Section 5.2
of this Lease, (B) all “Applicable Laws,” as that term is set forth in
Article 24 of this Lease, (C) all applicable zoning, building codes, the
“CC&Rs,” as that term is set forth in Section 5.3 of this Lease, and the Pacific
Corporate Center P.I.D., and (D) the character of the Project as a first-class
Project.

 

 

 

8.

Security Deposit
(Article 21):

$355,727.60. In addition to the Security Deposit, Tenant shall have additional
security obligations, in the form more particularly set forth in Section 21.2,
which shall be subject to increases, reductions and reinstatements pursuant to
the TCCs of Section 21.2.

 

3

--------------------------------------------------------------------------------


 

9.

Parking Spaces
(Article 28):

A total of one hundred fifty-nine (159) parking spaces (i.e., two (2) unreserved
parking spaces for every 1,000 rentable square feet of the Premises).

 

 

 

10.

Address of Tenant
(Section 29.18):

 

 

 

 

 

 

Favrille, Inc.

 

 

10421 Pacific Center Court

 

 

Suite 150

 

 

San Diego, California 92121

 

 

Attention: Chief Financial Officer

 

 

(Prior to and after Lease Commencement Date)

 

 

 

 

 

with a copy to:

 

 

 

 

 

Cooley Godward LLP

 

 

101 California Street, 5th Floor

 

 

San Francisco, California 94111

 

 

Attention: Helen Sedwick, Esq.

 

 

 

11.

Address of Landlord
(Section 29.18):

See Section 29.18 of the Lease.

 

 

 

12.

Broker(s)
(Section 29.24):

For Tenant:

 

 

Colliers International

 

 

4660 La Jolla Village Drive, Suite 200

 

 

San Diego, California 92122

 

 

Attention:

Kevin Craven

 

 

 

Thomas Mercer

 

 

 

13.

Improvement Allowance
(Section 2 of Exhibit B):

$10,000,000.00.

 

4

--------------------------------------------------------------------------------


 

PACIFIC CORPORATE CENTER

 

AMENDED AND RESTATED OFFICE LEASE

 

R E C I T A L S :

 

A.                                   This Amended and Restated Office Lease
(“Office Lease”), which includes the preceding Summary of Basic Lease
Information (the “Summary”) attached hereto and incorporated herein by this
reference (the Office Lease and Summary are sometimes collectively referred to
herein as the “Lease”), dated as of the date set forth in Section 1 of the
Summary is made by and between KILROY REALTY, L.P., a Delaware limited
partnership (“Landlord”), and FAVRILLE, INC., a Delaware corporation (“Tenant”).

 

B.                                     Landlord, and Tenant previously entered
into that certain Office Lease dated January 31, 2004 (the “Original Office
Lease”), as amended by that certain First Amendment to Lease dated July 2004
(the “First Amendment”), that certain Second Amendment to Lease dated
October 11, 2004 (the “Second Amendment”), that certain Third Amendment to Lease
dated July 8, 2005 (the “Third Amendment”), and that certain Fourth Amendment to
Lease dated October 31, 2005 (the “Fourth Amendment”), whereby Landlord leased
to Tenant and Tenant leased from Landlord the entire building located at 10421
Pacific Center Court, San Diego, California (the “10421 Building”) comprised
(i) those certain premises (the “Original Premises”) consisting of 48,502
rentable square feet of space located on the first (1st) and second (2nd) floors
of the Building, (ii) those certain premises (the “First Expansion Premises”)
consisting of 13,987 rentable square feet of space located on the second (2nd)
floor of the Building, and (iii) those certain premises (the “Third Expansion
Premises”) consisting of approximately 17,382 rentable square feet located on
the first (1st) floor of the Building (the Original Premises, the First
Expansion Premises and the Third Expansion Premises are, collectively,
(x) initially referred to herein as the “Premises,” and (x) alternatively, and
throughout the Lease Term, referred to herein as the “10421 Premises”).  The
Office Lease, the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment are, collectively, the “Original Lease.”

 

C.                                     The Original Office Lease was initially
entered into by Landlord and Tenant with respect to the Original Premises only,
and because such Original Premises did not comprise the entire Building, the
rights and obligations of both Landlord and Tenant under the terms of the
Original Office Lease were structured so as to be a part of, and integrated
with, a larger, multi-tenant building.  Following the execution of the Third
Amendment and Tenant’s lease of the Third Expansion Premises, Landlord leases to
Tenant and Tenant leases from Landlord the entire Building.  As a result
thereof, the parties acknowledge and agree that certain of the terms and
conditions relating directly to a multi-tenant building which are set forth in
the Original Lease are no longer applicable.

 

D.                                    Landlord and Tenant desire to amend and
restate the terms of the Original Lease in their entirety, effective as of the
Effective Date, as set forth herein.

 

5

--------------------------------------------------------------------------------


 

E.                                      Following the date of this Lease,
Landlord and Tenant desire to expand the 10421 Premises to include the entire
building (the “10445 Premises”) located at 10445 Pacific Center Court, San
Diego, California (the “10445 Building”).  However, as such 10445 Premises is
currently occupied by a third party (“Nuera”) pursuant to an existing lease
between Landlord and Nuera (the “Nuera Lease”), Landlord and Tenant acknowledge
that such expansion, and Landlord’s ability to deliver the 10445 Building to
Tenant, is expressly conditioned upon the termination or expiration of the Nuera
Lease as set forth more particularly in Section 29.37 of this Lease.  In the
event that the Nuera Lease is so terminated, or upon the expiration thereof,
then Landlord and Tenant shall immediately thereafter enter into that certain
First Amendment to Amended and Restated Office Lease (which shall amend this
Lease) in the form attached hereto as Exhibit H (the “First Amendment to Amended
and Restated Office Lease”).  All of the terms and conditions of this Lease, as
amended by the terms of such First Amendment to Amended and Restated Office
Lease, shall be effective immediately upon the full execution and delivery of
such First Amendment to Amended and Restated Office Lease by and between
Landlord and Tenant (the “10445 Premises Effective Date”).

 

F.                                      Upon the date set forth in Section 1.2
of the Summary (the “Effective Date”),  this Lease shall amend and restate the
Original Lease in its entirety and shall thereafter supersede the Original
Lease.  The provisions of the Original Lease shall remain in effect as to all
periods prior to the Effective Date.

 

A G R E E M E N T :

 


ARTICLE 1


 


PREMISES, BUILDING, PROJECT, AND COMMON AREAS


 


1.1                                 PREMISES, BUILDING, PROJECT AND COMMON
AREAS.


 


1.1.1                        THE PREMISES.  LANDLORD HEREBY LEASES TO TENANT AND
TENANT HEREBY LEASES FROM LANDLORD THE PREMISES SET FORTH IN SECTION 2.2 OF THE
SUMMARY (THE “PREMISES”).  THE OUTLINE OF THE PREMISES IS SET FORTH IN EXHIBIT A
ATTACHED HERETO AND COMPRISES ALL OF THE LEASABLE AREA WITH IN THE BUILDING. 
THE PARTIES HERETO AGREE THAT THE LEASE OF THE PREMISES IS UPON AND SUBJECT TO
THE TERMS, COVENANTS AND CONDITIONS (THE “TCCS”) HEREIN SET FORTH, AND TENANT
COVENANTS AS A MATERIAL PART OF THE CONSIDERATION FOR THIS LEASE TO KEEP AND
PERFORM EACH AND ALL OF SUCH TCCS BY IT TO BE KEPT AND PERFORMED AND THAT THIS
LEASE IS MADE UPON THE CONDITION OF SUCH PERFORMANCE.  THE PARTIES HERETO HEREBY
ACKNOWLEDGE THAT THE PURPOSE OF EXHIBIT A IS TO SHOW THE APPROXIMATE LOCATION OF
THE PREMISES IN THE “BUILDING,” AS THAT TERM IS DEFINED IN SECTION 1.1.2, BELOW,
ONLY, AND SUCH EXHIBIT IS NOT MEANT TO CONSTITUTE AN AGREEMENT, REPRESENTATION
OR WARRANTY AS TO THE CONSTRUCTION OF THE PREMISES, THE PRECISE AREA THEREOF OR
THE SPECIFIC LOCATION OF THE “COMMON AREAS,” AS THAT TERM IS DEFINED IN
SECTION 1.1.3, BELOW, OR THE ELEMENTS THEREOF OR OF THE ACCESSWAYS TO THE
PREMISES OR THE “PROJECT,” AS THAT TERM IS DEFINED IN SECTION 1.1.2, BELOW. 
LANDLORD AND TENANT ACKNOWLEDGE THAT TENANT HAS BEEN OCCUPYING THE ENTIRE
PREMISES PURSUANT TO THE ORIGINAL LEASE, AND THEREFORE EXCEPT AS SPECIFICALLY
SET FORTH IN THIS LEASE AND IN THE TENANT WORK LETTER ATTACHED HERETO AS
EXHIBIT B (THE “TENANT WORK

 

6

--------------------------------------------------------------------------------


 


LETTER”), LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE OR PAY FOR ANY IMPROVEMENT
WORK OR SERVICES RELATED TO THE IMPROVEMENT OF THE PREMISES AND TENANT SHALL
CONTINUE TO ACCEPT THE PREMISES IN ITS PRESENTLY EXISTING, “AS IS” CONDITION,
SUBJECT ONLY TO LANDLORD’S ONGOING OBLIGATIONS SET FORTH IN ARTICLE 7 OF THIS
LEASE, INCLUDING, WITHOUT LIMITATION, LANDLORD’S ONGOING OBLIGATION TO MAINTAIN
THE “BUILDING STRUCTURE,” AS THAT TERM IS DEFINED IN, AND PURSUANT TO THE TCCS
OF, SECTION 7.1.  TENANT ALSO ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY AGENT
OF LANDLORD HAS MADE ANY REPRESENTATION OR WARRANTY REGARDING THE CONDITION OF
THE PREMISES, THE BUILDING OR THE PROJECT OR WITH RESPECT TO THE SUITABILITY OF
ANY OF THE FOREGOING FOR THE CONDUCT OF TENANT’S BUSINESS, EXCEPT AS
SPECIFICALLY SET FORTH IN THIS LEASE AND THE TENANT WORK LETTER.


 


1.1.2                        THE BUILDING AND THE PROJECT.  THE PREMISES
INITIALLY CONSTITUTES ALL OF THE BUILDING SET FORTH IN SECTION 2.1 OF THE
SUMMARY (THE “BUILDING”).  THE BUILDING IS PART OF A PROJECT KNOWN AS “PACIFIC
CORPORATE CENTER.”  THE TERM “PROJECT,” AS USED IN THIS LEASE, SHALL MEAN
(I) THE BUILDING AND THE COMMON AREAS, (II) THE LAND (WHICH IS IMPROVED WITH
LANDSCAPING, PARKING FACILITIES AND OTHER IMPROVEMENTS) UPON WHICH THE BUILDING
AND THE COMMON AREAS ARE LOCATED, AND (III) THE 10445 BUILDING LOCATED
IMMEDIATELY ADJACENT TO THE BUILDING AND THE LAND UPON WHICH SUCH 10445 BUILDING
IS LOCATED.


 


1.1.3                        COMMON AREAS.  TENANT SHALL HAVE THE NON-EXCLUSIVE
RIGHT TO USE IN COMMON WITH OTHER TENANTS IN THE PROJECT, AND SUBJECT TO THE
RULES AND REGULATIONS REFERRED TO IN ARTICLE 5 OF THIS LEASE, THOSE PORTIONS OF
THE PROJECT WHICH ARE PROVIDED, FROM TIME TO TIME, FOR USE IN COMMON BY
LANDLORD, TENANT AND ANY OTHER TENANTS OF THE PROJECT (SUCH AREAS, TOGETHER WITH
SUCH OTHER PORTIONS OF THE PROJECT DESIGNATED BY LANDLORD, IN ITS DISCRETION,
INCLUDING CERTAIN AREAS DESIGNATED FOR THE EXCLUSIVE USE OF CERTAIN TENANTS, OR
TO BE SHARED BY LANDLORD AND CERTAIN TENANTS, ARE COLLECTIVELY REFERRED TO
HEREIN AS THE “COMMON AREAS”).  THE MANNER IN WHICH THE COMMON AREAS ARE
MAINTAINED AND OPERATED SHALL BE AT THE REASONABLE DISCRETION OF LANDLORD AND
THE USE THEREOF SHALL BE SUBJECT TO SUCH RULES, REGULATIONS AND RESTRICTIONS AS
LANDLORD MAY MAKE FROM TIME TO TIME AS PROVIDED IN SECTION 5.2 OF THIS LEASE,
PROVIDED THAT LANDLORD SHALL AT ALL TIMES MAINTAIN AND OPERATE THE COMMON AREAS
IN A FIRST-CLASS MANNER CONSISTENT WITH THE “COMPARABLE BUILDINGS,” AS SUCH TERM
IS DEFINED IN SECTION 2.2.2 OF THIS LEASE.  LANDLORD RESERVES THE RIGHT TO CLOSE
TEMPORARILY, MAKE ALTERATIONS OR ADDITIONS TO, OR CHANGE THE LOCATION OF
ELEMENTS OF THE PROJECT AND THE COMMON AREAS AS LONG AS SUCH CHANGES DO NOT
(I) CHANGE THE NATURE OF THE PROJECT TO SOMETHING OTHER THAN A FIRST-CLASS
PROJECT (II) MATERIALLY, ADVERSELY EFFECT TENANT’S USE OF THE PREMISES FOR THE
PERMITTED USE, AS GRANTED UNDER SECTION 7 OF THE SUMMARY, (III) MATERIALLY,
ADVERSELY REDUCE TENANT’S INGRESS TO OR EGRESS FROM THE PROJECT, BUILDING, THE
PREMISES OR THE PARKING AREAS SERVICING THE SAME, OR (IV) MATERIALLY REDUCE THE
PARKING AREA AVAILABLE FOR USE BY TENANT.  EXCEPT WHEN AND WHERE TENANT’S RIGHT
OF ACCESS IS SPECIFICALLY EXCLUDED AS A RESULT OF (X) AN EMERGENCY, (Y) A
REQUIREMENT BY LAW, OR (Z) A SPECIFIC PROVISION SET FORTH IN THIS LEASE, TENANT
SHALL HAVE THE RIGHT OF ACCESS TO THE PREMISES, THE BUILDING, AND THE PROJECT
PARKING FACILITY TWENTY-FOUR (24) HOURS PER DAY, SEVEN (7) DAYS PER WEEK DURING
THE “LEASE TERM,” AS THAT TERM IS DEFINED IN SECTION 2.1, BELOW AND ANY “OPTION
TERM,” AS THAT TERM IS DEFINED IN SECTION 2.2, BELOW.


 


1.2                                 STIPULATION OF RENTABLE SQUARE FEET OF
PREMISES AND BUILDING.  FOR PURPOSES OF THIS LEASE, “RENTABLE SQUARE FEET” OF
THE INITIAL PREMISES AND 10421 BUILDING SHALL BE DEEMED AS SET FORTH IN
SECTION 2.1 OF THE SUMMARY.

 

7

--------------------------------------------------------------------------------


 


ARTICLE 2


 


LEASE TERM; OPTION TERM(S)


 


2.1                                 INITIAL LEASE TERM.  THE TCCS AND PROVISIONS
OF THIS LEASE SHALL BE EFFECTIVE AS OF THE DATE OF THIS LEASE.  THE TERM OF THIS
LEASE (THE “LEASE TERM”) SHALL BE AS SET FORTH IN SECTION 3.1 OF THE SUMMARY,
SHALL COMMENCE ON THE DATE SET FORTH IN SECTION 3.2 OF THE SUMMARY (THE “LEASE
COMMENCEMENT DATE”), AND SHALL TERMINATE ON THE DATE SET FORTH IN SECTION 3.3 OF
THE SUMMARY (THE “LEASE EXPIRATION DATE”) UNLESS THIS LEASE IS SOONER TERMINATED
AS HEREINAFTER PROVIDED.  FOR PURPOSES OF THIS LEASE, THE TERM “LEASE YEAR”
SHALL MEAN EACH CONSECUTIVE TWELVE (12) MONTH PERIOD DURING THE LEASE TERM;
PROVIDED, HOWEVER, THAT THE FIRST LEASE YEAR SHALL COMMENCE ON THE LEASE
COMMENCEMENT DATE AND END ON THE LAST DAY OF THE ELEVENTH MONTH THEREAFTER AND
THE SECOND AND EACH SUCCEEDING LEASE YEAR SHALL COMMENCE ON THE FIRST DAY OF THE
NEXT CALENDAR MONTH; AND FURTHER PROVIDED THAT THE LAST LEASE YEAR SHALL END ON
THE LEASE EXPIRATION DATE.  AT ANY TIME DURING THE LEASE TERM, LANDLORD MAY
DELIVER TO TENANT A NOTICE IN THE FORM AS SET FORTH IN EXHIBIT C, ATTACHED
HERETO, AS A CONFIRMATION ONLY OF THE INFORMATION SET FORTH THEREIN, WHICH
TENANT SHALL EXECUTE AND RETURN TO LANDLORD WITHIN FIVE (5) DAYS OF RECEIPT
THEREOF.


 


2.2                                 OPTION TERM(S).


 


2.2.1                        OPTION RIGHT.  LANDLORD HEREBY GRANTS THE TENANT
ORIGINALLY NAMED HEREIN (THE “ORIGINAL TENANT”), ITS “AFFILIATES” (AS THAT TERM
IS DEFINED IN SECTION 14.8, BELOW) AND ANY PERMITTED ASSIGNEE OF THE ORIGINAL
TENANT’S INTEREST IN THIS LEASE PURSUANT TO ARTICLE 14 OF THIS LEASE (A
“PERMITTED ASSIGNEE”), TWO (2) OPTIONS TO EXTEND THE LEASE TERM FOR THE ENTIRE
10421 PREMISES EACH BY A PERIOD OF FIVE (5) YEARS (EACH, AN “OPTION TERM”). 
SUCH OPTIONS SHALL BE EXERCISABLE ONLY BY NOTICE DELIVERED BY TENANT TO LANDLORD
AS PROVIDED BELOW, PROVIDED THAT, AS OF THE DATE OF DELIVERY OF SUCH NOTICE,
TENANT IS NOT IN DEFAULT UNDER THIS LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE
PERIODS).  UPON THE PROPER EXERCISE OF AN OPTION TO EXTEND, AND PROVIDED THAT,
AS OF THE END OF THE THEN APPLICABLE LEASE TERM, TENANT IS NOT IN DEFAULT UNDER
THIS LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS), THE LEASE TERM, AS
IT APPLIES TO THE ENTIRE 10421 PREMISES, SHALL BE EXTENDED FOR A PERIOD OF FIVE
(5) YEARS.  THE RIGHTS CONTAINED IN THIS SECTION 2.2 SHALL ONLY BE EXERCISED BY
THE ORIGINAL TENANT, ITS AFFILIATE OR A PERMITTED ASSIGNEE (AND NOT ANY OTHER
ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN
THIS LEASE) IF ORIGINAL TENANT, ITS AFFILIATE AND/OR A PERMITTED ASSIGNEE IS IN
POSSESSION OF THE ENTIRE THEN-EXISTING 10421 PREMISES.  IN THE EVENT THE 10445
PREMISES IS LEASED BY TENANT, TENANT’S RIGHT TO EXTEND THE LEASE TERM WITH
RESPECT TO SUCH 10445 PREMISES SHALL BE AS EXPRESSLY SET FORTH IN THE FIRST
AMENDMENT TO AMENDED AND RESTATED OFFICE LEASE, AND WHICH RIGHT SHALL BE
INDEPENDENT OF THE RIGHT TO EXTEND THE LEASE TERM WITH RESPECT TO THE 10421
PREMISES AS SET FORTH IN THIS SECTION 2.2. ACCORDINGLY, TENANT SHALL HAVE THE
RIGHT TO EXERCISE THE APPLICABLE OPTION RIGHTS WITH RESPECT TO THE 10421
PREMISES, THE 10445 PREMISES, OR BOTH, IN TENANT’S SOLE DISCRETION.


 


2.2.2                        OPTION RENT.  THE RENT PAYABLE BY TENANT DURING THE
OPTION TERM (THE “OPTION RENT”) SHALL BE EQUAL TO THE MARKET RENT AS SET FORTH
BELOW.  FOR PURPOSES OF THIS LEASE, THE TERM “MARKET RENT” SHALL MEAN RENT
(INCLUDING ADDITIONAL RENT AND CONSIDERING ANY “BASE YEAR” OR “EXPENSE STOP”
APPLICABLE THERETO), INCLUDING ALL ESCALATIONS, AT WHICH TENANTS, AS OF THE

 

8

--------------------------------------------------------------------------------


 


COMMENCEMENT OF THE APPLICABLE TERM ARE, PURSUANT TO TRANSACTIONS COMPLETED
WITHIN THE TWENTY-FOUR (24) MONTHS PRIOR TO THE DATE TENANT DELIVERS TO LANDLORD
THE “EXERCISE NOTICE,” AS THAT TERM IS SET FORTH BELOW, LEASING NON-SUBLEASE,
NON-ENCUMBERED, NON-SYNTHETIC, NON-EQUITY SPACE (UNLESS SUCH SPACE WAS LEASED
PURSUANT TO A DEFINITION OF “FAIR MARKET” COMPARABLE TO THE DEFINITION OF MARKET
RENT) COMPARABLE IN SIZE, LOCATION AND QUALITY TO THE PREMISES FOR A “COMPARABLE
TERM,” AS THAT TERM IS DEFINED IN THIS SECTION 2.2.2 (THE “COMPARABLE DEALS”),
WHICH COMPARABLE SPACE IS LOCATED IN THE “COMPARABLE BUILDINGS,” AS THAT TERM IS
DEFINED IN THIS SECTION 2.2.2, GIVING APPROPRIATE CONSIDERATION TO THE ANNUAL
RENTAL RATES PER RENTABLE SQUARE FOOT (ADJUSTING THE BASE RENT COMPONENT OF SUCH
RATE TO REFLECT A NET VALUE AFTER ACCOUNTING FOR WHETHER OR NOT UTILITY EXPENSES
ARE DIRECTLY PAID BY THE TENANT SUCH AS TENANT’S DIRECT UTILITY PAYMENTS
PROVIDED FOR IN SECTION 6.1 OF THIS LEASE), THE STANDARD OF MEASUREMENT BY WHICH
THE RENTABLE SQUARE FOOTAGE IS MEASURED, PARKING RATIOS, GENERAL ACCESS TO SUCH
COMPARABLE BUILDINGS, THE GENERAL VISIBILITY OF SUCH COMPARABLE BUILDINGS, AND
TAKING INTO CONSIDERATION ONLY, AND GRANTING ONLY, THE FOLLOWING CONCESSIONS
(PROVIDED THAT THE RENT PAYABLE IN COMPARABLE DEALS IN WHICH THE TERMS OF SUCH
COMPARABLE DEALS ARE DETERMINED BY USE OF A DISCOUNTED FAIR MARKET RATE FORMULA
SHALL BE EQUITABLY INCREASED IN ORDER THAT SUCH COMPARABLE DEALS WILL NOT
REFLECT A DISCOUNTED RATE) (COLLECTIVELY, THE “RENT CONCESSIONS”):  (A) RENTAL
ABATEMENT CONCESSIONS OR BUILD-OUT PERIODS, IF ANY, BEING GRANTED SUCH TENANTS
IN CONNECTION WITH SUCH COMPARABLE SPACES; (B) TENANT IMPROVEMENTS OR ALLOWANCES
PROVIDED OR TO BE PROVIDED FOR SUCH COMPARABLE SPACE, TAKING INTO ACCOUNT THE
VALUE OF THE EXISTING IMPROVEMENTS IN THE PREMISES, SUCH VALUE TO BE BASED UPON
THE AGE, QUALITY AND LAYOUT OF THE IMPROVEMENTS AND THE EXTENT TO WHICH THE SAME
CAN BE UTILIZED BY THIS PARTICULAR TENANT, (C) PROPOSITION 13 PROTECTION, AND
(D) ALL OTHER MONETARY CONCESSIONS, IF ANY, BEING GRANTED SUCH TENANTS IN
CONNECTION WITH SUCH COMPARABLE SPACE; PROVIDED, HOWEVER, THAT NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, NO CONSIDERATION SHALL BE GIVEN TO THE FACT
THAT LANDLORD IS OR IS NOT REQUIRED TO PAY A REAL ESTATE BROKERAGE COMMISSION IN
CONNECTION WITH THE APPLICABLE TERM OR THE FACT THAT THE COMPARABLE DEALS DO OR
DO NOT INVOLVE THE PAYMENT OF REAL ESTATE BROKERAGE COMMISSIONS.  THE TERM
“COMPARABLE TERM” SHALL REFER TO THE LENGTH OF THE LEASE TERM, WITHOUT
CONSIDERATION OF OPTIONS TO EXTEND SUCH TERM, FOR THE SPACE IN QUESTION.  IN
ADDITION, THE DETERMINATION OF THE MARKET RENT SHALL INCLUDE A DETERMINATION AS
TO WHETHER, AND IF SO TO WHAT EXTENT, TENANT MUST PROVIDE LANDLORD WITH
FINANCIAL SECURITY, SUCH AS A LETTER OF CREDIT OR GUARANTY, FOR TENANT’S RENT
OBLIGATIONS DURING ANY OPTION TERM.  SUCH DETERMINATION SHALL BE MADE BY
REVIEWING THE EXTENT OF FINANCIAL SECURITY THEN GENERALLY BEING IMPOSED IN
COMPARABLE TRANSACTIONS UPON TENANTS OF COMPARABLE FINANCIAL CONDITION AND
CREDIT HISTORY TO THE THEN EXISTING FINANCIAL CONDITION AND CREDIT HISTORY OF
TENANT (WITH APPROPRIATE ADJUSTMENTS TO ACCOUNT FOR DIFFERENCES IN THE
THEN-EXISTING FINANCIAL CONDITION OF TENANT AND SUCH OTHER TENANTS).  IF IN
DETERMINING THE MARKET RENT, TENANT WOULD, PURSUANT TO THE COMPARABLE DEALS AND
THE RENT CONCESSIONS SET FORTH THEREIN, OTHERWISE BE ENTITLED TO A TENANT
IMPROVEMENT OR COMPARABLE ALLOWANCE FOR THE IMPROVEMENT OF THE PREMISES (THE
“OPTION TERM TI ALLOWANCE”), TENANT SHALL NOT BE ENTITLED, AND SHALL NOT BE
COMPELLED, TO RECEIVE SUCH OPTION TERM TI ALLOWANCE AND LANDLORD SHALL REDUCE
THE RENTAL RATE COMPONENT OF THE MARKET RENT TO BE AN EFFECTIVE RENTAL RATE
WHICH TAKES INTO CONSIDERATION THAT TENANT WILL NOT RECEIVE ANY OPTION TERM TI
ALLOWANCE.  THE TERM “COMPARABLE BUILDINGS” SHALL MEAN THE BUILDING AND OTHER
FIRST-CLASS “CGMP/LAB BUILDINGS” WHICH ARE COMPARABLE TO THE BUILDING IN TERMS
OF AGE (BASED UPON THE DATE OF COMPLETION OF CONSTRUCTION OR MAJOR RENOVATION AS
TO THE BUILDING CONTAINING THE PORTION OF THE PREMISES IN QUESTION), QUALITY OF
CONSTRUCTION, LEVEL OF SERVICES AND AMENITIES, SIZE

 

9

--------------------------------------------------------------------------------


 


AND APPEARANCE, AND ARE LOCATED IN THE SORRENTO MESA, UNIVERSITY TOWNE CENTER
AND TORREY PINES AREA OF SAN DIEGO, CALIFORNIA (THE “COMPARABLE AREA”).


 


2.2.3                        EXERCISE OF OPTION.  THE OPTION CONTAINED IN THIS
SECTION 2.2 SHALL BE EXERCISED BY TENANT, IF AT ALL, ONLY IN THE MANNER SET
FORTH IN THIS SECTION 2.2.3.  TENANT SHALL DELIVER NOTICE (THE “EXERCISE
NOTICE”) TO LANDLORD NOT MORE THAN FIFTEEN (15) MONTHS NOR LESS THAN NINE
(9) MONTHS PRIOR TO THE EXPIRATION OF THE THEN LEASE TERM, STATING THAT TENANT
IS EXERCISING ITS OPTION.  CONCURRENTLY WITH SUCH EXERCISE NOTICE, TENANT SHALL
DELIVER TO LANDLORD TENANT’S CALCULATION OF THE MARKET RENT (THE “TENANT’S
OPTION RENT CALCULATION”).  LANDLORD SHALL DELIVER NOTICE (THE “LANDLORD
RESPONSE NOTICE”) TO TENANT ON OR BEFORE THE LATER TO OCCUR OF (I) THE DATE
WHICH IS THIRTY (30) DAYS AFTER LANDLORD’S RECEIPT OF THE EXERCISE NOTICE AND
TENANT’S OPTION RENT CALCULATION, AND (II) THE DATE WHICH IS NINE (9) MONTHS
PRIOR TO THE EXPIRATION OF THE THEN LEASE TERM (THE “LANDLORD RESPONSE DATE”),
STATING THAT (A) LANDLORD IS ACCEPTING TENANT’S OPTION RENT CALCULATION AS THE
MARKET RENT, OR (B) REJECTING TENANT’S OPTION RENT CALCULATION AND SETTING FORTH
LANDLORD’S CALCULATION OF THE MARKET RENT (THE “LANDLORD’S OPTION RENT
CALCULATION”).  WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE LANDLORD
RESPONSE NOTICE, TENANT MAY, AT ITS OPTION, ACCEPT THE MARKET RENT CONTAINED IN
THE LANDLORD’S OPTION RENT CALCULATION.  IF TENANT DOES NOT AFFIRMATIVELY ACCEPT
OR TENANT REJECTS THE MARKET RENT SPECIFIED IN THE LANDLORD’S OPTION RENT
CALCULATION, THE PARTIES SHALL FOLLOW THE PROCEDURE, AND THE MARKET RENT SHALL
BE DETERMINED AS SET FORTH IN SECTION 2.2.5.


 


2.2.4                        NO DEFAULTS; REQUIRED FINANCIAL CONDITION OF
TENANT.  THE RIGHTS CONTAINED IN THIS SECTION 2.2 SHALL BE PERSONAL TO THE
ORIGINAL TENANT, ITS AFFILIATES AND ANY PERMITTED ASSIGNEE AND MAY ONLY BE
EXERCISED BY SUCH ORIGINAL TENANT, AFFILIATE OR PERMITTED ASSIGNEE (AND NOT ANY
OTHER ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST
IN THIS LEASE) IF THE ORIGINAL TENANT, AFFILIATE AND/OR PERMITTED ASSIGNEE
OCCUPIES NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE THEN EXISTING
PREMISES.  THE RIGHT TO EXTEND THE LEASE TERM AS PROVIDED IN THIS SECTION 2.2
MAY NOT BE EXERCISED IF, AS OF THE DATE OF THE ATTEMPTED EXERCISE OF THE
EXTENSION OPTION BY TENANT, OR AS OF THE COMMENCEMENT DATE OF SUCH OPTION TERM,
(A) TENANT IS IN ECONOMIC OR MATERIAL DEFAULT PURSUANT TO THE TERMS OF THIS
LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS), OR (B) TENANT HAS
PREVIOUSLY BEEN IN ECONOMIC OR MATERIAL DEFAULT UNDER THIS LEASE (BEYOND ANY
APPLICABLE NOTICE AND CURE PERIODS) DURING THE PREVIOUS TWENTY-FOUR (24) MONTH
PERIOD.


 


2.2.5                        DETERMINATION OF MARKET RENT.  IN THE EVENT TENANT
OBJECTS OR IS DEEMED TO HAVE OBJECTED TO THE MARKET RENT, LANDLORD AND TENANT
SHALL ATTEMPT TO AGREE UPON THE MARKET RENT USING REASONABLE GOOD-FAITH
EFFORTS.  IF LANDLORD AND TENANT FAIL TO REACH AGREEMENT WITHIN SIXTY (60) DAYS
FOLLOWING TENANT’S OBJECTION OR DEEMED OBJECTION TO THE LANDLORD’S OPTION RENT
CALCULATION (THE (THE “OUTSIDE AGREEMENT DATE”), THEN (I) IN CONNECTION WITH THE
OPTION RENT, LANDLORD’S OPTION RENT CALCULATION AND TENANT’S OPTION RENT
CALCULATION, EACH AS PREVIOUSLY DELIVERED TO THE OTHER PARTY, SHALL BE SUBMITTED
TO THE ARBITRATORS PURSUANT TO THE TCCS OF THIS SECTION 2.2.4, AND (II) IN
CONNECTION WITH ANY OTHER CONTESTED CALCULATION OF MARKET RENT, THE PARTIES
SHALL EACH MAKE A SEPARATE DETERMINATION OF THE MARKET RENT AND SHALL SUBMIT THE
SAME TO THE ARBITRATORS PURSUANT TO THE TCCS OF THIS SECTION 2.2.5.  THE
SUBMITTALS SHALL BE MADE CONCURRENTLY WITH THE SELECTION OF THE ARBITRATORS
PURSUANT TO THIS SECTION 2.2.5 AND SHALL BE SUBMITTED TO ARBITRATION IN
ACCORDANCE WITH SECTION 2.2.5.1 THROUGH 2.2.5.5 OF THIS LEASE, BUT SUBJECT TO
THE CONDITIONS, WHEN APPROPRIATE, OF SECTION 2.2.3.

 

10

--------------------------------------------------------------------------------


 


2.2.5.1               LANDLORD AND TENANT SHALL MUTUALLY AND REASONABLY SELECT
AND APPOINT ONE ARBITRATOR WHO SHALL BY PROFESSION BE A REAL ESTATE BROKER,
APPRAISER OR ATTORNEY (THE “NEUTRAL ARBITRATOR”) WHO SHALL HAVE BEEN ACTIVE OVER
THE FIVE (5) YEAR PERIOD ENDING ON THE DATE OF SUCH APPOINTMENT IN THE LEASING
(OR APPRAISAL, AS THE CASE MAY BE) OF FIRST-CLASS OFFICE/LAB/MANUFACTURING
PROPERTIES IN THE COMPARABLE AREA.  THE DETERMINATION OF THE NEUTRAL ARBITRATOR
SHALL BE LIMITED SOLELY TO THE ISSUE OF WHETHER LANDLORD’S OR TENANT’S SUBMITTED
MARKET RENT, IS THE CLOSEST TO THE ACTUAL MARKET RENT AS DETERMINED BY THE
NEUTRAL ARBITRATOR, TAKING INTO ACCOUNT THE REQUIREMENTS OF SECTION 2.2.2 OF
THIS LEASE.  SUCH NEUTRAL ARBITRATOR SHALL BE APPOINTED WITHIN THIRTY (30) DAYS
AFTER THE APPLICABLE OUTSIDE AGREEMENT DATE.  NEITHER THE LANDLORD NOR TENANT
MAY, DIRECTLY OR INDIRECTLY, CONSULT WITH THE NEUTRAL ARBITRATOR PRIOR TO
SUBSEQUENT TO HIS OR HER APPEARANCE.  THE NEUTRAL ARBITRATOR SHALL BE RETAINED
VIA AN ENGAGEMENT LETTER JOINTLY PREPARED BY LANDLORD’S COUNSEL AND TENANT’S
COUNSEL.


 


2.2.4.2               WITHIN THIRTY (30) DAYS OF THE APPOINTMENT OF THE NEUTRAL
ARBITRATOR, SUCH NEUTRAL ARBITRATOR SHALL REACH A DECISION AS TO MARKET RENT AND
DETERMINE WHETHER THE LANDLORD’S OR TENANT’S DETERMINATION OF MARKET RENT AS
SUBMITTED PURSUANT TO SECTION 2.2.5.1 AND SECTION 2.2.3 OF THIS LEASE IS CLOSEST
TO MARKET RENT AS DETERMINED BY SUCH NEUTRAL ARBITRATOR AND SIMULTANEOUSLY
PUBLISH A RULING (“AWARD”) INDICATING WHETHER LANDLORD’S OR TENANT’S SUBMITTED
MARKET RENT IS CLOSEST TO THE MARKET RENT AS DETERMINED BY THE NEUTRAL
ARBITRATOR.  FOLLOWING NOTIFICATION OF THE AWARD, THE LANDLORD’S OR TENANT’S
SUBMITTED MARKET RENT DETERMINATION, WHICHEVER IS SELECTED BY THE NEUTRAL
ARBITRATOR AS BEING CLOSEST TO MARKET RENT SHALL BECOME THE THEN APPLICABLE
MARKET RENT.


 


2.2.4.3               THE AWARD ISSUED BY THE NEUTRAL ARBITRATOR SHALL BE
BINDING UPON LANDLORD AND TENANT.


 


2.2.4.4               IF LANDLORD AND TENANT FAIL TO AGREE UPON AND APPOINT THE
NEUTRAL ARBITRATOR, THEN EITHER PARTY MAY PETITION JUDICIAL ARBITRATION &
MEDIATION SERVICES, INC. (“JAMS”) TO DESIGNATE AN INDEPENDENT THIRD PARTY TO
APPOINT THE NEUTRAL ARBITRATOR, SUBJECT TO CRITERIA IN SECTION 2.2.5.1 OF THIS
LEASE.


 


2.2.4.5               THE COST OF ARBITRATION SHALL BE PAID BY THE PARTY (EITHER
LANDLORD OR TENANT) WHOSE MARKET RENT IS NOT SELECTED BY THE NEUTRAL ARBITRATOR.


 


ARTICLE 3


 


BASE RENT


 

Tenant shall pay, without prior notice or demand, to Landlord or Landlord’s
agent at the management office of the Project, or, at Landlord’s option, at such
other place as Landlord may from time to time designate in writing, by a check
for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent (“Base Rent”) as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever.  The Base Rent for the first full month of the Lease Term shall be
paid at the time of Tenant’s execution of this Lease.  If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other

 

11

--------------------------------------------------------------------------------


 

than the first day of such month or if any payment of Rent is for a period which
is shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent.  All other payments or adjustments
required to be made under the TCCs of this Lease that require proration on a
time basis shall be prorated on the same basis.

 


ARTICLE 4


 


ADDITIONAL RENT


 


4.1                                 GENERAL TERMS.


 


4.1.1                        “TRIPLE-NET” LEASE.  LANDLORD AND TENANT UNDERSTAND
AND AGREE THAT THIS LEASE IS A “TRIPLE NET” LEASE.  TENANT RECOGNIZES AND
ACKNOWLEDGES, WITHOUT LIMITING THE GENERALITY OF ANY OTHER TCCS OF THIS LEASE,
THAT IT IS THE INTENT OF THE PARTIES HERETO THAT THE BASE RENT PROVIDED TO BE
PAID BY TENANT TO LANDLORD SHALL BE NET TO LANDLORD, AND ANY AND ALL EXPENSES
INCURRED IN CONNECTION WITH THE PREMISES, THE BUILDING AND AN APPLICABLE PORTION
OF THE COMMON AREAS, OR IN CONNECTION WITH THE OPERATIONS THEREOF, INCLUDE ANY
AND ALL TAXES, ASSESSMENTS, GENERAL OR SPECIAL LICENSE FEES, INSURANCE PREMIUMS,
PUBLIC UTILITY BILLS AND COSTS OF REPAIR, MAINTENANCE AND OPERATION OF THE
PREMISES AND THE PROJECT AND ALL BUILDINGS, STRUCTURES, PERMANENT FIXTURES AND
OTHER IMPROVEMENTS COMPRISED THEREIN, TOGETHER WITH THE APPURTENANCES THERETO,
SHALL BE PAID BY TENANT IN ADDITION TO THE BASE RENT SPECIFIED IN THIS LEASE,
EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH HEREIN.


 


4.1.2                        DIRECT PAYMENTS; ADDITIONAL RENT.  IN ADDITION TO
PAYING THE BASE RENT SPECIFIED IN ARTICLE 3 OF THIS LEASE, TENANT SHALL, PRIOR
TO AND THROUGHOUT THE LEASE TERM, DIRECTLY PAY FOR (I) ALL UTILITIES SERVICE
CHARGES ACCRUING WITH REGARD TO THE PREMISES DURING THE LEASE TERM, AND (II) ALL
OTHER COSTS REQUIRED TO BE PAID DIRECTLY BY TENANT PURSUANT TO THE TCCS OF THIS
LEASE.  ADDITIONALLY, TENANT SHALL PAY TO LANDLORD “TENANT’S SHARE” OF THE
ANNUAL “DIRECT EXPENSES,” AS THOSE TERMS ARE DEFINED IN
SECTIONS 4.2.6 AND 4.2.2, RESPECTIVELY, OF THIS LEASE.  SUCH PAYMENTS OF
TENANT’S SHARE OF DIRECT EXPENSES BY TENANT, TOGETHER WITH ANY AND ALL OTHER
AMOUNTS PAYABLE BY TENANT TO LANDLORD PURSUANT TO THE TCCS OF THIS LEASE, ARE
HEREINAFTER COLLECTIVELY REFERRED TO AS THE “ADDITIONAL RENT,” AND THE BASE RENT
AND THE ADDITIONAL RENT ARE HEREIN COLLECTIVELY REFERRED TO AS “RENT.”  ALL
AMOUNTS DUE UNDER THIS ARTICLE 4 AS ADDITIONAL RENT SHALL BE PAYABLE FOR THE
SAME PERIODS AND IN THE SAME MANNER AS THE BASE RENT.  WITHOUT LIMITATION ON
OTHER OBLIGATIONS OF TENANT WHICH SURVIVE THE EXPIRATION OF THE LEASE TERM, THE
OBLIGATIONS OF TENANT TO PAY THE ADDITIONAL RENT ACCRUING DURING THE LEASE TERM
PROVIDED FOR IN THIS ARTICLE 4 SHALL SURVIVE THE EXPIRATION OF THE LEASE TERM.


 


4.2                                 DEFINITIONS OF KEY TERMS RELATING TO
ADDITIONAL RENT.  AS USED IN THIS ARTICLE 4, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS HEREINAFTER SET FORTH:


 


4.2.1                        INTENTIONALLY DELETED.


 


4.2.2                        “DIRECT EXPENSES” SHALL MEAN “OPERATING EXPENSES”
AND “TAX EXPENSES.”

 

12

--------------------------------------------------------------------------------


 


4.2.3                        “EXPENSE YEAR” SHALL MEAN EACH CALENDAR YEAR IN
WHICH ANY PORTION OF THE LEASE TERM FALLS, THROUGH AND INCLUDING THE CALENDAR
YEAR IN WHICH THE LEASE TERM EXPIRES, PROVIDED THAT LANDLORD, UPON NOTICE TO
TENANT, MAY CHANGE THE EXPENSE YEAR FROM TIME TO TIME TO ANY OTHER TWELVE (12)
CONSECUTIVE MONTH PERIOD, AND, IN THE EVENT OF ANY SUCH CHANGE, TENANT’S SHARE
OF DIRECT EXPENSES SHALL BE EQUITABLY ADJUSTED FOR ANY EXPENSE YEAR INVOLVED IN
ANY SUCH CHANGE.


 


4.2.4                        “OPERATING EXPENSES” SHALL MEAN ALL EXPENSES, COSTS
AND AMOUNTS OF EVERY KIND AND NATURE WHICH LANDLORD PAYS OR ACCRUES DURING ANY
EXPENSE YEAR BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP, MANAGEMENT,
MAINTENANCE, SECURITY, REPAIR, REPLACEMENT, RESTORATION OR OPERATION OF THE
PROJECT, OR ANY PORTION THEREOF, EXCEPT AS SPECIFICALLY SET FORTH HEREINBELOW TO
THE CONTRARY.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, OPERATING
EXPENSES SHALL SPECIFICALLY INCLUDE ANY AND ALL OF THE FOLLOWING:  (I) THE COST
OF SUPPLYING ALL UTILITIES TO THE COMMON AREAS (AS OPPOSED TO THE COST OF
UTILITIES TO THE PREMISES, WHICH ARE TO BE DIRECTLY PAID BY TENANT, OR TO THE
PREMISES OF THIRD-PARTY TENANTS IN THE PROJECT), THE COST OF OPERATING,
REPAIRING, MAINTAINING, AND RENOVATING THE UTILITY, TELEPHONE, MECHANICAL,
SANITARY, STORM DRAINAGE, AND ELEVATOR SYSTEMS, AND THE COST OF MAINTENANCE AND
SERVICE CONTRACTS IN CONNECTION THEREWITH; (II) THE COST OF LICENSES,
CERTIFICATES, PERMITS AND INSPECTIONS AND THE COST OF CONTESTING ANY
GOVERNMENTAL ENACTMENTS WHICH MAY AFFECT OPERATING EXPENSES, AND THE COSTS
INCURRED IN CONNECTION WITH A GOVERNMENTALLY MANDATED TRANSPORTATION SYSTEM
MANAGEMENT PROGRAM OR SIMILAR PROGRAM; (III) THE COST OF ALL INSURANCE CARRIED
BY LANDLORD IN CONNECTION WITH THE PROJECT; (IV) THE COST OF LANDSCAPING,
RELAMPING, AND ALL SUPPLIES, TOOLS, EQUIPMENT AND MATERIALS USED IN THE
OPERATION, REPAIR AND MAINTENANCE OF THE PROJECT, OR ANY PORTION THEREOF;
(V) COSTS INCURRED IN CONNECTION WITH THE PARKING AREAS SERVICING THE PROJECT;
(VI) FEES AND OTHER COSTS, INCLUDING MANAGEMENT FEES (WHICH MANAGEMENT FEE SHALL
EQUAL TWO AND ONE-QUARTER PERCENT (2¼%) OF THE BASE RENT DUE UNDER THIS LEASE,
UNLESS INCREASED PURSUANT TO THE TERMS OF SECTION 6.5 OF THIS LEASE), CONSULTING
FEES, LEGAL FEES AND ACCOUNTING FEES, OF ALL CONTRACTORS AND CONSULTANTS IN
CONNECTION WITH THE MANAGEMENT, OPERATION, MAINTENANCE AND REPAIR OF THE
PROJECT; (VII) THE FAIR RENTAL VALUE OF ANY MANAGEMENT OFFICE SPACE REASONABLY
ATTRIBUTABLE TO THE PROJECT (AS OPPOSED TO BEING ATTRIBUTABLE TO LANDLORD’S
NON-PROJECT ACTIVITIES); (VIII) WAGES, SALARIES AND OTHER COMPENSATION AND
BENEFITS, INCLUDING TAXES LEVIED THEREON, OF ALL PERSONS (OTHER THAN PERSONS
GENERALLY CONSIDERED TO BE HIGHER IN RANK THAN THE POSITION OF PROJECT MANAGER)
ENGAGED IN THE OPERATION, MAINTENANCE AND SECURITY OF THE PROJECT; (IX) COSTS
UNDER ANY RECORDED INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY THE PROJECT;
(X) OPERATION, REPAIR, MAINTENANCE AND REPLACEMENT OF ALL SYSTEMS AND EQUIPMENT
AND COMPONENTS THEREOF OF THE BUILDING; (XI) THE COST OF JANITORIAL, ALARM,
SECURITY AND OTHER SERVICES, REPLACEMENT OF WALL AND FLOOR COVERINGS, CEILING
TILES AND FIXTURES IN COMMON AREAS, MAINTENANCE AND REPLACEMENT OF CURBS AND
WALKWAYS, REPAIR TO THE BUILDING’S ROOF MEMBRANE; (XII) AMORTIZATION (INCLUDING
INTEREST ON THE UNAMORTIZED COST) OF THE COST OF ACQUIRING OR THE RENTAL EXPENSE
OF PERSONAL PROPERTY USED IN THE MAINTENANCE, OPERATION AND REPAIR OF THE
PROJECT, OR ANY PORTION THEREOF, TO THE EXTENT OF COST SAVINGS REASONABLY
ANTICIPATED BY LANDLORD AT THE TIME OF SUCH EXPENDITURE TO BE INCURRED IN
CONNECTION THEREWITH; (XIII) THE COST OF CAPITAL IMPROVEMENTS OR OTHER COSTS
INCURRED IN CONNECTION WITH THE PROJECT (A) WHICH ARE INTENDED TO EFFECT
ECONOMIES IN THE OPERATION OR MAINTENANCE OF THE PROJECT, OR ANY PORTION
THEREOF, (B) THAT ARE REQUIRED TO COMPLY WITH PRESENT OR ANTICIPATED
CONSERVATION PROGRAMS, (C) WHICH ARE REPLACEMENTS OR MODIFICATIONS OF
NONSTRUCTURAL ITEMS LOCATED IN THE COMMON AREAS REQUIRED TO KEEP THE COMMON
AREAS IN GOOD ORDER OR CONDITION, OR (D) THAT ARE REQUIRED UNDER ANY
GOVERNMENTAL LAW OR REGULATION BY A FEDERAL, STATE OR LOCAL

 

13

--------------------------------------------------------------------------------


 


GOVERNMENTAL AGENCY, EXCEPT FOR CAPITAL REPAIRS, REPLACEMENTS OR OTHER
IMPROVEMENTS TO REMEDY A CONDITION EXISTING PRIOR TO THE LEASE COMMENCEMENT DATE
WHICH AN APPLICABLE GOVERNMENTAL AUTHORITY, IF IT HAD KNOWLEDGE OF SUCH
CONDITION PRIOR TO THE LEASE COMMENCEMENT DATE, WOULD HAVE THEN REQUIRED TO BE
REMEDIED PURSUANT TO THEN-CURRENT GOVERNMENTAL LAWS OR REGULATIONS IN THEIR FORM
EXISTING AS OF THE LEASE COMMENCEMENT DATE AND PURSUANT TO THE THEN-CURRENT
INTERPRETATION OF SUCH GOVERNMENTAL LAWS OR REGULATIONS BY THE APPLICABLE
GOVERNMENTAL AUTHORITY AS OF THE LEASE COMMENCEMENT DATE; PROVIDED, HOWEVER,
THAT ANY CAPITAL EXPENDITURE SHALL BE AMORTIZED WITH INTEREST OVER ITS USEFUL
LIFE, AS REASONABLY DETERMINED BY LANDLORD PURSUANT TO SOUND REAL ESTATE
ACCOUNTING AND MANAGEMENT PRINCIPLES, CONSISTENTLY APPLIED; (XIV) COSTS, FEES,
CHARGES OR ASSESSMENTS IMPOSED BY, OR RESULTING FROM ANY MANDATE IMPOSED ON
LANDLORD BY, ANY FEDERAL, STATE OR LOCAL GOVERNMENT FOR FIRE AND POLICE
PROTECTION, TRASH REMOVAL, COMMUNITY SERVICES, OR OTHER SERVICES WHICH DO NOT
CONSTITUTE “TAX EXPENSES” AS THAT TERM IS DEFINED IN SECTION 4.2.5, BELOW; AND
(XV) PAYMENTS UNDER ANY EASEMENT, LICENSE, OPERATING AGREEMENT, DECLARATION,
RESTRICTIVE COVENANT, OR INSTRUMENT PERTAINING TO THE SHARING OF COSTS BY THE
BUILDING.  NOTWITHSTANDING THE FOREGOING, FOR PURPOSES OF THIS LEASE, OPERATING
EXPENSES SHALL NOT, HOWEVER, INCLUDE:


 

(A)                                  ALL COSTS RELATING TO THE MAINTENANCE AND
REPAIR OF THE FOLLOWING STRUCTURAL ITEMS:  (I) THE FOUNDATION SLAB STRUCTURE
UNDER THE BUILDING (II) EXTERIOR WALL STRUCTURE OF THE BUILDING, AND (III) THE
ROOF STRUCTURE OF THE BUILDING (EXCLUDING THE MEMBRANE), EXCEPT TO THE EXTENT
SUCH REPAIRS ARE REQUIRED DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT;

 

(B)                                 COSTS, INCLUDING MARKETING COSTS, LEGAL
FEES, SPACE PLANNERS’ FEES, ADVERTISING AND PROMOTIONAL EXPENSES, AND BROKERAGE
FEES INCURRED IN CONNECTION WITH THE ORIGINAL CONSTRUCTION OR DEVELOPMENT, OR
ORIGINAL OR FUTURE LEASING OF THE PROJECT, AND COSTS, INCLUDING PERMIT, LICENSE
AND INSPECTION COSTS, INCURRED WITH RESPECT TO THE INSTALLATION OF TENANT
IMPROVEMENTS MADE FOR OTHER TENANTS OR INCURRED IN RENOVATING OR OTHERWISE
IMPROVING, DECORATING, PAINTING OR REDECORATING VACANT SPACE FOR TENANTS OR
OTHER OCCUPANTS OF THE PROJECT (EXCLUDING, HOWEVER, SUCH COSTS RELATING TO ANY
COMMON AREAS OF THE PROJECT OR PARKING FACILITIES);

 

(C)                                  EXCEPT AS SET FORTH IN ITEMS (XII), (XIII),
AND (XIV) ABOVE, DEPRECIATION, INTEREST AND PRINCIPAL PAYMENTS ON MORTGAGES AND
OTHER DEBT COSTS, IF ANY, PENALTIES AND INTEREST, COSTS OF CAPITAL REPAIRS AND
ALTERATIONS, AND COSTS OF CAPITAL IMPROVEMENTS AND EQUIPMENT;

 

(D)                                 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
ITEM (XIII) ABOVE, COSTS INCURRED BY LANDLORD IN THE REPAIRS, CAPITAL ADDITIONS,
ALTERATIONS OR REPLACEMENTS MADE OR INCURRED TO RECTIFY OR CORRECT DEFECTS IN
ORIGINAL DESIGN, MATERIALS OR WORKMANSHIP IN CONNECTION WITH THE “BASE
BUILDING,” AS THAT TERM IS DEFINED IN SECTION 8.2, PORTIONS OF THE PROJECT (AS
SO EXCLUDED, THE “NON-REIMBURSABLE CAPITAL IMPROVEMENTS”);

 

(E)                                  COSTS FOR WHICH THE LANDLORD IS REIMBURSED
BY ANY TENANT OR OCCUPANT OF THE PROJECT OR BY INSURANCE BY ITS CARRIER OR ANY
TENANT’S CARRIER OR BY ANYONE ELSE, AND ELECTRIC POWER COSTS FOR WHICH ANY
TENANT DIRECTLY CONTRACTS WITH THE LOCAL PUBLIC SERVICE COMPANY;

 

14

--------------------------------------------------------------------------------


 

(F)                                    ANY BAD DEBT LOSS, RENT LOSS, OR RESERVES
FOR BAD DEBTS OR RENT LOSS;

 

(G)                                 COSTS ASSOCIATED WITH THE OPERATION OF THE
BUSINESS OF THE PARTNERSHIP OR ENTITY WHICH CONSTITUTES THE LANDLORD, AS THE
SAME ARE DISTINGUISHED FROM THE COSTS OF OPERATION OF THE PROJECT (WHICH SHALL
SPECIFICALLY INCLUDE, BUT NOT BE LIMITED TO, ACCOUNTING COSTS ASSOCIATED WITH
THE OPERATION OF THE PROJECT).  COSTS ASSOCIATED WITH THE OPERATION OF THE
BUSINESS OF THE PARTNERSHIP OR ENTITY WHICH CONSTITUTES THE LANDLORD INCLUDE
COSTS OF PARTNERSHIP ACCOUNTING AND LEGAL MATTERS, COSTS OF DEFENDING ANY
LAWSUITS WITH ANY MORTGAGEE (EXCEPT AS THE ACTIONS OF THE TENANT MAY BE IN
ISSUE), COSTS OF SELLING, SYNDICATING, FINANCING, MORTGAGING OR HYPOTHECATING
ANY OF THE LANDLORD’S INTEREST IN THE PROJECT, AND COSTS INCURRED IN CONNECTION
WITH ANY DISPUTES BETWEEN LANDLORD AND ITS EMPLOYEES, BETWEEN LANDLORD AND
PROJECT MANAGEMENT, OR BETWEEN LANDLORD AND OTHER TENANTS OR OCCUPANTS, AND
LANDLORD’S GENERAL CORPORATE OVERHEAD AND GENERAL AND ADMINISTRATIVE EXPENSES;

 

(H)                                 THE WAGES AND BENEFITS OF ANY EMPLOYEE WHO
DOES NOT DEVOTE SUBSTANTIALLY ALL OF HIS OR HER EMPLOYED TIME TO THE PROJECT
UNLESS SUCH WAGES AND BENEFITS ARE PRORATED TO REFLECT TIME SPENT ON OPERATING
AND MANAGING THE PROJECT VIS-A-VIS TIME SPENT ON MATTERS UNRELATED TO OPERATING
AND MANAGING THE PROJECT; PROVIDED, THAT IN NO EVENT SHALL OPERATING EXPENSES
FOR PURPOSES OF THIS LEASE INCLUDE WAGES AND/OR BENEFITS ATTRIBUTABLE TO
PERSONNEL ABOVE THE LEVEL OF PROJECT MANAGER;

 

(I)                                     INTEREST, CHARGES AND FEES INCURRED ON
DEBT, PAYMENTS ON MORTGAGES AND/OR AMOUNT PAID AS GROUND RENTAL FOR THE PROJECT
BY THE LANDLORD;

 

(J)                                     INTEREST, LATE CHARGES AND TAX PENALTIES
INCURRED AS A RESULT OF LANDLORD’S GROSS NEGLIGENCE, INABILITY OR UNWILLINGNESS
TO MAKE PAYMENTS OR FILE RETURNS WHEN DUE;

 

(K)                                  OVERHEAD AND PROFIT INCREMENT PAID TO THE
LANDLORD OR TO SUBSIDIARIES OR AFFILIATES OF THE LANDLORD FOR SERVICES IN THE
PROJECT TO THE EXTENT THE SAME EXCEEDS THE COSTS OF SUCH SERVICES RENDERED BY
QUALIFIED, FIRST-CLASS UNAFFILIATED THIRD PARTIES ON A COMPETITIVE BASIS;

 

(L)                                     ANY COMPENSATION PAID TO CLERKS,
ATTENDANTS OR OTHER PERSONS IN COMMERCIAL CONCESSIONS OPERATED BY THE LANDLORD,
PROVIDED THAT ANY COMPENSATION PAID TO ANY CONCIERGE AT THE PROJECT SHALL BE
INCLUDABLE AS AN OPERATING EXPENSE;

 

(M)                               RENTALS AND OTHER RELATED EXPENSES INCURRED IN
LEASING AIR CONDITIONING SYSTEMS, ELEVATORS OR OTHER EQUIPMENT WHICH IF
PURCHASED THE COST OF WHICH WOULD BE EXCLUDED FROM OPERATING EXPENSES AS A
CAPITAL COST, EXCEPT EQUIPMENT NOT AFFIXED TO THE PROJECT WHICH IS USED IN
PROVIDING JANITORIAL OR SIMILAR SERVICES AND, FURTHER EXCEPTING FROM THIS
EXCLUSION SUCH EQUIPMENT RENTED OR LEASED TO REMEDY OR AMELIORATE AN EMERGENCY
CONDITION IN THE PROJECT;

 

(N)                                 ALL ITEMS AND SERVICES FOR WHICH TENANT OR
ANY OTHER TENANT IN THE PROJECT REIMBURSES LANDLORD OR WHICH LANDLORD PROVIDES
SELECTIVELY TO ONE OR MORE TENANTS (OTHER THAN TENANT) WITHOUT REIMBURSEMENT;

 

15

--------------------------------------------------------------------------------


 

(O)                                 COSTS, OTHER THAN THOSE INCURRED IN ORDINARY
MAINTENANCE AND REPAIR, FOR SCULPTURE, PAINTINGS, FOUNTAINS OR OTHER OBJECTS OF
ART;

 

(P)                                 ANY COSTS EXPRESSLY EXCLUDED FROM OPERATING
EXPENSES ELSEWHERE IN THIS LEASE;

 

(Q)                                 ANY COSTS EXPRESSLY INCLUDED AS  TAX
EXPENSES PURSUANT TO SECTION 4.2.5, BELOW;

 

(R)                                    RENT FOR ANY OFFICE SPACE OCCUPIED BY
PROJECT MANAGEMENT PERSONNEL TO THE EXTENT THE SIZE OR RENTAL RATE OF SUCH
OFFICE SPACE EXCEEDS THE SIZE OR FAIR MARKET RENTAL VALUE OF OFFICE SPACE
OCCUPIED BY MANAGEMENT PERSONNEL OF THE COMPARABLE BUILDINGS IN THE VICINITY OF
THE BUILDING, WITH ADJUSTMENT WHERE APPROPRIATE FOR THE SIZE OF THE APPLICABLE
PROJECT;

 

(S)                                  RESERVES FOR DEPRECIATION, AMORTIZATION AND
OTHER EXPENSES;

 

(T)                                    COSTS ARISING FROM THE ACTIVE NEGLIGENCE
OR WILLFUL MISCONDUCT OF LANDLORD OR ITS AGENTS, EMPLOYEES, VENDORS,
CONTRACTORS, OR PROVIDERS OF MATERIALS OR SERVICES; AND

 

(U)                                 COSTS INCURRED TO COMPLY WITH LAWS RELATING
TO THE REMOVAL OF HAZARDOUS MATERIAL (AS DEFINED UNDER APPLICABLE LAW) WHICH WAS
IN EXISTENCE IN THE BUILDING OR ON THE PROJECT PRIOR TO THE COMMENCEMENT DATE OF
THE ORIGINAL OFFICE LEASE, AND WAS OF SUCH A NATURE THAT A FEDERAL, STATE OR
MUNICIPAL GOVERNMENTAL AUTHORITY, IF IT HAD THEN HAD KNOWLEDGE OF THE PRESENCE
OF SUCH HAZARDOUS MATERIAL, IN THE STATE, AND UNDER THE CONDITIONS THAT IT THEN
EXISTED IN THE BUILDING OR ON THE PROJECT, WOULD HAVE THEN REQUIRED THE REMOVAL
OF SUCH HAZARDOUS MATERIAL OR OTHER REMEDIAL OR CONTAINMENT ACTION WITH RESPECT
THERETO; AND COSTS INCURRED TO REMOVE, REMEDY, CONTAIN, OR TREAT HAZARDOUS
MATERIAL, WHICH HAZARDOUS MATERIAL IS BROUGHT INTO THE BUILDING OR ONTO THE
PROJECT AFTER THE DATE HEREOF BY LANDLORD OR ANY OTHER TENANT OF THE PROJECT AND
IS OF SUCH A NATURE, AT THAT TIME, THAT A FEDERAL, STATE OR MUNICIPAL
GOVERNMENTAL AUTHORITY, IF IT HAD THEN HAD KNOWLEDGE OF THE PRESENCE OF SUCH
HAZARDOUS MATERIAL, IN THE STATE, AND UNDER THE CONDITIONS, THAT IT THEN EXISTS
IN THE BUILDING OR ON THE PROJECT, WOULD HAVE THEN REQUIRED THE REMOVAL OF SUCH
HAZARDOUS MATERIAL OR OTHER REMEDIAL OR CONTAINMENT ACTION WITH RESPECT THERETO.

 


4.2.5                        TAXES.


 

4.2.5.1               “TAX EXPENSES” SHALL MEAN ALL FEDERAL, STATE, COUNTY, OR
LOCAL GOVERNMENTAL OR MUNICIPAL TAXES, FEES, CHARGES OR OTHER IMPOSITIONS OF
EVERY KIND AND NATURE, WHETHER GENERAL, SPECIAL, ORDINARY OR EXTRAORDINARY,
(INCLUDING, WITHOUT LIMITATION, REAL ESTATE TAXES, GENERAL AND SPECIAL
ASSESSMENTS, TRANSIT TAXES, LEASEHOLD TAXES OR TAXES BASED UPON THE RECEIPT OF
RENT, INCLUDING GROSS RECEIPTS OR SALES TAXES APPLICABLE TO THE RECEIPT OF RENT,
UNLESS REQUIRED TO BE PAID BY TENANT, PERSONAL PROPERTY TAXES IMPOSED UPON THE
FIXTURES, MACHINERY, EQUIPMENT, APPARATUS, SYSTEMS AND EQUIPMENT, APPURTENANCES,
FURNITURE AND OTHER PERSONAL PROPERTY USED IN CONNECTION WITH THE PROJECT, OR
ANY PORTION THEREOF), WHICH SHALL BE PAID OR ACCRUED DURING ANY EXPENSE YEAR
(WITHOUT REGARD TO ANY DIFFERENT FISCAL YEAR USED BY SUCH GOVERNMENTAL OR
MUNICIPAL AUTHORITY) BECAUSE OF OR IN CONNECTION WITH THE OWNERSHIP, LEASING

 

16

--------------------------------------------------------------------------------


 

AND OPERATION OF THE PROJECT, OR ANY PORTION THEREOF.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY SET FORTH IN THIS SECTION 4.2.5, TAX EXPENSES SHALL SPECIFICALLY
EXCLUDE BONDS AND/OR ASSESSMENTS WHICH HAVE BEEN OR, SUBSEQUENT TO THE DATE
HEREOF ARE, LEVIED FOR THE PURPOSE OF FUNDING THE COSTS OF CONSTRUCTION OF ALL
OR ANY PORTION OF THE PROJECT OR CAPITAL IMPROVEMENTS CONSTRUCTED THEREIN OR
ABOUT, OR ON-OR OFF-SITE IMPROVEMENTS WITH RESPECT THERETO, TO THE EXTENT SUCH
IMPROVEMENTS ARE THE SOLE RESPONSIBILITY OF LANDLORD UNDER THE TCCS OF THIS
LEASE.

 

4.2.5.2               TAX EXPENSES SHALL INCLUDE, WITHOUT LIMITATION:  (I) ANY
TAX ON THE RENT, RIGHT TO RENT OR OTHER INCOME FROM THE PROJECT, OR ANY PORTION
THEREOF, OR AS AGAINST THE BUSINESS OF LEASING THE PROJECT, OR ANY PORTION
THEREOF; (II) ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE IN ADDITION TO, OR IN
SUBSTITUTION, PARTIALLY OR TOTALLY, OF ANY ASSESSMENT, TAX, FEE, LEVY OR CHARGE
PREVIOUSLY INCLUDED WITHIN THE DEFINITION OF REAL PROPERTY TAX, IT BEING
ACKNOWLEDGED BY TENANT AND LANDLORD THAT PROPOSITION 13 WAS ADOPTED BY THE
VOTERS OF THE STATE OF CALIFORNIA IN THE JUNE 1978 ELECTION (“PROPOSITION 13”)
AND THAT ASSESSMENTS, TAXES, FEES, LEVIES AND CHARGES MAY BE IMPOSED BY
GOVERNMENTAL AGENCIES FOR SUCH SERVICES AS FIRE PROTECTION, STREET, SIDEWALK AND
ROAD MAINTENANCE, REFUSE REMOVAL AND FOR OTHER GOVERNMENTAL SERVICES FORMERLY
PROVIDED WITHOUT CHARGE TO PROPERTY OWNERS OR OCCUPANTS, AND, IN FURTHER
RECOGNITION OF THE DECREASE IN THE LEVEL AND QUALITY OF GOVERNMENTAL SERVICES
AND AMENITIES AS A RESULT OF PROPOSITION 13, TAX EXPENSES SHALL ALSO INCLUDE ANY
GOVERNMENTAL OR PRIVATE ASSESSMENTS OR THE PROJECT’S CONTRIBUTION TOWARDS A
GOVERNMENTAL OR PRIVATE COST-SHARING AGREEMENT FOR THE PURPOSE OF AUGMENTING OR
IMPROVING THE QUALITY OF SERVICES AND AMENITIES NORMALLY PROVIDED BY
GOVERNMENTAL AGENCIES; (III) ANY ASSESSMENT, TAX, FEE, LEVY, OR CHARGE ALLOCABLE
TO OR MEASURED BY THE AREA OF THE PREMISES OR THE RENT PAYABLE HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ANY BUSINESS OR GROSS INCOME TAX OR EXCISE TAX
WITH RESPECT TO THE RECEIPT OF SUCH RENT, OR UPON OR WITH RESPECT TO THE
POSSESSION, LEASING, OPERATING, MANAGEMENT, MAINTENANCE, ALTERATION, REPAIR, USE
OR OCCUPANCY BY TENANT OF THE PREMISES, OR ANY PORTION THEREOF; AND (IV) ANY
ASSESSMENT, TAX, FEE, LEVY OR CHARGE, UPON THIS TRANSACTION OR ANY DOCUMENT TO
WHICH TENANT IS A PARTY, CREATING OR TRANSFERRING AN INTEREST OR AN ESTATE IN
THE PREMISES.

 

4.2.5.3               ANY COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) INCURRED IN ATTEMPTING TO PROTEST, REDUCE OR
MINIMIZE TAX EXPENSES SHALL BE INCLUDED IN TAX EXPENSES IN THE EXPENSE YEAR SUCH
EXPENSES ARE PAID.  EXCEPT AS SET FORTH IN SECTION 4.2.5.4, BELOW, REFUNDS OF
TAX EXPENSES SHALL BE CREDITED AGAINST TAX EXPENSES AND REFUNDED TO TENANT
REGARDLESS OF WHEN RECEIVED, BASED ON THE EXPENSE YEAR TO WHICH THE REFUND IS
APPLICABLE, PROVIDED THAT IN NO EVENT SHALL THE AMOUNT TO BE REFUNDED TO TENANT
FOR ANY SUCH EXPENSE YEAR EXCEED THE TOTAL AMOUNT PAID BY TENANT AS ADDITIONAL
RENT UNDER THIS ARTICLE 4 FOR SUCH EXPENSE YEAR.  IF TAX EXPENSES FOR ANY PERIOD
DURING THE LEASE TERM OR ANY EXTENSION THEREOF ARE INCREASED AFTER PAYMENT
THEREOF FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, ERROR OR REASSESSMENT BY
APPLICABLE GOVERNMENTAL OR MUNICIPAL AUTHORITIES, TENANT SHALL PAY LANDLORD UPON
DEMAND TENANT’S SHARE OF ANY SUCH INCREASED TAX EXPENSES INCLUDED BY LANDLORD AS
BUILDING TAX EXPENSES PURSUANT TO THE TCCS OF THIS LEASE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.2.8 (EXCEPT AS SET FORTH IN
SECTION 4.2.8.1, ABOVE), THERE SHALL BE EXCLUDED FROM TAX EXPENSES (I) ALL
EXCESS PROFITS TAXES, FRANCHISE TAXES, GIFT TAXES, CAPITAL STOCK TAXES,
INHERITANCE AND SUCCESSION TAXES, ESTATE TAXES, FEDERAL AND STATE INCOME TAXES,
AND OTHER TAXES TO THE EXTENT APPLICABLE TO LANDLORD’S GENERAL OR NET INCOME
FROM ALL SOURCES, (II) ANY ITEMS INCLUDED AS OPERATING EXPENSES, (III) ANY ITEMS
PAID BY TENANT UNDER SECTION 4.5 OF THIS

 

17

--------------------------------------------------------------------------------


 

LEASE, AND (IV) TRANSFER TAXES ASSOCIATED WITH THE SALE OR OTHER TRANSFER BY
LANDLORD OF ITS INTEREST IN THE PROJECT.

 


4.2.6                        “TENANT’S SHARE” SHALL MEAN THE PERCENTAGE SET
FORTH IN SECTION 6 OF THE SUMMARY.


 


4.3                                 ALLOCATION OF DIRECT EXPENSES.


 


4.3.1                        METHOD OF ALLOCATION.  THE PARTIES ACKNOWLEDGE THAT
THE BUILDING IS A PART OF A MULTI-BUILDING PROJECT AND THAT THE COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE PROJECT (I.E. THE DIRECT EXPENSES)
SHOULD BE SHARED BETWEEN THE TENANTS OF THE BUILDING AND THE TENANTS OF THE
OTHER BUILDINGS IN THE PROJECT.  ACCORDINGLY, AS SET FORTH IN SECTION 4.2 ABOVE,
DIRECT EXPENSES (WHICH CONSISTS OF OPERATING EXPENSES AND TAX EXPENSES) ARE
DETERMINED ANNUALLY FOR THE PROJECT AS A WHOLE, AND A PORTION OF THE DIRECT
EXPENSES, WHICH PORTION SHALL BE DETERMINED BY LANDLORD ON AN EQUITABLE BASIS,
SHALL BE ALLOCATED TO THE BUILDING (AS OPPOSED TO ANY OTHER BUILDINGS IN THE
PROJECT) AND SUCH PORTION SHALL BE THE DIRECT EXPENSES FOR PURPOSES OF THIS
LEASE.  SUCH PORTION OF DIRECT EXPENSES ALLOCATED TO THE BUILDING SHALL INCLUDE
ALL DIRECT EXPENSES ATTRIBUTABLE SOLELY TO THE BUILDING AND AN EQUITABLE PORTION
OF THE DIRECT EXPENSES ATTRIBUTABLE TO THE PROJECT AS A WHOLE.


 


4.4                                 CALCULATION AND PAYMENT OF ADDITIONAL RENT. 
TENANT SHALL PAY TO LANDLORD, IN THE MANNER SET FORTH IN SECTION 4.4.1, BELOW,
AND AS ADDITIONAL RENT, TENANT’S SHARE OF DIRECT EXPENSES FOR EACH EXPENSE YEAR.


 


4.4.1                        STATEMENT OF ACTUAL BUILDING DIRECT EXPENSES AND
PAYMENT BY TENANT.  LANDLORD SHALL GIVE TO TENANT FOLLOWING THE END OF EACH
EXPENSE YEAR, A STATEMENT (THE “STATEMENT”) WHICH SHALL STATE THE BUILDING
DIRECT EXPENSES INCURRED OR ACCRUED FOR SUCH PRECEDING EXPENSE YEAR, AND WHICH
SHALL INDICATE THE AMOUNT OF TENANT’S SHARE OF DIRECT EXPENSES.  LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH STATEMENT TO TENANT ON OR
BEFORE MAY 1 FOLLOWING THE END OF THE EXPENSE YEAR TO WHICH SUCH STATEMENT
RELATES.  UPON RECEIPT OF THE STATEMENT FOR EACH EXPENSE YEAR COMMENCING OR
ENDING DURING THE LEASE TERM, TENANT SHALL PAY, WITHIN THIRTY (30) DAYS AFTER
RECEIPT OF THE STATEMENT, THE FULL AMOUNT OF TENANT’S SHARE OF DIRECT EXPENSES
FOR SUCH EXPENSE YEAR, LESS THE AMOUNTS, IF ANY, PAID DURING SUCH EXPENSE YEAR
AS “ESTIMATED DIRECT EXPENSES,” AS THAT TERM IS DEFINED IN SECTION 4.4.2, BELOW,
AND IF TENANT PAID MORE AS ESTIMATED DIRECT EXPENSES THAN THE ACTUAL TENANT’S
SHARE OF DIRECT EXPENSES (AN “EXCESS”), TENANT SHALL RECEIVE A CREDIT IN THE
AMOUNT OF SUCH EXCESS AGAINST RENT NEXT DUE UNDER THIS LEASE.  THE FAILURE OF
LANDLORD TO TIMELY FURNISH THE STATEMENT FOR ANY EXPENSE YEAR SHALL NOT
PREJUDICE LANDLORD OR TENANT FROM ENFORCING ITS RIGHTS UNDER THIS ARTICLE 4. 
EVEN THOUGH THE LEASE TERM HAS EXPIRED AND TENANT HAS VACATED THE PREMISES, WHEN
THE FINAL DETERMINATION IS MADE OF TENANT’S SHARE OF DIRECT EXPENSES FOR THE
EXPENSE YEAR IN WHICH THIS LEASE TERMINATES, IF TENANT’S SHARE OF DIRECT
EXPENSES IS GREATER THAN THE AMOUNT OF ESTIMATED DIRECT EXPENSES PREVIOUSLY PAID
BY TENANT TO LANDLORD, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF
THE STATEMENT, PAY TO LANDLORD SUCH AMOUNT, AND IF TENANT PAID MORE AS ESTIMATED
DIRECT EXPENSES THAN THE ACTUAL TENANT’S SHARE OF DIRECT EXPENSES (AGAIN, AN
EXCESS), LANDLORD SHALL, WITHIN THIRTY (30) DAYS, DELIVER A CHECK PAYABLE TO
TENANT IN THE AMOUNT OF SUCH EXCESS.  THE PROVISIONS OF THIS SECTION 4.4.1 SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE TERM. 
NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE,

 

18

--------------------------------------------------------------------------------


 


TENANT SHALL NOT BE RESPONSIBLE FOR TENANT’S SHARE OF ANY BUILDING DIRECT
EXPENSES ATTRIBUTABLE TO ANY EXPENSE YEAR WHICH ARE FIRST BILLED TO TENANT MORE
THAN TWO (2) CALENDAR YEARS AFTER THE LEASE EXPIRATION DATE, PROVIDED THAT IN
ANY EVENT TENANT SHALL BE RESPONSIBLE FOR TENANT’S SHARE OF DIRECT EXPENSES
LEVIED BY ANY GOVERNMENTAL AUTHORITY OR BY ANY PUBLIC UTILITY COMPANIES AT ANY
TIME FOLLOWING THE LEASE EXPIRATION DATE WHICH ARE ATTRIBUTABLE TO ANY EXPENSE
YEAR.


 


4.4.2                        STATEMENT OF ESTIMATED BUILDING DIRECT EXPENSES. 
IN ADDITION, LANDLORD SHALL GIVE TENANT A YEARLY EXPENSE ESTIMATE STATEMENT (THE
“ESTIMATE STATEMENT”) WHICH SHALL SET FORTH IN GENERAL MAJOR CATEGORIES
LANDLORD’S REASONABLE ESTIMATE (THE “ESTIMATE”) OF WHAT THE TOTAL AMOUNT OF
DIRECT EXPENSES FOR THE THEN-CURRENT EXPENSE YEAR SHALL BE AND THE ESTIMATED
TENANT’S SHARE OF DIRECT EXPENSES (THE “ESTIMATED DIRECT EXPENSES”).  LANDLORD
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER SUCH ESTIMATE STATEMENT TO
TENANT ON OR BEFORE APRIL 1 FOLLOWING THE END OF THE EXPENSE YEAR TO WHICH SUCH
ESTIMATE STATEMENT RELATES.  THE FAILURE OF LANDLORD TO TIMELY FURNISH THE
ESTIMATE STATEMENT FOR ANY EXPENSE YEAR SHALL NOT PRECLUDE LANDLORD FROM
ENFORCING ITS RIGHTS TO COLLECT ANY ESTIMATED DIRECT EXPENSES UNDER THIS
ARTICLE 4, NOR SHALL LANDLORD BE PROHIBITED FROM REVISING ANY ESTIMATE STATEMENT
OR ESTIMATED DIRECT EXPENSES THERETOFORE DELIVERED TO THE EXTENT NECESSARY. 
THEREAFTER, TENANT SHALL PAY, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE
ESTIMATE STATEMENT, A FRACTION OF THE ESTIMATED DIRECT EXPENSES FOR THE
THEN-CURRENT EXPENSE YEAR (REDUCED BY ANY AMOUNTS PAID PURSUANT TO THE SECOND TO
LAST SENTENCE OF THIS SECTION 4.4.2).  SUCH FRACTION SHALL HAVE AS ITS NUMERATOR
THE NUMBER OF MONTHS WHICH HAVE ELAPSED IN SUCH CURRENT EXPENSE YEAR, INCLUDING
THE MONTH OF SUCH PAYMENT, AND TWELVE (12) AS ITS DENOMINATOR.  UNTIL A NEW
ESTIMATE STATEMENT IS FURNISHED (WHICH LANDLORD SHALL HAVE THE RIGHT TO DELIVER
TO TENANT AT ANY TIME), TENANT SHALL PAY MONTHLY, WITH THE MONTHLY BASE RENT
INSTALLMENTS, AN AMOUNT EQUAL TO ONE-TWELFTH (1/12) OF THE TOTAL ESTIMATED
DIRECT EXPENSES SET FORTH IN THE PREVIOUS ESTIMATE STATEMENT DELIVERED BY
LANDLORD TO TENANT.  THROUGHOUT THE LEASE TERM LANDLORD SHALL MAINTAIN BOOKS AND
RECORDS WITH RESPECT TO BUILDING DIRECT EXPENSES IN ACCORDANCE WITH GENERALLY
ACCEPTED REAL ESTATE ACCOUNTING AND MANAGEMENT PRACTICES, CONSISTENTLY APPLIED.


 


4.5                                 TAXES AND OTHER CHARGES FOR WHICH TENANT IS
DIRECTLY RESPONSIBLE.


 


4.5.1                        TENANT SHALL BE LIABLE FOR AND SHALL PAY TEN
(10) DAYS BEFORE DELINQUENCY, TAXES LEVIED AGAINST TENANT’S EQUIPMENT,
FURNITURE, FIXTURES AND ANY OTHER PERSONAL PROPERTY LOCATED IN OR ABOUT THE
PREMISES.  IF ANY SUCH TAXES ON TENANT’S EQUIPMENT, FURNITURE, FIXTURES AND ANY
OTHER PERSONAL PROPERTY ARE LEVIED AGAINST LANDLORD OR LANDLORD’S PROPERTY OR IF
THE ASSESSED VALUE OF LANDLORD’S PROPERTY IS INCREASED BY THE INCLUSION THEREIN
OF A VALUE PLACED UPON SUCH EQUIPMENT, FURNITURE, FIXTURES OR ANY OTHER PERSONAL
PROPERTY AND IF LANDLORD PAYS THE TAXES BASED UPON SUCH INCREASED ASSESSMENT,
WHICH LANDLORD SHALL HAVE THE RIGHT TO DO REGARDLESS OF THE VALIDITY THEREOF BUT
ONLY UNDER PROPER PROTEST IF REQUESTED BY TENANT, TENANT SHALL UPON DEMAND REPAY
TO LANDLORD THE TAXES SO LEVIED AGAINST LANDLORD OR THE PROPORTION OF SUCH TAXES
RESULTING FROM SUCH INCREASE IN THE ASSESSMENT, AS THE CASE MAY BE.


 


4.5.2                        IF THE TENANT IMPROVEMENTS IN THE PREMISES, WHETHER
INSTALLED AND/OR PAID FOR BY LANDLORD OR TENANT AND WHETHER OR NOT AFFIXED TO
THE REAL PROPERTY SO AS TO BECOME A PART THEREOF, ARE ASSESSED FOR REAL PROPERTY
TAX PURPOSES AT A VALUATION HIGHER THAN THE VALUATION AT WHICH TENANT
IMPROVEMENTS CONFORMING TO LANDLORD’S “BUILDING STANDARD” IN OTHER SPACE IN THE
BUILDING ARE ASSESSED, THEN THE TAX EXPENSES LEVIED AGAINST LANDLORD OR THE
PROPERTY BY REASON

 

19

--------------------------------------------------------------------------------


 


OF SUCH EXCESS ASSESSED VALUATION SHALL BE DEEMED TO BE TAXES LEVIED AGAINST
PERSONAL PROPERTY OF TENANT AND SHALL BE GOVERNED BY THE PROVISIONS OF
SECTION 4.5.1, ABOVE.


 


4.5.3                        NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN,
TENANT SHALL PAY PRIOR TO DELINQUENCY ANY (I) RENT TAX OR SALES TAX, SERVICE
TAX, TRANSFER TAX OR VALUE ADDED TAX, OR ANY OTHER APPLICABLE TAX ON THE RENT OR
SERVICES HEREIN OR OTHERWISE RESPECTING THIS LEASE, (II) TAXES ASSESSED UPON OR
WITH RESPECT TO THE POSSESSION, LEASING, OPERATION, MANAGEMENT, MAINTENANCE,
ALTERATION, REPAIR, USE OR OCCUPANCY BY TENANT OF THE PREMISES OR ANY PORTION OF
THE PROJECT, INCLUDING THE PROJECT PARKING FACILITY; OR (III) TAXES ASSESSED
UPON THIS TRANSACTION OR ANY DOCUMENT TO WHICH TENANT IS A PARTY CREATING OR
TRANSFERRING AN INTEREST OR AN ESTATE IN THE PREMISES.


 


4.5.4                        TENANT SHALL BE LIABLE FOR AND SHALL PAY DIRECTLY
TO LANDLORD WITHIN THIRTY (30) DAYS OF BEING INVOICED THEREFOR, THE ACTUAL COST,
IF ANY, INCURRED BY LANDLORD’S FOR CARRYING, PURSUANT TO THE TERMS AND
CONDITIONS OF SECTION 10.2, BELOW, “POLLUTION LEGAL LIABILITY ENVIRONMENTAL
INSURANCE.”


 


4.6                                 LANDLORD’S BOOKS AND RECORDS.  WITHIN TWO
(2) YEARS AFTER RECEIPT OF A STATEMENT BY TENANT, IF TENANT DISPUTES THE AMOUNT
OF ADDITIONAL RENT SET FORTH IN THE STATEMENT, A DETERMINATION AS TO THE PROPER
AMOUNT SHALL BE MADE, AT TENANT’S EXPENSE, BY AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT (THE “ACCOUNTANT”) SELECTED BY LANDLORD AND SUBJECT TO TENANT’S
REASONABLE APPROVAL, BY INSPECTING LANDLORD’S RECORDS WITH RESPECT TO THE
STATEMENT AT LANDLORD’S OFFICES, PROVIDED THAT TENANT IS NOT THEN IN DEFAULT
UNDER THIS LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS) AND TENANT HAS
PAID ALL AMOUNTS REQUIRED TO BE PAID UNDER THE APPLICABLE ESTIMATE STATEMENT AND
STATEMENT, AS THE CASE MAY BE.  IN CONNECTION WITH SUCH INSPECTION, THE
ACCOUNTANT MUST AGREE IN ADVANCE TO FOLLOW LANDLORD’S REASONABLE RULES AND
PROCEDURES REGARDING INSPECTIONS OF LANDLORD’S RECORDS, AND SHALL EXECUTE A
COMMERCIALLY REASONABLE CONFIDENTIALITY AGREEMENT REGARDING SUCH INSPECTION.  IF
SUCH DETERMINATION BY THE ACCOUNTANT PROVES THAT DIRECT EXPENSES WERE OVERSTATED
BY MORE THAN FIVE PERCENT (5%), THEN THE COST OF THE ACCOUNTANT AND THE COST OF
SUCH DETERMINATION SHALL BE PAID FOR BY LANDLORD.  TENANT’S FAILURE TO DISPUTE
THE AMOUNT OF ADDITIONAL RENT SET FORTH IN ANY STATEMENT WITHIN TWO (2) YEARS OF
TENANT’S RECEIPT OF SUCH STATEMENT SHALL BE DEEMED TO BE TENANT’S APPROVAL OF
SUCH STATEMENT AND TENANT, THEREAFTER, WAIVES THE RIGHT OR ABILITY TO DISPUTE
THE AMOUNTS SET FORTH IN SUCH STATEMENT.  TENANT HEREBY ACKNOWLEDGES THAT
TENANT’S SOLE RIGHT TO INSPECT LANDLORD’S BOOKS AND RECORDS AND TO CONTEST THE
AMOUNT OF DIRECT EXPENSES PAYABLE BY TENANT SHALL BE AS SET FORTH IN THIS
SECTION 4.6, AND TENANT HEREBY WAIVES ANY AND ALL OTHER RIGHTS PURSUANT TO
APPLICABLE LAW TO INSPECT SUCH BOOKS AND RECORDS AND/OR TO CONTEST THE AMOUNT OF
DIRECT EXPENSES PAYABLE BY TENANT. 


 


ARTICLE 5


 


USE OF PREMISES


 


5.1                                 PERMITTED USE.  TENANT SHALL USE THE
PREMISES SOLELY FOR THE PERMITTED USE SET FORTH IN SECTION 7 OF THE SUMMARY AND
TENANT SHALL NOT USE OR PERMIT THE PREMISES OR THE PROJECT TO BE USED FOR ANY
OTHER PURPOSE OR PURPOSES WHATSOEVER WITHOUT THE PRIOR WRITTEN CONSENT OF
LANDLORD, WHICH MAY BE WITHHELD IN LANDLORD’S REASONABLE DISCRETION.

 

20

--------------------------------------------------------------------------------


 


5.2                                 PROHIBITED USES.  THE USES PROHIBITED UNDER
THIS LEASE SHALL INCLUDE, WITHOUT LIMITATION, USE OF THE PREMISES OR A PORTION
THEREOF FOR (I) OFFICES OF ANY AGENCY OR BUREAU OF THE UNITED STATES OR ANY
STATE OR POLITICAL SUBDIVISION THEREOF; (II) OFFICES OR AGENCIES OF ANY FOREIGN
GOVERNMENTAL OR POLITICAL SUBDIVISION THEREOF; (III) MEDICAL/OPERATIONAL OFFICES
(AS OPPOSED TO GENERAL OFFICES) OF ANY HEALTH CARE PROFESSIONALS; (IV) SCHOOLS
OR OTHER TRAINING FACILITIES WHICH ARE NOT ANCILLARY TO CORPORATE, EXECUTIVE OR
PROFESSIONAL OFFICE USE; (V) RETAIL OR RESTAURANT USES; OR (VI) COMMUNICATIONS
FIRMS SUCH AS RADIO AND/OR TELEVISION STATIONS.  TENANT FURTHER COVENANTS AND
AGREES THAT TENANT SHALL NOT USE, OR SUFFER OR PERMIT ANY PERSON OR PERSONS TO
USE, THE PREMISES OR ANY PART THEREOF FOR ANY USE OR PURPOSE CONTRARY TO THE
PROVISIONS OF THE RULES AND REGULATIONS SET FORTH IN EXHIBIT D, ATTACHED HERETO,
OR IN VIOLATION OF THE LAWS OF THE UNITED STATES OF AMERICA, THE STATE OF
CALIFORNIA, OR THE ORDINANCES, REGULATIONS OR REQUIREMENTS OF THE LOCAL
MUNICIPAL OR COUNTY GOVERNING BODY OR OTHER LAWFUL AUTHORITIES HAVING
JURISDICTION OVER THE PROJECT) INCLUDING, WITHOUT LIMITATION, ANY SUCH LAWS,
ORDINANCES, REGULATIONS OR REQUIREMENTS RELATING TO HAZARDOUS MATERIALS OR
SUBSTANCES, AS THOSE TERMS ARE DEFINED BY APPLICABLE LAWS NOW OR HEREAFTER IN
EFFECT; PROVIDED, HOWEVER, LANDLORD SHALL NOT ENFORCE, CHANGE OR MODIFY THE
RULES AND REGULATIONS IN A DISCRIMINATORY MANNER AND LANDLORD AGREES THAT THE
RULES AND REGULATIONS SHALL NOT BE UNREASONABLY MODIFIED OR ENFORCED IN A MANNER
WHICH WILL UNREASONABLY INTERFERE WITH THE NORMAL AND CUSTOMARY CONDUCT OF
TENANT’S BUSINESS.  TENANT SHALL NOT DO OR PERMIT ANYTHING TO BE DONE IN OR
ABOUT THE PREMISES WHICH WILL IN ANY WAY DAMAGE THE REPUTATION OF THE PROJECT OR
OBSTRUCT OR INTERFERE WITH THE RIGHTS OF OTHER TENANTS OR OCCUPANTS OF THE
BUILDING, OR INJURE OR ANNOY THEM OR USE OR ALLOW THE PREMISES TO BE USED FOR
ANY IMPROPER, UNLAWFUL OR OBJECTIONABLE PURPOSE, NOR SHALL TENANT CAUSE,
MAINTAIN OR PERMIT ANY NUISANCE IN, ON OR ABOUT THE PREMISES.


 


5.3                                 CC&RS.  TENANT SHALL COMPLY WITH ALL
RECORDED COVENANTS, CONDITIONS, AND RESTRICTIONS CURRENTLY AFFECTING THE
PROJECT.  ADDITIONALLY, TENANT ACKNOWLEDGES THAT THE PROJECT MAY BE SUBJECT TO
ANY FUTURE COVENANTS, CONDITIONS, AND RESTRICTIONS (THE “CC&RS”) WHICH LANDLORD,
IN LANDLORD’S DISCRETION, DEEMS REASONABLY NECESSARY OR DESIRABLE (PROVIDED,
HOWEVER, SUCH AMENDMENTS AND/OR MODIFICATIONS DO NOT PROHIBIT THE PERMITTED USE
IN THE PROJECT AND DO NOT MATERIALLY ADVERSELY INTERFERE WITH TENANT’S USE AND
ENJOYMENT OF THE PREMISES), AND TENANT AGREES THAT THIS LEASE SHALL BE SUBJECT
AND SUBORDINATE TO SUCH CC&RS.  LANDLORD SHALL HAVE THE RIGHT TO REQUIRE TENANT
TO EXECUTE AND ACKNOWLEDGE, WITHIN FIFTEEN (15) BUSINESS DAYS OF A REQUEST BY
LANDLORD, A “RECOGNITION OF COVENANTS, CONDITIONS, AND RESTRICTION,” IN A FORM
SUBSTANTIALLY SIMILAR TO THAT ATTACHED HERETO AS EXHIBIT F, AGREEING TO AND
ACKNOWLEDGING THE CC&RS.


 


ARTICLE 6


 


SERVICES AND UTILITIES;
TENANT’S MAINTENANCE AND REPAIR OBLIGATIONS


 


6.1                                 PROVIDING SERVICES AND UTILITIES.  TENANT
HEREBY ACKNOWLEDGES THAT LANDLORD HAS PREVIOUSLY PROVIDED, AND SHALL MAINTAIN
PURSUANT TO THE TCCS OF ARTICLE 7 OF THIS LEASE, THE CURRENTLY EXISTING
FACILITIES FOR THE PROVISION OF UTILITIES TO THE EXTERIOR AREAS OF THE PROJECT
AND TO THE POINT OF ENTRY IN THE BUILDING (I.E., TO THE MAIN UTILITY
DISTRIBUTION SYSTEMS LOCATED THEREIN), AND TENANT SHALL PROVIDE AND MAINTAIN THE
FACILITIES FOR THE DISTRIBUTION OF SUCH UTILITIES FROM SUCH ENTRY POINT TO THE
INTERIOR OF THE PREMISES.  LANDLORD SHALL NOT BE RESPONSIBLE FOR, AND TENANT

 

21

--------------------------------------------------------------------------------


 


SHALL BE SOLELY RESPONSIBLE FOR, PAYING ALL THIRD PARTY UTILITY SERVICE CHARGES
FOR ALL UTILITIES CONSUMED WITHIN THE BUILDING ON AND AFTER THE LEASE
COMMENCEMENT DATE, AND WITHIN THE PROJECT FROM AND AFTER THE 10445 PREMISES
EFFECTIVE DATE, AS ARE NECESSARY FOR TENANT’S USE OF THE PREMISES, INCLUDING,
WITHOUT LIMITATION, IF APPLICABLE, ELECTRICITY, POTABLE WATER, NATURAL GAS,
SEWAGE DISPOSAL, AND SOLID WASTE DISPOSAL.  IN ADDITION TENANT SHALL BE SOLELY
RESPONSIBLE FOR PROVIDING ANY SECURITY AND JANITORIAL SERVICE REQUIRED BY
TENANT.  LANDLORD SHALL REASONABLY COOPERATE WITH TENANT, IN CONNECTION WITH
TENANT’S APPLICATION FOR AND RENEWAL OF ANY PERMITS OR AGREEMENTS WITH UTILITY
COMPANIES IN CONNECTION WITH THE PROVIDING OF UTILITY SERVICES TO THE BUILDING
ON AND AFTER THE LEASE COMMENCEMENT DATE, AND WITHIN THE PROJECT FROM AND AFTER
THE 10445 PREMISES EFFECTIVE DATE.  IN CONNECTION WITH THE FOREGOING, TENANT
SHALL DIRECTLY PAY ONE HUNDRED PERCENT (100%) OF THE THIRD-PARTY CHARGES OF ALL
SUCH UTILITIES AND SERVICES (E.G., ELECTRICITY, GAS, SEWER AND WATER UTILITIES)
ATTRIBUTABLE TO ITS USE OF THE BUILDING ON AND AFTER THE LEASE COMMENCEMENT
DATE, AND WITHIN THE PROJECT FROM AND AFTER THE 10445 PREMISES EFFECTIVE DATE,
WHICH PAYMENTS SHALL BE MADE ON OR PRIOR TO THE DATE ON WHICH THE SAME ARE DUE
TO THE APPLICABLE UTILITY AND SERVICE PROVIDERS.


 


6.2                                 TENANT MAINTAINED BUILDING SYSTEMS; HVAC. 
EXCEPT WITH REGARD TO THE BUILDING STRUCTURE AND EXTERIOR PORTIONS OF THE
PROJECT WHICH SHALL BE MAINTAINED BY LANDLORD PURSUANT TO THE TCCS OF
SECTION 7.1, BELOW, TENANT SHALL MAINTAIN, REPAIR AND REPLACE ALL PREMISES
IMPROVEMENTS.  THE IMPROVEMENTS TO BE SO MAINTAINED, REPAIRED, IMPROVED AND/OR
REPLACED BY TENANT INCLUDE, WITHOUT LIMITATION, THE INTERIOR PORTION OF THE
PREMISES, (I) THE INTERIOR UTILITY SYSTEMS (SPECIFICALLY INCLUDING, WITHOUT
LIMITATION, ALL PLUMBING AND SEWER SYSTEMS AND ANY “ALTERATIONS” (AS THAT TERM
IS DEFINED IN SECTION 8.1, BELOW) THEREOF), (II) THE ROOF MEMBRANE AND
MECHANICAL, ELECTRICAL, LIFE SAFETY, PLUMBING, FIRE-SPRINKLER SYSTEMS SERVING
THE BUILDING, (III) ANY IMPROVEMENTS OR EQUIPMENT INSTALLED BY TENANT,
SPECIFICALLY INCLUDING ANY TENANT IMPROVEMENTS CONSTRUCTED PURSUANT TO THE
TENANT WORK LETTER OR ANY “ALTERATIONS” CONSTRUCTED PURSUANT TO THE TCCS OF
ARTICLE 8, (IV) THE MAIN HEATING, VENTILATING, AIR CONDITIONING (“HVAC”),AND THE
ELECTRICAL, PLUMBING AND LIFESAFETY INFRASTRUCTURE DISTRIBUTION SYSTEMS LOCATED
WITHIN THE BUILDING, (V) THE “CENTRAL PLANT AREA,” AS THAT TERM IS SET FORTH IN
SECTION 29.35, AND (VI) ANY OTHER ELEMENT OF THE PROJECT NOT EXPRESSLY THE
RESPONSIBILITY OF LANDLORD PURSUANT TO THE TCCS OF SECTION 7.1 (INDIVIDUALLY, A
“BUILDING SYSTEM” AND COLLECTIVELY, THE “BUILDING SYSTEMS”).  TENANT SHALL
PERFORM ITS MAINTENANCE AND REPAIR OBLIGATIONS SET FORTH IN THIS SECTION 6.2
(“TENANT’S MAINTENANCE OBLIGATIONS”), AT TENANT’S SOLE, DIRECT COST.


 


6.3                                 TENANT MAINTAINED SECURITY.  TENANT HEREBY
ACKNOWLEDGES THAT LANDLORD SHALL HAVE NO OBLIGATION TO PROVIDE GUARD SERVICE OR
OTHER SECURITY MEASURES FOR THE BENEFIT OF THE PREMISES, THE BUILDING OR THE
PROJECT.  ANY SECURITY MEASURES DESIRED BY TENANT FOR THE BENEFIT OF THE
PREMISES, THE BUILDING OR THE PROJECT SHALL BE PROVIDED BY TENANT, AT TENANT’S
SOLE COST AND EXPENSE.  TENANT HEREBY ASSUMES ALL RESPONSIBILITY FOR THE
PROTECTION OF TENANT AND ITS AGENTS, EMPLOYEES, CONTRACTORS, INVITEES AND
GUESTS, AND THE PROPERTY THEREOF, FROM ACTS OF THIRD PARTIES, INCLUDING KEEPING
DOORS LOCKED AND OTHER MEANS OF ENTRY TO THE PREMISES CLOSED.


 


6.4                                 TENANT MAINTENANCE STANDARDS.  ALL BUILDING
SYSTEMS, INCLUDING HVAC, SHALL BE MAINTAINED, REPAIRED AND REPLACED BY TENANT
(I) IN A COMMERCIALLY REASONABLE FIRST-CLASS CONDITION, (II) IN ACCORDANCE WITH
ANY APPLICABLE MANUFACTURER SPECIFICATIONS RELATING TO ANY PARTICULAR COMPONENT
OF SUCH BUILDING SYSTEMS, (III) IN ACCORDANCE WITH APPLICABLE LAWS, AND (IV) IN
ACCORDANCE WITH ANY REQUIREMENTS OF THE CGMP STANDARD.

 

22

--------------------------------------------------------------------------------


 


6.4.1                        MAINTENANCE MEETINGS.  AT THE WRITTEN REQUEST OF
LANDLORD (A “MM REQUEST”), TENANT SHALL ARRANGE TO MEET AND CONFER WITH LANDLORD
(AT A MUTUALLY REASONABLE AND CONVENIENT TIME AND LOCATION), AS TO THE STATUS OF
THE MAINTENANCE, REPAIR, REPLACEMENT AND OTHER WORK REQUIRED TO BE PERFORMED BY
EACH OF THEM UNDER THIS LEASE (EACH, A “MAINTENANCE MEETING”); PROVIDED,
HOWEVER, IN NO EVENT SHALL TENANT BE REQUIRED TO PARTICIPATE IN MORE THAN ONE
SUCH MAINTENANCE MEETING IN ANY CALENDAR QUARTER THROUGHOUT THE LEASE TERM,
UNLESS SUCH A MAINTENANCE MEETING IS REQUIRED IN CONNECTION WITH AN EMERGENCY
SITUATION OR EVENT.


 


6.4.2                        SERVICE CONTRACTS; BOOKS AND RECORDS.  TO THE
EXTENT TENANT CONTRACTS WITH THIRD PARTIES TO PERFORM ITS MAINTENANCE, REPAIR
AND REPLACEMENT OBLIGATIONS HEREUNDER, OR ANY PORTION THEREOF (EACH, A “SERVICE
CONTRACT”), TENANT SHALL DELIVER FULL AND COMPLETE COPIES OF ALL SUCH SERVICE
CONTRACTS ENTERED INTO BY TENANT FOR THE BUILDING SYSTEMS TO LANDLORD WITHIN
THIRTY (30) DAYS AFTER THE EFFECTIVE DATE OF SUCH SERVICE CONTRACT.  IN
ADDITION, TENANT SHALL REGULARLY, IN ACCORDANCE WITH COMMERCIALLY REASONABLE
STANDARDS, GENERATE AND MAINTAIN PREVENTIVE MAINTENANCE RECORDS RELATING TO THE
BUILDING’S MECHANICAL AND MAIN ELECTRICAL SYSTEMS, INCLUDING LIFE SAFETY,
ELEVATORS AND THE CENTRAL PLANT (“BOOKS AND RECORDS”).


 


6.4.3                        M&R REPORTS.  IN CONNECTION WITH, AND IN ADVANCE
OF, ANY SUCH MAINTENANCE MEETING, TENANT SHALL PROMPTLY DELIVER ANY BOOKS AND
RECORDS, TOGETHER WITH ANY MAINTENANCE, REPAIR AND REPLACEMENT REPORTS,
DOCUMENTS AND BACK-UP MATERIALS RELATED TO ANY MAJOR REPAIR OR REPLACEMENT WORK
PERFORMED OR THEN SCHEDULED TO BE PERFORMED BY TENANT UNDER THE LEASE
(COLLECTIVELY, THE “M&R REPORTS”).


 


6.4.4                        TENANT’S RESPONSIBILITIES UPON TERMINATION OF
MANAGEMENT OF THE PROJECT.  UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE FOR ANY REASON, OR UPON LANDLORD’S RECAPTURE OF TENANT’S MAINTENANCE AND
REPAIR OBLIGATIONS PURSUANT TO THE TCCS OF SECTION 6.5, BELOW, TENANT SHALL
FORTHWITH, WITHOUT NECESSITY OF DEMAND OR NOTICE, DELIVER THE FOLLOWING TO
LANDLORD, OR LANDLORD’S APPOINTED AGENT ON THE EFFECTIVE DATE OF EXPIRATION OR
TERMINATION (EXCEPT TO THE EXTENT THAT ANY SUCH ITEM HAS ALREADY BEEN DELIVERED
TO LANDLORD).


 


(I)                                     COPIES OF THE BOOKS AND RECORDS FOR THE
MOST RECENT FULL CALENDAR YEAR AND ANY SUBSEQUENT PARTIAL CALENDAR YEAR.


 


(II)                                  ANY THIRD PARTY WARRANTIES, GUARANTIES AND
OPERATING MANUALS IN TENANT’S POSSESSION RELATING TO THE IMPROVEMENTS IN THE
PROJECT AND ANY BUILDING SYSTEMS BEING MAINTAINED BY TENANT (COPIES THEREOF
WHERE REASONABLY ACCEPTABLE).


 


(III)                               ALL KEYS RELATED TO THE TELEPHONE CLOSETS,
JANITORIAL CLOSETS, ELECTRICAL CLOSETS, STORAGE ROOMS, STORAGE AREAS, SDG&E
ROOMS OR AREAS, ROOFTOP ACCESS POINTS, AND OTHER AREAS WHICH WOULD TRADITIONALLY
BE CHARACTERIZED AS COMMON AREAS.


 


(IV)                              A CERTIFICATION THAT TENANT HAS MAINTAINED
THOSE PORTIONS OF THE PROJECT, BUILDING AND PREMISES REQUIRED TO BE MAINTAINED
BY TENANT IN ACCORDANCE WITH THE TCCS OF THIS ARTICLE 6.


 


THE OBLIGATION OF TENANT TO DELIVER THE FOREGOING SHALL SURVIVE THE TERMINATION
OF THE LEASE.

 

23

--------------------------------------------------------------------------------


 


6.4.5                        ASSIGNMENT OF WARRANTIES.  AS OF THE EFFECTIVE
DATE, LANDLORD ASSIGNS TO TENANT ALL OF LANDLORD’S RIGHTS UNDER ANY AND ALL
WARRANTIES AND SERVICE CONTRACTS, TO THE EXTENT EXISTING, WHICH RELATE TO ANY
BUILDING SYSTEM OR OTHER MAINTENANCE OBLIGATIONS OF TENANT UNDER THE TERMS OF
THIS LEASE.


 


6.5                                 LANDLORD’S ASSUMPTION OF MAINTENANCE. 
LANDLORD SHALL HAVE THE RIGHT, AFTER TWENTY-FOUR (24) HOURS NOTICE TO TENANT, TO
INSPECT THE BUILDING, BUILDING SYSTEMS, THE CENTRAL PLANT AREA, AND/OR TENANT’S
BOOKS AND RECORDS, IN ORDER TO ENSURE COMPLIANCE WITH THIS ARTICLE 6.  IN THE
EVENT TENANT FAILS, IN THE REASONABLE JUDGMENT OF LANDLORD, TO PROVIDE THE
MAINTENANCE SERVICES (OR CAUSE THE SAME TO BE PROVIDED) IN ACCORDANCE WITH THE
OBLIGATIONS SET FORTH IN THIS ARTICLE 6, LANDLORD SHALL DELIVER A WRITTEN NOTICE
(A “MAINTENANCE FAILURE NOTICE”) TO TENANT STATING WITH PARTICULARITY THE NATURE
OF SUCH FAILURE (SUCH FAILURE BY TENANT TO BE KNOWN AS A “TENANT MAINTENANCE
FAILURE”).  IF SUCH TENANT MAINTENANCE FAILURE CONTINUES AT THE END OF THE FIFTH
(5TH) BUSINESS DAY FOLLOWING THE DATE OF DELIVERY OF SUCH MAINTENANCE FAILURE
NOTICE, THEN LANDLORD SHALL HAVE THE RIGHT TO PROVIDE SUCH MAINTENANCE AND
TENANT SHALL PAY LANDLORD THE COST THEREOF PROMPTLY UPON BEING BILLED FOR SAME
(INCLUDING A PERCENTAGE OF THE COST THEREOF SUFFICIENT TO REIMBURSE LANDLORD FOR
ALL OVERHEAD, GENERAL CONDITIONS, FEES AND OTHER COSTS OR EXPENSES ARISING FROM
LANDLORD’S INVOLVEMENT WITH SUCH MAINTENANCE); PROVIDED, HOWEVER, IN THE EVENT
OF AN EMERGENCY, LANDLORD MAY TAKE SUCH REMEDIAL ACTION IMMEDIATELY FOLLOWING
THE DELIVERY OF THE MAINTENANCE FAILURE NOTICE.  IN THE EVENT MORE THAN TWO
(2) TENANT MAINTENANCE FAILURES OCCUR DURING ANY CALENDAR YEAR DURING THE LEASE
TERM, LANDLORD MAY, BUT NEED NOT, ASSUME SUCH REPAIR AND MAINTENANCE OBLIGATIONS
ON BEHALF OF TENANT FOR THE REMAINDER OF THE LEASE TERM, IN WHICH CASE
(I) TENANT SHALL PAY LANDLORD THE COST THEREOF PROMPTLY UPON BEING BILLED FOR
SAME, AND (II) LANDLORD’S MANAGEMENT FEE FOR THE PROJECT SHALL, NOTWITHSTANDING
THE MANAGEMENT FEE SET FORTH IN SECTION 4.2.4(VI), BE INCREASED TO FIVE PERCENT
(5%).


 


6.6                                 INTERRUPTION OF USE.  EXCEPT AS OTHERWISE
PROVIDED IN THIS LEASE, TENANT AGREES THAT LANDLORD SHALL NOT BE LIABLE FOR
DAMAGES, BY ABATEMENT OF RENT OR OTHERWISE, FOR FAILURE TO FURNISH OR DELAY IN
FURNISHING ANY SERVICE (INCLUDING TELEPHONE AND TELECOMMUNICATION SERVICES), OR
FOR ANY DIMINUTION IN THE QUALITY OR QUANTITY THEREOF, WHEN SUCH FAILURE OR
DELAY OR DIMINUTION IS OCCASIONED, IN WHOLE OR IN PART, BY BREAKAGE, REPAIRS,
REPLACEMENTS, OR IMPROVEMENTS, BY ANY STRIKE, LOCKOUT OR OTHER LABOR TROUBLE, BY
INABILITY TO SECURE ELECTRICITY, GAS, WATER, OR OTHER FUEL AT THE BUILDING OR
PROJECT AFTER REASONABLE EFFORT TO DO SO, BY ANY RIOT OR OTHER DANGEROUS
CONDITION, EMERGENCY, ACCIDENT OR CASUALTY WHATSOEVER, BY ACT OR DEFAULT OF
TENANT OR OTHER PARTIES, OR BY ANY OTHER CAUSE BEYOND LANDLORD’S REASONABLE
CONTROL; AND SUCH FAILURES OR DELAYS OR DIMINUTION SHALL NEVER BE DEEMED TO
CONSTITUTE AN EVICTION OR DISTURBANCE OF TENANT’S USE AND POSSESSION OF THE
PREMISES OR RELIEVE TENANT FROM PAYING RENT OR PERFORMING ANY OF ITS OBLIGATIONS
UNDER THIS LEASE, EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE.  FURTHERMORE,
LANDLORD SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCES FOR CONSEQUENTIAL DAMAGES
RELATING TO THE LOSS OF, OR INJURY TO, PROPERTY OR FOR INJURY TO, OR
INTERFERENCE WITH, TENANT’S BUSINESS, INCLUDING, WITHOUT LIMITATION, LOSS OF
PROFITS, HOWEVER OCCURRING, THROUGH OR IN CONNECTION WITH OR INCIDENTAL TO A
FAILURE TO FURNISH ANY OF THE SERVICES OR UTILITIES AS SET FORTH IN THIS
ARTICLE 6.


 


6.7                                 RENT ABATEMENT.  IF LANDLORD FAILS TO
PERFORM THE OBLIGATIONS REQUIRED OF LANDLORD UNDER THE TCCS OF THIS LEASE AND
SUCH FAILURE CAUSES ALL OR A PORTION OF THE PREMISES TO BE UNTENANTABLE AND
UNUSABLE BY TENANT AND SUCH FAILURE RELATES TO THE NONFUNCTIONING OF THE HEAT,
VENTILATION, AND AIR CONDITIONING SYSTEM IN THE PREMISES, THE ELECTRICITY IN THE
PREMISES, THE

 

24

--------------------------------------------------------------------------------


 


NONFUNCTIONING OF THE ELEVATOR SERVICE TO THE PREMISES, OR A FAILURE TO PROVIDE
ACCESS TO THE PREMISES, TENANT SHALL GIVE LANDLORD NOTICE (THE “INITIAL
NOTICE”), SPECIFYING SUCH FAILURE TO PERFORM BY LANDLORD (THE “LANDLORD
DEFAULT”).  IF LANDLORD HAS NOT CURED SUCH LANDLORD DEFAULT WITHIN FIVE
(5) BUSINESS DAYS AFTER THE RECEIPT OF THE INITIAL NOTICE (THE “ELIGIBILITY
PERIOD”), TENANT MAY DELIVER AN ADDITIONAL NOTICE TO LANDLORD (THE “ADDITIONAL
NOTICE”), SPECIFYING SUCH LANDLORD DEFAULT AND TENANT’S INTENTION TO ABATE THE
PAYMENT OF RENT UNDER THIS LEASE.  IF LANDLORD DOES NOT CURE SUCH LANDLORD
DEFAULT WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF THE ADDITIONAL NOTICE,
TENANT MAY, UPON WRITTEN NOTICE TO LANDLORD, IMMEDIATELY ABATE RENT PAYABLE
UNDER THIS LEASE FOR THAT PORTION OF THE PREMISES RENDERED UNTENANTABLE AND NOT
USED BY TENANT, FOR THE PERIOD BEGINNING ON THE DATE FIVE (5) BUSINESS DAYS
AFTER THE INITIAL NOTICE TO THE EARLIER OF THE DATE LANDLORD CURES SUCH LANDLORD
DEFAULT OR THE DATE TENANT RECOMMENCES THE USE OF SUCH PORTION OF THE PREMISES. 
SUCH RIGHT TO ABATE RENT SHALL BE TENANT’S SOLE AND EXCLUSIVE REMEDY AT LAW OR
IN EQUITY FOR A LANDLORD DEFAULT.  EXCEPT AS PROVIDED IN THIS SECTION 6.4,
NOTHING CONTAINED HEREIN SHALL BE INTERPRETED TO MEAN THAT TENANT IS EXCUSED
FROM PAYING RENT DUE HEREUNDER.


 


ARTICLE 7


 


BUILDING STRUCTURE & PROJECT EXTERIOR REPAIRS


 


7.1                                 LANDLORD’S MAINTENANCE OBLIGATIONS. 
LANDLORD SHALL REPAIR, REPLACE AND MAINTAIN IN A FIRST-CLASS CONDITION AND
OPERATING ORDER THE STRUCTURAL PORTIONS OF THE BUILDING, INCLUDING, WITHOUT
LIMITATION, THE FOUNDATION, FLOOR SLABS, BUILDING SKIN AND ROOF (NOT INCLUDING
THE ROOF MEMBRANE), CURTAIN WALL (INCLUDING GASKETS AND SEALS), EXTERIOR GLASS
AND MULLIONS, COLUMNS, BEAMS, SHAFTS AND STAIRWELLS (COLLECTIVELY, “BUILDING
STRUCTURE”), AND ALL PORTIONS OF THE PROJECT EXISTING OUTSIDE OF THE BUILDING
INCLUDING, WITHOUT LIMITATION, THE PARKING FACILITIES, SIDEWALKS, GUTTERS, AND
LANDSCAPING AND HARDSCAPING; PROVIDED, HOWEVER, FOR THE PURPOSES OF THIS
ARTICLE 7, THE BUILDING STRUCTURE SHALL NOT APPLY TO THE EXTENT OF ANY
ALTERATION OR OTHER IMPROVEMENTS THERETO MADE BY OR ON BEHALF OF TENANT UNDER
THE TERMS OF THIS LEASE OR THE ORIGINAL LEASE.  NOTWITHSTANDING ANYTHING IN THIS
LEASE TO THE CONTRARY, TENANT SHALL BE REQUIRED TO REPAIR THE BUILDING STRUCTURE
TO THE EXTENT CAUSED DUE TO TENANT’S USE OF THE PREMISES FOR OTHER THAN NORMAL
AND CUSTOMARY IMPLEMENTATION OF THE PERMITTED USE, UNLESS AND TO THE EXTENT SUCH
DAMAGE IS COVERED BY INSURANCE CARRIED OR REQUIRED TO BE CARRIED BY LANDLORD
PURSUANT TO ARTICLE 10 AND TO WHICH THE WAIVER OF SUBROGATION IS APPLICABLE
(SUCH OBLIGATION TO THE EXTENT APPLICABLE TO TENANT AS QUALIFIED AND CONDITIONED
WILL HEREINAFTER BE DEFINED AS THE “BS EXCEPTION”).  WHILE LANDLORD SHALL
PERFORM ALL OF SUCH WORK ALLOCATED TO LANDLORD UNDER THIS SECTION 7.1
(COLLECTIVELY, THE “LL MAINTENANCE OBLIGATIONS”), THE REASONABLE, ACTUAL COSTS
RELATED TO LANDLORD’S PERFORMANCE OF REASONABLY REQUIRED MAINTENANCE INCLUDED
WITH SUCH LL MAINTENANCE OBLIGATIONS SHALL BE INCLUDED IN OPERATING EXPENSES
(EXCEPT TO THE EXTENT SUCH COSTS ARE INCURRED FOR NON-REIMBURSABLE CAPITAL
IMPROVEMENTS).  ANY ENTRY OF THE PREMISES BY LANDLORD IN CONNECTION WITH THE
FOREGOING SHALL BE DONE CONSISTENT WITH THE TERMS OF ARTICLE 27 OF THIS LEASE. 
TENANT ACKNOWLEDGES THAT, TENANT SHALL, AT TENANT’S OWN EXPENSE, PURSUANT TO THE
TCCS OF THIS LEASE, INCLUDING, WITHOUT LIMITATION ARTICLE 6 AND ARTICLE 8
HEREOF, REMAIN RESPONSIBLE FOR THE MAINTENANCE, REPAIR AND REPLACEMENT OF ALL OF
THE REMAINING PORTIONS OF THE BUILDING (I.E., THE BUILDING STRUCTURE).EXCEPT AS
SPECIFICALLY SET FORTH IN SECTION 7.2 OF THIS LEASE, BELOW, TENANT HEREBY WAIVES
ANY AND ALL RIGHTS UNDER AND BENEFITS OF SUBSECTION 1 OF SECTION

 

25

--------------------------------------------------------------------------------


 


1932 AND SECTIONS 1941 AND 1942 OF THE CALIFORNIA CIVIL CODE OR UNDER ANY
SIMILAR LAW, STATUTE, OR ORDINANCE NOW OR HEREAFTER IN EFFECT.


 


7.2                                 TENANT’S RIGHT TO MAKE REPAIRS. 
NOTWITHSTANDING THE PROVISIONS OF SECTION 7.1, ABOVE, IF TENANT PROVIDES NOTICE
TO LANDLORD OF AN EVENT OR CIRCUMSTANCE WHICH REQUIRES THE ACTION OF LANDLORD
WITH RESPECT TO REPAIR AND/OR MAINTENANCE AS SET FORTH IN SECTION 7.1, ABOVE AND
LANDLORD FAILS TO PROVIDE SUCH ACTION WITHIN (30) DAYS AFTER RECEIPT OF SUCH
NOTICE, THEN TENANT MAY PROCEED TO TAKE THE REQUIRED ACTION UPON DELIVERY OF AN
ADDITIONAL TEN (10) DAYS NOTICE TO LANDLORD SPECIFYING THAT TENANT IS TAKING
SUCH REQUIRED ACTION, AND IF SUCH ACTION WAS REQUIRED UNDER THE TCCS OF THIS
LEASE TO BE TAKEN BY LANDLORD, THEN TENANT SHALL BE ENTITLED TO PROMPT
REIMBURSEMENT BY LANDLORD OF TENANT’S REASONABLE COSTS AND EXPENSES IN TAKING
SUCH ACTION; PROVIDED, HOWEVER, NOTWITHSTANDING SUCH THIRTY (30) DAY PERIOD,
LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO EXPEDITE SUCH REPAIRS TO
ENSURE COMPLETION AS SOON AS REASONABLY PRACTICABLE.  IN THE EVENT TENANT TAKES
SUCH ACTION, TENANT SHALL USE ONLY THOSE CONTRACTORS USED BY LANDLORD IN THE
BUILDING FOR SIMILAR WORK UNLESS SUCH CONTRACTORS ARE UNWILLING OR UNABLE TO
PERFORM SUCH WORK, IN WHICH EVENT TENANT MAY UTILIZE THE SERVICES OF ANY OTHER
QUALIFIED CONTRACTOR WHICH NORMALLY AND REGULARLY PERFORMS SIMILAR WORK IN THE
COMPARABLE BUILDINGS.  IF LANDLORD DELIVERS TO TENANT WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF TENANT’S INVOICE, A WRITTEN OBJECTION TO THE PAYMENT OF SUCH
INVOICE, SETTING FORTH WITH REASONABLE PARTICULARITY LANDLORD’S REASONS FOR ITS
CLAIM THAT SUCH ACTION DID NOT HAVE TO BE TAKEN BY LANDLORD PURSUANT TO THE TCCS
OF THIS LEASE OR THAT THE CHARGES ARE EXCESSIVE (IN WHICH CASE LANDLORD SHALL
PAY THE AMOUNT IT CONTENDS WOULD NOT HAVE BEEN EXCESSIVE), THEN, AS TENANT’S
SOLE REMEDY, TENANT MAY PROCEED TO INSTITUTE LEGAL PROCEEDINGS AGAINST LANDLORD
TO COLLECT THE AMOUNT SET FORTH IN THE SUBJECT INVOICE; PROVIDED THAT UNDER NO
CIRCUMSTANCES SHALL TENANT BE ALLOWED TO (I) DEDUCT SUCH DISPUTED AMOUNT FROM
RENT, OR (II) TERMINATE THIS LEASE.  IF TENANT RECEIVES A NON-APPEALABLE FINAL
JUDGMENT AGAINST LANDLORD IN CONNECTION WITH SUCH LEGAL PROCEEDINGS, TENANT MAY
DEDUCT THE AMOUNT OF THE JUDGMENT, NOT TO EXCEED THE AMOUNT OF THE UNPAID
PORTION OF THE RELEVANT INVOICE, FROM THE BASE RENT NEXT DUE AND OWING UNDER
THIS LEASE; PROVIDED, HOWEVER, TENANT MAY NOT DEDUCT THE AMOUNT OF THE JUDGMENT
AGAINST MORE THAN FIFTY PERCENT (50%) OF BASE RENT NEXT DUE AND OWING (UNTIL
SUCH TIME AS THE ENTIRE AMOUNT OF SUCH JUDGMENT IS DEDUCTED) TO THE EXTENT
FOLLOWING A FORECLOSURE OR A DEED-IN-LIEU OF FORECLOSURE.


 


ARTICLE 8


 


ADDITIONS AND ALTERATIONS


 


8.1                                 LANDLORD’S CONSENT TO ALTERATIONS.  TENANT
MAY NOT MAKE ANY IMPROVEMENTS, ALTERATIONS, ADDITIONS, REPAIRS OR CHANGES TO THE
PREMISES OR ANY MECHANICAL, PLUMBING OR HVAC FACILITIES OR SYSTEMS PERTAINING TO
THE PREMISES (COLLECTIVELY, THE “ALTERATIONS”) WITHOUT FIRST PROCURING THE PRIOR
WRITTEN CONSENT OF LANDLORD TO SUCH ALTERATIONS, WHICH CONSENT SHALL BE
REQUESTED BY TENANT NOT LESS THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO THE
COMMENCEMENT THEREOF, AND WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD BY
LANDLORD, PROVIDED IT SHALL BE DEEMED REASONABLE FOR LANDLORD TO WITHHOLD ITS
CONSENT TO ANY ALTERATION WHICH ADVERSELY AFFECTS THE STRUCTURAL PORTIONS OR THE
SYSTEMS OR EQUIPMENT OF THE BUILDING OR IS VISIBLE FROM THE EXTERIOR OF THE
BUILDING.  NOTWITHSTANDING THE FOREGOING, TENANT SHALL BE PERMITTED TO MAKE
ALTERATIONS FOLLOWING FIFTEEN (15) DAYS NOTICE TO LANDLORD, BUT WITHOUT
LANDLORD’S PRIOR CONSENT, TO THE EXTENT THAT SUCH ALTERATIONS DO NOT (I) INVOLVE
THE EXPENDITURE OF MORE THAN $100,000.00 IN THE

 

26

--------------------------------------------------------------------------------


 


AGGREGATE IN ANY LEASE YEAR; (II) ADVERSELY AFFECT THE SYSTEMS AND EQUIPMENT OF
THE BUILDING OR THE BUILDING STRUCTURE, OR (III) ADVERSELY AFFECT THE EXTERIOR
APPEARANCE OF THE BUILDING (THE “COSMETIC ALTERATIONS”).  THE CONSTRUCTION OF
THE INITIAL IMPROVEMENTS TO THE PREMISES SHALL BE GOVERNED BY THE TERMS OF THE
TENANT WORK LETTER AND NOT THE TERMS OF THIS ARTICLE 8.


 


8.2                                 MANNER OF CONSTRUCTION.  LANDLORD MAY
IMPOSE, AS A CONDITION OF ITS CONSENT TO ANY AND ALL ALTERATIONS OR REPAIRS OF
THE PREMISES OR ABOUT THE PREMISES, SUCH REQUIREMENTS AS LANDLORD IN ITS
REASONABLE DISCRETION MAY DEEM DESIRABLE; PROVIDED, HOWEVER, SUCH REQUIREMENT
SHALL AT A MINIMUM INCLUDE, BUT NOT LIMITED TO, THE FOLLOWING:  (I) THE
REQUIREMENT THAT TENANT UTILIZE FOR SUCH PURPOSES ONLY CONTRACTORS REASONABLY
APPROVED BY LANDLORD, (II) THE REQUIREMENT THAT UPON LANDLORD’S REQUEST MADE AT
THE TIME SUCH CONSENT IS GRANTED, TENANT SHALL, AT TENANT’S EXPENSE, REMOVE SUCH
ALTERATIONS UPON THE EXPIRATION OR ANY EARLY TERMINATION OF THE LEASE TERM AND
RETURN THE AFFECTED PORTION OF THE PREMISES TO A BUILDING STANDARD GENERAL
LABORATORY IMPROVED CONDITION CONSISTENT WITH THE CGMP STANDARD AND OTHERWISE AS
REASONABLY DETERMINED BY LANDLORD; (III) THE REQUIREMENT THAT A COPY OF TENANT’S
CONTRACT(S) WITH ITS CONTRACTORS BE DELIVERED TO LANDLORD PRIOR TO THE
COMMENCEMENT OF ANY SUCH CONSTRUCTION (WHICH CONTRACTS SHALL STATE THAT ALL
CHANGE ORDERS MUST BE APPROVED, IN WRITING, BY LANDLORD PRIOR TO
IMPLEMENTATION); (IV) LANDLORD’S REVIEW AND APPROVAL OF THE FINAL BUDGET
(CONTRACTOR’S COST PROPOSAL) FOR SUCH ALTERATIONS OR REPAIRS; AND (V) THE
REQUIREMENT THAT TENANT SHALL MEET WITH LANDLORD, PRIOR TO THE COMMENCEMENT OF
ANY CONSTRUCTION, TO DISCUSS LANDLORD’S DESIGN PARAMETERS AND CODE COMPLIANCE
ISSUES.  TENANT SHALL CONSTRUCT SUCH ALTERATIONS AND PERFORM SUCH REPAIRS IN A
GOOD AND WORKMANLIKE MANNER, IN CONFORMANCE WITH ANY AND ALL APPLICABLE FEDERAL,
STATE, COUNTY OR MUNICIPAL LAWS, RULES AND REGULATIONS AND PURSUANT TO A VALID
BUILDING PERMIT, ISSUED BY THE CITY OF SAN DIEGO, ALL IN CONFORMANCE WITH
LANDLORD’S CONSTRUCTION RULES AND REGULATIONS.  IN THE EVENT TENANT PERFORMS ANY
ALTERATIONS IN THE PREMISES WHICH REQUIRE OR GIVE RISE TO GOVERNMENTALLY
REQUIRED CHANGES TO THE “BASE BUILDING,” AS THAT TERM IS DEFINED BELOW, THEN
LANDLORD SHALL, AT TENANT’S EXPENSE, MAKE SUCH CHANGES TO THE BASE BUILDING. 
THE “BASE BUILDING” SHALL CONSIST OF THE BUILDING STRUCTURE.  IN PERFORMING THE
WORK OF ANY SUCH ALTERATIONS, TENANT SHALL HAVE THE WORK PERFORMED IN SUCH
MANNER SO AS NOT TO OBSTRUCT ACCESS TO THE PROJECT OR ANY PORTION THEREOF, BY
ANY OTHER TENANT OF THE PROJECT, AND SO AS NOT TO OBSTRUCT THE BUSINESS OF
LANDLORD OR OTHER TENANTS IN THE  PROJECT.  TENANT SHALL NOT USE (AND UPON
NOTICE FROM LANDLORD SHALL CEASE USING) CONTRACTORS, SERVICES, WORKMEN, LABOR,
MATERIALS OR EQUIPMENT THAT, IN LANDLORD’S REASONABLE JUDGMENT, WOULD DISTURB
LABOR HARMONY WITH THE WORKFORCE OR TRADES ENGAGED IN PERFORMING OTHER WORK,
LABOR OR SERVICES IN OR ABOUT THE BUILDING OR THE COMMON AREAS.  IN ADDITION TO
TENANT’S OBLIGATIONS UNDER ARTICLE 9 OF THIS LEASE, UPON COMPLETION OF ANY
ALTERATIONS, TENANT AGREES TO CAUSE A NOTICE OF COMPLETION TO BE RECORDED IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SAN DIEGO IN ACCORDANCE WITH
SECTION 3093 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA OR ANY SUCCESSOR
STATUTE, AND TENANT SHALL DELIVER TO THE PROJECT CONSTRUCTION MANAGER A
REPRODUCIBLE COPY OF THE “AS BUILT” DRAWINGS OF THE ALTERATIONS, TO THE EXTENT
APPLICABLE, AS WELL AS ALL PERMITS, APPROVALS AND OTHER DOCUMENTS ISSUED BY ANY
GOVERNMENTAL AGENCY IN CONNECTION WITH THE ALTERATIONS.


 


8.3                                 PAYMENT FOR IMPROVEMENTS.  TENANT SHALL SIGN
LANDLORD’S STANDARD CONTRACTOR’S RULES AND REGULATIONS TO THE EXTENT THE SAME
ARE COMMERCIALLY REASONABLE.  EXCEPT WITH REGARD TO COSMETIC ALTERATIONS FOR
WHICH THERE SHALL BE NO SUCH CHARGE, WHETHER OR NOT TENANT ORDERS ANY WORK
DIRECTLY FROM LANDLORD, TENANT SHALL PAY TO LANDLORD AN AMOUNT EQUAL TO ONE
PERCENT (1%)

 

27

--------------------------------------------------------------------------------


 


OF THE COST OF SUCH WORK TO COMPENSATE LANDLORD FOR ALL OVERHEAD, GENERAL
CONDITIONS, FEES AND OTHER COSTS AND EXPENSES ARISING FROM LANDLORD’S
INVOLVEMENT WITH SUCH WORK.


 


8.4                                 CONSTRUCTION INSURANCE.  IN ADDITION TO THE
REQUIREMENTS OF ARTICLE 10 OF THIS LEASE, IN THE EVENT THAT TENANT MAKES ANY
ALTERATIONS, PRIOR TO THE COMMENCEMENT OF SUCH ALTERATIONS, TENANT SHALL PROVIDE
LANDLORD WITH EVIDENCE THAT TENANT CARRIES “BUILDER’S ALL RISK” INSURANCE IN AN
AMOUNT REASONABLY APPROVED BY LANDLORD COVERING THE CONSTRUCTION OF SUCH
ALTERATIONS, AND SUCH OTHER INSURANCE AS LANDLORD MAY REASONABLY REQUIRE, IT
BEING UNDERSTOOD AND AGREED THAT ALL OF SUCH ALTERATIONS SHALL BE INSURED BY
TENANT PURSUANT TO ARTICLE 10 OF THIS LEASE IMMEDIATELY UPON COMPLETION
THEREOF.  IN ADDITION, FOR ANY ALTERATIONS WITH AN AGGREGATE COST EQUAL TO OR
GREATER THAN $100,000.00 IN ANY LEASE YEAR, TENANT SHALL OBTAIN A LIEN AND
COMPLETION BOND OR SOME ALTERNATE FORM OF SECURITY REASONABLY SATISFACTORY TO
LANDLORD IN AN AMOUNT SUFFICIENT TO ENSURE THE LIEN-FREE COMPLETION OF SUCH
ALTERATIONS AND NAMING LANDLORD AS A CO-OBLIGEE (“ALTERATION SECURITY”);
PROVIDED, HOWEVER, IF TENANT MEETS OR EXCEEDS ONE OR BOTH OF THE FINANCIAL
THRESHOLDS SET FORTH IN SECTIONS 21.2.2.2(II) AND (III) OF THIS LEASE, THEN
TENANT SHALL NOT BE REQUIRED TO OBTAIN SUCH ALTERATION SECURITY.


 


8.5                                 LANDLORD’S PROPERTY.  LANDLORD AND TENANT
HEREBY ACKNOWLEDGES AND AGREE THAT (I) ALL ALTERATIONS, IMPROVEMENTS, FIXTURES,
AFFIXED EQUIPMENT AND/OR APPURTENANCES WHICH MAY BE INSTALLED OR PLACED IN OR
ABOUT THE PREMISES, FROM TIME TO TIME, SHALL BE AT THE SOLE COST OF TENANT AND
SHALL BE AND BECOME THE PROPERTY OF LANDLORD, EXCEPT AS MORE PARTICULARLY SET
FORTH BELOW, AND (II) THE TENANT IMPROVEMENTS TO BE CONSTRUCTED IN THE PREMISES
PURSUANT TO THE TCCS OF THE TENANT WORK LETTER SHALL, UPON COMPLETION OF THE
SAME, BE AND BECOME A PART OF THE PREMISES AND THE PROPERTY OF LANDLORD. 
NOTWITHSTANDING THE FOREGOING, AND PROVIDED THAT (A) THE SAME ARE NOT TENANT
IMPROVEMENTS CONSTRUCTED PURSUANT TO THE TERMS OF THE TENANT WORK LETTER, AND
(B) LANDLORD HAS NOT PREVIOUSLY IDENTIFIED THE SAME AS “MUST-REMAIN” ITEMS
PURSUANT TO THE PROCEDURE SET FORTH BELOW, TENANT MAY REMOVE ANY OTHER
ALTERATIONS, IMPROVEMENTS, FIXTURES AND/OR EQUIPMENT WHICH TENANT CAN
SUBSTANTIATE TO LANDLORD HAVE NOT BEEN PAID FOR (IN WHOLE OR IN PART) WITH ANY
IMPROVEMENT ALLOWANCE FUNDS PROVIDED TO TENANT BY LANDLORD, PROVIDED TENANT
REPAIRS ANY DAMAGE TO THE PREMISES AND BUILDING CAUSED BY SUCH REMOVAL AND
RETURNS THE AFFECTED PORTION OF THE PREMISES TO A BUILDING STANDARD GENERAL
LABORATORY IMPROVED CONDITION AS REASONABLY DETERMINED BY LANDLORD. 
FURTHERMORE, LANDLORD MAY, BY WRITTEN NOTICE TO TENANT PRIOR TO THE END OF THE
LEASE TERM, OR GIVEN FOLLOWING ANY EARLIER TERMINATION OF THIS LEASE, REQUIRE
TENANT, AT TENANT’S EXPENSE, TO (I) REMOVE ANY ALTERATIONS OR IMPROVEMENTS IN
THE PREMISES INSTALLED PURSUANT TO THIS ARTICLE 8, AND/OR (II) REMOVE ANY “ABOVE
BUILDING STANDARD TENANT IMPROVEMENTS,” AS THAT TERM IS DEFINED IN SECTION 2.4
OF THE TENANT WORK LETTER, LOCATED WITHIN THE PREMISES AND REPLACE THE SAME WITH
THEN EXISTING “BUILDING STANDARD TENANT IMPROVEMENTS,” AS THAT TERM IS DEFINED
IN SECTION 2.3 OF THE TENANT WORK LETTER, AND TO REPAIR ANY DAMAGE TO THE
PREMISES AND BUILDING CAUSED BY SUCH REMOVAL AND RETURNS THE AFFECTED PORTION OF
THE PREMISES TO A BUILDING STANDARD TENANT IMPROVED CONDITION AS REASONABLY
DETERMINED BY LANDLORD; PROVIDED, HOWEVER, IF IN CONNECTION WITH ITS REQUEST FOR
LANDLORD’S APPROVAL FOR PARTICULAR ALTERATIONS, (1) TENANT REQUESTS LANDLORD’S
DECISION WITH REGARD TO THE REMOVAL OF SUCH ALTERATIONS, AND (2) LANDLORD
THEREAFTER AGREES IN WRITING TO WAIVE THE REMOVAL REQUIREMENT WHEN APPROVING
SUCH ALTERATIONS, THEN TENANT SHALL NOT BE REQUIRED TO SO REMOVE SUCH
ALTERATIONS; PROVIDED FURTHER, HOWEVER, THAT LANDLORD MAY, IN CONNECTION WITH
LANDLORD’S APPROVAL FOR PARTICULAR ALTERATIONS (OR, IN LANDLORD’S APPROVAL IS
NOT REQUIRED OR SOUGHT, THEN WITHIN THIRTY (30) DAYS OF LANDLORD BEING NOTIFIED
OF SUCH ALTERATIONS), IDENTIFY PARTICULAR

 

28

--------------------------------------------------------------------------------


 


ALTERATIONS AS THOSE WHICH MUST-REMAIN IN THE PREMISES AND BECOME THE PROPERTY
OF LANDLORD.  IF TENANT FAILS TO COMPLETE SUCH REMOVAL AND/OR TO REPAIR ANY
DAMAGE CAUSED BY THE REMOVAL OF ANY ALTERATIONS OR IMPROVEMENTS IN THE PREMISES,
AND RETURNS THE AFFECTED PORTION OF THE PREMISES TO A BUILDING STANDARD TENANT
IMPROVED CONDITION AS DETERMINED BY LANDLORD, THEN AT LANDLORD’S OPTION, EITHER
(X) TENANT SHALL BE DEEMED TO BE HOLDING OVER IN THE PREMISES AND RENT SHALL
CONTINUE TO ACCRUE IN ACCORDANCE WITH THE TERMS OF ARTICLE 16, BELOW, UNTIL SUCH
WORK SHALL BE COMPLETED, OR (Y) LANDLORD MAY DO SO AND MAY CHARGE THE COST
THEREOF TO TENANT.  TENANT HEREBY PROTECTS, DEFENDS, INDEMNIFIES AND HOLDS
LANDLORD HARMLESS FROM ANY LIABILITY, COST, OBLIGATION, EXPENSE OR CLAIM OF LIEN
IN ANY MANNER RELATING TO THE VIOLATION OF THE FOREGOING PROVISIONS, WHICH
OBLIGATIONS OF TENANT SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE.


 


ARTICLE 9


 


COVENANT AGAINST LIENS


 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity thereof. 
The amount so paid shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease.  Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied
contract.  Any claim to a lien or encumbrance upon the Building or Premises
arising in connection with any such work or respecting the Premises not
performed by or at the request of Landlord shall be null and void, or at
Landlord’s option shall attach only against Tenant’s interest in the Premises
and shall in all respects be subordinate to Landlord’s title to the Project,
Building and Premises.  Notwithstanding anything in this Article 9 to the
contrary, Landlord hereby acknowledges and agrees that Tenant may grant a
security interest to Tenant’s construction lender pursuant to the express terms
and conditions of Section 5.5 of the Tenant Work Letter.

 


ARTICLE 10


 


INSURANCE


 


10.1                           INDEMNIFICATION AND WAIVER.  TENANT HEREBY
RELEASES LANDLORD FROM ALL RISK OF DAMAGE TO PROPERTY OR INJURY TO PERSONS IN,
UPON OR ABOUT THE PREMISES FROM ANY CAUSE WHATSOEVER (OTHER THAN LANDLORD’S AND
LANDLORD PARTIES’ NEGLIGENCE OR WILLFUL MISCONDUCT) AND AGREES THAT LANDLORD,
ITS PARTNERS, SUBPARTNERS AND THEIR RESPECTIVE OFFICERS, AGENTS, SERVANTS,
EMPLOYEES, AND INDEPENDENT CONTRACTORS (COLLECTIVELY, “LANDLORD PARTIES”) SHALL
NOT BE LIABLE TO

 

29

--------------------------------------------------------------------------------


 


TENANT FOR, AND ARE HEREBY RELEASED FROM ANY RESPONSIBILITY TO TENANT FOR, ANY
DAMAGE EITHER TO PERSON OR PROPERTY OR RESULTING FROM THE LOSS OF USE THEREOF,
WHICH DAMAGE IS SUSTAINED BY TENANT OR BY OTHER PERSONS CLAIMING THROUGH TENANT
(OTHER THAN DAMAGE ARISING DUE TO LANDLORD’S AND LANDLORD PARTIES’ NEGLIGENCE OR
WILLFUL MISCONDUCT).  TENANT SHALL INDEMNIFY, DEFEND, PROTECT, AND HOLD HARMLESS
THE LANDLORD PARTIES FROM ANY AND ALL LOSS, COST, DAMAGE, EXPENSE AND LIABILITY
(INCLUDING WITHOUT LIMITATION COURT COSTS AND REASONABLE ATTORNEYS’ FEES)
INCURRED IN CONNECTION WITH OR ARISING FROM ANY CAUSE IN OR ON THE PREMISES
(OTHER THAN LANDLORD’S AND LANDLORD PARTIES’ NEGLIGENCE OR WILLFUL MISCONDUCT),
ANY ACTS, OMISSIONS OR NEGLIGENCE OF TENANT OR OF ANY PERSON CLAIMING BY,
THROUGH OR UNDER TENANT, OR OF THE CONTRACTORS, AGENTS, SERVANTS, EMPLOYEES, OR
LICENSEES OF TENANT (COLLECTIVELY, THE “TENANT PARTIES”), IN, ON OR ABOUT THE
PROJECT OR ANY BREACH OF THE TCCS OF THIS LEASE, EITHER PRIOR TO, DURING, OR
AFTER THE EXPIRATION OF THE LEASE TERM, PROVIDED THAT THE TERMS OF THE FOREGOING
INDEMNITY SHALL NOT APPLY TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR
ANY LANDLORD PARTY.  SHOULD LANDLORD BE NAMED AS A DEFENDANT IN ANY SUIT BROUGHT
AGAINST TENANT IN CONNECTION WITH OR ARISING OUT OF TENANT’S OCCUPANCY OF THE
PREMISES AND SUBJECT TO THE INDEMNIFICATION PROVISION HEREINABOVE, TENANT SHALL
PAY TO LANDLORD ITS COSTS AND EXPENSES INCURRED IN SUCH SUIT, INCLUDING WITHOUT
LIMITATION, ITS ACTUAL PROFESSIONAL FEES SUCH AS APPRAISERS’, ACCOUNTANTS’ AND
ATTORNEYS’ FEES.  FURTHER, TENANT’S AGREEMENT TO INDEMNIFY LANDLORD PURSUANT TO
THIS SECTION 10.1 IS NOT INTENDED AND SHALL NOT RELIEVE ANY INSURANCE CARRIER OF
ITS OBLIGATIONS UNDER POLICIES REQUIRED TO BE CARRIED BY TENANT OR LANDLORD
PURSUANT TO THE PROVISIONS OF THIS LEASE, TO THE EXTENT SUCH POLICIES COVER THE
MATTERS SUBJECT TO TENANT’S INDEMNIFICATION OBLIGATIONS; NOR SHALL THEY
SUPERSEDE ANY INCONSISTENT AGREEMENT OF THE PARTIES SET FORTH IN ANY OTHER
PROVISION OF THIS LEASE.  THE PROVISIONS OF THIS SECTION 10.1 SHALL SURVIVE THE
EXPIRATION OR SOONER TERMINATION OF THIS LEASE WITH RESPECT TO ANY CLAIMS OR
LIABILITY ARISING IN CONNECTION WITH ANY EVENT OCCURRING PRIOR TO SUCH
EXPIRATION OR TERMINATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS LEASE, NOTHING IN THIS LEASE SHALL IMPOSE ANY OBLIGATIONS ON TENANT OR
LANDLORD TO BE RESPONSIBLE OR LIABLE FOR, AND EACH HEREBY RELEASES THE OTHER
FROM ALL LIABILITY FOR, CONSEQUENTIAL DAMAGES OTHER THAN THOSE CONSEQUENTIAL
DAMAGES INCURRED BY LANDLORD IN CONNECTION WITH A HOLDOVER OF THE PREMISES BY
TENANT AFTER THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


 


10.2                           LANDLORD’S FIRE, CASUALTY AND LIABILITY
INSURANCE.  LANDLORD SHALL CARRY COMMERCIAL GENERAL LIABILITY INSURANCE WITH
RESPECT TO THE PROJECT AND BUILDING DURING THE LEASE TERM, SHALL FURTHER INSURE
THE PROJECT AND BUILDING STRUCTURE DURING THE LEASE TERM AGAINST LOSS OR DAMAGE
DUE TO FIRE AND OTHER CASUALTIES COVERED WITHIN THE CLASSIFICATION OF FIRE AND
EXTENDED COVERAGE, VANDALISM COVERAGE AND MALICIOUS MISCHIEF, SPRINKLER LEAKAGE,
WATER DAMAGE AND SPECIAL EXTENDED COVERAGE, AS WELL AS FLOOD DAMAGE AND
ADDITIONAL HAZARDS, AND SHALL FURTHER CARRY RENTAL INTERRUPTION COVERAGE FOR A
PERIOD OF ONE YEAR.  SUCH COVERAGE SHALL BE IN SUCH AMOUNTS, FROM SUCH
COMPANIES, AND ON SUCH OTHER TERMS AND CONDITIONS, AS LANDLORD MAY FROM TIME TO
TIME REASONABLY DETERMINE; PROVIDED, HOWEVER, SUCH COVERAGE SHALL BE FOR THE
FULL REPLACEMENT VALUE OF THE BUILDING STRUCTURE AND THE PROJECT IN COMPLIANCE
WITH ALL THEN-EXISTING APPLICABLE LAWS.  ADDITIONALLY, AT THE OPTION OF
LANDLORD, SUCH INSURANCE COVERAGE MAY INCLUDE THE RISKS OF (I) EARTHQUAKES,
(II) ONE OR MORE LOSS PAYEE ENDORSEMENTS IN FAVOR OF THE HOLDERS OF ANY
MORTGAGES OR DEEDS OF TRUST ENCUMBERING THE INTEREST OF LANDLORD IN THE BUILDING
OR THE GROUND OR UNDERLYING LESSORS OF THE BUILDING, OR ANY PORTION THEREOF, AND
(III) ”POLLUTION LEGAL LIABILITY ENVIRONMENTAL INSURANCE,” AS THAT TERM IS SET
FORTH BELOW; PROVIDED, HOWEVER, THAT TO THE EXTENT TENANT IS NOT IN DEFAULT OF
THIS LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS), TENANT SHALL HAVE
THE OPTION, UPON THIRTY (30) DAYS WRITTEN NOTICE TO LANDLORD, TO ITSELF CARRY
SUCH

 

30

--------------------------------------------------------------------------------


 


POLLUTION LEGAL LIABILITY ENVIRONMENTAL INSURANCE IN LIEU OF LANDLORD CARRYING
SUCH INSURANCE; PROVIDED FURTHER, HOWEVER, TO THE EXTENT TENANT ELECTS TO CARRY
SUCH POLLUTION LEGAL LIABILITY ENVIRONMENT INSURANCE PURSUANT TO THE FOREGOING
OPTION, TENANT SHALL COMPLY WITH THE EXPRESS COVERAGE REQUIREMENTS SET FORTH
HEREINBELOW AND SUCH INSURANCE COVERAGE SHALL OTHERWISE COMPLY WITH THE TCCS OF
SECTION 10.4, BELOW.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SECTION 10.2, THE COVERAGE AND AMOUNTS OF INSURANCE CARRIED BY LANDLORD IN
CONNECTION WITH THE BUILDING SHALL, AT A MINIMUM, BE COMPARABLE TO THE COVERAGE
AND AMOUNTS OF INSURANCE WHICH ARE CARRIED BY REASONABLY PRUDENT LANDLORDS OF
COMPARABLE BUILDINGS, AND WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY
COVERAGE AS REQUIRED BY APPLICABLE LAW.  TENANT SHALL, AT TENANT’S EXPENSE,
COMPLY WITH ALL COMMERCIALLY REASONABLE INSURANCE COMPANY REQUIREMENTS
PERTAINING TO THE USE OF THE PREMISES.  IF TENANT’S CONDUCT OR USE OF THE
PREMISES CAUSES ANY INCREASE IN THE PREMIUM FOR SUCH INSURANCE POLICIES THEN
TENANT SHALL REIMBURSE LANDLORD FOR ANY SUCH INCREASE. TENANT, AT TENANT’S
EXPENSE, SHALL COMPLY WITH ALL RULES, ORDERS, REGULATIONS OR REQUIREMENTS OF THE
AMERICAN INSURANCE ASSOCIATION (FORMERLY THE NATIONAL BOARD OF FIRE
UNDERWRITERS) AND WITH ANY SIMILAR BODY.  FOR PURPOSES OF THIS LEASE, THE
“POLLUTION LEGAL LIABILITY ENVIRONMENTAL INSURANCE” (AKA AN “OWNER’S POLICY” OF
ENVIRONMENTAL INSURANCE) SHALL MEAN INSURANCE (1) FROM AN INSURANCE CARRIER WITH
A CREDIT RATING OF NO LESS THAN AAA, IT BEING ACKNOWLEDGED AND AGREED BY
LANDLORD THAT, AS OF THE DATE OF THIS LEASE, KEMPER, AIG, CHUBB, ZURICH AND THE
XL INSURANCE COMPANY CURRENTLY SATISFY SUCH CREDIT RATING, AND (2) PROVIDING, AT
A MINIMUM, THE FOLLOWING:  (A) AN INITIAL 5-YEAR POLICY TERM (WITH SUCCESSIVE
1-YEAR TERMS RENEWABLE ON A ROLLING ANNUAL BASIS, UNTIL SUCH TIME AS THE POLICY
TERM EQUALS OR EXCEEDS THE LEASE EXPIRATION DATE), (B) $2,000,000 COVERAGE PER
INCIDENT OR OCCURRENCE, (C) $2,000,000 AGGREGATE COVERAGE, (D) A DEDUCTIBLE OR
SELF-INSURED RETENTION OF NO MORE THAN $25,000, AND (E) COVERAGE FOR: (A) KNOWN
AND UNKNOWN PRE-EXISTING CONDITIONS; (B) UNKNOWN AND LATER DISCOVERED
CONDITIONS; (C) ON-SITE AND OFF-SITE THIRD-PARTY CLAIMS FOR BODILY INJURY OR
PROPERTY DAMAGE; AND (D) LEGAL DEFENSE EXPENSES.  FURTHERMORE, THE POLICY OF
INSURANCE MUST INCLUDE AN AUTOMATIC EXTENDED REPORTING PERIOD THAT PROVIDES THE
INSURED A PERIOD OF NO LESS THAN SIXTY (60) DAYS FOLLOWING THE EFFECTIVE DATE OF
TERMINATION OF COVERAGE IN WHICH TO PROVIDE WRITTEN NOTICE TO THE INSURANCE
CARRIER OF CLAIMS FIRST MADE AND REPORTED WITHIN THE AUTOMATIC EXTENDED
REPORTING PERIOD.  ALL OTHER TERMS, COVERAGE, EXCLUSIONS, OR CONDITIONS OF THE
POLICY SHALL BE AT LANDLORD’S SOLE AND COMPLETE DISCRETION.


 


10.3                           TENANT’S INSURANCE.  TENANT SHALL MAINTAIN THE
FOLLOWING COVERAGES IN THE FOLLOWING AMOUNTS.


 


10.3.1                  COMMERCIAL GENERAL LIABILITY INSURANCE COVERING THE
INSURED AGAINST CLAIMS OF BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE
(INCLUDING LOSS OF USE THEREOF) ARISING OUT OF TENANT’S OPERATIONS, AND
CONTRACTUAL LIABILITIES (COVERING THE PERFORMANCE BY TENANT OF ITS INDEMNITY
AGREEMENTS) INCLUDING A BROAD FORM ENDORSEMENT COVERING THE INSURING PROVISIONS
OF THIS LEASE AND, TO THE EXTENT CONSISTENT WITH COMMERCIALLY STANDARD POLICIES
OF SUCH INSURANCE COVERAGE, THE PERFORMANCE BY TENANT OF THE INDEMNITY
AGREEMENTS SET FORTH IN SECTION 10.1 OF THIS LEASE, FOR LIMITS OF LIABILITY NOT
LESS THAN:

 

Bodily Injury and

 

$5,000,000 each occurrence

Property Damage Liability

 

$5,000,000 annual aggregate

 

31

--------------------------------------------------------------------------------


 

Personal Injury Liability

 

$5,000,000 each occurrence

 

 

$5,000,000 annual aggregate

 

 

0% Insured’s participation


 


10.3.2                  PHYSICAL DAMAGE INSURANCE COVERING (I) ALL OFFICE
FURNITURE, BUSINESS AND TRADE FIXTURES, OFFICE EQUIPMENT, FREE-STANDING CABINET
WORK, MOVABLE PARTITIONS, MERCHANDISE AND ALL OTHER ITEMS OF TENANT’S PROPERTY
ON THE PREMISES INSTALLED BY, FOR, OR AT THE EXPENSE OF TENANT, (II) THE
BUILDING SYSTEMS, THE “TENANT IMPROVEMENTS,” AS THAT TERM IS DEFINED IN
SECTION 2.1 OF THE TENANT WORK LETTER, AND ANY OTHER IMPROVEMENTS WHICH EXIST IN
THE PREMISES AS OF THE LEASE COMMENCEMENT DATE (EXCLUDING THE BASE BUILDING)
(THE “ORIGINAL IMPROVEMENTS”), AND (III) ALL OTHER IMPROVEMENTS, ALTERATIONS AND
ADDITIONS TO THE PREMISES MADE BY TENANT.  SUCH INSURANCE SHALL BE WRITTEN ON A
“SPECIAL CAUSE OF LOSS” PHYSICAL LOSS OR DAMAGE BASIS, FOR THE FULL REPLACEMENT
COST VALUE (SUBJECT TO REASONABLE DEDUCTIBLE AMOUNTS) NEW WITHOUT DEDUCTION FOR
DEPRECIATION OF THE COVERED ITEMS AND IN AMOUNTS THAT MEET ANY CO-INSURANCE
CLAUSES OF THE POLICIES OF INSURANCE AND SHALL INCLUDE COVERAGE FOR DAMAGE OR
OTHER LOSS CAUSED BY FIRE OR OTHER PERIL INCLUDING, BUT NOT LIMITED TO,
VANDALISM AND MALICIOUS MISCHIEF, THEFT, WATER DAMAGE OF ANY TYPE (PROVIDED THE
FOLLOWING SHALL NOT REQUIRE TENANT TO CARRY FLOOD INSURANCE, WHICH FLOOD
INSURANCE MAY INSTEAD BE CARRIED BY LANDLORD PURSUANT TO SECTION 10.2, ABOVE),
INCLUDING SPRINKLER LEAKAGE, BURSTING OR STOPPAGE OF PIPES, AND EXPLOSION.


 


10.3.3                  WORKER’S COMPENSATION AND EMPLOYER’S LIABILITY OR OTHER
SIMILAR INSURANCE PURSUANT TO ALL APPLICABLE STATE AND LOCAL STATUTES AND
REGULATIONS.


 


10.4                           FORM OF POLICIES.  THE MINIMUM LIMITS OF POLICIES
OF INSURANCE REQUIRED OF TENANT UNDER THIS LEASE SHALL IN NO EVENT LIMIT THE
LIABILITY OF TENANT UNDER THIS LEASE.  SUCH INSURANCE SHALL (I) NAME LANDLORD,
AND ANY OTHER PARTY THE LANDLORD SO SPECIFIES THAT HAS A MATERIAL FINANCIAL
INTEREST IN THE PROJECT, AS AN ADDITIONAL INSURED, INCLUDING LANDLORD’S MANAGING
AGENT, IF ANY; (II) SPECIFICALLY COVER THE LIABILITY ASSUMED BY TENANT UNDER
THIS LEASE, INCLUDING, BUT NOT LIMITED TO, TENANT’S OBLIGATIONS UNDER
SECTION 10.1 OF THIS LEASE TO THE EXTENT CONSISTENT WITH COMMERCIALLY STANDARD
POLICIES OF SUCH INSURANCE COVERAGE; (III) BE ISSUED BY AN INSURANCE COMPANY
HAVING A RATING OF NOT LESS THAN A-X IN BEST’S INSURANCE GUIDE OR WHICH IS
OTHERWISE ACCEPTABLE TO LANDLORD AND LICENSED TO DO BUSINESS IN THE STATE OF
CALIFORNIA; (IV) BE PRIMARY INSURANCE AS TO ALL CLAIMS THEREUNDER AND PROVIDE
THAT ANY INSURANCE CARRIED BY LANDLORD IS EXCESS AND IS NON-CONTRIBUTING WITH
ANY INSURANCE REQUIREMENT OF TENANT; (V) BE IN FORM AND CONTENT REASONABLY
ACCEPTABLE TO LANDLORD; AND (VI) PROVIDE THAT SAID INSURANCE SHALL NOT BE
CANCELED OR COVERAGE MATERIALLY CHANGED UNLESS TEN (10) DAYS’ PRIOR WRITTEN
NOTICE SHALL HAVE BEEN GIVEN TO LANDLORD AND ANY MORTGAGEE OF LANDLORD, THE
IDENTITY OF WHOM HAS BEEN PROVIDED TO TENANT IN WRITING.  TENANT SHALL DELIVER
SAID POLICY OR POLICIES OR CERTIFICATES THEREOF TO LANDLORD ON OR BEFORE THE
LEASE COMMENCEMENT DATE AND AT LEAST THIRTY (30) DAYS BEFORE THE EXPIRATION
DATES THEREOF.  IN THE EVENT TENANT SHALL FAIL TO PROCURE SUCH INSURANCE, OR TO
DELIVER SUCH POLICIES OR CERTIFICATE, LANDLORD MAY, AT ITS OPTION, AFTER WRITTEN
NOTICE TO TENANT AND TENANT’S FAILURE TO OBTAIN SUCH INSURANCE WITHIN FIVE
(5) DAYS THEREAFTER, PROCURE SUCH POLICIES FOR THE ACCOUNT OF TENANT, AND THE
COST THEREOF SHALL BE PAID TO LANDLORD WITHIN THIRTY (30) DAYS AFTER DELIVERY TO
TENANT OF BILLS THEREFOR.

 

32

--------------------------------------------------------------------------------


 


10.5                           SUBROGATION.  LANDLORD AND TENANT INTEND THAT
THEIR RESPECTIVE PROPERTY LOSS RISKS SHALL BE BORNE BY REASONABLE INSURANCE
CARRIERS TO THE EXTENT ABOVE PROVIDED, AND, NOTWITHSTANDING ANY PROVISIONS TO
THE CONTRARY SET FORTH IN THIS LEASE, LANDLORD AND TENANT HEREBY AGREE TO LOOK
SOLELY TO, AND SEEK RECOVERY ONLY FROM, THEIR RESPECTIVE INSURANCE CARRIERS IN
THE EVENT OF A PROPERTY LOSS TO THE EXTENT THAT SUCH COVERAGE IS AGREED TO BE
PROVIDED HEREUNDER.  THE PARTIES EACH HEREBY WAIVE ALL RIGHTS AND CLAIMS AGAINST
EACH OTHER FOR SUCH LOSSES, AND WAIVE ALL RIGHTS OF SUBROGATION OF THEIR
RESPECTIVE INSURERS, PROVIDED SUCH WAIVER OF SUBROGATION SHALL NOT AFFECT THE
RIGHT TO THE INSURED TO RECOVER THEREUNDER.  THE PARTIES AGREE THAT THEIR
RESPECTIVE INSURANCE POLICIES ARE NOW, OR SHALL BE, ENDORSED SUCH THAT THE
WAIVER OF SUBROGATION SHALL NOT AFFECT THE RIGHT OF THE INSURED TO RECOVER
THEREUNDER, SO LONG AS NO MATERIAL ADDITIONAL PREMIUM IS CHARGED THEREFOR
(UNLESS THE OTHER PARTY AGREES TO PAY SUCH ADDITIONAL PREMIUM).


 


10.6                           ADDITIONAL INSURANCE OBLIGATIONS.  TENANT SHALL
CARRY AND MAINTAIN DURING THE ENTIRE LEASE TERM, AT TENANT’S SOLE COST AND
EXPENSE, INCREASED AMOUNTS OF THE INSURANCE REQUIRED TO BE CARRIED BY TENANT
PURSUANT TO THIS ARTICLE 10 AND SUCH OTHER REASONABLE TYPES OF INSURANCE
COVERAGE AND IN SUCH REASONABLE AMOUNTS COVERING THE PREMISES AND TENANT’S
OPERATIONS THEREIN, AS MAY BE REASONABLY REQUESTED BY LANDLORD, BUT IN NO EVENT
IN EXCESS OF THE AMOUNTS AND TYPES OF INSURANCE THEN BEING REQUIRED BY LANDLORDS
OF OTHER COMPARABLE BUILDINGS.


 


10.7                           RISK MANAGEMENT OBLIGATIONS.  LANDLORD AND TENANT
SHALL PROMPTLY ADVISE EACH OTHER AS TO (I) ANY ALLEGED ACCIDENTS OR CASUALTY
KNOWN BY THE REPORTING PARTY WHICH ARE SUBSTANTIALLY LIKELY TO RESULT IN THE
ASSERTION OF A CLAIM AGAINST THE OTHER PARTY, AND (II) THE OCCURRENCE OF ANY
SUBSTANTIAL CASUALTY DAMAGE TO THE PROJECT KNOWN TO THE REPORTING PARTY. 
LANDLORD AND TENANT SHALL NOTIFY EACH OTHER PROMPTLY OF ANY THREATENED OR
PENDING CONDEMNATION, REZONING OR OTHER GOVERNMENTAL ORDERS, PROCEEDINGS OR
LAWSUITS INVOLVING THE PROJECT.


 


ARTICLE 11


 


DAMAGE AND DESTRUCTION


 


11.1                           REPAIR OF DAMAGE TO PREMISES BY LANDLORD.  IF THE
BUILDING STRUCTURE OR ANY PORTIONS OF THE PROJECT EXISTING OUTSIDE OF THE
BUILDING SERVING OR PROVIDING ACCESS TO THE PREMISES SHALL BE DAMAGED BY FIRE OR
OTHER CASUALTY, LANDLORD SHALL PROMPTLY AND DILIGENTLY, SUBJECT TO REASONABLE
DELAYS FOR INSURANCE ADJUSTMENT OR OTHER MATTERS BEYOND LANDLORD’S REASONABLE
CONTROL (SPECIFICALLY INCLUDING, WITHOUT LIMITATION, ANY REQUIREMENT TO OBTAIN
ANY LICENSE, CLEARANCE OR OTHER AUTHORIZATION OF ANY KIND REQUIRED TO ENTER INTO
AND RESTORE THE PREMISES ISSUED BY ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCY
HAVING JURISDICTION OVER THE USE, STORAGE, RELEASE OR REMOVAL OF “HAZARDOUS
MATERIALS,” AS THAT TERM IS SET FORTH IN SECTION 29.33 OF THIS LEASE, BELOW, IN,
ON OR ABOUT THE PREMISES (COLLECTIVELY, THE “HAZARDOUS MATERIALS CLEARANCES”),
WHICH HAZARDOUS MATERIALS CLEARANCES SHALL BE OBTAINED BY TENANT), AND SUBJECT
TO ALL OTHER TERMS OF THIS ARTICLE 11, RESTORE THE BUILDING STRUCTURE AND ALL
SUCH PORTIONS OF THE PROJECT EXISTING OUTSIDE OF THE BUILDING.  SUCH RESTORATION
SHALL BE TO SUBSTANTIALLY THE SAME CONDITION OF THE BUILDING STRUCTURE AND
EXTERIOR PROJECT COMPONENTS PRIOR TO THE CASUALTY, EXCEPT FOR MODIFICATIONS
REQUIRED BY ZONING AND BUILDING CODES AND OTHER LAWS OR BY THE HOLDER OF A
MORTGAGE ON THE BUILDING OR PROJECT OR ANY OTHER MODIFICATIONS TO THE EXTERIOR
PROJECT COMPONENTS DEEMED DESIRABLE BY LANDLORD, WHICH ARE CONSISTENT WITH THE
CHARACTER OF THE

 

33

--------------------------------------------------------------------------------


 


PROJECT, PROVIDED THAT ACCESS TO THE PREMISES AND ANY COMMON RESTROOMS SERVING
THE PREMISES SHALL NOT BE MATERIALLY IMPAIRED.  UPON THE OCCURRENCE OF ANY
DAMAGE TO THE PREMISES, TENANT SHALL, AT ITS SOLE COST AND EXPENSE, REPAIR ANY
INJURY OR DAMAGE TO THE BUILDING SYSTEMS, TENANT IMPROVEMENTS AND THE ORIGINAL
IMPROVEMENTS INSTALLED IN THE PREMISES AND SHALL RETURN SUCH BUILDING SYSTEMS,
TENANT IMPROVEMENTS AND ORIGINAL IMPROVEMENTS TO THE CONDITION EXISTING
IMMEDIATELY PRIOR TO SUCH CASUALTY (PROVIDED SUCH BUILDING SYSTEMS, TENANT
IMPROVEMENTS AND ORIGINAL IMPROVEMENTS WERE PROPERLY MAINTAINED PURSUANT TO THE
TCCS OF THIS LEASE PRIOR TO SUCH CASUALTY), EXCEPT FOR MODIFICATIONS REQUIRED BY
“APPLICABLE LAWS,” AS THAT TERM IS SET FORTH IN ARTICLE 24 OF THIS LEASE.  PRIOR
TO THE COMMENCEMENT OF CONSTRUCTION, TENANT SHALL SUBMIT TO LANDLORD, FOR
LANDLORD’S REVIEW AND APPROVAL, ALL PLANS, SPECIFICATIONS AND WORKING DRAWINGS
RELATING THERETO, AND TENANT SHALL SELECT THE CONTRACTORS, SUBJECT TO LANDLORD’S
REASONABLE APPROVAL, TO PERFORM SUCH IMPROVEMENT WORK.  LANDLORD SHALL NOT BE
LIABLE FOR ANY INCONVENIENCE OR ANNOYANCE TO TENANT OR ITS VISITORS, OR INJURY
TO TENANT’S BUSINESS RESULTING IN ANY WAY FROM SUCH DAMAGE OR THE REPAIR
THEREOF; PROVIDED HOWEVER, THAT IF SUCH FIRE OR OTHER CASUALTY SHALL HAVE
DAMAGED THE PREMISES OR COMMON AREAS NECESSARY TO TENANT’S OCCUPANCY, AND THE
PREMISES ARE NOT OCCUPIED BY TENANT AS A RESULT THEREOF, THEN DURING THE TIME
AND TO THE EXTENT THE PREMISES ARE UNFIT FOR OCCUPANCY, THE RENT SHALL BE ABATED
IN PROPORTION TO THE RATIO THAT THE AMOUNT OF RENTABLE SQUARE FEET OF THE
PREMISES WHICH IS UNFIT FOR OCCUPANCY FOR THE PURPOSES PERMITTED UNDER THIS
LEASE BEARS TO THE TOTAL RENTABLE SQUARE FEET OF THE PREMISES; PROVIDED FURTHER,
HOWEVER, THAT IF ANY HAZARDOUS MATERIALS CLEARANCES ARE REQUIRED TO BE OBTAINED
BY TENANT BEFORE SUCH RESTORATION CAN BEGIN, SUCH ABATEMENT OF RENT SHALL
CONTINUE FOR ONLY SO LONG AS TENANT, IN LANDLORD’S REASONABLE JUDGMENT,
DILIGENTLY PURSUES OBTAINING SUCH REQUIRED HAZARDOUS MATERIALS CLEARANCES. 
TENANT’S RIGHT TO RENT ABATEMENT PURSUANT TO THE PRECEDING SENTENCE SHALL
TERMINATE AS OF THE DATE WHICH IS REASONABLY DETERMINED BY LANDLORD TO BE THE
DATE TENANT SHOULD HAVE COMPLETED REPAIRS TO THE PREMISES ASSUMING TENANT USED
REASONABLE DUE DILIGENCE IN CONNECTION THEREWITH.


 


11.2                           LANDLORD’S OPTION TO REPAIR.  NOTWITHSTANDING THE
TERMS OF SECTION 11.1 OF THIS LEASE, LANDLORD MAY ELECT NOT TO REBUILD AND/OR
RESTORE THE BUILDING STRUCTURE AND/OR EXTERIOR PROJECT COMPONENTS, AND INSTEAD
TERMINATE THIS LEASE, BY NOTIFYING TENANT IN WRITING OF SUCH TERMINATION WITHIN
SIXTY (60) DAYS AFTER THE DATE OF DISCOVERY OF THE DAMAGE, SUCH NOTICE TO
INCLUDE A TERMINATION DATE GIVING TENANT SIXTY (60) DAYS TO VACATE THE PREMISES,
BUT LANDLORD MAY SO ELECT ONLY IF THE BUILDING STRUCTURE OR EXTERIOR PROJECT
COMPONENTS SHALL BE DAMAGED BY FIRE OR OTHER CASUALTY OR CAUSE, WHETHER OR NOT
THE PREMISES ARE AFFECTED, AND ONE OR MORE OF THE FOLLOWING CONDITIONS IS
PRESENT: (I) IN LANDLORD’S REASONABLE JUDGMENT, REPAIRS CANNOT REASONABLY BE
COMPLETED WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF DISCOVERY OF
THE DAMAGE (WHEN SUCH REPAIRS ARE MADE WITHOUT THE PAYMENT OF OVERTIME OR OTHER
PREMIUMS); (II) THE HOLDER OF ANY MORTGAGE ON THE BUILDING OR PROJECT OR GROUND
LESSOR WITH RESPECT TO THE BUILDING OR PROJECT SHALL REQUIRE THAT THE INSURANCE
PROCEEDS OR ANY PORTION THEREOF BE USED TO RETIRE THE MORTGAGE DEBT, OR SHALL
TERMINATE THE GROUND LEASE, AS THE CASE MAY BE; (III) THE DAMAGE IS NOT FULLY
COVERED BY THE INSURANCE POLICIES LANDLORD IS REQUIRED TO CARRY PURSUANT TO THE
TCCS OF THIS LEASE; (IV) LANDLORD CANNOT, PURSUANT TO THE APPLICABLE LAWS THEN
IN EFFECT, REBUILD THE BUILDING STRUCTURE OR EXTERIOR PROJECT COMPONENTS SO THAT
THEY WILL BE SUBSTANTIALLY THE SAME STRUCTURALLY OR ARCHITECTURALLY; OR (V) THE
DAMAGE OCCURS DURING THE LAST TWELVE (12) MONTHS OF THE LEASE TERM; PROVIDED,
HOWEVER, THAT IF LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE PURSUANT TO
LANDLORD’S TERMINATION RIGHT AS PROVIDED ABOVE, AND THE REPAIRS CANNOT, IN THE
REASONABLE OPINION OF LANDLORD, BE COMPLETED WITHIN ONE HUNDRED EIGHTY (180)
DAYS AFTER BEING COMMENCED, TENANT

 

34

--------------------------------------------------------------------------------


 


MAY ELECT, NO EARLIER THAN SIXTY (60) DAYS AFTER THE DATE OF THE DAMAGE AND NOT
LATER THAN NINETY (90) DAYS AFTER THE DATE OF SUCH DAMAGE, TO TERMINATE THIS
LEASE BY WRITTEN NOTICE TO LANDLORD EFFECTIVE AS OF THE DATE SPECIFIED IN THE
NOTICE, WHICH DATE SHALL NOT BE LESS THAN THIRTY (30) DAYS NOR MORE THAN SIXTY
(60) DAYS AFTER THE DATE SUCH NOTICE IS GIVEN BY TENANT.  FURTHERMORE, IF
NEITHER LANDLORD NOR TENANT HAS TERMINATED THIS LEASE, AND THE REPAIRS ARE NOT
ACTUALLY COMPLETED WITHIN SUCH 180-DAY PERIOD, TENANT SHALL HAVE THE RIGHT TO
TERMINATE THIS LEASE DURING THE FIRST FIVE (5) BUSINESS DAYS OF EACH CALENDAR
MONTH FOLLOWING THE END OF SUCH PERIOD UNTIL SUCH TIME AS THE REPAIRS ARE
COMPLETE, BY NOTICE TO LANDLORD (THE “DAMAGE TERMINATION NOTICE”), EFFECTIVE AS
OF A DATE SET FORTH IN THE DAMAGE TERMINATION NOTICE (THE “DAMAGE TERMINATION
DATE”), WHICH DAMAGE TERMINATION DATE SHALL NOT BE LESS THAN TEN (10) BUSINESS
DAYS FOLLOWING THE END OF EACH SUCH MONTH.  NOTWITHSTANDING THE FOREGOING, IF
TENANT DELIVERS A DAMAGE TERMINATION NOTICE TO LANDLORD, THEN LANDLORD SHALL
HAVE THE RIGHT TO SUSPEND THE OCCURRENCE OF THE DAMAGE TERMINATION DATE FOR A
PERIOD ENDING THIRTY (30) DAYS AFTER THE DAMAGE TERMINATION DATE SET FORTH IN
THE DAMAGE TERMINATION NOTICE BY DELIVERING TO TENANT, WITHIN FIVE (5) BUSINESS
DAYS OF LANDLORD’S RECEIPT OF THE DAMAGE TERMINATION NOTICE, A CERTIFICATE OF
LANDLORD’S CONTRACTOR RESPONSIBLE FOR THE REPAIR OF THE DAMAGE CERTIFYING THAT
IT IS SUCH CONTRACTOR’S GOOD FAITH JUDGMENT THAT THE REPAIRS SHALL BE
SUBSTANTIALLY COMPLETED WITHIN THIRTY (30) DAYS AFTER THE DAMAGE TERMINATION
DATE.  IF REPAIRS SHALL BE SUBSTANTIALLY COMPLETED PRIOR TO THE EXPIRATION OF
SUCH THIRTY-DAY PERIOD, THEN THE DAMAGE TERMINATION NOTICE SHALL BE OF NO FORCE
OR EFFECT, BUT IF THE REPAIRS SHALL NOT BE SUBSTANTIALLY COMPLETED WITHIN SUCH
THIRTY-DAY PERIOD, THEN THIS LEASE SHALL TERMINATE UPON THE EXPIRATION OF SUCH
THIRTY-DAY PERIOD.  AT ANY TIME, FROM TIME TO TIME, AFTER THE DATE OCCURRING
SIXTY (60) DAYS AFTER THE DATE OF THE DAMAGE, TENANT MAY REQUEST THAT LANDLORD
INFORM TENANT OF LANDLORD’S REASONABLE OPINION OF THE DATE OF COMPLETION OF THE
REPAIRS AND LANDLORD SHALL RESPOND TO SUCH REQUEST WITHIN FIVE (5) BUSINESS
DAYS.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 11.2, TENANT SHALL HAVE
THE RIGHT TO TERMINATE THIS LEASE UNDER THIS SECTION 11.2 ONLY IF EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED: (A) THE DAMAGE TO THE PROJECT BY FIRE OR
OTHER CASUALTY WAS NOT CAUSED BY THE GROSS NEGLIGENCE OR INTENTIONAL ACT OF
TENANT OR ITS PARTNERS OR SUBPARTNERS AND THEIR RESPECTIVE OFFICERS, AGENTS,
SERVANTS, EMPLOYEES, AND INDEPENDENT CONTRACTORS; (B) AS A RESULT OF THE DAMAGE,
TENANT CANNOT REASONABLY CONDUCT BUSINESS FROM THE PREMISES; AND, (C) AS A
RESULT OF THE DAMAGE TO THE PROJECT, TENANT DOES NOT OCCUPY OR USE THE PREMISES
AT ALL.  IN THE EVENT THIS LEASE IS TERMINATED IN ACCORDANCE WITH THE TERMS OF
THIS SECTION 11.2, TENANT SHALL ASSIGN TO LANDLORD (OR TO ANY PARTY DESIGNATED
BY LANDLORD) ALL INSURANCE PROCEEDS PAYABLE TO TENANT UNDER TENANT’S INSURANCE
REQUIRED UNDER SECTION 10.3.2 OF THIS LEASE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE, TENANT SHALL BE
ENTITLED TO RETAIN A PORTION OF SUCH PROCEEDS EQUAL TO THE THEN-REMAINING
UNAMORTIZED AMOUNT (BASED ON A STRAIGHT-LINE AMORTIZATION OVER THE INITIAL LEASE
TERM) OF THE “INITIAL TI DISBURSEMENT” AND THE “OVER-ALLOWANCE AMOUNT,” AS THOSE
TERMS ARE SET FORTH IN SECTIONS 2.2.2.1 AND 4.2.1, RESPECTIVELY, OF THE TENANT
WORK LETTER.


 


11.3                           WAIVER OF STATUTORY PROVISIONS.  THE PROVISIONS
OF THIS LEASE, INCLUDING THIS ARTICLE 11, CONSTITUTE AN EXPRESS AGREEMENT
BETWEEN LANDLORD AND TENANT WITH RESPECT TO ANY AND ALL DAMAGE TO, OR
DESTRUCTION OF, ALL OR ANY PART OF THE PREMISES, THE BUILDING OR THE PROJECT,
AND ANY STATUTE OR REGULATION OF THE STATE OF CALIFORNIA, INCLUDING, WITHOUT
LIMITATION, SECTIONS 1932(2) AND 1933(4) OF THE CALIFORNIA CIVIL CODE, WITH
RESPECT TO ANY RIGHTS OR OBLIGATIONS CONCERNING DAMAGE OR DESTRUCTION IN THE
ABSENCE OF AN EXPRESS AGREEMENT BETWEEN THE PARTIES, AND ANY OTHER STATUTE OR
REGULATION, NOW OR HEREAFTER IN EFFECT, SHALL HAVE NO APPLICATION TO THIS LEASE
OR ANY DAMAGE OR DESTRUCTION TO ALL OR ANY PART OF THE PREMISES, THE BUILDING OR
THE PROJECT.

 

35

--------------------------------------------------------------------------------

 


 


ARTICLE 12

 


NONWAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 


ARTICLE 13

 


CONDEMNATION

 

If the whole or any part of the Premises or the Building shall be taken by power
of eminent domain or condemned by any competent authority for any public or
quasi-public use or purpose, or if any adjacent property or street shall be so
taken or condemned, or reconfigured or vacated by such authority in such manner
as to require the use, reconstruction or remodeling of any part of the Premises
or Building, or if Landlord shall grant a deed or other instrument in lieu of
such taking by eminent domain or condemnation, Landlord shall have the option to
terminate this Lease effective as of the date possession is required to be
surrendered to the authority.  If more than fifty percent (50%) of the rentable
square feet of the Premises is taken, or if access to the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of (i) Tenant’s personal property, and
(ii) improvements and fixtures belonging to Tenant and removable by Tenant upon
expiration of the Lease Term pursuant to the TCCs of this Lease, and for moving
expenses, so long as such claims do not diminish the award available to
Landlord, its ground lessor with respect to the Building or Project or its
mortgagee, and such claim is payable separately to Tenant.  All Rent shall be
apportioned as of the date of such termination.  If any

 

36

--------------------------------------------------------------------------------


 

part of the Premises shall be taken, and this Lease shall not be so terminated,
the Rent shall be proportionately abated.  Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of The California
Code of Civil Procedure.  Notwithstanding anything to the contrary contained in
this Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

 


ARTICLE 14

 


ASSIGNMENT AND SUBLETTING

 


14.1                           TRANSFERS.  TENANT SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD AS SET FORTH MORE PARTICULARLY IN SECTION 14.2,
BELOW, ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER, OR PERMIT ANY LIEN TO
ATTACH TO, OR OTHERWISE TRANSFER, THIS LEASE OR ANY INTEREST HEREUNDER, PERMIT
ANY ASSIGNMENT, OR OTHER TRANSFER OF THIS LEASE OR ANY INTEREST HEREUNDER BY
OPERATION OF LAW, SUBLET THE PREMISES OR ANY PART THEREOF, OR ENTER INTO ANY
LICENSE OR CONCESSION AGREEMENTS OR OTHERWISE PERMIT THE OCCUPANCY OR USE OF THE
PREMISES OR ANY PART THEREOF BY ANY PERSONS OTHER THAN TENANT AND ITS EMPLOYEES
AND CONTRACTORS (ALL OF THE FOREGOING ARE HEREINAFTER SOMETIMES REFERRED TO
COLLECTIVELY AS “TRANSFERS” AND ANY PERSON TO WHOM ANY TRANSFER IS MADE OR
SOUGHT TO BE MADE IS HEREINAFTER SOMETIMES REFERRED TO AS A “TRANSFEREE”).  IF
TENANT DESIRES LANDLORD’S CONSENT TO ANY TRANSFER, TENANT SHALL NOTIFY LANDLORD
IN WRITING, WHICH NOTICE (THE “TRANSFER NOTICE”) SHALL INCLUDE (I) THE PROPOSED
EFFECTIVE DATE OF THE TRANSFER, WHICH SHALL NOT BE LESS THAN THIRTY (30) DAYS
NOR MORE THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF DELIVERY OF THE
TRANSFER NOTICE, (II) A DESCRIPTION OF THE PORTION OF THE PREMISES TO BE
TRANSFERRED (THE “SUBJECT SPACE”), (III) ALL OF THE TERMS OF THE PROPOSED
TRANSFER AND THE CONSIDERATION THEREFOR, INCLUDING CALCULATION OF THE “TRANSFER
PREMIUM”, AS THAT TERM IS DEFINED IN SECTION 14.3 BELOW, IN CONNECTION WITH SUCH
TRANSFER, THE NAME AND ADDRESS OF THE PROPOSED TRANSFEREE, AND A COPY OF ALL
EXISTING EXECUTED AND/OR PROPOSED DOCUMENTATION PERTAINING TO THE PROPOSED
TRANSFER, INCLUDING ALL EXISTING OPERATIVE DOCUMENTS TO BE EXECUTED TO EVIDENCE
SUCH TRANSFER OR THE AGREEMENTS INCIDENTAL OR RELATED TO SUCH TRANSFER,
(IV) CURRENT FINANCIAL STATEMENTS OF THE PROPOSED TRANSFEREE CERTIFIED BY AN
OFFICER, PARTNER OR OWNER THEREOF, BUSINESS CREDIT AND PERSONAL REFERENCES AND
HISTORY OF THE PROPOSED TRANSFEREE AND ANY OTHER INFORMATION REQUIRED BY
LANDLORD WHICH WILL ENABLE LANDLORD TO DETERMINE THE FINANCIAL RESPONSIBILITY,
CHARACTER, AND REPUTATION OF THE PROPOSED TRANSFEREE, NATURE OF SUCH
TRANSFEREE’S BUSINESS AND PROPOSED USE OF THE SUBJECT SPACE AND (V) AN EXECUTED
ESTOPPEL CERTIFICATE FROM TENANT IN THE FORM ATTACHED HERETO AS EXHIBIT E.  ANY
TRANSFER MADE WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT SHALL, AT LANDLORD’S
OPTION, BE NULL, VOID AND OF NO EFFECT, AND SHALL, AT LANDLORD’S OPTION,
CONSTITUTE A DEFAULT BY TENANT UNDER THIS LEASE.  WHETHER OR NOT LANDLORD
CONSENTS TO ANY PROPOSED TRANSFER, TENANT SHALL, WITHIN THIRTY (30) DAYS AFTER
WRITTEN REQUEST BY LANDLORD, REIMBURSE LANDLORD FOR ALL REASONABLE AND ACTUAL
OUT-OF-POCKET THIRD-PARTY COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION
WITH ITS REVIEW OF A PROPOSED TRANSFER; PROVIDED THAT SUCH COSTS AND EXPENSES
SHALL NOT EXCEED ONE THOUSAND FIVE HUNDRED AND NO/100 DOLLARS ($1,500.00) FOR A
TRANSFER IN THE ORDINARY COURSE OF BUSINESS.  LANDLORD AND TENANT HEREBY AGREE
THAT A PROPOSED TRANSFER SHALL NOT BE CONSIDERED “IN THE ORDINARY COURSE OF
BUSINESS” IF SUCH TRANSFER INVOLVES THE REVIEW OF

 

37

--------------------------------------------------------------------------------


 


DOCUMENTATION BY LANDLORD ON MORE THAN TWO (2) OCCASIONS WITH REGARD TO A SINGLE
PROPOSED TRANSFER.


 


14.2                           LANDLORD’S CONSENT.  LANDLORD SHALL NOT
UNREASONABLY WITHHOLD ITS CONSENT TO ANY PROPOSED TRANSFER OF THE SUBJECT SPACE
TO THE TRANSFEREE ON THE TERMS SPECIFIED IN THE TRANSFER NOTICE.  WITHOUT
LIMITATION AS TO OTHER REASONABLE GROUNDS FOR WITHHOLDING CONSENT, THE PARTIES
HEREBY AGREE THAT IT SHALL BE REASONABLE UNDER THIS LEASE AND UNDER ANY
APPLICABLE LAW FOR LANDLORD TO WITHHOLD CONSENT TO ANY PROPOSED TRANSFER WHERE
ONE OR MORE OF THE FOLLOWING APPLY:


 


14.2.1                  THE TRANSFEREE IS OF A CHARACTER OR REPUTATION OR
ENGAGED IN A BUSINESS WHICH IS NOT CONSISTENT WITH THE QUALITY OF THE BUILDING
OR THE PROJECT;


 


14.2.2                  THE TRANSFEREE INTENDS TO USE THE SUBJECT SPACE FOR
PURPOSES WHICH ARE NOT PERMITTED UNDER THIS LEASE;


 


14.2.3                  THE TRANSFEREE IS EITHER A GOVERNMENTAL AGENCY OR
INSTRUMENTALITY THEREOF;


 


14.2.4                  THE TRANSFEREE IS NOT A PARTY OF REASONABLE FINANCIAL
WORTH AND/OR FINANCIAL STABILITY IN LIGHT OF THE RESPONSIBILITIES TO BE
UNDERTAKEN IN CONNECTION WITH THE TRANSFER ON THE DATE CONSENT IS REQUESTED;


 


14.2.5                  THE PROPOSED TRANSFER WOULD CAUSE A VIOLATION OF ANOTHER
LEASE FOR SPACE IN THE PROJECT, OR WOULD GIVE AN OCCUPANT OF THE PROJECT A RIGHT
TO CANCEL ITS LEASE;


 


14.2.6                  THE TERMS OF THE PROPOSED TRANSFER WILL ALLOW THE
TRANSFEREE TO EXERCISE A RIGHT OF RENEWAL, RIGHT OF EXPANSION, RIGHT OF FIRST
OFFER, OR OTHER SIMILAR RIGHT HELD BY TENANT (OR WILL ALLOW THE TRANSFEREE TO
OCCUPY SPACE LEASED BY TENANT PURSUANT TO ANY SUCH RIGHT);


 


14.2.7                  EITHER THE PROPOSED TRANSFEREE, OR ANY PERSON OR ENTITY
WHICH DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE PROPOSED TRANSFEREE, (I) OCCUPIES SPACE IN THE PROJECT AT THE
TIME OF THE REQUEST FOR CONSENT, OR (II) IS NEGOTIATING WITH LANDLORD TO LEASE
SPACE IN THE PROJECT AT SUCH TIME, OR (III) HAS NEGOTIATED WITH LANDLORD DURING
THE SIX (6)-MONTH PERIOD IMMEDIATELY PRECEDING THE TRANSFER NOTICE, AND LANDLORD
HAS AVAILABLE SPACE IN THE PROJECT SUITABLE FOR SUCH PROPOSED TRANSFEREE; OR


 


14.2.8                  THE TRANSFEREE DOES NOT INTEND TO OCCUPY THE ENTIRE
PREMISES AND CONDUCT ITS BUSINESS THEREFROM FOR A SUBSTANTIAL PORTION OF THE
TERM OF THE TRANSFER.


 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the

 

38

--------------------------------------------------------------------------------


 

terms set forth in Tenant’s original Transfer Notice, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages,
and Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.  Tenant shall indemnify, defend and hold harmless Landlord from any
and all liability, losses, claims, damages, costs, expenses, causes of action
and proceedings involving any third party or parties (including without
limitation Tenant’s proposed subtenant or assignee) who claim they were damaged
by Landlord’s wrongful withholding or conditioning of Landlord’s consent, unless
a court of competent jurisdiction determines that Landlord was wrongful in its
withholding or conditioning of its consent.

 


14.3                           TRANSFER PREMIUM.  IF LANDLORD CONSENTS TO A
TRANSFER, AS A CONDITION THERETO WHICH THE PARTIES HEREBY AGREE IS REASONABLE,
TENANT SHALL PAY TO LANDLORD FIFTY PERCENT (50%) OF ANY “TRANSFER PREMIUM,” AS
THAT TERM IS DEFINED IN THIS SECTION 14.3, RECEIVED BY TENANT FROM SUCH
TRANSFEREE.  “TRANSFER PREMIUM” SHALL MEAN ALL RENT, ADDITIONAL RENT OR OTHER
CONSIDERATION PAYABLE BY SUCH TRANSFEREE IN CONNECTION WITH THE TRANSFER IN
EXCESS OF THE RENT AND ADDITIONAL RENT PAYABLE BY TENANT UNDER THIS LEASE DURING
THE TERM OF THE TRANSFER ON A PER RENTABLE SQUARE FOOT BASIS IF LESS THAN ALL OF
THE PREMISES IS TRANSFERRED, AFTER DEDUCTING THE REASONABLE EXPENSES INCURRED BY
TENANT FOR (I) ANY CHANGES, ALTERATIONS AND IMPROVEMENTS TO THE PREMISES IN
CONNECTION WITH THE TRANSFER, (II) ANY FREE BASE RENT REASONABLY PROVIDED TO THE
TRANSFEREE, AND (III) ANY COMMERCIALLY REASONABLE BROKERAGE COMMISSIONS AND
LEGAL FEES IN CONNECTION WITH THE TRANSFER.  “TRANSFER PREMIUM” SHALL ALSO
INCLUDE, BUT NOT BE LIMITED TO, KEY MONEY, BONUS MONEY OR OTHER CASH
CONSIDERATION PAID BY TRANSFEREE TO TENANT IN CONNECTION WITH SUCH TRANSFER, AND
ANY PAYMENT IN EXCESS OF FAIR MARKET VALUE FOR SERVICES RENDERED BY TENANT TO
TRANSFEREE OR FOR ASSETS, FIXTURES, INVENTORY, EQUIPMENT, OR FURNITURE
TRANSFERRED BY TENANT TO TRANSFEREE IN CONNECTION WITH SUCH TRANSFER.  IN THE
CALCULATIONS OF THE RENT (AS IT RELATES TO THE TRANSFER PREMIUM CALCULATED UNDER
THIS SECTION 14.3), AND THE TRANSFEREE’S RENT AND QUOTED RENT UNDER SECTION 14.2
OF THIS LEASE, THE RENT PAID DURING EACH ANNUAL PERIOD FOR THE SUBJECT SPACE,
AND THE TRANSFEREE’S RENT AND THE QUOTED RENT, SHALL BE COMPUTED AFTER ADJUSTING
SUCH RENT TO THE ACTUAL EFFECTIVE RENT TO BE PAID,  TAKING INTO CONSIDERATION
ANY AND ALL LEASEHOLD CONCESSIONS GRANTED IN CONNECTION THEREWITH, INCLUDING,
BUT NOT LIMITED TO, ANY RENT CREDIT AND IMPROVEMENT ALLOWANCE.  FOR PURPOSES OF
CALCULATING ANY SUCH EFFECTIVE RENT ALL SUCH CONCESSIONS SHALL BE AMORTIZED ON A
STRAIGHT-LINE BASIS OVER THE RELEVANT TERM.


 


14.4                           LANDLORD’S OPTION AS TO SUBJECT SPACE.  IN THE
EVENT THAT A PROPOSED TRANSFER, IF CONSENTED TO, WOULD CAUSE FIFTY PERCENT (50%)
OR MORE OF THE PREMISES TO BE SUBLEASED OR ASSIGNED TO A PARTY OTHER THAN
ORIGINAL TENANT AND/OR ITS AFFILIATES, THEN NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS ARTICLE 14, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE 14, LANDLORD SHALL HAVE THE OPTION, BY GIVING WRITTEN
NOTICE TO TENANT WITHIN THIRTY (30) DAYS AFTER RECEIPT OF ANY TRANSFER NOTICE,
TO RECAPTURE THE SUBJECT SPACE.  SUCH RECAPTURE NOTICE SHALL CANCEL AND
TERMINATE THIS LEASE WITH RESPECT TO THE SUBJECT SPACE AS OF THE DATE STATED IN
THE TRANSFER NOTICE AS THE EFFECTIVE DATE OF THE PROPOSED TRANSFER UNTIL THE
LAST DAY

 

39

--------------------------------------------------------------------------------


 


OF THE TERM OF THE TRANSFER AS SET FORTH IN THE TRANSFER NOTICE (OR AT
LANDLORD’S OPTION, SHALL CAUSE THE TRANSFER TO BE MADE TO LANDLORD OR ITS AGENT,
IN WHICH CASE THE PARTIES SHALL EXECUTE THE TRANSFER DOCUMENTATION PROMPTLY
THEREAFTER).  IN THE EVENT OF A RECAPTURE BY LANDLORD, IF THIS LEASE SHALL BE
CANCELED WITH RESPECT TO LESS THAN THE ENTIRE PREMISES, THE RENT RESERVED HEREIN
SHALL BE PRORATED ON THE BASIS OF THE NUMBER OF RENTABLE SQUARE FEET RETAINED BY
TENANT IN PROPORTION TO THE NUMBER OF RENTABLE SQUARE FEET CONTAINED IN THE
PREMISES, AND THIS LEASE AS SO AMENDED SHALL CONTINUE THEREAFTER IN FULL FORCE
AND EFFECT, AND UPON REQUEST OF EITHER PARTY, THE PARTIES SHALL EXECUTE WRITTEN
CONFIRMATION OF THE SAME.  IF LANDLORD DECLINES, OR FAILS TO ELECT IN A TIMELY
MANNER TO RECAPTURE THE SUBJECT SPACE UNDER THIS SECTION 14.4, THEN, PROVIDED
LANDLORD HAS CONSENTED TO THE PROPOSED TRANSFER, TENANT SHALL BE ENTITLED TO
PROCEED TO TRANSFER THE SUBJECT SPACE TO THE PROPOSED TRANSFEREE, SUBJECT TO
PROVISIONS OF THIS ARTICLE 14.


 


14.5                           EFFECT OF TRANSFER.  IF LANDLORD CONSENTS TO A
TRANSFER, (I) THE TCCS OF THIS LEASE SHALL IN NO WAY BE DEEMED TO HAVE BEEN
WAIVED OR MODIFIED, (II) SUCH CONSENT SHALL NOT BE DEEMED CONSENT TO ANY FURTHER
TRANSFER BY EITHER TENANT OR A TRANSFEREE, (III) TENANT SHALL DELIVER TO
LANDLORD, PROMPTLY AFTER EXECUTION, AN ORIGINAL EXECUTED COPY OF ALL
DOCUMENTATION PERTAINING TO THE TRANSFER IN FORM REASONABLY ACCEPTABLE TO
LANDLORD, (IV) TENANT SHALL FURNISH UPON LANDLORD’S REQUEST A COMPLETE
STATEMENT, CERTIFIED BY TENANT’S CHIEF FINANCIAL OFFICER, SETTING FORTH IN
DETAIL THE COMPUTATION OF ANY TRANSFER PREMIUM TENANT HAS DERIVED AND SHALL
DERIVE FROM SUCH TRANSFER, AND (V) NO TRANSFER RELATING TO THIS LEASE OR
AGREEMENT ENTERED INTO WITH RESPECT THERETO, WHETHER WITH OR WITHOUT LANDLORD’S
CONSENT, SHALL RELIEVE TENANT OR ANY GUARANTOR OF THE LEASE FROM ANY LIABILITY
UNDER THIS LEASE, INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE SUBJECT
SPACE.  LANDLORD OR ITS AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT AT ALL
REASONABLE TIMES TO AUDIT THE BOOKS, RECORDS AND PAPERS OF TENANT RELATING TO
ANY TRANSFER, AND SHALL HAVE THE RIGHT TO MAKE COPIES THEREOF.  IF THE TRANSFER
PREMIUM RESPECTING ANY TRANSFER SHALL BE FOUND UNDERSTATED, TENANT SHALL, WITHIN
THIRTY (30) DAYS AFTER DEMAND, PAY THE DEFICIENCY, AND IF UNDERSTATED BY MORE
THAN FIVE PERCENT (5%), TENANT SHALL PAY LANDLORD’S COSTS OF SUCH AUDIT.


 


14.6                           ADDITIONAL TRANSFERS.  FOR PURPOSES OF THIS
LEASE, THE TERM “TRANSFER” SHALL ALSO INCLUDE (I) IF TENANT IS A PARTNERSHIP,
THE WITHDRAWAL OR CHANGE, VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, OR
TRANSFER OF FIFTY PERCENT (50%) OR MORE OF PARTNERSHIP INTERESTS, WITHIN A
TWELVE (12)-MONTH PERIOD, OR THE DISSOLUTION OF THE PARTNERSHIP WITHOUT
IMMEDIATE RECONSTITUTION THEREOF, AND (II) IF TENANT IS A CLOSELY HELD
CORPORATION (I.E., WHOSE STOCK IS NOT PUBLICLY HELD AND NOT TRADED THROUGH A
NATIONALLY RECOGNIZED EXCHANGE OR OVER THE COUNTER), (A) THE MERGER,
CONSOLIDATION OR OTHER REORGANIZATION OF TENANT IN WHICH THE HOLDERS OF TENANT’S
OUTSTANDING VOTING STOCK IMMEDIATELY PRIOR TO SUCH TRANSACTION OWN, IMMEDIATELY
AFTER SUCH TRANSACTION, SECURITIES REPRESENTING LESS THAN FIFTY PERCENT (50%) OF
THE VOTING POWER OF THE CORPORATION OR OTHER ENTITY SURVIVING SUCH TRANSACTION,
(B) THE SALE OR OTHER TRANSFER BY THE TENANT OF AN AGGREGATE OF FIFTY PERCENT
(50%) OR MORE OF THE VOTING SHARES OF TENANT IN A SINGLE TRANSACTION OR SERIES
OF TRANSACTIONS, WITHIN ANY TWELVE (12)-MONTH PERIOD (OTHER THAN IN CONNECTION
WITH A CAPITAL RAISING TRANSACTION INVOLVING THE SALE OF CAPITAL STOCK OF TENANT
TO BONA FIDE THIRD-PARTY INVESTORS), OR (C) THE SALE, MORTGAGE, EXCLUSIVE
LICENSE, HYPOTHECATION OR PLEDGE OF ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE
UNENCUMBERED ASSETS OF TENANT IN A SINGLE TRANSACTION OR SERIES OF TRANSACTIONS
WITHIN A TWELVE (12)-MONTH PERIOD.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH IN THIS ARTICLE 14 TO THE CONTRARY, IN NO EVENT SHALL AN OFFERING OF STOCK
TO (1) THIRD PARTIES BY MEANS OF A PUBLIC OFFERING (EITHER AN INITIAL PUBLIC
OFFERING OR A SUBSEQUENT PUBLIC

 

40

--------------------------------------------------------------------------------


 


OFFERING) THROUGH A RECOGNIZED STOCK MARKET, OR (2) IN CONNECTION WITH RESEARCH
AND DEVELOPMENT PARTNERSHIPS OR COLLABORATIVE AGREEMENTS, CONSTITUTE A
“TRANSFER.”


 


14.7                           OCCURRENCE OF DEFAULT.  ANY TRANSFER HEREUNDER
SHALL BE SUBORDINATE AND SUBJECT TO THE PROVISIONS OF THIS LEASE, AND IF THIS
LEASE SHALL BE TERMINATED DURING THE TERM OF ANY TRANSFER, LANDLORD SHALL HAVE
THE RIGHT TO:  (I) TREAT SUCH TRANSFER AS CANCELED AND REPOSSESS THE SUBJECT
SPACE BY ANY LAWFUL MEANS, OR (II) REQUIRE THAT SUCH TRANSFEREE ATTORN TO AND
RECOGNIZE LANDLORD AS ITS LANDLORD UNDER ANY SUCH TRANSFER.  IF TENANT SHALL BE
IN DEFAULT UNDER THIS LEASE, LANDLORD IS HEREBY IRREVOCABLY AUTHORIZED, AS
TENANT’S AGENT AND ATTORNEY-IN-FACT, TO DIRECT ANY TRANSFEREE TO MAKE ALL
PAYMENTS UNDER OR IN CONNECTION WITH THE TRANSFER DIRECTLY TO LANDLORD (WHICH
LANDLORD SHALL APPLY TOWARDS TENANT’S OBLIGATIONS UNDER THIS LEASE) UNTIL SUCH
DEFAULT IS CURED.  SUCH TRANSFEREE SHALL RELY ON ANY REPRESENTATION BY LANDLORD
THAT TENANT IS IN DEFAULT HEREUNDER, WITHOUT ANY NEED FOR CONFIRMATION THEREOF
BY TENANT.  UPON ANY ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN WRITING ALL
OBLIGATIONS AND COVENANTS OF TENANT THEREAFTER TO BE PERFORMED OR OBSERVED UNDER
THIS LEASE.  NO COLLECTION OR ACCEPTANCE OF RENT BY LANDLORD FROM ANY TRANSFEREE
SHALL BE DEEMED A WAIVER OF ANY PROVISION OF THIS ARTICLE 14 OR THE APPROVAL OF
ANY TRANSFEREE OR A RELEASE OF TENANT FROM ANY OBLIGATION UNDER THIS LEASE,
WHETHER THERETOFORE OR THEREAFTER ACCRUING.  IN NO EVENT SHALL LANDLORD’S
ENFORCEMENT OF ANY PROVISION OF THIS LEASE AGAINST ANY TRANSFEREE BE DEEMED A
WAIVER OF LANDLORD’S RIGHT TO ENFORCE ANY TERM OF THIS LEASE AGAINST TENANT OR
ANY OTHER PERSON.  IF TENANT’S OBLIGATIONS HEREUNDER HAVE BEEN GUARANTEED,
LANDLORD’S CONSENT TO ANY TRANSFER SHALL NOT BE EFFECTIVE UNLESS THE GUARANTOR
ALSO CONSENTS TO SUCH TRANSFER.


 


14.8                           NON-TRANSFERS.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS ARTICLE 14, TO THE EXTENT THE ORIGINAL TENANT IN NOT
THEN IN DEFAULT UNDER THIS LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE
PERIODS), AN ASSIGNMENT OR SUBLETTING OF ALL OR A PORTION OF THE PREMISES TO
(I) AN AFFILIATE OF TENANT (AN ENTITY WHICH IS CONTROLLED BY, CONTROLS OR IS
UNDER COMMON CONTROL, AS SUCH TERM IS DEFINED IN CALIFORNIA GENERAL CORPORATIONS
CODE (“CGCC”) SECTIONS 160 AND 5045, WITH, TENANT), (II) AN ENTITY WHICH MERGES
WITH OR ACQUIRES OR IS ACQUIRED BY, TENANT OR A PARENT OF TENANT, AS DEFINED IN
CGCC SECTIONS 175 AND 5064, OR A SUBSIDIARY, AS DEFINED IN CGCC SECTIONS 189 AND
5073, OF TENANT’S PARENT OR AFFILIATE, OR (III) A TRANSFEREE OF SUBSTANTIALLY
ALL OF THE ASSETS OF TENANT (COLLECTIVELY, AN “AFFILIATE”) ALONG WITH ANY OTHER
ENTITY WHICH WILL QUALIFY AS AN “AFFILIATE” UNDER CGCC 150 AND 5031, SHALL NOT
BE DEEMED A TRANSFER UNDER THIS ARTICLE 14, PROVIDED THAT TENANT NOTIFIES
LANDLORD OF ANY SUCH ASSIGNMENT OR SUBLEASE AND PROMPTLY SUPPLIES LANDLORD WITH
ANY DOCUMENTS OR INFORMATION REASONABLY REQUESTED BY LANDLORD REGARDING SUCH
ASSIGNMENT OR SUBLEASE OR SUCH AFFILIATE, AND SUCH ASSIGNMENT OR SUBLEASE IS NOT
A SUBTERFUGE BY TENANT TO AVOID ITS OBLIGATIONS UNDER THIS LEASE, OR OTHERWISE
“RELEASES” THE ORIGINAL TENANT FROM SUCH OBLIGATIONS.


 


ARTICLE 15

 


SURRENDER OF PREMISES; OWNERSHIP AND


REMOVAL OF TRADE FIXTURES

 


15.1                           SURRENDER OF PREMISES.  NO ACT OR THING DONE BY
LANDLORD OR ANY AGENT OR EMPLOYEE OF LANDLORD DURING THE LEASE TERM SHALL BE
DEEMED TO CONSTITUTE AN ACCEPTANCE BY LANDLORD OF A SURRENDER OF THE PREMISES
UNLESS SUCH INTENT IS SPECIFICALLY ACKNOWLEDGED IN

 

41

--------------------------------------------------------------------------------


 


WRITING BY LANDLORD.  THE DELIVERY OF KEYS TO THE PREMISES TO LANDLORD OR ANY
AGENT OR EMPLOYEE OF LANDLORD SHALL NOT CONSTITUTE A SURRENDER OF THE PREMISES
OR EFFECT A TERMINATION OF THIS LEASE, WHETHER OR NOT THE KEYS ARE THEREAFTER
RETAINED BY LANDLORD, AND NOTWITHSTANDING SUCH DELIVERY TENANT SHALL BE ENTITLED
TO THE RETURN OF SUCH KEYS AT ANY REASONABLE TIME UPON REQUEST UNTIL THIS LEASE
SHALL HAVE BEEN PROPERLY TERMINATED.  THE VOLUNTARY OR OTHER SURRENDER OF THIS
LEASE BY TENANT, WHETHER ACCEPTED BY LANDLORD OR NOT, OR A MUTUAL TERMINATION
HEREOF, SHALL NOT WORK A MERGER, AND AT THE OPTION OF LANDLORD SHALL OPERATE AS
AN ASSIGNMENT TO LANDLORD OF ALL SUBLEASES OR SUBTENANCIES AFFECTING THE
PREMISES OR TERMINATE ANY OR ALL SUCH SUBLESSEES OR SUBTENANCIES.


 


15.2                           REMOVAL OF TENANT PROPERTY BY TENANT.  UPON THE
EXPIRATION OF THE LEASE TERM, OR UPON ANY EARLIER TERMINATION OF THIS LEASE,
TENANT SHALL, SUBJECT TO THE PROVISIONS OF SECTION 8.5, THIS ARTICLE 15 AND
SECTION 29.33, QUIT AND SURRENDER POSSESSION OF THE PREMISES TO LANDLORD IN AS
GOOD ORDER AND CONDITION AS WHEN TENANT TOOK POSSESSION AND AS THEREAFTER
IMPROVED BY LANDLORD AND/OR TENANT, REASONABLE WEAR AND TEAR AND REPAIRS WHICH
ARE SPECIFICALLY MADE THE RESPONSIBILITY OF LANDLORD HEREUNDER EXCEPTED.  UPON
SUCH EXPIRATION OR TERMINATION, TENANT SHALL, WITHOUT EXPENSE TO LANDLORD,
REMOVE OR CAUSE TO BE REMOVED FROM THE PREMISES ALL DEBRIS AND RUBBISH, AND SUCH
ITEMS OF FURNITURE, EQUIPMENT, BUSINESS AND TRADE FIXTURES, FREE-STANDING
CABINET WORK, MOVABLE PARTITIONS AND OTHER ARTICLES OF PERSONAL PROPERTY OWNED
BY TENANT OR INSTALLED OR PLACED BY TENANT AT ITS EXPENSE IN THE PREMISES, AND
SUCH SIMILAR ARTICLES OF ANY OTHER PERSONS CLAIMING UNDER TENANT, AS LANDLORD
MAY, IN ITS SOLE DISCRETION, REQUIRE TO BE REMOVED, AND TENANT SHALL REPAIR AT
ITS OWN EXPENSE ALL DAMAGE TO THE PREMISES AND BUILDING RESULTING FROM SUCH
REMOVAL.


 


ARTICLE 16

 


HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to one hundred fifty percent (150%) during the first two
(2) months immediately following the expiration or earlier termination of the
Lease Term, and two hundred percent (200%) thereafter.  Such month-to-month
tenancy shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom.

 

42

--------------------------------------------------------------------------------


 


ARTICLE 17

 


ESTOPPEL CERTIFICATES

 

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be reasonably required by any prospective
mortgagee or purchaser of the Project, or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
mortgagee or prospective mortgagee.  Any such certificate may be relied upon by
any prospective mortgagee or purchaser of all or any portion of the Project. 
Tenant shall execute and deliver whatever other commercially reasonable
instruments may be reasonably required for such purposes.  At any time during
the Lease Term, Landlord may require Tenant to provide Landlord with its most
recently prepared financial statement and financial statements of the two
(2) years prior to the most recently prepared financial statement year.  Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.  Failure of Tenant to timely execute,
acknowledge and deliver such estoppel certificate or other commercially
reasonable instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.  Any such financial statement or other
information which is marked “confidential” or “company secret(s)” (or is
otherwise similarly marked by Tenant) shall be confidential and shall not be
disclosed by Landlord to any third party (other than its partners,
administrators, consultants, financial, legal and a prospective or current
purchaser, mortgagee, or ground or underlying lessor of the Building or the
Project, a prospective Transferee, and except as required by applicable law or
in connection with a dispute or litigation hereunder or as required by a
subpoena) except as specifically provided in this Article 17 and then only if
the person to whom disclosure is made first agrees to be bound by the
requirements of this Article 17.

 


ARTICLE 18

 


SUBORDINATION

 

Subject to Tenant’s receipt of an appropriate non-disturbance agreement(s) as
set forth below, this Lease shall be subject and subordinate to all present and
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Tenant covenants and
agrees in the event any proceedings are brought for the foreclosure of any such
mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or

 

43

--------------------------------------------------------------------------------


 

lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant’s occupancy, so long as Tenant timely pays the rent and
observes and performs the TCCs of this Lease to be observed and performed by
Tenant.  Landlord’s delivery to Tenant of a fully executed commercially
reasonable non-disturbance agreement(s) (the “Nondisturbance Agreement”) in
favor of Tenant from any such ground lessor, mortgage holders or lien holders of
Landlord who later come into existence at any time prior to the expiration of
the Lease Term shall be in consideration of, and a condition precedent to,
Tenant’s agreement to be bound by the terms and conditions of this Article 18;
provided Tenant shall execute and return such Nondisturbance Agreement to
Landlord within ten (10) days of its receipt thereof.  Nothing contained herein
shall require Tenant to waive any of Landlord’s obligations under this Lease,
including, without limitation, Landlord’s obligation to fund the Improvement
Allowance (and Tenant’s offset rights for such failure).  Landlord’s interest
herein may be assigned as security at any time to any lienholder.  Tenant shall,
within four (4) days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases.  Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 


ARTICLE 19

 


DEFAULTS; REMEDIES

 


19.1                           EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL CONSTITUTE A DEFAULT OF THIS LEASE BY TENANT:


 


19.1.1                  ANY FAILURE BY TENANT TO PAY ANY RENT OR ANY OTHER
CHARGE REQUIRED TO BE PAID UNDER THIS LEASE, OR ANY PART THEREOF, WITHIN FIVE
(5) BUSINESS DAYS AFTER TENANT’S RECEIPT FROM LANDLORD OF WRITTEN NOTICE THAT
THE SAME WAS NOT PAID WHEN DUE; OR


 


19.1.2                  EXCEPT WHERE A SPECIFIC TIME PERIOD IS OTHERWISE SET
FORTH FOR TENANT’S PERFORMANCE IN THIS LEASE, IN WHICH EVENT THE FAILURE TO
PERFORM BY TENANT WITHIN SUCH TIME PERIOD SHALL BE A DEFAULT BY TENANT UNDER
THIS SECTION 19.1.2, ANY FAILURE BY TENANT TO OBSERVE OR PERFORM ANY OTHER
PROVISION, COVENANT OR CONDITION OF THIS LEASE TO BE OBSERVED OR PERFORMED BY
TENANT WHERE SUCH FAILURE CONTINUES FOR THIRTY (30) DAYS AFTER WRITTEN NOTICE
THEREOF FROM LANDLORD TO TENANT; PROVIDED THAT IF THE NATURE OF SUCH DEFAULT IS
SUCH THAT THE SAME CANNOT REASONABLY BE CURED WITHIN A THIRTY (30) DAY PERIOD,
TENANT SHALL NOT BE DEEMED TO BE IN DEFAULT IF IT DILIGENTLY COMMENCES SUCH CURE
WITHIN SUCH PERIOD AND THEREAFTER DILIGENTLY PROCEEDS TO RECTIFY AND CURE SUCH
DEFAULT, BUT IN NO EVENT EXCEEDING A PERIOD OF TIME IN EXCESS OF SIXTY (60) DAYS
AFTER WRITTEN NOTICE THEREOF FROM LANDLORD TO TENANT; OR


 


19.1.3                  TO THE EXTENT PERMITTED BY LAW, A GENERAL ASSIGNMENT BY
TENANT OR ANY GUARANTOR OF THIS LEASE FOR THE BENEFIT OF CREDITORS, OR THE
TAKING OF ANY CORPORATE ACTION IN FURTHERANCE OF BANKRUPTCY OR DISSOLUTION
WHETHER OR NOT THERE EXISTS ANY PROCEEDING UNDER AN INSOLVENCY OR BANKRUPTCY
LAW, OR THE FILING BY OR AGAINST TENANT OR ANY GUARANTOR OF ANY

 

44

--------------------------------------------------------------------------------


 


PROCEEDING UNDER AN INSOLVENCY OR BANKRUPTCY LAW, UNLESS IN THE CASE OF A
PROCEEDING FILED AGAINST TENANT OR ANY GUARANTOR THE SAME IS DISMISSED WITHIN
SIXTY (60) DAYS, OR THE APPOINTMENT OF A TRUSTEE OR RECEIVER TO TAKE POSSESSION
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TENANT OR ANY GUARANTOR, UNLESS
POSSESSION IS RESTORED TO TENANT OR SUCH GUARANTOR WITHIN THIRTY (30) DAYS, OR
ANY EXECUTION OR OTHER JUDICIALLY AUTHORIZED SEIZURE OF ALL OR SUBSTANTIALLY ALL
OF TENANT’S ASSETS LOCATED UPON THE PREMISES OR OF TENANT’S INTEREST IN THIS
LEASE, UNLESS SUCH SEIZURE IS DISCHARGED WITHIN THIRTY (30) DAYS; OR


 


19.1.4                  INTENTIONALLY OMITTED; OR


 


19.1.5                  THE FAILURE BY TENANT TO OBSERVE OR PERFORM ACCORDING TO
THE PROVISIONS OF SECTION 5.2, OR 8.4 OF THIS LEASE, OR ARTICLES 14, 17 OR 18 OF
THIS LEASE WHERE SUCH FAILURE CONTINUES FOR MORE THAN FIVE (5) BUSINESS DAYS
AFTER NOTICE FROM LANDLORD.


 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

 


19.2                           REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE OF
ANY EVENT OF DEFAULT BY TENANT, LANDLORD SHALL HAVE, IN ADDITION TO ANY OTHER
REMEDIES AVAILABLE TO LANDLORD AT LAW OR IN EQUITY (ALL OF WHICH REMEDIES SHALL
BE DISTINCT, SEPARATE AND CUMULATIVE), THE OPTION TO PURSUE ANY ONE OR MORE OF
THE FOLLOWING REMEDIES, EACH AND ALL OF WHICH SHALL BE CUMULATIVE AND
NONEXCLUSIVE, WITHOUT ANY NOTICE OR DEMAND WHATSOEVER.


 


19.2.1                  TERMINATE THIS LEASE, IN WHICH EVENT TENANT SHALL
IMMEDIATELY SURRENDER THE PREMISES TO LANDLORD, AND IF TENANT FAILS TO DO SO,
LANDLORD MAY, WITHOUT PREJUDICE TO ANY OTHER REMEDY WHICH IT MAY HAVE FOR
POSSESSION OR ARREARAGES IN RENT, ENTER UPON AND TAKE POSSESSION OF THE PREMISES
AND EXPEL OR REMOVE TENANT AND ANY OTHER PERSON WHO MAY BE OCCUPYING THE
PREMISES OR ANY PART THEREOF, WITHOUT BEING LIABLE FOR PROSECUTION OR ANY CLAIM
OR DAMAGES THEREFOR; AND LANDLORD MAY RECOVER FROM TENANT THE FOLLOWING:


 

(A)                                  THE WORTH AT THE TIME OF AWARD OF ANY
UNPAID RENT WHICH HAS BEEN EARNED AT THE TIME OF SUCH TERMINATION; PLUS

 

(B)                                 THE WORTH AT THE TIME OF AWARD OF THE AMOUNT
BY WHICH THE UNPAID RENT WHICH WOULD HAVE BEEN EARNED AFTER TERMINATION UNTIL
THE TIME OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES
COULD HAVE BEEN REASONABLY AVOIDED; PLUS

 

(C)                                  THE WORTH AT THE TIME OF AWARD OF THE
AMOUNT BY WHICH THE UNPAID RENT FOR THE BALANCE OF THE LEASE TERM AFTER THE TIME
OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT PROVES COULD HAVE
BEEN REASONABLY AVOIDED; PLUS

 

(D)                                 ANY OTHER AMOUNT NECESSARY TO COMPENSATE
LANDLORD FOR ALL THE DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM
ITS OBLIGATIONS UNDER THIS LEASE OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD
BE LIKELY TO RESULT THEREFROM, SPECIFICALLY INCLUDING BUT NOT LIMITED TO,
BROKERAGE COMMISSIONS AND ADVERTISING EXPENSES INCURRED, EXPENSES OF REMODELING
THE PREMISES OR ANY PORTION THEREOF FOR A NEW TENANT, WHETHER FOR THE SAME OR A
DIFFERENT USE, AND ANY SPECIAL CONCESSIONS MADE TO OBTAIN A NEW TENANT; AND

 

45

--------------------------------------------------------------------------------


 

(E)                                  AT LANDLORD’S ELECTION, SUCH OTHER AMOUNTS
IN ADDITION TO OR IN LIEU OF THE FOREGOING AS MAY BE PERMITTED FROM TIME TO TIME
BY APPLICABLE LAW.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in
Sections 19.2.1(a) and (b), above, the “worth at the time of award” shall be
computed by allowing interest at the rate set forth in Article 25 of this Lease,
but in no case greater than the maximum amount of such interest permitted by
law.  As used in Section 19.2.1(c), above, the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus one percent (1%).

 


19.2.2                  LANDLORD SHALL HAVE THE REMEDY DESCRIBED IN CALIFORNIA
CIVIL CODE SECTION 1951.4 (LESSOR MAY CONTINUE LEASE IN EFFECT AFTER LESSEE’S
BREACH AND ABANDONMENT AND RECOVER RENT AS IT BECOMES DUE, IF LESSEE HAS THE
RIGHT TO SUBLET OR ASSIGN, SUBJECT ONLY TO REASONABLE LIMITATIONS). 
ACCORDINGLY, IF LANDLORD DOES NOT ELECT TO TERMINATE THIS LEASE ON ACCOUNT OF
ANY DEFAULT BY TENANT, LANDLORD MAY, FROM TIME TO TIME, WITHOUT TERMINATING THIS
LEASE, ENFORCE ALL OF ITS RIGHTS AND REMEDIES UNDER THIS LEASE, INCLUDING THE
RIGHT TO RECOVER ALL RENT AS IT BECOMES DUE.


 


19.2.3                  LANDLORD SHALL AT ALL TIMES HAVE THE RIGHTS AND REMEDIES
(WHICH SHALL BE CUMULATIVE WITH EACH OTHER AND CUMULATIVE AND IN ADDITION TO
THOSE RIGHTS AND REMEDIES AVAILABLE UNDER SECTIONS 19.2.1 AND 19.2.2, ABOVE, OR
ANY LAW OR OTHER PROVISION OF THIS LEASE), WITHOUT PRIOR DEMAND OR NOTICE EXCEPT
AS REQUIRED BY APPLICABLE LAW, TO SEEK ANY DECLARATORY, INJUNCTIVE OR OTHER
EQUITABLE RELIEF, AND SPECIFICALLY ENFORCE THIS LEASE, OR RESTRAIN OR ENJOIN A
VIOLATION OR BREACH OF ANY PROVISION HEREOF.


 


19.3                           SUBLEASES OF TENANT.  WHETHER OR NOT LANDLORD
ELECTS TO TERMINATE THIS LEASE ON ACCOUNT OF ANY DEFAULT BY TENANT, AS SET FORTH
IN THIS ARTICLE 19, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE ANY AND ALL
SUBLEASES, LICENSES, CONCESSIONS OR OTHER CONSENSUAL ARRANGEMENTS FOR POSSESSION
ENTERED INTO BY TENANT AND AFFECTING THE PREMISES OR MAY, IN LANDLORD’S SOLE
DISCRETION, SUCCEED TO TENANT’S INTEREST IN SUCH SUBLEASES, LICENSES,
CONCESSIONS OR ARRANGEMENTS.  IN THE EVENT OF LANDLORD’S ELECTION TO SUCCEED TO
TENANT’S INTEREST IN ANY SUCH SUBLEASES, LICENSES, CONCESSIONS OR ARRANGEMENTS,
TENANT SHALL, AS OF THE DATE OF NOTICE BY LANDLORD OF SUCH ELECTION, HAVE NO
FURTHER RIGHT TO OR INTEREST IN THE RENT OR OTHER CONSIDERATION RECEIVABLE
THEREUNDER.


 


19.4                           FORM OF PAYMENT AFTER DEFAULT.  FOLLOWING THE
OCCURRENCE OF AN EVENT OF DEFAULT BY TENANT, LANDLORD SHALL HAVE THE RIGHT TO
REQUIRE THAT ANY OR ALL SUBSEQUENT AMOUNTS PAID BY TENANT TO LANDLORD HEREUNDER,
WHETHER TO CURE THE DEFAULT IN QUESTION OR OTHERWISE, BE PAID IN THE FORM OF
CASH, MONEY ORDER, CASHIER’S OR CERTIFIED CHECK DRAWN ON AN INSTITUTION
ACCEPTABLE TO LANDLORD, OR BY OTHER MEANS APPROVED BY LANDLORD, NOTWITHSTANDING
ANY PRIOR PRACTICE OF ACCEPTING PAYMENTS IN ANY DIFFERENT FORM.


 


19.5                           EFFORTS TO RELET.  NO RE-ENTRY OR REPOSSESSION,
REPAIRS, MAINTENANCE, CHANGES, ALTERATIONS AND ADDITIONS, RELETTING, APPOINTMENT
OF A RECEIVER TO PROTECT LANDLORD’S INTERESTS HEREUNDER, OR ANY OTHER ACTION OR
OMISSION BY LANDLORD SHALL BE CONSTRUED AS AN ELECTION BY LANDLORD TO TERMINATE
THIS LEASE OR TENANT’S RIGHT TO POSSESSION, OR TO ACCEPT A SURRENDER OF THE

 

46

--------------------------------------------------------------------------------


 


PREMISES, NOR SHALL SAME OPERATE TO RELEASE TENANT IN WHOLE OR IN PART FROM ANY
OF TENANT’S OBLIGATIONS HEREUNDER, UNLESS EXPRESS WRITTEN NOTICE OF SUCH
INTENTION IS SENT BY LANDLORD TO TENANT.  TENANT HEREBY IRREVOCABLY WAIVES ANY
RIGHT OTHERWISE AVAILABLE UNDER ANY LAW TO REDEEM OR REINSTATE THIS LEASE.


 


19.6                           LANDLORD DEFAULT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY SET FORTH IN THIS LEASE, LANDLORD SHALL BE IN DEFAULT IN THE
PERFORMANCE OF THE OBLIGATIONS REQUIRED TO BE PERFORMED BY LANDLORD PURSUANT TO
THIS LEASE (I) IF LANDLORD FAILS TO TIMELY FULFILL ITS OBLIGATION TO FUND ANY
PORTION OF THE IMPROVEMENT ALLOWANCE PURSUANT TO THE TERMS SET FORTH IN THE
TENANT WORK LETTER OR IN THE FIRST AMENDMENT WORK LETTER (WHICH IS TO BE
ATTACHED TO THE FIRST AMENDMENT TO AMENDED AND RESTATED OFFICE LEASE), BUT ONLY
TO THE EXTENT LANDLORD DOES NOT (A) SUBSEQUENTLY CURE SUCH FAILURE WITHIN TWENTY
(20) BUSINESS DAYS FOLLOWING ITS RECEIPT OF WRITTEN NOTICE OF SUCH FAILURE FROM
TENANT (A “PAYMENT FAILURE NOTICE”), OR (B) DELIVER NOTICE (A “REFUSAL NOTICE”)
TO TENANT WITHIN SUCH TWENTY (20) BUSINESS DAY PERIOD EXPLAINING (WITH
REASONABLE SPECIFICITY) LANDLORD’S REASONS SUPPORTING LANDLORD’S POSITION THAT
THE AMOUNTS DESCRIBED IN THE PAYMENT FAILURE NOTICE ARE NOT, IN FACT, THEN DUE
AND PAYABLE BY LANDLORD (IN WHICH CASE LANDLORD SHALL PROMPTLY FUND THE AMOUNT
OF THE IMPROVEMENT ALLOWANCE, IF ANY, THAT LANDLORD DOES NOT CONTEST IS THEN DUE
AND PAYABLE BY LANDLORD), OR (II) IF LANDLORD FAILS TO PERFORM ANY OTHER SUCH
OBLIGATION WITHIN THIRTY (30) DAYS AFTER THE RECEIPT OF NOTICE FROM TENANT
SPECIFYING IN DETAIL LANDLORD’S FAILURE TO PERFORM; PROVIDED, HOWEVER, IF THE
NATURE OF LANDLORD’S OBLIGATION IS SUCH THAT MORE THAN THIRTY (30) DAYS ARE
REQUIRED FOR ITS PERFORMANCE, THEN LANDLORD SHALL NOT BE IN DEFAULT UNDER THIS
LEASE IF IT SHALL COMMENCE SUCH PERFORMANCE WITHIN SUCH THIRTY (30) DAY PERIOD
AND THEREAFTER DILIGENTLY PURSUES THE SAME TO COMPLETION.  UPON ANY SUCH DEFAULT
BY LANDLORD UNDER THIS LEASE, TENANT MAY, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS LEASE TO THE CONTRARY, EXERCISE ANY OF ITS RIGHTS PROVIDED AT
LAW OR IN EQUITY.  ANY AWARD FROM A COURT OR ARBITRATOR IN FAVOR OF TENANT
REQUIRING PAYMENT BY LANDLORD WHICH IS NOT PAID BY LANDLORD WITHIN THE TIME
PERIOD DIRECTED BY SUCH AWARD, MAY BE OFFSET BY TENANT FROM RENT NEXT DUE AND
PAYABLE UNDER THIS LEASE; PROVIDED, HOWEVER, TENANT MAY NOT DEDUCT THE AMOUNT OF
THE AWARD AGAINST MORE THAN FIFTY PERCENT (50%) OF BASE RENT NEXT DUE AND OWING
(UNTIL SUCH TIME AS THE ENTIRE AMOUNT OF SUCH JUDGMENT IS DEDUCTED).


 


ARTICLE 20

 


COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.

 

47

--------------------------------------------------------------------------------


 


ARTICLE 21

 


SECURITY DEPOSIT; LETTER OF CREDIT

 


21.1                           SECURITY DEPOSIT.  THE AMOUNT OF THE SECURITY
DEPOSIT SHALL EQUAL THREE HUNDRED FIFTY-FIVE THOUSAND SEVEN HUNDRED TWENTY-SEVEN
AND 60/100 DOLLARS ($355,727.60), AS SET FORTH IN SECTION 8 OF THE SUMMARY. 
LANDLORD AND TENANT ACKNOWLEDGE THAT, IN ACCORDANCE WITH THE ORIGINAL LEASE,
TENANT HAS PREVIOUSLY DELIVERED THE SUM OF ONE HUNDRED SIXTY-SIX THOUSAND
EIGHTEEN AND 27/100 DOLLARS ($166,018.27) TO LANDLORD AS SECURITY FOR THE
FAITHFUL PERFORMANCE BY TENANT OF THE TERMS, COVENANTS AND CONDITIONS OF THE
LEASE.  CONCURRENTLY WITH TENANT’S EXECUTION OF THIS LEASE, TENANT SHALL DEPOSIT
WITH LANDLORD AN ADDITIONAL AMOUNT EQUAL TO ONE HUNDRED EIGHTY-NINE THOUSAND
SEVEN HUNDRED NINE AND 33/100 DOLLARS ($189,709.33), AND THE RESULTING TOTAL
AMOUNT SHALL BE HELD BY LANDLORD AS SECURITY FOR THE FAITHFUL PERFORMANCE BY
TENANT OF ALL OF ITS OBLIGATIONS UNDER THIS LEASE.  IF TENANT DEFAULTS WITH
RESPECT TO ANY PROVISIONS OF THIS LEASE, INCLUDING, BUT NOT LIMITED TO, THE
PROVISIONS RELATING TO THE PAYMENT OF RENT, THE REMOVAL OF PROPERTY AND THE
REPAIR OF RESULTANT DAMAGE, LANDLORD MAY, WITHOUT NOTICE TO TENANT, BUT SHALL
NOT BE REQUIRED TO APPLY ALL OR ANY PART OF THE SECURITY DEPOSIT FOR THE PAYMENT
OF ANY RENT OR ANY OTHER SUM IN DEFAULT AND TENANT SHALL, UPON DEMAND THEREFOR,
RESTORE THE SECURITY DEPOSIT TO ITS ORIGINAL AMOUNT.  ANY UNAPPLIED PORTION OF
THE SECURITY DEPOSIT SHALL BE RETURNED TO TENANT, OR, AT LANDLORD’S OPTION, TO
THE LAST ASSIGNEE OF TENANT’S INTEREST HEREUNDER, WITHIN SIXTY (60) DAYS
FOLLOWING THE EXPIRATION OF THE LEASE TERM.  TENANT SHALL NOT BE ENTITLED TO ANY
INTEREST ON THE SECURITY DEPOSIT.  TENANT HEREBY WAIVES THE PROVISIONS OF
SECTION 1950.7 OF THE CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE.


 


21.2                           LETTER OF CREDIT.

 


21.2.1                  DELIVERY OF LETTER OF CREDIT.  AS ADDITIONAL SECURITY
FOR TENANT’S OBLIGATIONS UNDER THIS LEASE, TENANT SHALL DELIVER TO LANDLORD, AS
SET FORTH BELOW, AN UNCONDITIONAL, CLEAN, IRREVOCABLE LETTER OF CREDIT (THE
“L-C”) IN AN AMOUNT AS SET FORTH IN SECTION 21.2.2, BELOW (THE “L-C AMOUNT”),
WHICH L-C SHALL BE ISSUED BY A MONEY-CENTER BANK (A BANK WHICH ACCEPTS DEPOSITS,
MAINTAINS ACCOUNTS, HAS A LOCAL SOUTHERN CALIFORNIA OFFICE WHICH WILL NEGOTIATE
A LETTER OF CREDIT, AND WHOSE DEPOSITS ARE INSURED BY THE FDIC) REASONABLY
ACCEPTABLE TO LANDLORD, AND WHICH L-C SHALL BE IN THE FORM OF EXHIBIT G,
ATTACHED HERETO.  TENANT SHALL PAY ALL EXPENSES, POINTS AND/OR FEES INCURRED BY
TENANT IN OBTAINING THE L-C.  LANDLORD AND TENANT ACKNOWLEDGE THAT, IN
ACCORDANCE WITH ARTICLE 21 OF THE ORIGINAL OFFICE LEASE, TENANT HAS PREVIOUSLY
DELIVERED AN L-C IN THE AMOUNT OF $1,549,613.56 (THE “EXISTING L-C”) TO LANDLORD
AS SECURITY FOR THE FAITHFUL PERFORMANCE BY TENANT OF THE TERMS, COVENANTS AND
CONDITIONS OF THE ORIGINAL LEASE.  ON OR BEFORE THE EARLIER TO OCCUR OF
(I) JANUARY 1, 2007, AND (II) THE DATE OF THE FIRST DISTRIBUTION OF ANY PORTION
OF THE IMPROVEMENT ALLOWANCE PURSUANT TO SECTION 2 OF THE TENANT WORK LETTER
ATTACHED HERETO AS EXHIBIT B, TENANT SHALL AMEND THE EXISTING L-C TO INCREASE
THE AMOUNT AVAILABLE THEREUNDER TO $3,450,427.20 (THE “AMENDED L-C”), WHICH
AMENDED L-C SHALL BE IN THE FORM, AND SUBJECT TO ALL THE TERMS, SET FORTH IN
THIS SECTION 21.2.

 

48

--------------------------------------------------------------------------------


 


21.2.2                  L-C AMOUNT.

 

21.2.2.1         CALCULATION OF L-C AMOUNT.  FOR PURPOSES OF THIS LEASE, THE
“L-C AMOUNT” SHALL INITIALLY BE $3,450,427.20; PROVIDED, HOWEVER, THAT
COMMENCING ON FEBRUARY 1, 2008, AND CONTINUING FOR THE REMAINDER OF THE LEASE
TERM, THE L-C AMOUNT SHALL BE INCREASED TO AN AMOUNT EQUAL TO TWELVE (12) MONTHS
OF THE THEN-CURRENT MONTHLY INSTALLMENT OF BASE RENT FOR THE 10421 BUILDING.

 

21.2.2.2         CONDITIONAL INCREASE/REDUCTION OF L-C AMOUNT.  LANDLORD AND
TENANT HEREBY ACKNOWLEDGE AND AGREE THAT THE L-C AMOUNT IS SUBJECT TO INCREASE
AND REDUCTION THROUGHOUT THE LEASE TERM AT THE END OF EACH FINANCIAL QUARTER AS
SET FORTH IN THIS SECTION 21.2.2.2.  THE STARTING L-C AMOUNT SHALL BE AS SET
FORTH IN SECTION 21.2.2.1, ABOVE.  THEREAFTER, THE ACTUAL AMOUNT OF THE L-C
POSTED BY TENANT SHALL BE EQUAL TO THE L-C AMOUNT, AS SUCH L-C AMOUNT SHALL BE
REDUCED AS FOLLOWS:

 

(I) TO THE EXTENT THAT TENANT MAINTAINS A “WORKING CAPITAL,” AS DEFINED BELOW,
IN EXCESS OF THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00) FOR FOUR
(4) CONSECUTIVE FINANCIAL QUARTERS DURING THE LEASE TERM, A REDUCTION OF FIFTY
PERCENT (50%);

 

(II) TO THE EXTENT THAT TENANT MAINTAINS A WORKING CAPITAL IN EXCESS OF THIRTY
MILLION AND NO/100 DOLLARS ($30,000,000.00) FOR EIGHT (8) CONSECUTIVE FINANCIAL
QUARTERS DURING THE LEASE TERM, A REDUCTION OF ONE HUNDRED PERCENT (100%);

 

(III) TO THE EXTENT THAT TENANT MAINTAINS A WORKING CAPITAL IN EXCESS OF FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000.00) FOR FOUR (4) CONSECUTIVE FINANCIAL
QUARTERS DURING THE LEASE TERM, A REDUCTION OF ONE HUNDRED PERCENT (100%).

 

AS SOON AS REASONABLY PRACTICAL FOLLOWING THE END OF EACH FINANCIAL QUARTER
DURING THE LEASE TERM, THE L-C AMOUNT SHALL BE RECALCULATED PURSUANT TO THE
TERMS OF SECTION 21.2.2.1, ABOVE, AND ANY PERCENTAGE REDUCTIONS, WHICH ARE
APPLICABLE TO THE L-C PURSUANT TO SUBPARAGRAPHS (I) THROUGH (III), ABOVE, SHALL
BE APPLIED IN ORDER TO DETERMINE THE THEN-EXISTING AMOUNT OF L-C WHICH TENANT IS
REQUIRED TO POST (THE “REQUIRED L-C AMOUNT”).  IN THE EVENT THE DETERMINED
REQUIRED L-C AMOUNT IS LESS THAN THE AMOUNT OF THE ACTUAL L-C THEN-POSTED BY
TENANT, TENANT SHALL HAVE THE RIGHT TO CAUSE THE AMOUNT OF THE THEN-CURRENT L-C
TO BE REDUCED TO THE REQUIRED L-C AMOUNT, AND LANDLORD SHALL TIMELY EXECUTE AND
DELIVER SUCH COMMERCIALLY REASONABLE DOCUMENTS TO THE ISSUER(S) OF THE L-C AS
ARE PRESENTED TO LANDLORD BY SUCH ISSUER(S) AND AS MAY BE REASONABLY NECESSARY
TO EFFECTUATE THE CHANGE TO THE REQUIRED L-C AMOUNT.  LIKEWISE, IN THE EVENT
THAT THE REQUIRED L-C AMOUNT IS GREATER THAN THE AMOUNT OF THE L-C THEN POSTED
BY TENANT, TENANT SHALL UPON ITS RECEIPT OF WRITTEN NOTICE FROM LANDLORD (THE
“REESTABLISHMENT NOTICE”), CAUSE THE AMOUNT OF THE THEN-CURRENT L-C TO BE
INCREASED TO EQUAL THE REQUIRED L-C AMOUNT.  IN ADDITION, IN THE EVENT THAT,
FOLLOWING THE COMPLETION OF EACH FINANCIAL QUARTER THROUGHOUT THE LEASE TERM
(A) TENANT FAILS TO DELIVER TIMELY THE UNAUDITED QUARTERLY FINANCIAL STATEMENTS,
OR THE ANNUAL AUDITED FINANCIAL STATEMENTS REQUIRED FOR TENANT TO MAKE A
DETERMINATION WITH REGARD TO SUCH REQUIRED THRESHOLDS, (B) TENANT IS IN ECONOMIC
DEFAULT UNDER

 

49

--------------------------------------------------------------------------------


 

THE LEASE (BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS) MORE THAN TWICE DURING
THE IMMEDIATELY PRECEDING TWELVE (12) MONTHS, OR (C) FOLLOWING ANY REDUCTION OF
THE L-C AMOUNT UNDER THE TERMS OF SUBPARAGRAPHS (I), (II) OR (III), ABOVE,
TENANT FAILS DURING ANY ONE (1) FINANCIAL QUARTER THEREAFTER TO MAINTAIN A
WORKING CAPITAL IN EXCESS OF THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00),
THEN TENANT SHALL, UPON RECEIPT OF A REESTABLISHMENT NOTICE, CAUSE THE L-C TO BE
REESTABLISHED WITH THE THEN APPLICABLE L-C AMOUNT (AS DETERMINED IN ACCORDANCE
WITH THE TERMS OF SECTION 22.2.2.1, ABOVE).  THE L-C AMOUNT SHALL THEREAFTER BE
SUBJECT TO CONDITIONAL REDUCTION AS SET FORTH HEREIN.  FOR PURPOSES OF THIS
SECTION 21.2.2, “WORKING CAPITAL,” MEANS THEN-CURRENT ASSETS OF TENANT LESS
THEN-CURRENT LIABILITIES FROM TENANT’S PREVIOUS QUARTERLY FINANCIAL STATEMENTS,
WHICH WORKING CAPITAL SHALL INCLUDE THEN-CURRENT RECEIVABLES (ZERO (0) TO SIXTY
(60) DAYS ONLY).  IN CONNECTION WITH THIS SECTION 21.2.2, TENANT SHALL PROVIDE
LANDLORD (1) TENANT’S CURRENT FINANCIAL STATEMENTS (APPLICABLE TO THE FINANCIAL
QUARTER WHICH JUST ENDED) CERTIFIED BY TENANT’S CHIEF EXECUTIVE OFFICER AND
TENANT’S CHIEF FINANCIAL OFFICER, WITHIN THIRTY (30) BUSINESS DAYS FOLLOWING THE
END OF EACH FINANCIAL QUARTER DURING THE LEASE TERM, (2) TENANT’S CURRENT ANNUAL
FINANCIAL STATEMENT (APPLICABLE TO THE FINANCIAL YEAR WHICH JUST ENDED) AUDITED
AND CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT, WITHIN ONE HUNDRED
TWENTY (120) DAYS FOLLOWING THE END OF EACH FINANCIAL YEAR DURING THE LEASE
TERM, AND (3) A DISCLOSURE STATEMENT OF ANY MATERIAL ADVERSE CHANGES IN TENANT’S
BUSINESS.  THE FINANCIAL THRESHOLDS SET FORTH IN
SUBPARAGRAPHS (I) THROUGH (III), ABOVE, ARE, COLLECTIVELY, THE “REQUIRED
THRESHOLDS.”

 


21.2.3                  FAILURE TO REINSTATE; LIQUIDATED DAMAGES.  IN THE EVENT
THAT TENANT FAILS, WITHIN TWENTY (20) DAYS FOLLOWING TENANT’S RECEIPT OF A
REESTABLISHMENT NOTICE, TO CAUSE THE L-C TO BE REESTABLISHED IN THE REQUIRED L-C
AMOUNT, THEN TENANT’S MONTHLY INSTALLMENT OF BASE RENT SHALL BE INCREASED BY ONE
HUNDRED FIFTY PERCENT (150%) OF ITS THEN EXISTING LEVEL DURING THE PERIOD
COMMENCING ON THE DATE WHICH IS TWENTY (20) DAYS AFTER TENANT’S RECEIPT OF SUCH
REESTABLISHMENT NOTICE AND ENDING ON THE EARLIER TO OCCUR OF (I) THE DATE SUCH
L-C IS REESTABLISHED PURSUANT TO THE TERMS OF THIS SECTION 21.2, OR (II) THE
DATE WHICH IS NINETY (90) DAYS AFTER THE DATE OF SUCH REESTABLISHMENT NOTICE. 
IN THE EVENT THAT TENANT FAILS, DURING SUCH NINETY (90) DAY PERIOD FOLLOWING THE
DATE OF THE REESTABLISHMENT NOTICE, TO CAUSE THE L-C TO BE REESTABLISHED IN THE
REQUIRED L-C AMOUNT, THEN TENANT’S MONTHLY INSTALLMENT OF BASE RENT SHALL BE
INCREASED BY TWO HUNDRED PERCENT (200%) OF ITS THEN EXISTING LEVEL DURING THE
PERIOD COMMENCING ON THE DATE WHICH IS NINETY (90) DAYS AFTER THE DATE OF SUCH
REESTABLISHMENT NOTICE AND ENDING ON THE DATE SUCH L-C IS
RE-ISSUED/REESTABLISHED PURSUANT TO THE TERMS OF THIS SECTION 21.2. THE PARTIES
AGREE THAT IT WOULD BE IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE
ACTUAL DAMAGES SUFFERED BY LANDLORD AS A RESULT OF TENANT’S FAILURE TO TIMELY
REESTABLISH THE L-C FOLLOWING THE REESTABLISHMENT NOTICE AS REQUIRED IN THIS
SECTION 21.2, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 21.2.3 REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD WILL INCUR AS A RESULT OF SUCH
FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE OR AFFECT

 

50

--------------------------------------------------------------------------------


 


LANDLORD’S RIGHTS AND TENANT’S INDEMNITY OBLIGATIONS UNDER OTHER SECTIONS OF
THIS LEASE (EXCEPT THAT THE PARTIES SPECIFICALLY AGREE THAT THE FOREGOING
PROVISION WAS AGREED TO IN LIEU OF MAKING FAILURE TO RE-ESTABLISH THE L-C A
DEFAULT UNDER THE LEASE).  THE PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA CIVIL CODE SECTION 1671. 
THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO INDICATE THEIR AGREEMENT WITH
THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS SECTION 21.2.3.

 

 

/s/ JCH                      /s/ SS

 

/s/ JPL

 

LANDLORD’S INITIALS

 

TENANT’S INITIALS

 

 


21.2.4                  APPLICATION OF LETTER OF CREDIT.  THE L-C SHALL BE HELD
BY LANDLORD AS SECURITY FOR THE FAITHFUL PERFORMANCE BY TENANT OF ALL THE TCCS
OF THIS LEASE TO BE KEPT AND PERFORMED BY TENANT DURING THE LEASE TERM.  THE L-C
SHALL NOT BE MORTGAGED, ASSIGNED OR ENCUMBERED IN ANY MANNER WHATSOEVER BY
TENANT WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.  IF TENANT DEFAULTS WITH
RESPECT TO ANY PROVISIONS OF THIS LEASE, INCLUDING, BUT NOT LIMITED TO, THE
PROVISIONS RELATING TO THE PAYMENT OF RENT, OR IF TENANT FAILS TO RENEW THE L-C
AT LEAST THIRTY (30) DAYS BEFORE ITS EXPIRATION, LANDLORD MAY, BUT SHALL NOT BE
REQUIRED TO, DRAW UPON ALL OR ANY PORTION OF THE L-C FOR PAYMENT OF ANY RENT OR
ANY OTHER SUM IN DEFAULT, OR FOR THE PAYMENT OF ANY AMOUNT THAT LANDLORD MAY
REASONABLY SPEND OR MAY BECOME OBLIGATED TO SPEND BY REASON OF TENANT’S DEFAULT,
OR TO COMPENSATE LANDLORD FOR ANY OTHER LOSS OR DAMAGE THAT LANDLORD MAY SUFFER
BY REASON OF TENANT’S DEFAULT.  THE USE, APPLICATION OR RETENTION OF THE L-C, OR
ANY PORTION THEREOF, BY LANDLORD SHALL NOT PREVENT LANDLORD FROM EXERCISING ANY
OTHER RIGHT OR REMEDY PROVIDED BY THIS LEASE OR BY LAW, IT BEING INTENDED THAT
LANDLORD SHALL NOT FIRST BE REQUIRED TO PROCEED AGAINST THE L-C AND SHALL NOT
OPERATE AS A LIMITATION ON ANY RECOVERY TO WHICH LANDLORD MAY OTHERWISE BE
ENTITLED.  ANY AMOUNT OF THE L-C WHICH IS DRAWN UPON BY LANDLORD, BUT IS NOT
USED OR APPLIED BY LANDLORD, SHALL BE HELD BY LANDLORD AND DEEMED A SECURITY
DEPOSIT (THE “L-C SECURITY DEPOSIT”) AND, IN CONNECTION WITH SUCH L-C SECURITY
DEPOSIT, TENANT HEREBY WAIVES THE PROVISIONS OF SECTION 1950.7 OF THE CALIFORNIA
CIVIL CODE, OR ANY SUCCESSOR STATUTE.  IF ANY PORTION OF THE L-C IS DRAWN UPON
AND USED OR APPLIED BY LANDLORD, TENANT SHALL, WITHIN TEN (10) DAYS AFTER
WRITTEN DEMAND THEREFOR, EITHER (I) DEPOSIT CASH WITH LANDLORD (WHICH CASH SHALL
CONSTITUTE PART OF THE L-C SECURITY DEPOSIT) IN AN AMOUNT SUFFICIENT TO CAUSE
THE SUM OF THE L-C SECURITY DEPOSIT AND THE AMOUNT OF THE REMAINING L-C TO BE
EQUIVALENT TO THE AMOUNT OF THE L-C THEN REQUIRED UNDER THIS LEASE (AND IF ANY
PORTION OF THE L-C SECURITY DEPOSIT IS THEREAFTER USED OR APPLIED, TENANT SHALL
RESTORE SUCH L-C SECURITY DEPOSIT TO THE AMOUNT THEN REQUIRED UNDER THIS LEASE
PURSUANT TO THE FOREGOING), OR (II) REINSTATE THE L-C TO THE AMOUNT THEN
REQUIRED UNDER THIS LEASE, IN WHICH CASE ANY UNUSED PORTION OF THE THEN-EXISTING
L-C SECURITY DEPOSIT SHALL BE RETURNED TO TENANT.  TENANT ACKNOWLEDGES THAT
LANDLORD HAS THE RIGHT TO TRANSFER OR MORTGAGE ITS INTEREST IN THE PROJECT AND
IN THIS LEASE AND TENANT AGREES THAT IN THE EVENT OF ANY SUCH TRANSFER OR
MORTGAGE, LANDLORD SHALL HAVE THE RIGHT TO TRANSFER OR ASSIGN THE L-C SECURITY
DEPOSIT AND/OR THE

 

51

--------------------------------------------------------------------------------


 


L-C TO THE TRANSFEREE OR MORTGAGEE, AND IN THE EVENT OF SUCH TRANSFER, TENANT
SHALL LOOK SOLELY TO SUCH TRANSFEREE OR MORTGAGEE FOR THE RETURN OF THE L-C
SECURITY DEPOSIT AND/OR THE L-C, PROVIDED SUCH TRANSFEREE AGREES IN WRITING TO
BE LIABLE TO TENANT FOR THE RETURN OF THE L-C.  LANDLORD SHALL PAY ALL COSTS AND
FEES, IF ANY, CHARGED BY THE ISSUING BANK TO TRANSFER THE L-C.  TENANT SHALL,
WITHIN FIVE (5) DAYS OF REQUEST BY LANDLORD, EXECUTE SUCH FURTHER INSTRUMENTS OR
ASSURANCES AS LANDLORD MAY REASONABLY DEEM NECESSARY TO EVIDENCE OR CONFIRM
LANDLORD’S TRANSFER OR ASSIGNMENT OF THE L-C SECURITY DEPOSIT AND/OR THE L-C TO
SUCH TRANSFEREE OR MORTGAGEE.  IF TENANT IS NOT THEN IN DEFAULT UNDER THIS
LEASE, THE L-C SECURITY DEPOSIT AND/OR THE L-C, OR ANY BALANCE THEREOF, SHALL BE
RETURNED TO TENANT WITHIN FORTY-FIVE (45) DAYS FOLLOWING THE EXPIRATION OF THE
LEASE TERM.


 


ARTICLE 22

 


TELECOMMUNICATIONS EQUIPMENT

 

At any time during the Lease Term, subject to the TCCs of this Article 22 and
Article 8 of this Lease, Tenant may install, at Tenant’s sole cost and expense,
but without the payment of any Rent or a license or similar fee or charge, a
satellite or microwave dish or other communications, HVAC or other equipment
servicing the business conducted by Tenant from within the Premises (all such
equipment, including non-telecommunication equipment is, for the sake of
convenience, defined collectively as the “Telecommunications Equipment”) upon
the roof of the Building.  The physical appearance and the size of the
Telecommunications Equipment shall be subject to Landlord’s reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Tenant subject to Landlord’s reasonable approval and Landlord
may require Tenant to install screening around such Telecommunications
Equipment, at Tenant’s sole cost and expense, as reasonably designated by
Landlord.  Tenant shall maintain such Telecommunications Equipment, at Tenant’s
sole cost and expense.  In the event Tenant elects to exercise its right to
install the Telecommunication Equipment, then Tenant shall give Landlord prior
notice thereof.  Tenant shall remove such Telecommunications Equipment upon the
expiration or earlier termination of this Lease and shall restore such area to
the condition the same existed prior to the installation of such
Telecommunications Equipment.  Such Telecommunications Equipment shall be
installed pursuant to plans and specifications approved by Landlord, which
approval will not be unreasonably withheld.  Such Telecommunications Equipment
shall, in all instances, comply with applicable governmental laws, codes,
rules and regulations.  The rights contained in this Article 22 shall be
personal to the Original Tenant and its Affiliates and may only be exercised by
the Original Tenant or an Affiliate (and not any assignee, sublessee or other
transferee of the Original Tenant’s interest in this Lease) if the Original
Tenant and/or an Affiliate is in occupancy of at least sixty percent (60%) of
the then-existing Premises.  Landlord shall reserve the concurrent right to use
the roof for its own use and for third-party use for installation of satellite
dish and antenna devices similar to Tenant’s Telecommunications Equipment
(collectively, the “Landlord TCE”), provided such Landlord TCE shall not
interfere with Tenant’s operations on the roof of the Building, and provided
Landlord maintains, restores and repairs the Building rooftop space associated
with such Landlord TCE.  To the extent Landlord elects to install Landlord TCE
on the Building rooftop, Landlord shall be responsible for the maintenance,
repair and restoration of such Landlord TCE.  Landlord shall be responsible for
(and shall make all necessary repairs and replacements for) any damage to
Tenant’s Telecommunications Equipment

 

52

--------------------------------------------------------------------------------


 

due to the actions or omissions of Landlord or Landlord Parties (or any third
party to whom Landlord has granted roof access rights).  Tenant shall be
responsible for (and shall make all necessary repairs and replacements for) any
damage to the Landlord TCE due to the negligence or willful misconduct of
Tenant.

 


ARTICLE 23

 


SIGNS

 


23.1                           PROHIBITED SIGNAGE AND OTHER ITEMS.  ANY SIGNS,
NOTICES, LOGOS, PICTURES, NAMES OR ADVERTISEMENTS WHICH ARE INSTALLED AND THAT
HAVE NOT BEEN SEPARATELY APPROVED BY LANDLORD MAY BE REMOVED WITHOUT NOTICE BY
LANDLORD AT THE SOLE EXPENSE OF TENANT.  EXCEPT AS EXPRESSLY PERMITTED PURSUANT
TO SECTION 23.2, BELOW, TENANT MAY NOT INSTALL ANY SIGNS ON THE EXTERIOR OR ROOF
OF THE PROJECT OR THE COMMON AREAS.  ANY SIGNS, WINDOW COVERINGS, OR BLINDS
(EVEN IF THE SAME ARE LOCATED BEHIND THE LANDLORD-APPROVED WINDOW COVERINGS FOR
THE BUILDING), OR OTHER ITEMS VISIBLE FROM THE EXTERIOR OF THE PREMISES OR
BUILDING, SHALL BE SUBJECT TO THE PRIOR APPROVAL OF LANDLORD, IN ITS SOLE
DISCRETION.


 


23.2                           TENANT’S SIGNAGE.  TENANT SHALL BE ENTITLED TO
INSTALL THE FOLLOWING SIGNAGE IN CONNECTION WITH TENANT’S LEASE OF THE PREMISES
(COLLECTIVELY, THE “TENANT’S SIGNAGE”):


 


(I)                     ONE (1) BUILDING SIGN IDENTIFYING TENANT’S NAME AND LOGO
LOCATED AT THE TOP OF THE BUILDING (THE “BUILDING TOP SIGN”), AS MORE
PARTICULARLY IDENTIFIED ON EXHIBIT A-2 ATTACHED HERETO; AND


 


(II)                  NON-EXCLUSIVE SIGNAGE ON A PRO-RATA PORTION (VIS-Á-VIS THE
RENTABLE SQUARE FOOTAGE OF THE PREMISES AS COMPARED TO THE RENTABLE SQUARE
FOOTAGE OF THE BUILDING) OF THE MONUMENT LOCATED ADJACENT TO THE ENTRANCE OF THE
BUILDING (THE “BUILDING MONUMENT SIGN”).  TENANT HEREBY ACKNOWLEDGES AND AGREES
THAT LANDLORD MAY, AT LANDLORD’S SOLE COST AND EXPENSE, PLACE A STANDARD “OWNED
AND MANAGED” SIGN ON SUCH PROJECT MONUMENT SIGN, PROVIDED THAT SUCH “OWNED AND
MANAGED” SIGN SHALL NOT BE LARGER THAN TENANT’S SIGN.  LANDLORD MAY ALSO, AT
LANDLORD’S SOLE COST AND EXPENSE, INSTALL A SMALL SIGN INDICATING ITS OWNERSHIP
AND MANAGEMENT OF THE BUILDING IN THE INTERIOR OF THE BUILDING LOBBY IN A
LOCATION AND OF A SIZE REASONABLY APPROVED BY TENANT.


 

To the extent that Tenant leases all of the 10421 Building and the 10445
Building, Tenant shall be permitted to install, and the term “Tenant’s Signage”
shall be revised to mean, all signage that is legally permitted in the Project;
provided, however, Landlord shall retain the right for limited identification
signage as identified in item (ii) above.

 


23.2.1                  SPECIFICATIONS AND PERMITS.  TENANT’S SIGNAGE SHALL SET
FORTH TENANT’S NAME AND LOGO AS DETERMINED BY TENANT IN ITS SOLE DISCRETION;
PROVIDED, HOWEVER, IN NO EVENT SHALL TENANT’S SIGNAGE INCLUDE AN “OBJECTIONABLE
NAME,” AS THAT TERM IS DEFINED IN SECTION 23.2.2, OF THIS LEASE.  THE GRAPHICS,
MATERIALS, COLOR, DESIGN, LETTERING, LIGHTING, SIZE,

 

53

--------------------------------------------------------------------------------


 


ILLUMINATION, SPECIFICATIONS AND EXACT LOCATION OF TENANT’S SIGNAGE
(COLLECTIVELY, THE “SIGN SPECIFICATIONS”) SHALL BE SUBJECT TO THE PRIOR WRITTEN
APPROVAL OF LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, AND SHALL BE CONSISTENT AND COMPATIBLE WITH THE QUALITY
AND NATURE OF THE PROJECT AND LANDLORD’S BUILDING STANDARD SIGNAGE PROGRAM.  FOR
PURPOSES OF THIS SECTION 23.2.1, THE REFERENCE TO “NAME” SHALL MEAN NAME AND/OR
LOGO.  IN ADDITION, TENANT’S SIGNAGE SHALL BE SUBJECT TO TENANT’S RECEIPT OF ALL
REQUIRED GOVERNMENTAL PERMITS AND APPROVALS AND SHALL BE SUBJECT TO ALL
APPLICABLE LAW AND TO ANY COVENANTS, CONDITIONS AND RESTRICTIONS AFFECTING THE
PROJECT.  LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST TENANT IN
OBTAINING ALL NECESSARY GOVERNMENTAL PERMITS AND APPROVALS FOR TENANT’S
SIGNAGE.  TENANT HEREBY ACKNOWLEDGES THAT, NOTWITHSTANDING LANDLORD’S APPROVAL
OF TENANT’S SIGNAGE, LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT
WITH RESPECT TO THE PROBABILITY OF OBTAINING ALL NECESSARY GOVERNMENTAL
APPROVALS AND PERMITS FOR TENANT’S SIGNAGE.  IN THE EVENT TENANT DOES NOT
RECEIVE THE NECESSARY GOVERNMENTAL APPROVALS AND PERMITS FOR TENANT’S SIGNAGE,
TENANT’S AND LANDLORD’S RIGHTS AND OBLIGATIONS UNDER THE REMAINING TCCS OF THIS
LEASE SHALL BE UNAFFECTED.


 


23.2.2                  OBJECTIONABLE NAME.  TO THE EXTENT ORIGINAL TENANT
DESIRES TO CHANGE THE NAME AND/OR LOGO SET FORTH ON TENANT’S SIGNAGE, SUCH NAME
AND/OR LOGO SHALL NOT HAVE A NAME WHICH RELATES TO AN ENTITY WHICH IS OF A
CHARACTER OR REPUTATION, OR IS ASSOCIATED WITH A POLITICAL FACTION OR
ORIENTATION, WHICH IS INCONSISTENT WITH THE QUALITY OF THE PROJECT, OR WHICH
WOULD OTHERWISE REASONABLY OFFEND A LANDLORD OF THE COMPARABLE BUILDINGS (AN
“OBJECTIONABLE NAME”).  THE PARTIES HEREBY AGREE THAT THE NAME “FAVRILLE, INC.,”
OR ANY REASONABLE DERIVATION THEREOF, SHALL NOT BE DEEMED AN OBJECTIONABLE NAME.


 


23.2.3                  TERMINATION OF RIGHT TO TENANT’S SIGNAGE.  THE RIGHTS
CONTAINED IN THIS SECTION 23.2 SHALL BE PERSONAL TO THE ORIGINAL TENANT AND MAY
ONLY BE EXERCISED BY THE ORIGINAL TENANT (AND NOT ANY ASSIGNEE, SUBLESSEE OR
TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN THIS LEASE) IF THE ORIGINAL
TENANT IS IN OCCUPANCY OF NO LESS THAN SIXTY PERCENT (60%) OF THE THEN EXISTING
PREMISES.


 


23.2.4                  COST AND MAINTENANCE.  THE COSTS OF THE ACTUAL SIGNS
COMPRISING TENANT’S SIGNAGE AND THE INSTALLATION, DESIGN, CONSTRUCTION, AND ANY
AND ALL OTHER COSTS ASSOCIATED WITH TENANT’S SIGNAGE, INCLUDING, WITHOUT
LIMITATION, UTILITY CHARGES AND HOOK-UP FEES, PERMITS, AND MAINTENANCE AND
REPAIRS, SHALL BE THE SOLE RESPONSIBILITY OF TENANT; PROVIDED, HOWEVER, UP TO A
TOTAL OF TEN THOUSAND AND NO/100 DOLLARS ($10,000.00) OF THE ACTUAL COSTS OF
SUCH INITIAL INSTALLATION, DESIGN AND CONSTRUCTION SHALL BE SUBJECT TO
REIMBURSEMENT FROM THE IMPROVEMENT ALLOWANCE PURSUANT TO SECTION 2.2.1 OF THE
TENANT WORK LETTER.  SHOULD TENANT’S SIGNAGE REQUIRE REPAIRS AND/OR MAINTENANCE,
AS DETERMINED IN LANDLORD’S REASONABLE JUDGMENT, LANDLORD SHALL HAVE THE RIGHT
TO PROVIDE NOTICE THEREOF TO TENANT AND TENANT SHALL CAUSE SUCH REPAIRS AND/OR
MAINTENANCE TO BE PERFORMED WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE
FROM LANDLORD, AT TENANT’S SOLE COST AND EXPENSE; PROVIDED, HOWEVER, IF SUCH
REPAIRS AND/OR MAINTENANCE ARE REASONABLY EXPECTED TO REQUIRE LONGER THAN THIRTY
(30) DAYS TO PERFORM, TENANT SHALL COMMENCE SUCH REPAIRS AND/OR MAINTENANCE
WITHIN SUCH THIRTY (30) DAY PERIOD AND SHALL DILIGENTLY PROSECUTE SUCH REPAIRS
AND MAINTENANCE TO COMPLETION.  SHOULD TENANT FAIL TO PERFORM SUCH REPAIRS
AND/OR MAINTENANCE WITHIN THE PERIODS DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE, LANDLORD SHALL, UPON THE DELIVERY OF AN ADDITIONAL TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE, HAVE THE RIGHT TO CAUSE SUCH WORK TO BE PERFORMED
AND TO CHARGE TENANT AS ADDITIONAL RENT FOR THE COST (INCLUDING

 

54

--------------------------------------------------------------------------------


 


A PERCENTAGE OF THE COST THEREOF SUFFICIENT TO REIMBURSE LANDLORD FOR ALL
OVERHEAD, GENERAL CONDITIONS, FEES AND OTHER COSTS OR EXPENSES ARISING FROM
LANDLORD’S INVOLVEMENT WITH SUCH REPAIRS AND/OR MAINTENANCE) OF SUCH WORK.  UPON
THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, TENANT SHALL, AT TENANT’S
SOLE COST AND EXPENSE, CAUSE TENANT’S SIGNAGE TO BE REMOVED AND SHALL CAUSE THE
AREAS IN WHICH SUCH TENANT’S SIGNAGE WAS LOCATED TO BE RESTORED TO THE CONDITION
EXISTING IMMEDIATELY PRIOR TO THE PLACEMENT OF SUCH TENANT’S SIGNAGE EXCEPT FOR
ORDINARY WEAR AND TEAR.  IF TENANT FAILS TO TIMELY REMOVE SUCH TENANT’S SIGNAGE
OR TO RESTORE THE AREAS IN WHICH SUCH TENANT’S SIGNAGE WAS LOCATED, AS PROVIDED
IN THE IMMEDIATELY PRECEDING SENTENCE, THEN LANDLORD MAY PERFORM SUCH WORK, AND
ALL COSTS INCURRED BY LANDLORD IN SO PERFORMING (INCLUDING A PERCENTAGE OF THE
COST THEREOF SUFFICIENT TO REIMBURSE LANDLORD FOR ALL OVERHEAD, GENERAL
CONDITIONS, FEES AND OTHER COSTS OR EXPENSES ARISING FROM LANDLORD’S INVOLVEMENT
WITH SUCH REPAIRS AND/OR MAINTENANCE) SHALL BE REIMBURSED BY TENANT TO LANDLORD
WITHIN THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF AN INVOICE THEREFOR.  THE TCCS
OF THIS SECTION 23.2.4 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE.


 


ARTICLE 24

 


COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable
Laws”).  At its sole cost and expense, Tenant shall promptly comply with all
such Applicable Laws which relate to (i) Tenant’s use of a portion of the
Premises for non-general office use, (ii) the Alterations or Tenant Improvements
in the Premises, or (iii) the Building Systems, and (iv) the Building Structure,
but, as to the Building Structure, only to the extent such obligations are
triggered by Tenant’s Alterations, the Tenant Improvements, the Tenant’s
modification of the Building Structure or use of a portion of the Premises for
non-general office use.  Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations which are applicable to Tenant’s business.  The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.  Landlord shall comply with all
Applicable Laws relating to (a) the Building Structure, and (b) the exterior
Project components, provided that compliance with such Applicable Laws is not
the responsibility of Tenant under this Lease, and provided further that
Landlord’s failure to comply therewith would (1) prohibit Tenant from obtaining
or maintaining a certificate of occupancy for the Premises, (2) unreasonably and
materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees, (3) invalidate Tenant’s cGMP compliance
status in, or materially and unreasonably prevent, hinder, or interrupt Tenant’s
ability to continually function under cGMP conditions under the applicable laws
and regulations of, California and the United States, and under the applicable
statutes for any foreign regulatory body, including but not limited to, Canada,
Europe and Asia, or (4) materially increase the costs incurred by Tenant to
comply with its maintenance obligations under the TCCs of this Lease.  Landlord
shall be

 

55

--------------------------------------------------------------------------------


 

permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent consistent with the terms of
Section 4.2.4, above.

 


ARTICLE 25

 


LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
said amount is due, then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the overdue amount plus any attorneys’ fees incurred by
Landlord by reason of Tenant’s failure to pay Rent and/or other charges when due
hereunder.  The late charge shall be deemed Additional Rent and the right to
require it shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as liquidated damages or as
limiting Landlord’s remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord and Tenant shall reasonably agree upon
if such rate ceases to be published) plus four (4) percentage points, and
(ii) the highest rate permitted by applicable law.

 


ARTICLE 26

 


LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

 


26.1                           LANDLORD’S CURE.  ALL COVENANTS AND AGREEMENTS TO
BE KEPT OR PERFORMED BY TENANT UNDER THIS LEASE SHALL BE PERFORMED BY TENANT AT
TENANT’S SOLE COST AND EXPENSE AND WITHOUT ANY REDUCTION OF RENT, EXCEPT TO THE
EXTENT, IF ANY, OTHERWISE EXPRESSLY PROVIDED HEREIN.  IF TENANT SHALL FAIL TO
PERFORM ANY OBLIGATION UNDER THIS LEASE, AND SUCH FAILURE SHALL CONTINUE IN
EXCESS OF THE TIME ALLOWED UNDER SECTION 19.1.2, ABOVE, UNLESS A SPECIFIC TIME
PERIOD IS OTHERWISE STATED IN THIS LEASE, LANDLORD MAY, BUT SHALL NOT BE
OBLIGATED TO, MAKE ANY SUCH PAYMENT OR PERFORM ANY SUCH ACT ON TENANT’S PART
WITHOUT WAIVING ITS RIGHTS BASED UPON ANY DEFAULT OF TENANT AND WITHOUT
RELEASING TENANT FROM ANY OBLIGATIONS HEREUNDER.


 


26.2                           TENANT’S REIMBURSEMENT.  EXCEPT AS MAY BE
SPECIFICALLY PROVIDED TO THE CONTRARY IN THIS LEASE, TENANT SHALL PAY TO
LANDLORD, UPON DELIVERY BY LANDLORD TO TENANT OF STATEMENTS THEREFOR:  (I) SUMS
EQUAL TO EXPENDITURES REASONABLY MADE AND OBLIGATIONS INCURRED BY LANDLORD IN
CONNECTION WITH THE REMEDYING BY LANDLORD OF TENANT’S DEFAULTS PURSUANT TO THE
PROVISIONS OF SECTION 26.1; (II) SUMS EQUAL TO ALL LOSSES, COSTS, LIABILITIES,
DAMAGES AND EXPENSES REFERRED TO IN ARTICLE 10 OF THIS LEASE; AND (III) SUMS
EQUAL TO ALL EXPENDITURES MADE AND OBLIGATIONS INCURRED BY LANDLORD IN
COLLECTING OR ATTEMPTING TO COLLECT THE RENT OR IN ENFORCING OR ATTEMPTING TO
ENFORCE ANY RIGHTS OF LANDLORD UNDER THIS LEASE OR PURSUANT TO LAW, INCLUDING,
WITHOUT LIMITATION, ALL REASONABLE LEGAL FEES AND OTHER AMOUNTS SO EXPENDED. 
TENANT’S OBLIGATIONS UNDER THIS SECTION 26.2 SHALL SURVIVE THE EXPIRATION OR
SOONER TERMINATION OF THE LEASE TERM.

 

56

--------------------------------------------------------------------------------


 


ARTICLE 27

 


ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) and at all times
(except in the case of an emergency) accompanied by an authorized representative
of Tenant and subject to Tenant’s reasonable rules and regulations, to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last nine (9) months of the Lease Term, to prospective
tenants; (iii) post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building as permitted or required by the terms of
this Lease, or for structural alterations, repairs or improvements to the
Building Structure.  Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord under this Lease after reasonable notice to Tenant;
(B) take possession due to any breach of this Lease in the manner provided
herein; and (C) perform any covenants of Tenant which Tenant fails to perform
(after any applicable notice and cure periods).  Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry shall be performed in a
manner so as not to unreasonably interfere with Tenant’s use of the Premises and
shall be performed after normal business hours if reasonably practical.  With
respect to items (ii) and (iii) above, Landlord shall use commercially
reasonable efforts to not materially interfere with Tenant’s use of, or access
to, the Premises.  Except as otherwise set forth in Section 6.4, Tenant hereby
waives any claims for damages or for any injuries or inconvenience to or
interference with Tenant’s business, lost profits, any loss of occupancy or
quiet enjoyment of the Premises, and any other loss occasioned thereby.  For
each of the above purposes, Landlord shall at all times have a key with which to
unlock all the doors in the Premises, excluding Tenant’s vaults, safes and
special security areas designated in advance by Tenant.  In an emergency,
Landlord shall have the right to use any means that Landlord may deem proper to
open the doors in and to the Premises.  Any entry into the Premises by Landlord
in the manner hereinbefore described shall not be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises.  No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

 


ARTICLE 28

 


TENANT PARKING

 

Tenant shall be entitled to utilize, without charge, commencing on the Lease
Commencement Date, the amount of parking spaces set forth in Section 9 of the
Summary, on a monthly basis throughout the Lease Term, which parking spaces
shall pertain to the Project parking facility.  Notwithstanding the foregoing,
Tenant shall be responsible for the full amount

 

57

--------------------------------------------------------------------------------


 

of any taxes imposed by any governmental authority in connection with the
renting of such parking spaces by Tenant or the use of the parking facility by
Tenant.  Tenant’s continued right to use the parking spaces is conditioned upon
Tenant abiding by all rules and regulations which are prescribed from time to
time for the orderly operation and use of the parking facility where the parking
spaces are located, including any sticker or other identification system
established by Landlord, Tenant’s cooperation in seeing that Tenant’s employees
and visitors also comply with such rules and regulations and Tenant not being in
default under this Lease.  Subject to Landlord’s continued satisfaction of its
obligation to provide Tenant the number of parking spaces required by the TCCs
of this Lease, Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the
Landlord.  The parking spaces rented by Tenant pursuant to this Article 28 are
provided to Tenant solely for use by Tenant’s own personnel and such spaces may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval; provided, however, Landlord shall be deemed to have
granted such approval with regard to Non-Transfers and Transfers approved
pursuant to the TCCs of Article 14.  Tenant may validate visitor parking by such
method or methods as the Landlord may establish, at the validation rate from
time to time generally applicable to visitor parking.

 


ARTICLE 29

 


MISCELLANEOUS PROVISIONS

 


29.1                           TERMS; CAPTIONS.  THE WORDS “LANDLORD” AND
“TENANT” AS USED HEREIN SHALL INCLUDE THE PLURAL AS WELL AS THE SINGULAR.  THE
NECESSARY GRAMMATICAL CHANGES REQUIRED TO MAKE THE PROVISIONS HEREOF APPLY
EITHER TO CORPORATIONS OR PARTNERSHIPS OR INDIVIDUALS, MEN OR WOMEN, AS THE CASE
MAY REQUIRE, SHALL IN ALL CASES BE ASSUMED AS THOUGH IN EACH CASE FULLY
EXPRESSED.  THE CAPTIONS OF ARTICLES AND SECTIONS ARE FOR CONVENIENCE ONLY AND
SHALL NOT BE DEEMED TO LIMIT, CONSTRUE, AFFECT OR ALTER THE MEANING OF SUCH
ARTICLES AND SECTIONS.


 


29.2                           BINDING EFFECT.  SUBJECT TO ALL OTHER PROVISIONS
OF THIS LEASE, EACH OF THE COVENANTS, CONDITIONS AND PROVISIONS OF THIS LEASE
SHALL EXTEND TO AND SHALL, AS THE CASE MAY REQUIRE, BIND OR INURE TO THE BENEFIT
NOT ONLY OF LANDLORD AND OF TENANT, BUT ALSO OF THEIR RESPECTIVE HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS OR ASSIGNS, PROVIDED THIS CLAUSE SHALL NOT PERMIT
ANY ASSIGNMENT BY TENANT CONTRARY TO THE PROVISIONS OF ARTICLE 14 OF THIS LEASE.


 


29.3                           NO AIR RIGHTS.  NO RIGHTS TO ANY VIEW OR TO LIGHT
OR AIR OVER ANY PROPERTY, WHETHER BELONGING TO LANDLORD OR ANY OTHER PERSON, ARE
GRANTED TO TENANT BY THIS LEASE.  IF AT ANY TIME ANY WINDOWS OF THE PREMISES ARE
TEMPORARILY DARKENED OR THE LIGHT OR VIEW THEREFROM IS OBSTRUCTED BY REASON OF
ANY REPAIRS, IMPROVEMENTS, MAINTENANCE OR CLEANING IN OR ABOUT THE PROJECT, THE
SAME SHALL BE WITHOUT LIABILITY TO LANDLORD AND WITHOUT ANY REDUCTION OR
DIMINUTION OF TENANT’S OBLIGATIONS UNDER THIS LEASE.

 

58

--------------------------------------------------------------------------------


 


29.4                           MODIFICATION OF LEASE.  SHOULD ANY CURRENT OR
PROSPECTIVE MORTGAGEE OR GROUND LESSOR FOR THE BUILDING OR PROJECT REQUIRE A
MODIFICATION OF THIS LEASE, WHICH MODIFICATION WILL NOT CAUSE AN INCREASED COST
OR EXPENSE TO TENANT OR IN ANY OTHER WAY MATERIALLY AND ADVERSELY CHANGE THE
RIGHTS AND OBLIGATIONS OF TENANT HEREUNDER, THEN AND IN SUCH EVENT, TENANT
AGREES THAT THIS LEASE MAY BE SO MODIFIED AND AGREES TO EXECUTE WHATEVER
DOCUMENTS ARE REASONABLY REQUIRED THEREFOR AND TO DELIVER THE SAME TO LANDLORD
WITHIN TEN (10) DAYS FOLLOWING A REQUEST THEREFOR.  AT THE REQUEST OF LANDLORD
OR ANY MORTGAGEE OR GROUND LESSOR, TENANT AGREES TO EXECUTE A SHORT FORM OF
LEASE AND DELIVER THE SAME TO LANDLORD WITHIN TEN (10) DAYS FOLLOWING THE
REQUEST THEREFOR.


 


29.5                           TRANSFER OF LANDLORD’S INTEREST.  TENANT
ACKNOWLEDGES THAT LANDLORD HAS THE RIGHT TO TRANSFER ALL OR ANY PORTION OF ITS
INTEREST IN THE PROJECT OR BUILDING AND IN THIS LEASE, AND TENANT AGREES THAT IN
THE EVENT OF ANY SUCH TRANSFER, LANDLORD SHALL AUTOMATICALLY BE RELEASED FROM
ALL LIABILITY UNDER THIS LEASE ACCRUING AFTER THE DATE SUCH TRANSFER AND TENANT
AGREES TO LOOK SOLELY TO SUCH TRANSFEREE FOR THE PERFORMANCE OF LANDLORD’S
OBLIGATIONS HEREUNDER AFTER THE DATE OF TRANSFER AND SUCH TRANSFEREE SHALL BE
DEEMED TO HAVE FULLY ASSUMED AND BE LIABLE FOR ALL OBLIGATIONS OF THIS LEASE TO
BE PERFORMED BY LANDLORD, INCLUDING THE RETURN OF ANY SECURITY DEPOSIT, AND
TENANT SHALL ATTORN TO SUCH TRANSFEREE.  TENANT FURTHER ACKNOWLEDGES THAT
LANDLORD MAY ASSIGN ITS INTEREST IN THIS LEASE TO A MORTGAGE LENDER AS
ADDITIONAL SECURITY AND AGREES THAT SUCH AN ASSIGNMENT SHALL NOT RELEASE
LANDLORD FROM ITS OBLIGATIONS HEREUNDER AND THAT TENANT SHALL CONTINUE TO LOOK
TO LANDLORD FOR THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


 


29.6                           PROHIBITION AGAINST RECORDING.  EXCEPT AS
PROVIDED IN SECTION 29.4 OF THIS LEASE, NEITHER THIS LEASE, NOR ANY MEMORANDUM,
AFFIDAVIT OR OTHER WRITING WITH RESPECT THERETO, SHALL BE RECORDED BY TENANT OR
BY ANYONE ACTING THROUGH, UNDER OR ON BEHALF OF TENANT.


 


29.7                           LANDLORD’S TITLE.  LANDLORD’S TITLE IS AND ALWAYS
SHALL BE PARAMOUNT TO THE TITLE OF TENANT.  NOTHING HEREIN CONTAINED SHALL
EMPOWER TENANT TO DO ANY ACT WHICH CAN, SHALL OR MAY ENCUMBER THE TITLE OF
LANDLORD.


 


29.8                           RELATIONSHIP OF PARTIES.  NOTHING CONTAINED IN
THIS LEASE SHALL BE DEEMED OR CONSTRUED BY THE PARTIES HERETO OR BY ANY THIRD
PARTY TO CREATE THE RELATIONSHIP OF PRINCIPAL AND AGENT, PARTNERSHIP, JOINT
VENTURER OR ANY ASSOCIATION BETWEEN LANDLORD AND TENANT.


 


29.9                           APPLICATION OF PAYMENTS.  LANDLORD SHALL HAVE THE
RIGHT TO APPLY PAYMENTS RECEIVED FROM TENANT PURSUANT TO THIS LEASE, REGARDLESS
OF TENANT’S DESIGNATION OF SUCH PAYMENTS, TO SATISFY ANY OBLIGATIONS OF TENANT
HEREUNDER, IN SUCH ORDER AND AMOUNTS AS LANDLORD, IN ITS SOLE DISCRETION, MAY
ELECT.


 


29.10                     TIME OF ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT
TO THE PERFORMANCE OF EVERY PROVISION OF THIS LEASE IN WHICH TIME OF PERFORMANCE
IS A FACTOR.


 


29.11                     PARTIAL INVALIDITY.  IF ANY TERM, PROVISION OR
CONDITION CONTAINED IN THIS LEASE SHALL, TO ANY EXTENT, BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS LEASE, OR THE APPLICATION OF SUCH TERM,
PROVISION OR CONDITION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE WITH RESPECT
TO WHICH IT IS INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH
AND EVERY OTHER TERM,

 

59

--------------------------------------------------------------------------------


 


PROVISION AND CONDITION OF THIS LEASE SHALL BE VALID AND ENFORCEABLE TO THE
FULLEST EXTENT POSSIBLE PERMITTED BY LAW.


 


29.12                     NO WARRANTY.  IN EXECUTING AND DELIVERING THIS LEASE,
TENANT HAS NOT RELIED ON ANY REPRESENTATIONS, INCLUDING, BUT NOT LIMITED TO, ANY
REPRESENTATION AS TO THE AMOUNT OF ANY ITEM COMPRISING ADDITIONAL RENT OR THE
AMOUNT OF THE ADDITIONAL RENT IN THE AGGREGATE OR THAT LANDLORD IS FURNISHING
THE SAME SERVICES TO OTHER TENANTS, AT ALL, ON THE SAME LEVEL OR ON THE SAME
BASIS, OR ANY WARRANTY OR ANY STATEMENT OF LANDLORD WHICH IS NOT SET FORTH
HEREIN OR IN ONE OR MORE OF THE EXHIBITS ATTACHED HERETO.


 


29.13                     LANDLORD EXCULPATION.  THE LIABILITY OF LANDLORD OR
THE LANDLORD PARTIES TO TENANT FOR ANY DEFAULT BY LANDLORD UNDER THIS LEASE OR
ARISING IN CONNECTION HEREWITH OR WITH LANDLORD’S OPERATION, MANAGEMENT,
LEASING, REPAIR, RENOVATION, ALTERATION OR ANY OTHER MATTER RELATING TO THE
PROJECT OR THE PREMISES SHALL BE LIMITED SOLELY AND EXCLUSIVELY TO AN AMOUNT
WHICH IS EQUAL TO THE LESSER OF (A) THE INTEREST OF LANDLORD IN THE BUILDING OR
(B) THE EQUITY INTEREST LANDLORD WOULD HAVE IN THE BUILDING IF THE BUILDING WERE
ENCUMBERED BY THIRD-PARTY DEBT IN AN AMOUNT EQUAL TO EIGHTY PERCENT (80%) OF THE
VALUE OF THE BUILDING (AS SUCH VALUE IS DETERMINED BY LANDLORD), FOLLOWING THE
PAYMENT OF ANY OUTSTANDING LIENS AND/OR MORTGAGES IN CONNECTION WITH THE
PROJECT; PROVIDED, HOWEVER, IN NO EVENT SHALL THE FOREGOING BE DEEMED TO LIMIT
ANY OBLIGATION LANDLORD MAY HAVE PURSUANT TO THE TCCS OF THIS LEASE TO RETURN OR
PAY THE IMPROVEMENT ALLOWANCE AS SET FORTH IN THE TENANT WORK LETTER, OR TO
TENANT THE SECURITY DEPOSIT AND/OR THE L-C SECURITY DEPOSIT.  NEITHER LANDLORD,
NOR ANY OF THE LANDLORD PARTIES SHALL HAVE ANY PERSONAL LIABILITY THEREFOR, AND
TENANT HEREBY EXPRESSLY WAIVES AND RELEASES SUCH PERSONAL LIABILITY ON BEHALF OF
ITSELF AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER TENANT.  THE LIMITATIONS OF
LIABILITY CONTAINED IN THIS SECTION 29.13 SHALL INURE TO THE BENEFIT OF
LANDLORD’S AND THE LANDLORD PARTIES’ PRESENT AND FUTURE PARTNERS, BENEFICIARIES,
OFFICERS, DIRECTORS, TRUSTEES, SHAREHOLDERS, AGENTS AND EMPLOYEES, AND THEIR
RESPECTIVE PARTNERS, HEIRS, SUCCESSORS AND ASSIGNS.  UNDER NO CIRCUMSTANCES
SHALL ANY PRESENT OR FUTURE PARTNER OF LANDLORD (IF LANDLORD IS A PARTNERSHIP),
OR TRUSTEE OR BENEFICIARY (IF LANDLORD OR ANY PARTNER OF LANDLORD IS A TRUST),
HAVE ANY LIABILITY FOR THE PERFORMANCE OF LANDLORD’S OBLIGATIONS UNDER THIS
LEASE.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREIN, NEITHER LANDLORD NOR THE
LANDLORD PARTIES SHALL BE LIABLE UNDER ANY CIRCUMSTANCES FOR CONSEQUENTIAL
DAMAGES ARISING FROM ANY INJURY OR DAMAGE TO, OR INTERFERENCE WITH, TENANT’S
BUSINESS, INCLUDING BUT NOT LIMITED TO, LOSS OF PROFITS, LOSS OF RENTS OR OTHER
REVENUES, LOSS OF BUSINESS OPPORTUNITY, LOSS OF GOODWILL OR LOSS OF USE, IN EACH
CASE, HOWEVER OCCURRING.


 


29.14                     ENTIRE AGREEMENT.  IT IS UNDERSTOOD AND ACKNOWLEDGED
THAT THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES HERETO AFFECTING THIS
LEASE AND THIS LEASE CONSTITUTES THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO
THE LEASING OF THE PREMISES AND SUPERSEDES AND CANCELS ANY AND ALL PREVIOUS
NEGOTIATIONS, ARRANGEMENTS, BROCHURES, AGREEMENTS AND UNDERSTANDINGS, IF ANY,
BETWEEN THE PARTIES HERETO OR DISPLAYED BY LANDLORD TO TENANT WITH RESPECT TO
THE SUBJECT MATTER THEREOF, AND NONE THEREOF SHALL BE USED TO INTERPRET OR
CONSTRUE THIS LEASE.  NONE OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF
THIS LEASE CAN BE MODIFIED, DELETED OR ADDED TO EXCEPT IN WRITING SIGNED BY THE
PARTIES HERETO.


 


29.15                     RIGHT TO LEASE.  SUBJECT TO THE TCC’S OF SECTION 1.3
OF THIS LEASE, LANDLORD RESERVES THE ABSOLUTE RIGHT TO EFFECT SUCH OTHER
TENANCIES IN THE PROJECT AS LANDLORD IN THE EXERCISE

 

60

--------------------------------------------------------------------------------


 


OF ITS SOLE BUSINESS JUDGMENT SHALL DETERMINE TO BEST PROMOTE THE INTERESTS OF
THE BUILDING OR PROJECT.  TENANT DOES NOT RELY ON THE FACT, NOR DOES LANDLORD
REPRESENT, THAT ANY SPECIFIC TENANT OR TYPE OR NUMBER OF TENANTS SHALL, DURING
THE LEASE TERM, OCCUPY ANY SPACE IN THE BUILDING OR PROJECT.


 


29.16                     FORCE MAJEURE.  ANY PREVENTION, DELAY OR STOPPAGE DUE
TO STRIKES, LOCKOUTS, LABOR DISPUTES, ACTS OF GOD, INABILITY TO OBTAIN SERVICES,
LABOR, OR MATERIALS OR REASONABLE SUBSTITUTES THEREFOR, GOVERNMENTAL ACTIONS,
CIVIL COMMOTIONS, FIRE OR OTHER CASUALTY, AND OTHER CAUSES BEYOND THE REASONABLE
CONTROL OF THE PARTY OBLIGATED TO PERFORM, EXCEPT WITH RESPECT TO THE
OBLIGATIONS IMPOSED WITH REGARD TO RENT AND OTHER CHARGES TO BE PAID BY TENANT
PURSUANT TO THIS LEASE AND EXCEPT AS TO TENANT’S OBLIGATIONS UNDER
ARTICLES 5 AND 24 OF THIS LEASE (COLLECTIVELY, A “FORCE MAJEURE”),
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, SHALL EXCUSE
THE PERFORMANCE OF SUCH PARTY FOR A PERIOD EQUAL TO ANY SUCH PREVENTION, DELAY
OR STOPPAGE AND, THEREFORE, IF THIS LEASE SPECIFIES A TIME PERIOD FOR
PERFORMANCE OF AN OBLIGATION OF EITHER PARTY, THAT TIME PERIOD SHALL BE EXTENDED
BY THE PERIOD OF ANY DELAY IN SUCH PARTY’S PERFORMANCE CAUSED BY A FORCE
MAJEURE.


 


29.17                     WAIVER OF REDEMPTION BY TENANT.  TENANT HEREBY WAIVES,
FOR TENANT AND FOR ALL THOSE CLAIMING UNDER TENANT, ANY AND ALL RIGHTS NOW OR
HEREAFTER EXISTING TO REDEEM BY ORDER OR JUDGMENT OF ANY COURT OR BY ANY LEGAL
PROCESS OR WRIT, TENANT’S RIGHT OF OCCUPANCY OF THE PREMISES AFTER ANY
TERMINATION OF THIS LEASE.


 


29.18                     NOTICES.  ALL NOTICES, DEMANDS, STATEMENTS,
DESIGNATIONS, APPROVALS OR OTHER COMMUNICATIONS (COLLECTIVELY, “NOTICES”) GIVEN
OR REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER HEREUNDER OR BY LAW SHALL
BE IN WRITING, SHALL BE (A) SENT BY UNITED STATES CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED (“MAIL”), (B) TRANSMITTED BY TELECOPY,
IF SUCH TELECOPY IS PROMPTLY FOLLOWED BY A NOTICE SENT BY MAIL, (C) DELIVERED BY
A NATIONALLY RECOGNIZED OVERNIGHT COURIER, OR (D) DELIVERED PERSONALLY.  ANY
NOTICE SHALL BE SENT, TRANSMITTED, OR DELIVERED, AS THE CASE MAY BE, TO TENANT
AT THE APPROPRIATE ADDRESS SET FORTH IN SECTION 10 OF THE SUMMARY, OR TO SUCH
OTHER PLACE AS TENANT MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO LANDLORD,
OR TO LANDLORD AT THE ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER PLACES AS
LANDLORD MAY FROM TIME TO TIME DESIGNATE IN A NOTICE TO TENANT.  ANY NOTICE WILL
BE DEEMED GIVEN (I) THREE (3) DAYS AFTER THE DATE IT IS POSTED IF SENT BY MAIL,
(II) THE DATE THE TELECOPY IS TRANSMITTED, (III) THE DATE THE OVERNIGHT COURIER
DELIVERY IS MADE, OR (IV) THE DATE PERSONAL DELIVERY IS MADE OR ATTEMPTED TO BE
MADE (TO THE EXTENT SUCH ATTEMPTED DELIVERY IS REFUSED).  IF TENANT IS NOTIFIED
OF THE IDENTITY AND ADDRESS OF LANDLORD’S MORTGAGEE OR GROUND OR UNDERLYING
LESSOR, TENANT SHALL GIVE TO SUCH MORTGAGEE OR GROUND OR UNDERLYING LESSOR
WRITTEN NOTICE OF ANY DEFAULT BY LANDLORD UNDER THE TERMS OF THIS LEASE BY
REGISTERED OR CERTIFIED MAIL, AND SUCH MORTGAGEE OR GROUND OR UNDERLYING LESSOR
SHALL BE GIVEN THE SAME OPPORTUNITY AS LANDLORD FOLLOWING THE DATE IT RECEIVE
WRITING NOTICE OF SUCH DEFAULT, TO CURE SUCH DEFAULT PRIOR TO TENANT’S
EXERCISING ANY REMEDY AVAILABLE TO TENANT.  AS OF THE DATE OF THIS LEASE, ANY
NOTICES TO LANDLORD MUST BE SENT, TRANSMITTED, OR DELIVERED, AS THE CASE MAY BE,
TO THE FOLLOWING ADDRESSES:


 

Kilroy Realty Corporation

12200 West Olympic Boulevard

Suite 200

 

61

--------------------------------------------------------------------------------


 

Los Angeles, California  90064

Attention:  Legal Department

 

with copies to:

 

Kilroy Realty Corporation

3611 Valley Centre Drive, Suite 550

San Diego, California  92130

Attention:  Mr. Brian Galligan

 

and

 

Allen Matkins Leck Gamble & Mallory LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 


29.19                     JOINT AND SEVERAL.  IF THERE IS MORE THAN ONE TENANT,
THE OBLIGATIONS IMPOSED UPON TENANT UNDER THIS LEASE SHALL BE JOINT AND SEVERAL.


 


29.20                     AUTHORITY.  IF TENANT OR LANDLORD IS A CORPORATION,
TRUST OR PARTNERSHIP, EACH INDIVIDUAL EXECUTING THIS LEASE ON BEHALF OF TENANT
OR LANDLORD HEREBY REPRESENTS AND WARRANTS THAT LANDLORD OR TENANT, AS
APPROPRIATE, IS A DULY FORMED AND EXISTING ENTITY QUALIFIED TO DO BUSINESS IN
CALIFORNIA AND THAT LANDLORD OR TENANT, AS APPROPRIATE, HAS FULL RIGHT AND
AUTHORITY TO EXECUTE AND DELIVER THIS LEASE AND THAT EACH PERSON SIGNING ON
BEHALF OF LANDLORD OR TENANT, AS APPROPRIATE, IS AUTHORIZED TO DO SO.  TENANT
SHALL, WITHIN TEN (10) DAYS AFTER EXECUTION OF THIS LEASE, DELIVER TO LANDLORD
SATISFACTORY EVIDENCE OF (I) GOOD STANDING IN TENANT’S STATE OF INCORPORATION
AND (II) QUALIFICATION TO DO BUSINESS IN CALIFORNIA.


 


29.21                     ATTORNEYS’ FEES.  IN THE EVENT THAT EITHER LANDLORD OR
TENANT SHOULD BRING SUIT FOR THE POSSESSION OF THE PREMISES, FOR THE RECOVERY OF
ANY SUM DUE UNDER THIS LEASE, OR BECAUSE OF THE BREACH OF ANY PROVISION OF THIS
LEASE OR FOR ANY OTHER RELIEF AGAINST THE OTHER, THEN ALL COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY THEREIN
SHALL BE PAID BY THE OTHER PARTY, WHICH OBLIGATION ON THE PART OF THE OTHER
PARTY SHALL BE DEEMED TO HAVE ACCRUED ON THE DATE OF THE COMMENCEMENT OF SUCH
ACTION AND SHALL BE ENFORCEABLE WHETHER OR NOT THE ACTION IS PROSECUTED TO
JUDGMENT.


 


29.22                     GOVERNING LAW; WAIVER OF TRIAL BY JURY.  THIS LEASE
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  IN ANY ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT
HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE
OF CALIFORNIA, (II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA
LAW, AND (III) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY
OR

 

62

--------------------------------------------------------------------------------


 


DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  IN THE EVENT LANDLORD COMMENCES
ANY SUMMARY PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL
RENT, TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION
(UNLESS SUCH COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION,
BUT SHALL BE RELEGATED TO AN INDEPENDENT ACTION AT LAW.


 


29.23                     SUBMISSION OF LEASE.  SUBMISSION OF THIS INSTRUMENT
FOR EXAMINATION OR SIGNATURE BY TENANT DOES NOT CONSTITUTE A RESERVATION OF,
OPTION FOR OR OPTION TO LEASE, AND IT IS NOT EFFECTIVE AS A LEASE OR OTHERWISE
UNTIL EXECUTION AND DELIVERY BY BOTH LANDLORD AND TENANT.


 


29.24                     BROKERS.  LANDLORD AND TENANT HEREBY WARRANT TO EACH
OTHER THAT THEY HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT IN
CONNECTION WITH THE NEGOTIATION OF THIS LEASE, EXCEPTING ONLY THE REAL ESTATE
BROKERS OR AGENTS SPECIFIED IN SECTION 12 OF THE SUMMARY (THE “BROKERS”), AND
THAT THEY KNOW OF NO OTHER REAL ESTATE BROKER OR AGENT WHO IS ENTITLED TO A
COMMISSION IN CONNECTION WITH THIS LEASE.  EACH PARTY AGREES TO INDEMNIFY AND
DEFEND THE OTHER PARTY AGAINST AND HOLD THE OTHER PARTY HARMLESS FROM ANY AND
ALL CLAIMS, DEMANDS, LOSSES, LIABILITIES, LAWSUITS, JUDGMENTS, COSTS AND
EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) WITH RESPECT
TO ANY LEASING COMMISSION OR EQUIVALENT COMPENSATION ALLEGED TO BE OWING ON
ACCOUNT OF ANY DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT, OTHER THAN THE
BROKERS, OCCURRING BY, THROUGH, OR UNDER THE INDEMNIFYING PARTY.


 


29.25                     INDEPENDENT COVENANTS.  THIS LEASE SHALL BE CONSTRUED
AS THOUGH THE COVENANTS HEREIN BETWEEN LANDLORD AND TENANT ARE INDEPENDENT AND
NOT DEPENDENT AND TENANT HEREBY EXPRESSLY WAIVES THE BENEFIT OF ANY STATUTE TO
THE CONTRARY AND AGREES THAT IF LANDLORD FAILS TO PERFORM ITS OBLIGATIONS SET
FORTH HEREIN, TENANT SHALL NOT BE ENTITLED TO MAKE ANY REPAIRS OR PERFORM ANY
ACTS HEREUNDER AT LANDLORD’S EXPENSE OR TO ANY SETOFF OF THE RENT OR OTHER
AMOUNTS OWING HEREUNDER AGAINST LANDLORD, EXCEPT AS EXPRESSLY SET FORTH IN THIS
LEASE.


 


29.26                     PROJECT OR BUILDING NAME AND SIGNAGE.  LANDLORD SHALL
HAVE THE RIGHT AT ANY TIME TO CHANGE THE NAME OF THE PROJECT OR BUILDING AND,
SUBJECT TO THE TCCS OF SECTION 23.2, LANDLORD SHALL HAVE THE RIGHT TO INSTALL,
AFFIX AND MAINTAIN ANY AND ALL SIGNS ON THE EXTERIOR AND ON THE INTERIOR OF THE
PROJECT OR BUILDING AS LANDLORD MAY, IN LANDLORD’S SOLE DISCRETION, DESIRE. 
TENANT SHALL NOT USE THE NAME OF THE PROJECT OR BUILDING OR USE PICTURES OR
ILLUSTRATIONS OF THE PROJECT OR BUILDING IN ADVERTISING OR OTHER PUBLICITY OR
FOR ANY PURPOSE OTHER THAN AS THE ADDRESS OF THE BUSINESS TO BE CONDUCTED BY
TENANT IN THE PREMISES, WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD.


 


29.27                     COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN
COUNTERPARTS WITH THE SAME EFFECT AS IF BOTH PARTIES HERETO HAD EXECUTED THE
SAME DOCUMENT.  BOTH COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE A SINGLE LEASE.


 


29.28                     CONFIDENTIALITY.  TENANT ACKNOWLEDGES THAT THE CONTENT
OF THIS LEASE AND ANY RELATED DOCUMENTS ARE CONFIDENTIAL INFORMATION.  TENANT
SHALL KEEP SUCH CONFIDENTIAL INFORMATION STRICTLY CONFIDENTIAL AND SHALL NOT
DISCLOSE SUCH CONFIDENTIAL INFORMATION TO ANY PERSON OR ENTITY OTHER THAN
TENANT’S FINANCIAL, LEGAL, AND SPACE PLANNING CONSULTANTS, AND EXCEPT AS
REQUIRED TO BE DISCLOSED BY ANY APPLICABLE LAW OR REGULATION.  LANDLORD AND
TENANT HEREBY ACKNOWLEDGE THAT A

 

63

--------------------------------------------------------------------------------


 


COPY OF THIS LEASE WOULD BE ATTACHED TO TENANT’S FILINGS, IF ANY, WITH THE
SECURITIES AND EXCHANGE COMMISSION.


 


29.29                     TRANSPORTATION MANAGEMENT.  TENANT SHALL FULLY COMPLY
WITH ALL PRESENT OR FUTURE GOVERNMENTAL PROGRAMS INTENDED TO MANAGE PARKING,
TRANSPORTATION OR TRAFFIC IN AND AROUND THE BUILDING, AND IN CONNECTION
THEREWITH, TENANT SHALL TAKE RESPONSIBLE ACTION FOR THE TRANSPORTATION PLANNING
AND MANAGEMENT OF ALL EMPLOYEES LOCATED AT THE PREMISES BY WORKING DIRECTLY WITH
LANDLORD, ANY GOVERNMENTAL TRANSPORTATION MANAGEMENT ORGANIZATION OR ANY OTHER
TRANSPORTATION-RELATED COMMITTEES OR ENTITIES.


 


29.30                     BUILDING RENOVATIONS.  IT IS SPECIFICALLY UNDERSTOOD
AND AGREED THAT LANDLORD HAS MADE NO REPRESENTATION OR WARRANTY TO TENANT AND
HAS NO OBLIGATION AND HAS MADE NO PROMISES TO ALTER, REMODEL, IMPROVE, RENOVATE,
REPAIR OR DECORATE THE PREMISES, BUILDING, OR ANY PART THEREOF AND THAT NO
REPRESENTATIONS RESPECTING THE CONDITION OF THE PREMISES OR THE BUILDING HAVE
BEEN MADE BY LANDLORD TO TENANT EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR IN
THE TENANT WORK LETTER.  HOWEVER, TENANT HEREBY ACKNOWLEDGES THAT LANDLORD IS
CURRENTLY RENOVATING OR MAY DURING THE LEASE TERM RENOVATE, IMPROVE, ALTER, OR
MODIFY (COLLECTIVELY, THE “RENOVATIONS”) THE PROJECT, THE BUILDING AND/OR THE
PREMISES INCLUDING WITHOUT LIMITATION THE PARKING STRUCTURE, COMMON AREAS,
SYSTEMS AND EQUIPMENT, ROOF, AND STRUCTURAL PORTIONS OF THE SAME, WHICH
RENOVATIONS MAY INCLUDE, WITHOUT LIMITATION, (I) INSTALLING SPRINKLERS IN THE
BUILDING COMMON AREAS AND TENANT SPACES, (II) MODIFYING THE COMMON AREAS AND
TENANT SPACES TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS, INCLUDING
REGULATIONS RELATING TO THE PHYSICALLY DISABLED, SEISMIC CONDITIONS, AND
BUILDING SAFETY AND SECURITY, AND (III) INSTALLING NEW FLOOR COVERING, LIGHTING,
AND WALL COVERINGS IN THE BUILDING COMMON AREAS, AND IN CONNECTION WITH ANY
RENOVATIONS, LANDLORD MAY, AMONG OTHER THINGS, ERECT SCAFFOLDING OR OTHER
NECESSARY STRUCTURES IN THE BUILDING, LIMIT OR ELIMINATE ACCESS TO PORTIONS OF
THE PROJECT, INCLUDING PORTIONS OF THE COMMON AREAS, OR PERFORM WORK IN THE
BUILDING, WHICH WORK MAY CREATE NOISE, DUST OR LEAVE DEBRIS IN THE BUILDING.  TO
THE EXTENT THAT SUCH RENOVATIONS AND LANDLORD’S ACTIONS DO NOT VIOLATE THE TCCS
OF ARTICLE 28 AND/OR THE LAST SENTENCE OF SECTION 1.1.3 OF THIS LEASE, TENANT
HEREBY AGREES THAT SUCH RENOVATIONS AND LANDLORD’S ACTIONS IN CONNECTION WITH
SUCH RENOVATIONS SHALL IN NO WAY CONSTITUTE A CONSTRUCTIVE EVICTION OF TENANT
NOR ENTITLE TENANT TO ANY ABATEMENT OF RENT.  LANDLORD SHALL HAVE NO
RESPONSIBILITY OR FOR ANY REASON BE LIABLE TO TENANT FOR ANY DIRECT OR INDIRECT
INJURY TO OR INTERFERENCE WITH TENANT’S BUSINESS ARISING FROM THE RENOVATIONS,
NOR SHALL TENANT BE ENTITLED TO ANY COMPENSATION OR DAMAGES FROM LANDLORD FOR
LOSS OF THE USE OF THE WHOLE OR ANY PART OF THE PREMISES OR OF TENANT’S PERSONAL
PROPERTY OR IMPROVEMENTS RESULTING FROM THE RENOVATIONS OR LANDLORD’S ACTIONS IN
CONNECTION WITH SUCH RENOVATIONS, OR FOR ANY INCONVENIENCE OR ANNOYANCE
OCCASIONED BY SUCH RENOVATIONS OR LANDLORD’S ACTIONS.  NOTWITHSTANDING ANYTHING
SET FORTH IN THIS SECTION 29.30 TO THE CONTRARY, LANDLORD SHALL PROVIDE TENANT
WITH FIVE (5) BUSINESS DAYS PRIOR NOTICE OF ANY RENOVATIONS AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE ANY INTERFERENCE WITH TENANT’S
BUSINESS CAUSED BY LANDLORD’S ACTIONS IN CONNECTION WITH SUCH RENOVATIONS.


 


29.31                     NO VIOLATION.  TENANT AND LANDLORD EACH HEREBY WARRANT
AND REPRESENT THAT NEITHER ITS EXECUTION OF NOR PERFORMANCE UNDER THIS LEASE
SHALL CAUSE SUCH PARTY TO BE IN VIOLATION OF ANY AGREEMENT, INSTRUMENT,
CONTRACT, LAW, RULE OR REGULATION BY WHICH IT IS BOUND, AND EACH PARTY SHALL
PROTECT, DEFEND, INDEMNIFY AND HOLD THE OTHER HARMLESS AGAINST ANY CLAIMS,
DEMANDS,

 

64

--------------------------------------------------------------------------------


 


LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND COSTS, ARISING FROM SUCH PARTY’S BREACH OF THIS
WARRANTY AND REPRESENTATION.


 


29.32                     COMMUNICATIONS AND COMPUTER LINES.  TENANT MAY
INSTALL, MAINTAIN, REPLACE, REMOVE OR USE ANY COMMUNICATIONS OR COMPUTER WIRES
AND CABLES (COLLECTIVELY, THE “LINES”) AT THE PROJECT IN OR SERVING THE
PREMISES, PROVIDED THAT (I) TENANT SHALL OBTAIN LANDLORD’S PRIOR WRITTEN CONSENT
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), USE AN EXPERIENCED AND
QUALIFIED CONTRACTOR APPROVED IN WRITING BY LANDLORD, AND COMPLY WITH ALL OF THE
OTHER PROVISIONS OF ARTICLES 7 AND 8 OF THIS LEASE, (II) THE LINES THEREFOR
(INCLUDING RISER CABLES) SHALL BE APPROPRIATELY INSULATED TO PREVENT EXCESSIVE
ELECTROMAGNETIC FIELDS OR RADIATION, AND SHALL BE SURROUNDED BY A PROTECTIVE
CONDUIT REASONABLY ACCEPTABLE TO LANDLORD, (III) ANY NEW OR EXISTING LINES
SERVICING THE PREMISES SHALL COMPLY WITH ALL APPLICABLE GOVERNMENTAL LAWS AND
REGULATIONS, (IV) AS A CONDITION TO PERMITTING THE INSTALLATION OF NEW LINES,
LANDLORD MAY REQUIRE THAT TENANT REMOVE EXISTING LINES LOCATED IN OR SERVING THE
PREMISES AND REPAIR ANY DAMAGE IN CONNECTION WITH SUCH REMOVAL, AND (V) TENANT
SHALL PAY ALL COSTS IN CONNECTION THEREWITH.  LANDLORD RESERVES THE RIGHT TO
REQUIRE THAT TENANT REMOVE ANY LINES LOCATED IN OR SERVING THE PREMISES WHICH
ARE INSTALLED IN VIOLATION OF THESE PROVISIONS, OR WHICH ARE AT ANY TIME IN
VIOLATION OF ANY LAWS OR REPRESENT A DANGEROUS OR POTENTIALLY DANGEROUS
CONDITION.


 


29.33                     HAZARDOUS SUBSTANCES.

 


29.33.1            DEFINITIONS.  FOR PURPOSES OF THIS LEASE, THE FOLLOWING
DEFINITIONS SHALL APPLY:  “HAZARDOUS MATERIAL(S)” SHALL MEAN ANY SOLID, LIQUID
OR GASEOUS SUBSTANCE OR MATERIAL THAT IS DESCRIBED OR CHARACTERIZED AS A TOXIC
OR HAZARDOUS SUBSTANCE, WASTE, MATERIAL, POLLUTANT, CONTAMINANT OR INFECTIOUS
WASTE, OR ANY MATTER THAT IN CERTAIN SPECIFIED QUANTITIES WOULD BE INJURIOUS TO
THE PUBLIC HEALTH OR WELFARE, OR WORDS OF SIMILAR IMPORT, IN ANY OF THE
“ENVIRONMENTAL LAWS,” AS THAT TERM IS DEFINED BELOW, OR ANY OTHER WORDS WHICH
ARE INTENDED TO DEFINE, LIST OR CLASSIFY SUBSTANCES BY REASON OF DELETERIOUS
PROPERTIES SUCH AS IGNITABILITY, CORROSIVITY, REACTIVITY, CARCINOGENICITY,
TOXICITY OR REPRODUCTIVE TOXICITY AND INCLUDES, WITHOUT LIMITATION, ASBESTOS,
PETROLEUM (INCLUDING CRUDE OIL OR ANY FRACTION THEREOF, NATURAL GAS, NATURAL GAS
LIQUIDS, LIQUEFIED NATURAL GAS, OR SYNTHETIC GAS USABLE FOR FUEL, OR ANY MIXTURE
THEREOF), PETROLEUM PRODUCTS, POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE,
RADON GAS, NUCLEAR OR RADIOACTIVE MATTER, MEDICAL WASTE, SOOT, VAPORS, FUMES,
ACIDS, ALKALIS, CHEMICALS, MICROBIAL MATTERS (SUCH AS MOLDS, FUNGI OR OTHER
BACTERIAL MATTERS), BIOLOGICAL AGENTS AND CHEMICALS WHICH MAY CAUSE ADVERSE
HEALTH EFFECTS, INCLUDING BUT NOT LIMITED TO, CANCERS AND /OR TOXICITY. 
“ENVIRONMENTAL LAWS” SHALL MEAN ANY AND ALL FEDERAL, STATE, LOCAL OR
QUASI-GOVERNMENTAL LAWS (WHETHER UNDER COMMON LAW, STATUTE OR OTHERWISE),
ORDINANCES, DECREES, CODES, RULINGS, AWARDS, RULES, REGULATIONS OR GUIDANCE OR
POLICY DOCUMENTS NOW OR HEREAFTER ENACTED OR PROMULGATED AND AS AMENDED FROM
TIME TO TIME, IN ANY WAY RELATING TO (I) THE PROTECTION OF THE ENVIRONMENT, THE
HEALTH AND SAFETY OF PERSONS (INCLUDING EMPLOYEES), PROPERTY OR THE PUBLIC
WELFARE FROM ACTUAL OR POTENTIAL RELEASE, DISCHARGE, ESCAPE OR EMISSION (WHETHER
PAST OR PRESENT) OF ANY HAZARDOUS MATERIALS OR (II) THE MANUFACTURE, PROCESSING,
DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF ANY
HAZARDOUS MATERIALS.


 


29.33.2            COMPLIANCE WITH ENVIRONMENTAL LAWS.  LANDLORD COVENANTS THAT
DURING THE LEASE TERM, LANDLORD SHALL COMPLY WITH ALL ENVIRONMENTAL LAWS IN
ACCORDANCE WITH, AND AS REQUIRED BY, THE TCCS OF ARTICLE 24 OF THIS LEASE. 
TENANT SHALL NOT SELL, USE, OR STORE IN OR

 

65

--------------------------------------------------------------------------------


 


AROUND THE PREMISES ANY HAZARDOUS MATERIALS, EXCEPT IF STORED, PROPERLY PACKAGED
AND LABELED, DISPOSED OF AND/OR USED IN ACCORDANCE WITH APPLICABLE ENVIRONMENTAL
LAWS.  IN ADDITION, TENANT AGREES THAT IT: (I) SHALL NOT CAUSE OR SUFFER TO
OCCUR, THE RELEASE, DISCHARGE, ESCAPE OR EMISSION OF ANY HAZARDOUS MATERIALS AT,
UPON, UNDER OR WITHIN THE PREMISES OR ANY CONTIGUOUS OR ADJACENT PREMISES;
(II) SHALL NOTIFY LANDLORD PROMPTLY FOLLOWING RECEIPT OF ANY KNOWLEDGE WITH
RESPECT TO ANY ACTUAL RELEASE, DISCHARGE, ESCAPE OR EMISSION (WHETHER PAST OR
PRESENT) OF ANY HAZARDOUS MATERIALS AT, UPON, UNDER OR WITHIN THE PREMISES;
(III) SHALL PROMPTLY FORWARD TO LANDLORD COPIES OF ALL ORDERS, NOTICES, PERMITS,
APPLICATIONS AND OTHER COMMUNICATIONS AND REPORTS IN CONNECTION WITH ANY
RELEASE, DISCHARGE, ESCAPE OR EMISSION OF ANY HAZARDOUS MATERIALS AT, UPON,
UNDER OR WITHIN THE PREMISES OR ANY CONTIGUOUS OR ADJACENT PREMISES, AND (IV) IN
CONNECTION WITH TENANT’S SURRENDER OF THE PREMISES UPON THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE, TENANT SHALL DELIVER THE SAME FREE OF
HAZARDOUS MATERIALS BROUGHT UPON, KEPT OR USED IN OR ABOUT THE PREMISES BY ANY
PERSONS DURING THE LEASE TERM OR THE TERM OF THE ORIGINAL LEASE, AND SHALL
OBTAIN AND PROVIDE TO LANDLORD (A) ALL HAZARDOUS MATERIALS CLEARANCES,
(B) EVIDENCE FROM THE APPLICABLE GOVERNMENTAL ENTITIES OF “CLOSURE” OF ALL
PERMITS WHICH HAD BEEN REQUIRED FOR TENANT’S USE OF THE PREMISES, TOGETHER WITH
“NO FURTHER ACTION LETTERS” FROM SUCH APPLICABLE GOVERNMENTAL ENTITIES AND A “NO
FURTHER ACTION LETTER” FOR UNRESTRICTED FUTURE USE OF THE PREMISES, AND (C) A
PHASE I REPORT WITH REGARD TO THE PREMISES.  SUCH PHASE I REPORT SHALL BE
(X) PERFORMED BY AN ENVIRONMENTAL ASSESSMENT OR ENGINEERING FIRM AND ON A SCOPE
OF WORK ACCEPTABLE TO LANDLORD IN ITS SOLE DISCRETION, (Y) SHALL IDENTIFY
LANDLORD AS A BENEFICIARY OF SUCH REPORT, AND (Z) COMPLETED NO EARLIER THAN SIX
(6) MONTHS PRIOR TO THE EXPIRATION OF THIS LEASE AND NO LATER THAN THE LEASE
EXPIRATION DATE; PROVIDED, HOWEVER, IN THE EVENT THIS LEASE IS TERMINATED EARLY
FOR ANY REASON, TENANT SHALL COMPLETE SUCH PHASE I REPORT WITHIN A COMMERCIALLY
REASONABLE TIME IMMEDIATELY FOLLOWING SUCH EARLY TERMINATION OF THIS LEASE. 
SUCH PHASE I REPORT SHALL EITHER (1) INDICATE THAT THE PROPERTY SHOWS NO
EVIDENCE OF REASONABLY POSSIBLE HAZARDOUS MATERIALS CONTAMINATION OF THE
BUILDING, SOIL OR GROUNDWATER; OR (2) RECOMMEND FURTHER INVESTIGATION OF THE
SITE, IN WHICH EVENT, IF SUCH FURTHER INVESTIGATION RELATES TO TENANT’S OR THE
TENANT PARTIES’ USE OF THE PREMISES, THEN IT SHALL BE PERFORMED BY AN
ENVIRONMENTAL ASSESSMENT OR ENGINEERING FIRM AND ON A SCOPE OF WORK ACCEPTABLE
TO LANDLORD IN ITS SOLE DISCRETION AND AT THE TENANT’S SOLE EXPENSE.  SUCH
ADDITIONAL INVESTIGATION, IF ANY, SHALL BE COMPLETED WITHIN SIXTY (60) DAYS OF
SUCH RECOMMENDATION.  LANDLORD AND TENANT HEREBY AGREE THAT FOR PURPOSES OF
ESTABLISHING A BASELINE, LANDLORD SHALL, PROMPTLY FOLLOWING THE DATE OF THIS
LEASE, OBTAIN AND PROVIDE TO TENANT AN UPDATED PHASE I REPORT WITH REGARD TO THE
PREMISES; PROVIDED, HOWEVER, AND TENANT SHALL REIMBURSE LANDLORD FOR ONE-HALF
(½) OF THE COST OR FEES REASONABLY INCURRED FOR SUCH REPORT AS ADDITIONAL RENT.


 


29.33.3            LIST OF DOCUMENTS AND OPERATIONS.  THE PARTIES ACKNOWLEDGE
THAT TENANT HAS DELIVERED TO LANDLORD A LIST IDENTIFYING EACH TYPE OF HAZARDOUS
MATERIALS TO BE PRESENT ON THE PREMISES AND SETTING FORTH ANY AND ALL
GOVERNMENTAL APPROVALS OR PERMITS REQUIRED IN CONNECTION WITH THE PRESENCE OF
SUCH HAZARDOUS MATERIALS ON THE PREMISES (THE “HAZARDOUS MATERIALS LIST”). 
TENANT SHALL DELIVER TO LANDLORD AN UPDATED HAZARDOUS MATERIALS LIST AT LEAST
ONCE A YEAR AND SHALL ALSO DELIVER AN UPDATED LIST BEFORE ANY NEW HAZARDOUS
MATERIAL(S) IS BROUGHT ONTO TO THE PREMISES.  TENANT SHALL DELIVER TO LANDLORD
TRUE AND CORRECT COPIES OF THE FOLLOWING DOCUMENTS (THE “HAZ MAT DOCUMENTS”)
RELATED TO THE HANDLING, USE, STORAGE, DISPOSAL AND EMISSION OF HAZARDOUS
MATERIALS PRIOR TO THE LEASE COMMENCEMENT DATE, OR IF UNAVAILABLE AT THAT TIME,
CONCURRENT WITH THE RECEIPT FROM, OR SUBMISSION TO, A GOVERNMENTAL AGENCY: 
PERMITS; APPROVALS; REPORTS; STORAGE AND MANUFACTURING PLANS; NOTICE OF
VIOLATIONS OF ANY LAWS; PLANS RELATING TO THE INSTALLATION OF ANY STORAGE TANKS
TO BE INSTALLED IN OR UNDER THE PROJECT (PROVIDED,

 

66

--------------------------------------------------------------------------------


 


SAID INSTALLATION OF TANKS SHALL ONLY BE PERMITTED AFTER LANDLORD HAS GIVEN
TENANT ITS WRITTEN CONSENT TO DO SO, WHICH CONSENT MAY BE WITHHELD IN LANDLORD’S
SOLE AND ABSOLUTE DISCRETION); AND ALL CLOSURE PLANS OR ANY OTHER DOCUMENTS
REQUIRED BY ANY AND ALL FEDERAL, STATE, AND LOCAL GOVERNMENTAL AGENCIES AND
AUTHORITIES FOR ANY STORAGE TANKS INSTALLED IN, ON OR UNDER THE PROJECT FOR THE
CLOSURE OF ANY SUCH TANKS.  TENANT IS NOT REQUIRED, HOWEVER, TO PROVIDE LANDLORD
WITH ANY PORTION(S) OF THE HAZ MAT DOCUMENTS CONTAINING INFORMATION OF A
PROPRIETARY NATURE WHICH, IN AND OF THEMSELVES, DO NOT CONTAIN A REFERENCE TO
ANY HAZARDOUS MATERIALS OR HAZARDOUS ACTIVITIES.  IT IS NOT THE INTENT OF THIS
SECTION 29.33.3 TO PROVIDE LANDLORD WITH INFORMATION WHICH COULD BE DETRIMENTAL
TO TENANT’S BUSINESS SHOULD SUCH INFORMATION BECOME POSSESSED BY TENANT’S
COMPETITORS.  IN CONNECTION WITH THE FOREGOING, TENANT HEREBY REPRESENTS AND
WARRANTS TO LANDLORD THAT NEITHER TENANT, OR ANY OF ITS LEGAL PREDECESSORS, HAS
BEEN REQUIRED BY ANY PRIOR LANDLORD, LENDER OR GOVERNMENTAL AUTHORITY AT ANY
TIME TO TAKE REMEDIAL ACTION IN CONNECTION WITH HAZARDOUS MATERIALS
CONTAMINATING A PROPERTY WHICH CONTAMINATION WAS PERMITTED BY TENANT OR
RESULTING FROM TENANT’S ACTION OR USE OF THE PROPERTY IN QUESTION, AND TENANT IS
NOT SUBJECT TO ANY ENFORCEMENT ORDER ISSUED BY ANY GOVERNMENTAL AUTHORITY IN
CONNECTION WITH THE USE, DISPOSAL OR STORAGE OF A HAZARDOUS MATERIALS.  IF
LANDLORD DETERMINES THAT THIS REPRESENTATION AND WARRANTY WAS NOT TRUE AS OF THE
DATE OF THIS LEASE, LANDLORD SHALL HAVE THE RIGHT TO TERMINATE THIS LEASE IN
LANDLORD’S SOLE AND ABSOLUTE DISCRETION.


 


29.33.4            LANDLORD’S RIGHT OF ENVIRONMENTAL AUDIT.  LANDLORD MAY, UPON
REASONABLE NOTICE TO TENANT, BE GRANTED ACCESS TO AND ENTER THE PREMISES NO MORE
THAN ONCE ANNUALLY TO PERFORM OR CAUSE TO HAVE PERFORMED AN ENVIRONMENTAL
INSPECTION, SITE ASSESSMENT OR AUDIT.  SUCH ENVIRONMENTAL INSPECTOR OR AUDITOR
MAY BE CHOSEN BY LANDLORD, IN ITS SOLE DISCRETION, AND BE PERFORMED AT
LANDLORD’S SOLE EXPENSE.  TO THE EXTENT THAT THE REPORT PREPARED UPON SUCH
INSPECTION, ASSESSMENT OR AUDIT, INDICATES THE PRESENCE OF HAZARDOUS MATERIALS
(DUE TO TENANT OR THE TENANT PARTIES) IN VIOLATION OF ENVIRONMENTAL LAWS, OR
PROVIDES RECOMMENDATIONS OR SUGGESTIONS TO PROHIBIT THE RELEASE, DISCHARGE,
ESCAPE OR EMISSION OF ANY HAZARDOUS MATERIALS (BY TENANT OR THE TENANT PARTIES)
AT, UPON, UNDER OR WITHIN THE PREMISES, OR TO COMPLY WITH ANY ENVIRONMENTAL LAWS
RELATED TO TENANT’S OR THE TENANT PARTIES’ USE OF THE PREMISES (INCLUDING THE
USE OF HAZARDOUS MATERIALS THEREIN), TENANT SHALL PROMPTLY, AT TENANT’S SOLE
EXPENSE, COMPLY WITH ANY REASONABLE RECOMMENDATIONS OR SUGGESTIONS, INCLUDING,
BUT NOT LIMITED TO PERFORMING SUCH ADDITIONAL INVESTIGATIVE OR SUBSURFACE
INVESTIGATIONS OR REMEDIATION(S) AS REASONABLY RECOMMENDED BY SUCH INSPECTOR OR
AUDITOR (TAKING INTO ACCOUNT ALL LEGAL REQUIREMENTS AND GOVERNMENTAL AGENCY
RECOMMENDATIONS).  NOTWITHSTANDING THE ABOVE, IF AT ANY TIME, LANDLORD HAS
ACTUAL NOTICE OR REASONABLE CAUSE TO BELIEVE THAT TENANT HAS VIOLATED, OR
PERMITTED ANY VIOLATIONS OF ANY ENVIRONMENTAL LAW, THEN LANDLORD WILL BE
ENTITLED TO PERFORM ITS ENVIRONMENTAL INSPECTION, ASSESSMENT OR AUDIT AT ANY
TIME, NOTWITHSTANDING THE ABOVE MENTIONED ANNUAL LIMITATION, AND TENANT MUST
REIMBURSE LANDLORD FOR THE COST OR FEES INCURRED FOR SUCH AS ADDITIONAL RENT.


 


29.33.5            INDEMNIFICATIONS.   LANDLORD AGREES TO INDEMNIFY, DEFEND,
PROTECT AND HOLD HARMLESS THE TENANT AND THE TENANT PARTIES FROM AND AGAINST ANY
LIABILITY, OBLIGATION, DAMAGE OR COSTS, INCLUDING WITHOUT LIMITATION, ATTORNEYS’
FEES AND COSTS, RESULTING DIRECTLY OR INDIRECTLY FROM ANY USE, PRESENCE, REMOVAL
OR DISPOSAL OF ANY HAZARDOUS MATERIALS TO THE EXTENT SUCH LIABILITY, OBLIGATION,
DAMAGE OR COSTS (I) WAS A RESULT OF ACTIONS CAUSED OR PERMITTED BY LANDLORD OR A
LANDLORD PARTY, OR (II) AROSE PRIOR TO THE DATE OF TENANT’S OCCUPANCY OF ANY
PORTION OF THE PREMISES, INCLUDING, WITHOUT LIMITATION, TENANT’S OCCUPANCY OF
THE PREMISES UNDER THE

 

67

--------------------------------------------------------------------------------


 


TERMS OF THE ORIGINAL LEASE.  TENANT AGREES TO INDEMNIFY, DEFEND, PROTECT AND
HOLD HARMLESS LANDLORD AND THE LANDLORD PARTIES FROM AND AGAINST ANY LIABILITY,
OBLIGATION, DAMAGE OR COSTS, INCLUDING WITHOUT LIMITATION, ATTORNEYS’ FEES AND
COSTS, RESULTING DIRECTLY OR INDIRECTLY FROM ANY USE, PRESENCE, REMOVAL OR
DISPOSAL OF ANY HAZARDOUS MATERIALS OR BREACH OF ANY PROVISION OF THIS SECTION,
TO THE EXTENT SUCH LIABILITY, OBLIGATION, DAMAGE OR COSTS WAS A RESULT OF
ACTIONS CAUSED OR PERMITTED BY TENANT OR A TENANT PARTY.  THESE MUTUAL
ENVIRONMENTAL INDEMNITIES SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS
LEASE, AND ARE NOT AFFECTED BY ANY CLAIMS OF BREACH OF ANY OTHER PROVISIONS OF
THIS LEASE.


 


29.33.6            ONGOING OBLIGATIONS.  ALL OBLIGATIONS OF TENANT HEREUNDER NOT
FULLY PERFORMED AS OF THE TERMINATION OF THE LEASE TERM, INCLUDING THE
OBLIGATIONS OF TENANT PURSUANT TO THIS SECTION 29.33, SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THE LEASE, INCLUDING, WITHOUT LIMITATION,
INDEMNITY OBLIGATIONS, PAYMENT OBLIGATIONS WITH RESPECT TO RENT AND OBLIGATIONS
CONCERNING THE CONDITION AND REPAIR OF THE PREMISES.


 


29.34                     DEVELOPMENT OF THE PROJECT.

 


29.34.1            SUBDIVISION.  LANDLORD RESERVES THE RIGHT TO FURTHER
SUBDIVIDE ALL OR A PORTION OF THE PROJECT.  TENANT AGREES TO EXECUTE AND
DELIVER, UPON DEMAND BY LANDLORD AND IN THE FORM REQUESTED BY LANDLORD, ANY
ADDITIONAL DOCUMENTS NEEDED TO CONFORM THIS LEASE TO THE CIRCUMSTANCES RESULTING
FROM SUCH SUBDIVISION, WHICH SHALL BE LIMITED TO DESCRIPTION OF THE PROJECT
AND/OR BUILDING.


 


29.34.2            THE OTHER IMPROVEMENTS.  IF PORTIONS OF THE PROJECT OR
PROPERTY ADJACENT TO THE PROJECT (COLLECTIVELY, THE “OTHER IMPROVEMENTS”) ARE
OWNED BY AN ENTITY OTHER THAN LANDLORD, LANDLORD, AT ITS OPTION, MAY ENTER INTO
AN AGREEMENT WITH THE OWNER OR OWNERS OF ANY OR ALL OF THE OTHER IMPROVEMENTS TO
PROVIDE (I) FOR RECIPROCAL RIGHTS OF ACCESS AND/OR USE OF THE PROJECT AND THE
OTHER IMPROVEMENTS, (II) FOR THE COMMON MANAGEMENT, OPERATION, MAINTENANCE,
IMPROVEMENT AND/OR REPAIR OF ALL OR ANY PORTION OF THE PROJECT AND THE OTHER
IMPROVEMENTS, (III) FOR THE ALLOCATION OF A PORTION OF THE DIRECT EXPENSES TO
THE OTHER IMPROVEMENTS AND THE OPERATING EXPENSES AND TAXES FOR THE OTHER
IMPROVEMENTS TO THE PROJECT, AND (IV) FOR THE USE OR IMPROVEMENT OF THE OTHER
IMPROVEMENTS AND/OR THE PROJECT IN CONNECTION WITH THE IMPROVEMENT,
CONSTRUCTION, AND/OR EXCAVATION OF THE OTHER IMPROVEMENTS AND/OR THE PROJECT;
PROVIDED THAT NONE OF THE FOREGOING MATERIALLY ADVERSELY INTERFERE WITH TENANT’S
RIGHTS, OR INCREASE TENANT’S FINANCIAL OBLIGATIONS, UNDER THIS LEASE.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO LIMIT OR OTHERWISE AFFECT
LANDLORD’S RIGHT TO CONVEY ALL OR ANY PORTION OF THE PROJECT OR ANY OTHER OF
LANDLORD’S RIGHTS DESCRIBED IN THIS LEASE.


 


29.34.3            CONSTRUCTION OF PROJECT AND OTHER IMPROVEMENTS.  TENANT
ACKNOWLEDGES THAT PORTIONS OF THE PROJECT AND/OR THE OTHER IMPROVEMENTS MAY BE
UNDER CONSTRUCTION FOLLOWING TENANT’S OCCUPANCY OF THE PREMISES, AND THAT SUCH
CONSTRUCTION MAY RESULT IN LEVELS OF NOISE, DUST, OBSTRUCTION OF ACCESS, ETC.
WHICH ARE IN EXCESS OF THAT PRESENT IN A FULLY CONSTRUCTED PROJECT.  LANDLORD
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE THE DISRUPTION TO
TENANT AND TENANT’S BUSINESS FROM SUCH CONSTRUCTION AND IN NO EVENT SHALL
LANDLORD BE ENTITLED TO USE TENANT’S PARKING AREAS FOR CONSTRUCTION STAGING,
STORAGE OF EQUIPMENT OR OTHER CONSTRUCTION RELATED ACTIVITIES WITHOUT TENANT’S
APPROVAL, WHICH MAY BE GRANTED OR WITHHELD IN

 

68

--------------------------------------------------------------------------------


 


TENANT’S SOLE DISCRETION.  TENANT HEREBY WAIVES ANY AND ALL RENT OFFSETS OR
CLAIMS OF CONSTRUCTIVE EVICTION WHICH MAY ARISE IN CONNECTION WITH SUCH
CONSTRUCTION.


 


29.34.4            TENANT’S LEASE OF THE ENTIRE PROJECT.  TO THE EXTENT THAT
TENANT LEASES ALL OF THE 10421 BUILDING AND THE 10445 BUILDING, THE TERMS OF
THIS SECTION 29.34 SHALL NOT APPLY.


 


29.35                     CENTRAL PLANT AREA.  TENANT HAS CONSTRUCTED THAT
CERTAIN “CENTRAL PLANT AREA” PURSUANT TO THE TERMS OF THE ORIGINAL LEASE. 
TENANT SHALL CONTINUE TO MAINTAIN SUCH CENTRAL PLANT AREA, AT TENANT’S SOLE COST
AND EXPENSE.  TENANT SHALL REMOVE SUCH CENTRAL PLANT AREA UPON THE EXPIRATION OR
EARLIER TERMINATION OF THIS LEASE AND SHALL REPAIR ANY DAMAGE TO THE BUILDING
CAUSED BY SUCH REMOVAL AND RETURN THE AFFECTED PORTION OF THE PREMISES TO A
BUILDING STANDARD TENANT IMPROVED CONDITION AS DETERMINED BY LANDLORD.  SUCH
CENTRAL PLANT AREA SHALL, IN ALL INSTANCES, COMPLY WITH APPLICABLE GOVERNMENTAL
LAWS, CODES, RULES AND REGULATIONS.


 


29.36                     NO DISCRIMINATION.  TENANT COVENANTS BY AND FOR
ITSELF, ITS HEIRS, EXECUTORS, ADMINISTRATORS AND ASSIGNS, AND ALL PERSONS
CLAIMING UNDER OR THROUGH TENANT, AND THIS LEASE IS MADE AND ACCEPTED UPON AND
SUBJECT TO THE FOLLOWING CONDITIONS:  THAT THERE SHALL BE NO DISCRIMINATION
AGAINST OR SEGREGATION OF ANY PERSON OR GROUP OF PERSONS, ON ACCOUNT OF RACE,
COLOR, CREED, SEX, RELIGION, MARITAL STATUS, ANCESTRY OR NATIONAL ORIGIN IN THE
LEASING, SUBLEASING, TRANSFERRING, USE, OR ENJOYMENT OF THE PREMISES, NOR SHALL
TENANT ITSELF, OR ANY PERSON CLAIMING UNDER OR THROUGH TENANT, ESTABLISH OR
PERMIT SUCH PRACTICE OR PRACTICES OF DISCRIMINATION OR SEGREGATION WITH
REFERENCE TO THE SELECTION, LOCATION, NUMBER, USE OR OCCUPANCY, OF TENANTS,
LESSEES, SUBLESSEES, SUBTENANTS OR VENDEES IN THE PREMISES.


 


29.37                     10445 PREMISES; SUBLEASE SPACE; ALTERNATE TEMPORARY
SPACE.  LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE
TERMINATION OF THE NUERA LEASE (WHICH TERMINATION SHALL OCCUR FOLLOWING THE FULL
EXECUTION AND UNCONDITIONAL DELIVERY [I.E., WITH NO CONDITIONS TO THE
EFFECTIVENESS OF SUCH TERMINATION AGREEMENT OUTSTANDING] OF A LEASE TERMINATION
AGREEMENT WITH RESPECT TO THE NUERA LEASE, IN A MANNER ACCEPTABLE TO LANDLORD IN
ITS SOLE AND ABSOLUTE DISCRETION) TO OCCUR ON OR BEFORE JANUARY 31, 2006;
PROVIDED, HOWEVER, THAT LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER TO TENANT
RELATING TO OR ARISING FROM LANDLORD’S INABILITY OR FAILURE TO ENTER INTO SUCH A
TERMINATION AGREEMENT OR DELIVER THE 10445 PREMISES TO TENANT, OR LANDLORD’S
DELAY IN ENTERING INTO SUCH A TERMINATION AGREEMENT OR DELIVERING THE 10445
PREMISES TO TENANT.


 


29.37.1            NUERA SUBLEASE.  IN THE EVENT THAT LANDLORD IN UNABLE TO
TIMELY CAUSE THE TERMINATION OF THE NUERA LEASE ON OR BEFORE JANUARY 31, 2006,
THEN COMMENCING AS OF SUCH DATE, TENANT SHALL USE GOOD FAITH, DILIGENT EFFORTS
TO ENTER INTO A SUBLEASE AGREEMENT DIRECTLY WITH NUERA (THE “NUERA SUBLEASE”) ON
TERMS ACCEPTABLE TO TENANT IN ITS REASONABLE DISCRETION, WHEREBY TENANT WOULD
SUBLEASE FROM NUERA AT LEAST 20,000 RENTABLE SQUARE FEET OF THE 10445 PREMISES
AND WHICH NUERA SUBLEASE WOULD COMMENCE NO LATER THAN JUNE 1, 2006.  THE PARTIES
HERETO ACKNOWLEDGE THAT LANDLORD IS USING, AND LANDLORD AGREES TO CONTINUE TO
USE COMMERCIALLY REASONABLE EFFORTS TO ASSIST TENANT IN ENTERING INTO SUCH NUERA
SUBLEASE.  LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER TO TENANT RELATING TO OR
ARISING FROM ANY INABILITY OF TENANT TO ENTER INTO SUCH NUERA SUBLEASE OR ANY
DELAY IN TENANT’S OCCUPANCY OF THE SUBLEASE PREMISES UNDER SUCH NUERA SUBLEASE.

 

69

--------------------------------------------------------------------------------


 


29.37.2            TEMPORARY SPACE. IN THE EVENT THAT LANDLORD IN UNABLE TO
TIMELY CAUSE THE TERMINATION OF THE NUERA LEASE AS SET FORTH IN SECTION 29.37,
ABOVE, AND IN THE EVENT THAT DESPITE TENANT’S GOOD FAITH, DILIGENT EFFORTS,
TENANT IS UNABLE TO ENTER INTO SUCH NUERA SUBLEASE AS SET FORTH IN
SECTION 39.37.1, ABOVE (WHICH FAILURE SHALL BE DEEMED NOT TO HAVE OCCURRED IN
THE EVENT THAT TENANT REFUSES TO ENTER INTO THE NUERA SUBLEASE ON COMMERCIALLY
REASONABLE TERMS) ON OR BEFORE JUNE 1, 2006, THEN NO LATER THAN JUNE 1, 2006,
LANDLORD SHALL PROVIDE TENANT WITH AT LEAST 20,000 RENTABLE SQUARE FEET OF SPACE
IN THE BUILDING LOCATED AT 6340 SEQUENCE DRIVE, SAN DIEGO, CALIFORNIA  92121
(THE “TEMPORARY SPACE”).  THE TERM OF TENANT’S LEASE OF THE TEMPORARY SPACE
SHALL TERMINATE ON THE DATE (THE “TEMPORARY SPACE EXPIRATION DATE”) WHICH IS
NINETY-ONE (91) DAYS FOLLOWING THE DATE UPON WHICH LANDLORD TENDERS POSSESSION
OF ALL OR ANY PORTION OF THE 10445 PREMISES TO TENANT.  TENANT’S POSSESSION OF
THE TEMPORARY SPACE SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THIS LEASE
AS THOUGH SUCH TEMPORARY SPACE WERE INCLUDED IN THE PREMISES, EXCEPT THAT
(A) TENANT SHALL NOT BE REQUIRED TO PAY BASE RENT OR, GENERALLY, TENANT’S SHARE
OF THE DIRECT EXPENSES OTHERWISE ATTRIBUTABLE TO SUCH TEMPORARY SPACE DURING
TENANT’S PERIOD OF OCCUPANCY OF THE TEMPORARY SPACE; PROVIDED, HOWEVER, TENANT
SHALL PAY FOR ALL UTILITIES AND OTHER COSTS INCURRED IN CONNECTION WITH TENANT’S
USE AND OCCUPANCY OF THE TEMPORARY SPACE, (B) TENANT SHALL HAVE NO RIGHT TO
ASSIGN, SUBLEASE OR OTHERWISE TRANSFER ITS INTEREST WITH RESPECT TO THE
TEMPORARY SPACE, (C) TENANT SHALL ACCEPT THE TEMPORARY SPACE IN ITS EXISTING “AS
IS” CONDITION, (D) TENANT SHALL NOT MAKE ANY ALTERATIONS OR IMPROVEMENTS TO THE
TEMPORARY SPACE OR ANY PORTION THEREOF, WITHOUT LANDLORDS PRIOR WRITTEN
APPROVAL, WHICH APPROVAL MAY BE WITHHELD IN LANDLORD’S SOLE DISCRETION, (E) THE
TERMS OF THE TENANT WORK LETTER SHALL BE INAPPLICABLE TO THE TEMPORARY SPACE,
AND (F) LANDLORD SHALL HAVE NO OBLIGATION TO PROVIDE OR PAY FOR IMPROVEMENTS OF
ANY KIND WITH RESPECT TO THE TEMPORARY SPACE.   TENANT SHALL VACATE AND
SURRENDER THE TEMPORARY SPACE TO LANDLORD ON OR BEFORE THE TEMPORARY SPACE
EXPIRATION DATE IN AS GOOD ORDER AND CONDITION AS WHEN TENANT TOOK POSSESSION,
REASONABLE WEAR AND TEAR EXCEPTED.  TENANT SHALL BE SOLELY RESPONSIBLE FOR ALL
COSTS INCURRED IN CONNECTION WITH MOVING IN AND OUT OF THE TEMPORARY SPACE.


 


ARTICLE 30

 


RIGHT OF FIRST NEGOTIATION

 


30.1                           LANDLORD’S RIGHT OF FIRST NEGOTIATION. THROUGHOUT
THE LEASE TERM, IN THE EVENT THAT TENANT DESIRES TO LEASE, SUBLEASE OR PURCHASE
SPACE (OTHER THAN THE PREMISES) WITHIN SAN DIEGO COUNTY, THEN PRIOR TO
COMMUNICATING SUCH SPACE REQUIREMENT TO THE MARKETPLACE (WHETHER THROUGH
DISTRIBUTION OF A “REQUEST FOR PROPOSAL” THEREFOR OR OTHERWISE), TENANT SHALL
FIRST PROVIDE LANDLORD WITH TEN (10) BUSINESS DAYS ADVANCE WRITTEN NOTICE OF
SUCH SPACE REQUIREMENT, WHICH NOTICE SHALL SET FORTH THE GENERAL TERMS OF SUCH
SPACE REQUIREMENTS.  DURING THE TEN (10) BUSINESS DAYS FOLLOWING LANDLORD’S
RECEIPT OF SUCH NOTICE, LANDLORD SHALL HAVE THE RIGHT TO SUBMIT TO TENANT A
PROPOSAL WITH RESPECT TO SUCH REQUIREMENTS, AND TENANT AGREES TO CONSIDER ANY
SUCH PROPOSAL IN GOOD FAITH AND TO MEET WITH LANDLORD DISCUSS ITS OFFER. 
NEITHER SUCH NOTICE NOR ANY PROPOSAL SHALL CREATE ANY BINDING OBLIGATION ON THE
PART OF EITHER PARTY, INCLUDING ANY OBLIGATION TO ENTER INTO OR CONTINUE ANY
NEGOTIATIONS WITH RESPECT THERETO.  LANDLORD AGREES TO MAINTAIN THE
CONFIDENTIALITY OF TENANT’S SPACE REQUIREMENTS (UNLESS AND UNTIL TENANT MAKES
SUCH SPACE REQUIREMENT PUBLIC), AND TENANT AGREES TO MAINTAIN THE
CONFIDENTIALITY OF ANY PROPOSAL BY LANDLORD, AND THE PARTIES SHALL NOT TO
DISCLOSE THE SAME TO ANY PARTIES OTHER THAN THEIR RESPECTIVE FINANCIAL, LEGAL,
AND SPACE PLANNING CONSULTANTS, AND EXCEPT AS REQUIRED TO BE DISCLOSED BY ANY

 

70

--------------------------------------------------------------------------------


 


APPLICABLE LAW OR REGULATION.   TENANT’S OBLIGATION TO PROVIDE LANDLORD SUCH
NOTICE AND OPPORTUNITY TO SUBMIT A PROPOSAL SHALL EXPIRE AT SUCH TIME AS THE
NAMED LANDLORD HEREUNDER TRANSFERS THE PROPERTY TO ANY PARTY OTHER THAN AN
AFFILIATED ENTITY WHICH CONTROLS, IN CONTROLLED BY OR UNDER COMMON CONTROL AS
THE NAMED LANDLORD.

 


[CONTINUED ON THE FOLLOWING PAGE]

 

71

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

 

 

“LANDLORD”:

 

 

 

 

 

KILROY REALTY, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Kilroy Realty Corporation,

 

 

 

a Maryland corporation,

 

 

 

General Partner

 

 

 

 

 

 

 

By

:   /s/ Jeffrey C. Hawken

 

 

 

 

 

 

 

 

 

    Its:

 Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 Chief Operating Officer

 

 

 

 

 

 

 

By:

           /s/ Steve Scott

 

 

 

 

 

 

 

 

    Its:

 Senior Vice President

 

 

 

 

 

 

“TENANT”:

 

 

 

 

 

FAVRILLE, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

   /s/ John P. Longenecker

 

 

 

 

 

 

 

   Its:

    President and CEO

 

 

 

 

 

 

By:

   /s/ Tamara A. Seymour

 

 

 

 

 

 

 

 

   Its:

    Chief Financial Officer

 

 

72

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

PACIFIC CORPORATE CENTER

 

OUTLINE OF PREMISES

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PACIFIC CORPORATE CENTER

 

TENANT WORK LETTER

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PACIFIC CORPORATE CENTER

 

TENANT WORK LETTER

 

This Tenant Work Letter shall set forth the terms and conditions relating to the
construction of the Premises.  This Tenant Work Letter is essentially organized
chronologically and addresses the issues of the construction of the Premises, in
sequence, as such issues will arise during the actual construction of the
Premises.  All references in this Tenant Work Letter to Articles or Sections of
“this Lease” shall mean the relevant portions of Articles 1 through 29 of the
Amended and Restated Office Lease to which this Tenant Work Letter is attached
as Exhibit B, and all references in this Tenant Work Letter to Sections of “this
Tenant Work Letter” shall mean the relevant portions of Sections 1 through 5 of
this Tenant Work Letter.

 

SECTION 1

 

PREMISES

 

Landlord and Tenant acknowledge that Tenant has been occupying the Premises
pursuant to the Original Lease.  Except as specifically set forth herein or in
the Lease, Landlord shall not be obligated to construct or install any
improvements or facilities of any kind in the Premises, and Tenant shall
continue to accept the Premises in its currently-existing, “as-is” condition,
subject to Landlord express obligations set forth in Article 7 of this Lease,
including, without limitation, with respect to the Building Structure. 

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1                                 Improvement Allowance.  Tenant shall be
entitled to a one-time improvement allowance (the “Improvement Allowance”) in
the amount of Ten Million and No/100 Dollars ($10,000,000.00) for the costs
relating to the “hard costs” of the construction of Tenant’s improvements which
are permanently affixed to the Premises (the “Tenant Improvements”) and Landlord
and Tenant hereby acknowledge and agree that all such Tenant Improvements shall,
upon completion of the same, be and become a part of the Premises and the
property of Landlord.  In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Improvement Allowance.

 

2.2                                 Disbursement of the Improvement Allowance.

 

2.2.1                        Improvement Allowance Items.  Except as otherwise
set forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) for costs related to the construction of the
Tenant Improvements and for the following items and costs (collectively the
“Improvement Allowance Items”):

 

1

--------------------------------------------------------------------------------


 

2.2.1.1               The hard cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions;

 

2.2.1.2               The cost of any changes in the Base Building when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), provided
that such cost shall not include any architectural and/or engineering fees and
expenses incurred in connection therewith;

 

2.2.1.3               The cost of any changes to the Tenant Improvements
required by Code;

 

2.2.1.4               The cost of the “Landlord Supervision Fee,” as that term
is defined in Section 4.2.2 of this Tenant Work Letter; and

 

2.2.1.5               All other costs required or allowed by the terms of this
Tenant Work Letter to be expended by Landlord in connection with the
construction of the Tenant Improvements.

 

Tenant expressly acknowledges and agrees that no portion of the Improvement
Allowance may be used for any “soft costs” in connection with the design,
permitting or construction of the Tenant Improvements, which soft costs shall
include, without limitation, (i) payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, (ii) the payment of plan check, permit and license fees relating to
construction of the Tenant Improvements, and (iii) the cost of any of Tenant’s
furniture, fixtures or equipment.

 

2.3                                 Standard Tenant Improvement Package. 
Landlord has established specifications (the “Building Standard Tenant
Improvements”) for the Building standard components to be used in the
construction of the Tenant Improvements in the office areas of the Premises,
which Building Standard Tenant Improvements are set forth on Schedule 1,
attached hereto.  The quality of Tenant Improvements shall be equal to or of
greater quality than the quality of the Building Standard Tenant Improvements.

 

2.4                                 Removal of Above Building Standard Tenant
Improvements.  “Above Standard Tenant Improvements” shall mean (a) any part of
the office portions of the Tenant Improvements which do not constitute Building
Standard Tenant Improvements; (b) a configuration of the Tenant Improvements
which is not usual and customary for either normal occupancy or generic wet/dry
lab space; and (c) Tenant Improvements of a nature specific to the cGMP
Standards.  Landlord may require that Tenant, upon the expiration or any earlier
termination of this Lease, remove any Above Standard Tenant Improvements in the
lab portion of the Premises identified by Landlord concurrently with Landlord’s
review and approval of the Approved Working Drawings to the extent such Tenant
Improvements are unique and particular to Tenant vis-à-vis generic wet/dry lab
space (collectively, the “Extraordinary Alterations”), and to repair any damage
to the Premises and Building caused by such removal (reasonable wear and tear
excepted); provided, however, if Landlord, in its approval of any Above Standard
Tenant Improvements, fails to address the removal requirement with regard to
particular Above

 

2

--------------------------------------------------------------------------------


 

Standard Tenant Improvements, Landlord shall be deemed to have agreed to waive
the removal requirement with regard to such particular Above Standard Tenant
Improvements; provided further, however, in no event shall identified
Extraordinary Alterations include improvements which are industry standard
improvements in research and development wet labs.

 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1                                 Selection of Architect/Construction
Drawings.  Tenant shall retain an architect/space planner selected by Tenant,
subject to Landlord’s reasonable approval (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1.  Tenant
shall retain the engineering consultants selected by Tenant, subject to
Landlord’s reasonable approval (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Premises, which work is
not part of the Base Building.  Landlord shall approve or disapprove of Tenant’s
proposed Architect or Engineers, as the case may be, within five (5) business
days following Tenant’s submission of the name(s) of Tenant’s proposed
Architects or Engineers, respectively, together with all documentation and other
information reasonably required by Landlord.  The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings.”  All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord’s approval, which approval shall not be unreasonably withheld. 
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the base building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith.  Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for quality, design, Code compliance or other like matters.  Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

 

3.2                                 Final Space Plan.  Tenant shall supply
Landlord with four (4) copies signed by Tenant of its final space plan for the
Premises before any architectural working drawings or engineering drawings have
been commenced.  The final space plan (the “Final Space Plan”) shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein.  Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan.  Landlord shall, within ten (10) business days after
Landlord’s receipt of the Final Space Plan, (i) approve the Final Space Plan,
(ii) approve the Final Space Plan subject to specified conditions to be complied
with when the Final Working Drawings are submitted by Tenant to Landlord, or
(iii) disapprove the Final Space Plan and return the same to Tenant with
detailed requested revisions.  If Landlord disapproves the Final Space Plan,
Tenant shall resubmit the Final Space Plan to Landlord, and

 

3

--------------------------------------------------------------------------------


 

Landlord shall approve or disapprove of the resubmitted Final Space Plan, based
upon the criteria set forth in this Section 3.2 (except that Landlord’s
disapproval of the Final Space Plan, as resubmitted, shall be final), within
five (5) business days after Landlord receives such resubmitted Final Space
Plan.  If Tenant is so advised, Tenant shall promptly cause the Final Space Plan
to be revised to correct any deficiencies or other matters Landlord may
reasonably require.

 

3.3                                 Final Working Drawings.  After the Final
Space Plan has been approved by Landlord, Tenant shall supply the Engineers with
a complete listing of standard and non-standard equipment and specifications,
including, without limitation, B.T.U. calculations, electrical requirements and
special electrical receptacle requirements for the Premises, to enable the
Engineers and the Architect to complete the “Final Working Drawings” (as that
term is defined below) in the manner as set forth below.  Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (which may be done by subspecialty if such subspecialty will
be separately permitted by the City) (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval. 
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings.  Landlord shall, within ten (10) business days after
Landlord’s receipt of the Final Working Drawings, (i) approve the Final Working
Drawings, (ii) approve the Final Working Drawings subject to specified
conditions to be satisfied by Tenant prior to submitting the Approved Working
Drawings for permits as set forth in Section 3.4, below, or (iii) disapprove the
Final Working Drawings and return the same to Tenant with detailed requested
revisions.  If Landlord disapproves the Final Working Drawings, Tenant shall
resubmit the Final Working Drawings to Landlord, and Landlord shall approve or
disapprove of the resubmitted Final Working Drawings (except that Landlord’s
disapproval of the Final Working Drawings, as resubmitted, shall be final),
within five (5) business days after Landlord receives such resubmitted Final
Working Drawings.  If Tenant is so advised, Tenant shall immediately revise the
Final Working Drawings in accordance with such review and any disapproval of
Landlord in connection therewith.  In addition, if the Final Working Drawings or
any amendment thereof or supplement thereto shall require alterations in the
Base Building (as contrasted with the Tenant Improvements), and if Landlord in
its sole and exclusive discretion agrees to any such alterations, and notifies
Tenant of the need and cost for such alterations, then Tenant shall pay, at its
sole cost and expense, the cost of such required changes upon receipt of bills
therefor.

 

3.4                                 Approved Working Drawings.  Notwithstanding
anything in this Tenant Work Letter to the contrary, Tenant shall not commence
(or allow the commencement of) the construction of the Tenant Improvements until
the Final Working Drawings are approved in writing by Landlord (the “Approved
Working Drawings”).  After approval by Landlord of the Final Working Drawings,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits.  Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of

 

4

--------------------------------------------------------------------------------


 

occupancy.  Subject to the terms of Section 4.2.1, below, no changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
unreasonably withheld.

 

SECTION 4

 

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1                                 The Contractor.  Tenant shall select,
subject to Landlord’s reasonable approval, three (3) licensed general
contractors (the “Bidding Contractors”) to bid on the construction of the Tenant
Improvements.  Following such selection, Tenant shall solicit bids from the
Bidding Contractors and, following such bidding process, shall select which
Bidding Contractor shall be the contractor to construct the Tenant Improvements
(the “Contractor”).  Landlord shall independently retain the Contractor to
construct the Tenant Improvements in accordance with the Approved Working
Drawings.  All subcontractors, materialmen and suppliers are subject to Tenant’s
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed,

 

4.2                                 Construction of Tenant Improvements by
Contractor under the Supervision of Landlord and Tenant.

 

4.2.1                        Construction Contract; Over-Allowance Amount. 
Landlord and Tenant shall jointly negotiate and prepare the form of the
construction contract (the “Contract”) to be executed by and between Landlord
and the Contractor.  Notwithstanding the foregoing, the Contract shall expressly
state that all “change orders” which (x) involve the expenditure of more than
$25,000.00 in the aggregate; (y) adversely affect the systems and equipment of
the Building or the Building Structure, or (z) adversely affect the exterior
appearance of the Building, must be approved in advance by Landlord and Tenant
in writing.  Prior to the commencement of the construction of the Tenant
Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Landlord shall submit to Tenant, for Tenant’s review and approval,
a detailed breakdown, by trade, of the final costs to be incurred or which have
been incurred, as set forth more particularly in Sections 2.2.1.1 through
2.2.1.5, above, in connection with the design and construction of the Tenant
Improvements, which costs form a basis for the amount of the Contract (the
“Final Costs”).  Prior to the commencement of construction of the Tenant
Improvements, Tenant and Landlord shall identify the amount (the “Over-Allowance
Amount”) equal to the difference between the amount of the Final Costs and the
Improvement Allowance (less any portion thereof already disbursed by Landlord,
or in the process of being disbursed by Landlord, on or before the commencement
of construction of the Tenant Improvements).  To the extent there exists an
Over-Allowance Amount, then following Landlord’s disbursement of ninety percent
(90%) of the Improvement Allowance to the Contractor (i.e., all of such
Improvement Allowance minus a ten percent (10%) retention (the “Final
Retention”) which Final Retention shall only be disbursed by Landlord to the
Contractor following the completion of the Tenant Improvements and in accordance
with the terms of the Contract), Tenant shall, at Tenant’s sole cost, pay to
Contractor an amount equal to the total amount then due and owing to the
Contractor (other than any corresponding Final Retention which shall be paid
concurrently with Landlord’s payment of its portion of the Final Retention to
the Contractor), and such payment by Tenant shall be a condition to Landlord’s
obligation to pay the Final Retention.  In

 

5

--------------------------------------------------------------------------------


 

no event shall any delays resulting from any failure by Tenant to pay any such
amount be deemed to be a Landlord Caused Delay (as that term is defined in
Section 5.1, below).  In the event that, after the Final Costs have been
determined, any revisions, changes, or substitutions shall be made to the
Construction Drawings or the Tenant Improvements, any additional costs which
arise in connection with such revisions, changes or substitutions or any other
additional costs shall be deemed to be an addition to the Over-Allowance Amount.

 

4.2.2                        Supervision of Contractor.  Landlord and Tenant
shall jointly supervise the construction of the Tenant Improvements by
Contractor.  Landlord and Tenant shall mutually cooperate with each other in all
phases of such supervision in order to for the Tenant Improvements to be
completed in a timely manner in accordance with the Approved Working Drawings. 
Notwithstanding such joint supervision, Tenant shall pay a construction
supervision and management fee (the “Landlord Supervision Fee”) to Landlord in
an amount equal to the product of (A) one percent (1%), and (B) the costs
incurred with the Improvement Allowance Items identified in Sections 2.2.1.1 –
2.2.1.3, and 2.2.1.5 (whether paid for via the Improvement Allowance or as an
Over-Allowance Amount, which Landlord Supervision Fee shall be for services
relating to the coordination of the construction of the Tenant Improvements.

 

4.2.3                        Contractor’s Warranties and Guaranties.  Landlord
hereby assigns to Tenant all warranties and guaranties by Contractor relating to
the Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements and
which claims are covered by such warranties.

 

4.2.4                        Indemnity.  Tenant’s indemnity of Landlord as set
forth in this Lease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities incurred by Landlord Parties and related in
any way to any act or omission of Tenant or Tenant’s Architect at the Project;
provided, however, that the foregoing indemnity shall not apply to the extent of
Landlord’s gross negligence or willful misconduct.

 

4.2.5                        Requirements of Contractor.  The Contractor shall
guarantee to Landlord and for the benefit of Tenant that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof, and that the Contractor shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii) the Lease Commencement Date.  The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Tenant Improvements, and/or the Building and/or common
areas that may be damaged or disturbed thereby.  All such warranties or
guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and may be
directly enforced by either.  Landlord covenants to give to Tenant any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.

 

4.2.6                        Insurance Requirements.

 

 

6

--------------------------------------------------------------------------------


 

4.2.6.1               General Coverages.  Contractor and all subcontractors
shall carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

 

4.2.6.2               Special Coverages.  “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof.  Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord including, but not limited to, the
requirement that all Contractor and all subcontractors shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $500,000 per incident, $1,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
this Lease.

 

4.2.6.3               General Terms.  Certificates for all insurance carried
pursuant to this Section 4.2.6.3 shall be delivered to Landlord and Tenant
before the commencement of construction of the Tenant Improvements and before
the Contractor’s equipment is moved onto the site.  All such policies of
insurance must contain a provision that the company writing said policy will
give Landlord and Tenant thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance.  In the event that the Tenant Improvements are damaged by any
cause during the course of the construction thereof, Landlord shall immediately
repair the same.  Landlord shall use commercially reasonable efforts to ensure
that Contractor and all subcontractors maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Tenant, except for any Products and Completed Operation Coverage insurance,
which is to be maintained for ten (10) years following completion of the work
and acceptance by Landlord and Tenant.  All policies carried under this
Section 4.2.6.3 shall insure Landlord and Tenant, as their interests may appear,
as well as Contractor and Tenant’s Agents.  Landlord shall use commercially
reasonable efforts to ensure that all insurance, except Workers’ Compensation,
maintained by Contractor and all subcontractors shall preclude subrogation
claims by the insurer against anyone insured thereunder.  Such insurance shall
provide that it is primary insurance as respects the owner and that any other
insurance maintained by owner is excess and noncontributing with the insurance
required hereunder.  The requirements for the foregoing insurance shall not
derogate from the provisions for indemnification of Landlord by Tenant under
Section 4.2.4 of this Tenant Work Letter.

 

4.2.7                        Governmental Compliance.  The Tenant Improvements
shall comply in all respects with the following:  (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

 

4.2.8                        Inspection.  Landlord and Tenant shall each have
the right to inspect the Tenant Improvements at all times, provided however,
that Landlord’s or Tenant’s failure to

 

7

--------------------------------------------------------------------------------


 

inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s or Tenant’s, respectively, rights hereunder nor shall any such
inspection of the Tenant Improvements constitute either party’s approval of the
same.  Should either party disapprove any portion of the Tenant Improvements
based on the failure of the Tenant Improvements to conform to the Final Working
Drawings, the disapproving party shall notify the other in writing of such
disapproval and shall specify the items disapproved.  Any defects or deviations
in, and/or such disapproval of, the Tenant Improvements shall be rectified by
Landlord.

 

4.2.9                        Meetings.  Commencing upon Tenant’s selection of
the Contractor and Architect, Landlord and Tenant shall hold regular meetings at
a reasonable time (but in no event to be required more often than weekly), with
the Architect and the Contractor (or their agents) regarding the progress of the
preparation of Construction Drawings and the construction of the Tenant
Improvements, which meetings shall be held at a location reasonably designated
by Tenant or, in Landlord’s discretion, at the Premises.  In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord.  One such meeting each month shall include the review of
Contractor’s current request for payment.

 

4.3                                 Notice of Completion; Copy of Record Set of
Plans.  Within ten (10) days after completion of construction of the Tenant
Improvements, Landlord shall cause a Notice of Completion to be recorded in the
office of the Recorder of the county in which the Building is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Tenant upon such
recordation.  If Landlord fails to do so, Tenant may execute and file the same
on behalf of Landlord as Landlord’s agent for such purpose, at Landlord’s sole
cost and expense.  At the conclusion of construction, (i) Landlord and Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or termination of this Lease, and
(C) to deliver to Landlord and Tenant two (2) sets of copies of such record set
of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Landlord shall deliver to Tenant a copy,
bound in a binder (with an index), of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.

 

4.4                                 Cooperation and Joint Efforts.  Landlord and
Tenant hereby acknowledge that the design and construction of the Tenant
Improvements will require both of Landlord and Tenant to mutually cooperate in
good faith, using diligent and commercially reasonable efforts to reach
agreement or otherwise cooperate in connection with a significant amount of
design and construction milestones and action items, only the most significant
of which milestones and items are specifically addressed in this Tenant Work
Letter.  Landlord and Tenant each hereby commit to so cooperate in good faith,
and to use such diligent and commercially reasonable efforts.  Such cooperative
efforts shall include the parties’ prompt sharing of information with regard to
municipal or local planning group meetings which may affect the construction of
the Tenant Improvements so as to provide all relevant parties an opportunity to
attend the same.

 

8

--------------------------------------------------------------------------------


 

SECTION 5

 

LANDLORD CAUSED DELAY

 

5.1                                 Landlord Caused Delays.  If there shall be a
delay or there are delays in the “Substantial Completion of the Tenant
Improvements” (as that term is defined in Section 5.4, below) due to a “Landlord
Caused Delay,” then Tenant shall be entitled to the “Substantial Completion Rent
Abatement” as more particularly set forth in Section 5.3, below.  As used in
this Tenant Work Letter, “Landlord Caused Delay” shall mean actual delays to the
extent resulting from the acts or omissions of Landlord including, but not
limited to (i) failure of Landlord to timely approve or disapprove any
Construction Drawings; (ii) material and unreasonable interference by Landlord,
its agents, employees or contractors with the Substantial Completion of the
Tenant Improvements and which objectively preclude or delay the construction of
tenant improvements in the Building by any person, which interference relates to
access by Tenant, or the Contractor to the Building or any Building facilities
(including loading docks and freight elevators) or service (including temporary
power and parking areas as provided herein) during normal construction hours, or
the use thereof during normal construction hours; (iii) delays due to the acts
or failures to act of Landlord, its agents, employees or contractors including
without limitation any such acts or failures to act with respect to payment of
the Improvement Allowance. 

 

5.2                                 Determination of a Landlord Caused Delay. 
If Tenant contends that a Landlord Caused Delay has occurred, Tenant shall
immediately notify Landlord in writing (the “Delay Notice”) of the event that
constitutes such Landlord Caused Delay.  If such action, inaction or
circumstance qualifies as a Landlord Caused Delay, then a Landlord Caused Delay
shall be deemed to have occurred commencing on the date such action, inaction or
circumstance first occurred, and ending on the date such delay ends.  Each day
during such period shall be referred to herein as a “Landlord Delay Day;”
provided, however, to the extent Tenant is aware (or using commercially
reasonable due diligence, should be aware) of an event that otherwise
constitutes a Landlord Caused Delay and fails to immediately provide a Delay
Notice to Landlord, then the number of Landlord Delay Days shall be reduced by
the number of calendar days occurring during the period commencing on the date
when Tenant became aware (or using commercially reasonable due diligence, should
have become aware) of such event and the date upon which Tenant actually
provides a Delay Notice to Landlord in connection with the same. 

 

5.3                                 Substantial Completion Rent Abatement.  In
the event a Landlord Delay shall be determined to have occurred as set forth in
Section 5.2, above, then commencing on February 1, 2007, and continuing for each
Landlord Delay Day (such period, the “Substantial Commencement Rent Abatement
Period”), Tenant shall receive a day-for-day abatement of the Base Rent
otherwise attributable to the 10421 Premises (as opposed to the 10445 Premises)
(the “Substantial Completion Rent Abatement”) for each Landlord Delay Day.

 

5.4                                 Definition of Substantial Completion of the
Tenant Improvements.  For purposes of this Section 5, “Substantial Completion of
the Tenant Improvements” shall mean completion of construction of the Tenant
Improvements in the Premises pursuant to the Approved Working Drawings as
evidenced by a Certificate of Completion from the Architect,

 

9

--------------------------------------------------------------------------------


 

with the exception of any punch list items and any tenant fixtures,
work-stations, built-in furniture, or equipment to be installed by Tenant or
under the supervision of Contractor.

 

SECTION 6

 

MISCELLANEOUS

 

6.1                                 Tenant’s Representative.  Tenant has
designated Richard Murawski and Tamara Seymour as its representatives with
respect to the matters set forth in this Tenant Work Letter, each of whom shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Tenant Work Letter.

 

6.2                                 Landlord’s Representative.  Landlord has
designated Jim Edwards as its sole representatives with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.

 

6.3                                 Time of the Essence in This Tenant Work
Letter.  Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days.  If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.

 

6.4                                 Tenant’s Lease Default.  Notwithstanding any
provision to the contrary contained in this Lease, if an economic or material
default (after applicable notice and cure periods, if any) as described in the
Lease or this Tenant Work Letter has occurred at any time on or before the
substantial completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to this Lease, Landlord
shall have the right to withhold payment of all or any portion of the
Improvement Allowance(in which case, Tenant shall be responsible for any delay
in the substantial completion of the Premises caused thereby), and (ii) all
other obligations of Landlord under the terms of this Tenant Work Letter shall
be forgiven until such time as such default is cured pursuant to the terms of
this Lease (in which case, Tenant shall be responsible for any delay in the
substantial completion of the Premises caused by such inaction by Landlord).

 

6.5                                 No Constructive Eviction.  Tenant hereby
acknowledges that, notwithstanding Tenant’s occupancy of the Premises during the
construction of the Tenant Improvements by Landlord, Landlord shall be permitted
to construct the Tenant Improvements in the Premises during normal business
hours, in accordance with a schedule agreed to by Landlord and Tenant. Such
schedule may involve construction outside business hours as requested by Tenant,
and Tenant hereby acknowledges that such scheduling may involve overtime or
other cost premiums which may increase the cost of the construction of the
Tenant Improvements.  Since Tenant is currently occupying the Premises, Landlord
agrees that it shall use commercially reasonable efforts to perform the Tenant
Improvements in a manner so as to minimize interference with Tenant use of the
Premises.  Tenant shall cooperate in good faith with Landlord and Landlord’s
construction schedule so that the Tenant Improvements will be completed in a
timely manner, and Tenant shall provide a clear working area for such work, if
necessary (including, but not limited to, the moving of furniture, fixtures and
Tenant’s property away from the area in which

 

10

--------------------------------------------------------------------------------


 

Landlord is constructing the Tenant Improvements).  Tenant hereby agrees that
the construction of the Tenant Improvements shall in no way constitute a
constructive eviction of Tenant nor (except as provided in Section 5 of this
Tenant Work Letter) entitle Tenant to any abatement of rent.  Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Tenant Improvements, nor (except to the extent arising due to the gross
negligence or willful misconduct of Landlord or any of its employees or agents,
or the breach by Landlord of its obligations herein) shall Tenant be entitled to
any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant’s personal property or improvements
resulting from the Tenant Improvements or Landlord’s actions in connection with
the Tenant Improvements, or for any inconvenience or annoyance occasioned by the
Tenant Improvements or Landlord’s actions in connection with the Tenant
Improvements.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

BUILDING STANDARD TENANT IMPROVEMENTS

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PACIFIC CORPORATE CENTER

 

NOTICE OF LEASE TERM DATES

 

To:                                                       
                         
                         
                         

 

 

 

 

Re:                               Office Lease dated                          ,
200    between                                  , a
                                     (“Landlord”), and
                                      , a
                                           (“Tenant”) concerning
Suite              on floor(s)                    of the office building located
at                                                  ,
                             , California.

 

Gentlemen:

 

In accordance with the Office Lease (the “Lease”), we wish to advise you and/or
confirm as follows:

 

1.                                       The Lease Term shall commence on or has
commenced on                                   for a term of
                                  ending on                                  .

 

2.                                       Rent commenced to accrue on
                                 , in the amount of
                                 .

 

3.                                       If the Lease Commencement Date is other
than the first day of the month, the first billing will contain a pro rata
adjustment.  Each billing thereafter, with the exception of the final billing,
shall be for the full amount of the monthly installment as provided for in the
Lease.

 

4.                                       Your rent checks should be made payable
to                                   at                                  .

 

5.                                       The exact number of rentable/usable
square feet within the Premises is                              square feet.

 

1

--------------------------------------------------------------------------------


 

6.                                       Tenant’s Share as adjusted based upon
the exact number of usable square feet within the Premises is
                            %.

 

 

“Landlord”:

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

Agreed to and Accepted
as of                        , 200    .

 

 

 

“Tenant”:

 

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PACIFIC CORPORATE CENTER

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project; provided, however,
in no event shall Landlord enforce such Rules and Regulations in a
discriminatory manner to the detriment of Tenant.  In the event of any conflict
between the Rules and Regulations and the other provisions of this Lease, the
latter shall control.

 

1.                                       Safes and other heavy objects shall, if
reasonably considered necessary by Landlord, stand on supports of such thickness
as is necessary to properly distribute the weight.  Landlord will not be
responsible for loss of or damage to any such safe or property in any case.  Any
damage to any part of the Building, its contents, occupants or visitors by
moving or maintaining any such safe or other property shall be the sole
responsibility and expense of Tenant.

 

2.                                       The requirements of Tenant will be
attended to only upon application at Landlord’s management office or at such
office location designated by Landlord.  Employees of Landlord shall not perform
any work or do anything outside their regular duties unless under special
instructions from Landlord.

 

3.                                       No advertisement, notice or handbill
shall be exhibited, distributed, painted or affixed by Tenant on any part of the
Pacific Corporate Center without the prior written consent of the Landlord. 
Tenant shall not disturb, solicit, peddle, or canvass any occupant of the
Pacific Corporate Center and shall cooperate with Landlord and its agents of
Landlord to prevent same.

 

4.                                       Tenant shall not overload the floor of
the Premises.

 

5.                                       Tenant shall not use or keep in or on
the Premises, the Building, or the Project any kerosene, gasoline, explosive
material, corrosive material, material capable of emitting toxic fumes, or other
inflammable or combustible fluid chemical, substitute or material, except in
compliance with applicable law.  Tenant shall maintain material safety data
sheets for any Hazardous Material used or kept on the Premises.

 

6.                                       Tenant shall not use, keep or permit to
be used or kept, any foul or noxious gas or substance in or on the Premises to
the extent the same is noticeable in the Common Areas of the Pacific Corporate
Center or which affects other tenants of the Pacific Corporate Center.  Tenant
shall not throw anything out of doors, windows or skylights.

 

7.                                       No cooking shall be done or permitted
on the Premises (unless Tenant receives Landlord’s prior written approval to
install a cafeteria for its employees in the Premises), nor shall the Premises
be used for lodging.  Notwithstanding the foregoing, Underwriters’
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and

 

1

--------------------------------------------------------------------------------


 

brewing coffee, tea, hot chocolate and similar beverages for employees and
visitors, provided that such use is in accordance with all applicable federal,
state, county and city laws, codes, ordinances, rules and regulations.

 

8.                                       Intentionally Omitted.

 

9.                                       Tenant shall store all its trash and
garbage within the interior of the Premises or in the appropriate external trash
area(s) for the Building.  No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
in San Diego, California without violation of any law or ordinance governing
such disposal; provided, however, Tenant may maintain separate trash enclosures
for the storage of non-conforming disposal items to the extent Tenant satisfies
and complies with any applicable laws or other governmental regulations relating
to the storage and disposal thereof.  If the Premises is or becomes infested
with vermin as a result of the use or any misuse or neglect of the Premises by
Tenant, its agents, servants, employees, contractors, visitors or licensees,
Tenant shall forthwith, at Tenant’s expense, cause the Premises to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such licensed exterminators as shall be approved in writing in advance by
Landlord.

 

10.                                 Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by any
governmental agency.

 

11.                                 Neither the interior nor exterior of any
windows shall be coated or otherwise sunscreened without the prior written
consent of Landlord.  Tenant shall be responsible for any damage to the window
film on the exterior windows of the Premises and shall promptly repair any such
damage at Tenant’s sole cost and expense.

 

12.                                 Tenant must comply with requests by the
Landlord concerning the informing of their employees of items of reasonable
importance to the Landlord vis-à-vis the operation of the Project and the
Pacific Corporate Center.

 

13.                                 Tenant must comply with any applicable
“NO-SMOKING” Ordinances.  If Tenant is required under the ordinance to adopt a
written smoking policy, a copy of said policy shall be on file in the office of
the Building.  Additionally, Tenant must provide at least one area within the
Premises in which its employees, invitees and visitors may smoke, to the extent
such area is required by law.

 

14.                                 Tenant hereby acknowledges that Landlord
shall have no obligation to provide guard service or other security measures for
the benefit of the Premises, the Building or the Project.  Tenant hereby
acknowledges and agrees that Landlord shall have no responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third

 

2

--------------------------------------------------------------------------------


 

party, and Tenant shall, in addition to its other insurance obligations under
this Lease, obtain its own insurance coverage to the extent Tenant desires
protection against losses related to such occurrences.  Tenant shall cooperate
in any reasonable safety or security program developed by Landlord or required
by law.

 

15.                                 No auction, liquidation, fire sale,
going-out-of-business or bankruptcy sale shall be conducted in the Premises
without the prior written consent of Landlord.

 

16.                                 No tenant shall use or permit the use of any
portion of the Premises for living quarters, sleeping apartments or lodging
rooms.

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable,
non-discriminatory Rules and Regulations as in Landlord’s judgment may from time
to time be necessary (relative to a building occupied solely by one tenant) for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project; provided, however, in no event shall Landlord
enforce such Rules and Regulations in a discriminatory manner to the detriment
of Tenant.  Tenant shall be deemed to have read these Rules and Regulations and
to have agreed to abide by them as a condition of its occupancy of the Premises.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PACIFIC CORPORATE CENTER

 

FORM OF TENANT’S ESTOPPEL CERTIFICATE

 

The undersigned as Tenant under that certain Office Lease (the “Lease”) made and
entered into as of               , 200     by and between
                            as Landlord, and the undersigned as Tenant, for
Premises on the                             floor(s) of the office building
located at                            ,                            , California
                           , certifies as follows:

 

1.                                       Attached hereto as Exhibit A is a true
and correct copy of the Lease and all amendments and modifications thereto.  The
documents contained in Exhibit A represent the entire agreement between the
parties as to the Premises.

 

2.                                       The undersigned currently occupies the
Premises described in the Lease, the Lease Term commenced on
                           , and the Lease Term expires on
                           , and the undersigned has no option to terminate or
cancel the Lease or to purchase all or any part of the Premises, the Building
and/or the Project.

 

3.                                       Base Rent became payable on
                           .

 

4.                                       The Lease is in full force and effect
and has not been modified, supplemented or amended in any way except as provided
in Exhibit A.

 

5.                                       Tenant has not transferred, assigned,
or sublet any portion of the Premises nor entered into any license or concession
agreements with respect thereto except as follows:

 

6.                                       Intentionally Omitted.

 

7.                                       All monthly installments of Base Rent,
all Additional Rent and all monthly installments of estimated Additional Rent
have been paid when due through                            .  The current
monthly installment of Base Rent is
$                                                      .

 

8.                                       All conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.

 

9.                                       No rental has been paid more than
thirty (30) days in advance and no security has been deposited with Landlord
except as provided in the Lease.

 

1

--------------------------------------------------------------------------------


 

10.                                 As of the date hereof, there are no existing
defenses or offsets, or, to the undersigned’s knowledge, claims or any basis for
a claim, that the undersigned has against Landlord.

 

11.                                 If Tenant is a corporation or partnership,
each individual executing this Estoppel Certificate on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

 

12.                                 There are no actions pending against the
undersigned under the bankruptcy or similar laws of the United States or any
state.

 

13.                                 Other than in compliance with all applicable
laws and incidental to the ordinary course of the use of the Premises, the
undersigned has not used or stored any hazardous substances in the Premises.

 

14.                                 To the undersigned’s knowledge, all tenant
improvement work to be performed by Landlord under the Lease has been completed
in accordance with the Lease and has been accepted by the undersigned and all
reimbursements and allowances due to the undersigned under the Lease in
connection with any tenant improvement work have been paid in full.

 

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

 

Executed at                             on the           day of
                           , 200      .

 

 

“Tenant”

 

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

PACIFIC CORPORATE CENTER

 

KILROY REALTY

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

 

ALLEN MATKINS LECK GAMBLE

& MALLORY LLP

 

1901 Avenue of the Stars

18th Floor

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

 

This Recognition of Covenants, Conditions, and Restrictions (this “Agreement”)
is entered into as of the      day of                 , 200    , by and between
                                     (“Landlord”), and 
                                 (“Tenant”), with reference to the following
facts:

 

A.                                   Landlord and Tenant entered into that
certain Office Lease Agreement dated           , 200     (the “Lease”). 
Pursuant to the Lease, Landlord leased to Tenant and Tenant leased from Landlord
space (the “Premises”) located in an office building on certain real property
described in Exhibit A attached hereto and incorporated herein by this reference
(the “Property”).

 

B.                                     The Premises are located in an office
building located on real property which is part of an area owned by Landlord
containing approximately        (    ) acres of real property located in the
City of                         , California (the “Project”), as more
particularly described in Exhibit B attached hereto and incorporated herein by
this reference.

 

C.                                     Landlord, as declarant, has previously
recorded, or proposes to record concurrently with the recordation of this
Agreement, a Declaration of Covenants, Conditions, and Restrictions (the
“Declaration”), dated                                 , 200    , in connection
with the Project.

 

D.                                    Tenant is agreeing to recognize and be
bound by the terms of the Declaration, and the parties hereto desire to set
forth their agreements concerning the same.

 

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

 

1

--------------------------------------------------------------------------------


 

1.                                       Tenant’s Recognition of Declaration. 
Notwithstanding that the Lease has been executed prior to the recordation of the
Declaration, Tenant agrees that its use of the Premises and the Project shall be
subject to, and shall comply with, all of the terms and conditions of the
Declaration.

 

2.                                       Miscellaneous.

 

2.1                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, estates,
personal representatives, successors, and assigns.

 

2.2                                 This Agreement is made in, and shall be
governed, enforced and construed under the laws of, the State of California.

 

2.3                                 This Agreement constitutes the entire
understanding and agreements of the parties with respect to the subject matter
hereof, and shall supersede and replace all prior understandings and agreements,
whether verbal or in writing.  The parties confirm and acknowledge that there
are no other promises, covenants, understandings, agreements, representations,
or warranties with respect to the subject matter of this Agreement except as
expressly set forth herein.

 

2.4                                 This Agreement is not to be modified,
terminated, or amended in any respect, except pursuant to any instrument in
writing duly executed by both of the parties hereto.

 

2.5                                 In the event that either party hereto shall
bring any legal action or other proceeding with respect to the breach,
interpretation, or enforcement of this Agreement, or with respect to any dispute
relating to any transaction covered by this Agreement, the losing party in such
action or proceeding shall reimburse the prevailing party therein for all
reasonable costs of litigation, including reasonable attorneys’ fees, in such
amount as may be determined by the court or other tribunal having jurisdiction,
including matters on appeal.

 

2.6                                 All captions and heading herein are for
convenience and ease of reference only, and shall not be used or referred to in
any way in connection with the interpretation or enforcement of this Agreement.

 

2.7                                 If any provision of this Agreement, as
applied to any party or to any circumstance, shall be adjudged by a court of
competent jurisdictions to be void or unenforceable for any reason, the same
shall not affect any other provision of this Agreement, the application of such
provision under circumstances different form those adjudged by the court, or the
validity or enforceability of this Agreement as a whole.

 

2.8                                 Time is of the essence of this Agreement.

 

2.9                                 The Parties agree to execute any further
documents, and take any further actions, as may be reasonable and appropriate in
order to carry out the purpose and intent of this Agreement.

 

2

--------------------------------------------------------------------------------


 

2.10                           As used herein, the masculine, feminine or neuter
gender, and the singular and plural numbers, shall each be deemed to include the
others whenever and whatever the context so indicates.

 

3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE OF RECOGNITION OF

 

COVENANTS, CONDITIONS AND RESTRICTIONS

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

“Landlord”:

 

 

 

 

 

 

 

 

,

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

“Tenant”:

 

 

 

 

 

 

 

 

,

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT G

 

PACIFIC CORPORATE CENTER

 

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

 

                            , 200  

                                                  

                                                  

                                                  

                                                  

 

Gentlemen:

 

We hereby establish our Irrevocable Letter of Credit and authorize you to draw
on us at sight for the account of                                           , a
                                                      , the aggregate amount of
                                          
                                                                  
($                          ).

 

Funds under this Letter of Credit are available to the beneficiary hereof as
follows:

 

Any or all of the sums hereunder may be drawn down at any time and from time to
time from and after the date hereof by a representative of Kilroy Realty, L.P.,
a Delaware limited partnership (“Beneficiary”) when accompanied by this Letter
of Credit and a written statement signed by a representative of Beneficiary,
certifying that such moneys are due and owing to Beneficiary.

 

This Letter of Credit is transferable in its entirety at no cost to
Beneficiary.  Should a transfer be desired, such transfer will be subject to the
return to us of this advice, together with written instructions.

 

The amount of each draft must be endorsed on the reverse hereof by the
negotiating bank.  We hereby agree that this Letter of Credit shall be duly
honored upon presentation and delivery of the certification specified above.

 

This Letter of Credit shall expire on                             .

 

Notwithstanding the above expiration date of this Letter of Credit, the term of
this Letter of Credit shall be automatically renewed for successive, additional
one (1) year periods unless, at least thirty (30) days prior to any such date of
expiration, the undersigned shall give written notice to Beneficiary, by
certified mail, return receipt requested and at the addresses set forth below or
at such other address as may be given to the undersigned by Beneficiary, that
this Letter of Credit will not be renewed.  Unless otherwise directed by
Beneficiary, any notices to Beneficiary shall be sent to the following
addresses:

 

1

--------------------------------------------------------------------------------


 

Kilroy Realty Corporation
12200 West Olympic Boulevard
Suite 200
Los Angeles, California  90064
Attention:  Legal Department

 

with copies to:

 

Kilroy Realty Corporation

3611 Valley Centre Drive, Suite 550
San Diego, California  92130
Attention:  Mr. Brian Galligan

 

and

 

Allen Matkins Leck Gamble & Mallory LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

This Letter of Credit is governed by the Uniform Customs and Practice for
Documentary Credits (1993 Revision), International Chamber of Commerce
Publication 500.

 

 

 

Very truly yours,

 

(Name of Issuing Bank)

 

 

 

By:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PACIFIC CORPORATE CENTER

 

FIRST AMENDMENT TO AMENDED AND RESTATED OFFICE LEASE

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED OFFICE LEASE

 

This FIRST AMENDMENT TO AMENDED AND RESTATED OFFICE LEASE (“First Amendment”) is
made and entered into as of the        day of October, 2005, by and between
KILROY REALTY, L.P., a Delaware limited partnership (“Landlord”), and FAVRILLE,
INC., a Delaware corporation  (“Tenant”).

 

R E C I T A L S :

 

A.                                   Landlord and Tenant entered into that
certain Amended and Restated Office Lease dated as of October 31, 2005 (the
“Lease”), whereby Landlord leased to Tenant and Tenant leased from Landlord
those certain premises consisting of 79,871 rentable square feet of space
(“Existing Premises”) and comprising the entire building located at 10421
Pacific Center Court, San Diego, California  92121 (the “10421 Building”).  The
Existing Premises is referred to in the Lease as the “10421 Premises.”

 

B.                                     Tenant desires to expand the Existing
Premises to include that certain space consisting of approximately 48,709
rentable square feet of space (the “Expansion Premises”), and comprising the
entire building located at 10445 Pacific Center Court, San Diego, California 
92121 (the “10445 Building”) as delineated on Exhibit A attached hereto and made
a part hereof.  The Expansion Premises is referred to in the Lease as the “10445
Premises,” and the 10421 Building and the 10445 Building are part of the project
commonly known as “Pacific Corporate Center.”  In connection therewith, Landlord
and Tenant desire to amend the Lease as hereinafter provided.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 


1.                                       CAPITALIZED TERMS.  ALL CAPITALIZED
TERMS WHEN USED HEREIN SHALL HAVE THE SAME MEANING AS IS GIVEN SUCH TERMS IN THE
LEASE UNLESS EXPRESSLY SUPERSEDED BY THE TERMS OF THIS FIRST AMENDMENT.


 


2.                                       PREMISES.


 


2.1.                              MODIFICATION OF PREMISES.  EFFECTIVE AS OF THE
DATE (THE “EXPANSION COMMENCEMENT DATE”) WHICH IS THE EARLIER TO OCCUR OF
(I) THE NINETY-FIRST (91ST) DAY FOLLOWING THE DATE UPON WHICH LANDLORD TENDERS
POSSESSION OF THE ENTIRE EXPANSION PREMISES TO TENANT FOR CONSTRUCTION OF THE
TENANT IMPROVEMENTS THEREIN (WHICH DELIVERY SHALL IN NO EVENT OCCUR PRIOR TO
FEBRUARY 28, 2006), AND (II) MARCH 1, 2007, TENANT SHALL LEASE FROM LANDLORD AND
LANDLORD SHALL

 

--------------------------------------------------------------------------------


 


LEASE TO TENANT THE EXPANSION PREMISES.  CONSEQUENTLY, EFFECTIVE UPON THE
EXPANSION COMMENCEMENT DATE, THE PREMISES (AS THAT TERM IS DEFINED IN THE LEASE)
SHALL BE INCREASED TO INCLUDE THE EXPANSION PREMISES.  LANDLORD AND TENANT
HEREBY ACKNOWLEDGE THAT SUCH ADDITION OF THE EXPANSION PREMISES TO THE EXISTING
PREMISES SHALL, EFFECTIVE AS OF THE EXPANSION COMMENCEMENT DATE, INCREASE THE
SIZE OF THE PREMISES TO APPROXIMATELY 128,580 RENTABLE SQUARE FEET.  THE
EXISTING PREMISES AND THE EXPANSION PREMISES MAY HEREINAFTER COLLECTIVELY BE
REFERRED TO AS THE “PREMISES.”


 


2.2.                              VERIFICATION OF RENTABLE SQUARE FEET OF
EXPANSION PREMISES.  FOR PURPOSES OF THE LEASE, THE “RENTABLE SQUARE FEET” OF
THE EXPANSION PREMISES SHALL BE CALCULATED PURSUANT TO THE BUILDING OWNERS AND
MANAGERS ASSOCIATION STANDARD METHOD OF MEASURING FLOOR AREA IN INDUSTRIAL
BUILDING, AND IT ACCOMPANYING GUIDELINES (“BOMA”).  WITHIN THIRTY (30) DAYS
AFTER THE EXPANSION COMMENCEMENT DATE, TENANT’S SPACE PLANNER/ARCHITECT SHALL
MEASURE THE RENTABLE SQUARE FEET OF THE EXPANSION PREMISES IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION, AND THE RESULTS THEREOF SHALL BE PRESENTED TO
LANDLORD IN WRITING.  LANDLORD’S SPACE PLANNER/ARCHITECT MAY REVIEW TENANT’S
SPACE PLANNER/ARCHITECT’S DETERMINATION OF THE NUMBER OF RENTABLE SQUARE FEET OF
THE EXPANSION PREMISES AND LANDLORD MAY, WITHIN FIFTEEN (15) BUSINESS DAYS AFTER
LANDLORD’S RECEIPT OF TENANT’S SPACE PLANNER/ARCHITECT’S WRITTEN DETERMINATION,
OBJECT TO SUCH DETERMINATION BY WRITTEN NOTICE TO TENANT.  LANDLORD’S FAILURE TO
DELIVER WRITTEN NOTICE OF SUCH OBJECTION WITHIN SAID FIFTEEN (15) BUSINESS DAY
PERIOD SHALL BE DEEMED TO CONSTITUTE LANDLORD’S ACCEPTANCE OF TENANT’S SPACE
PLANNER/ARCHITECT’S DETERMINATION.  IF LANDLORD OBJECTS TO SUCH DETERMINATION,
LANDLORD’S SPACE PLANNER/ARCHITECT AND TENANT’S SPACE PLANNER/ARCHITECT SHALL
PROMPTLY MEET AND ATTEMPT TO AGREE UPON THE RENTABLE SQUARE FOOTAGE OF THE
EXPANSION PREMISES.  IF LANDLORD’S SPACE PLANNER/ARCHITECT AND TENANT’S SPACE
PLANNER/ARCHITECT CANNOT AGREE ON THE RENTABLE SQUARE FOOTAGE OF THE EXPANSION
PREMISES WITHIN THIRTY (30) DAYS AFTER LANDLORD’S OBJECTION THERETO, LANDLORD
AND TENANT SHALL MUTUALLY SELECT AN INDEPENDENT THIRD PARTY SPACE MEASUREMENT
PROFESSIONAL TO FIELD MEASURE THE EXPANSION PREMISES PURSUANT TO BOMA.  SUCH
INDEPENDENT THIRD PARTY MEASUREMENT PROFESSIONAL’S DETERMINATION SHALL BE
CONCLUSIVE AND BINDING ON LANDLORD AND TENANT.  LANDLORD AND TENANT SHALL EACH
PAY ONE-HALF (½) OF THE FEES AND EXPENSES OF THE INDEPENDENT THIRD PARTY SPACE
MEASUREMENT PROFESSIONAL.  TO THE EXTENT THE LEASE TERM COMMENCES PRIOR TO SUCH
FINAL DETERMINATION, TENANT’S DETERMINATION SHALL BE UTILIZED UNTIL A FINAL
DETERMINATION IS MADE, WHEREUPON AN APPROPRIATE ADJUSTMENT, IF NECESSARY, SHALL
BE MADE RETROACTIVELY, AND LANDLORD, OR TENANT, AS APPLICABLE, SHALL MAKE
APPROPRIATE PAYMENT TO THE OTHER.  IN THE EVENT THAT IT IS DETERMINED, PURSUANT
TO THE PROCEDURE DESCRIBED IN THIS SECTION ABOVE, THAT THE SQUARE FOOTAGE
AMOUNTS SHALL BE DIFFERENT FROM THOSE SET FORTH IN THIS AMENDMENT, ALL AMOUNTS,
PERCENTAGES AND FIGURES APPEARING OR REFERRED TO IN THIS AMENDMENT BASED UPON
SUCH INCORRECT AMOUNT SHALL BE MODIFIED IN ACCORDANCE WITH SUCH DETERMINATION. 
SUCH FINAL DETERMINATION SHALL BE CONFIRMED IN WRITING BETWEEN LANDLORD AND
TENANT.


 


2.3.                              USE OF THE PREMISES.  TENANT’S USE OF THE
EXPANSION PREMISES SHALL BE SUBJECT TO ALL OF THE TCCS OF THE LEASE; PROVIDED,
HOWEVER, WITH RESPECT TO THE EXPANSION PREMISES ONLY, AND PROVIDED ANY SUCH USE
IS LEGALLY PERMISSIBLE, TENANT SHALL USE THE EXPANSION PREMISES SOLELY FOR
GENERAL OFFICE USE, RESEARCH AND DEVELOPMENT, WAREHOUSING, BIOTECHNOLOGY LABS,
PHARMACEUTICAL MANUFACTURING (IN ACCORDANCE WITH CGMP), AND ANY OTHER USES
RELATED THERETO, ALL PURSUANT TO THE APPLICABLE ZONING AND THE PACIFIC CORPORATE
CENTER P.I.D.

 

2

--------------------------------------------------------------------------------


 


2.4.                              MAINTENANCE AND REPAIR OF THE PREMISES. 
TENANT’S MAINTENANCE AND REPAIR OBLIGATIONS WITH RESPECT TO THE EXPANSION
PREMISES SHALL  SUBJECT TO ALL OF THE TCCS OF THE LEASE; PROVIDED, HOWEVER
TENANT SHALL KEEP THE EXPANSION PREMISES IN FIRST CLASS ORDER, REPAIR, CONDITION
AND APPEARANCE AT ALL TIMES DURING THE EXPANSION TERM IN A MANNER CONSISTENT
WITH THE “COMPARABLE BUILDINGS,” AS THAT TERM IS DEFINED IN SECTION 3.2.2,
BELOW.


 


3.                                       LEASE TERM.


 


3.1.                              EXPANSION TERM.  THE TERM OF TENANT’S LEASE OF
THE EXPANSION PREMISES (THE “EXPANSION TERM”) SHALL COMMENCE ON THE EXPANSION
COMMENCEMENT DATE AND EXPIRE COTERMINOUSLY WITH TENANT’S LEASE OF THE EXISTING
PREMISES ON THE LEASE EXPIRATION DATE (I.E.,  JUNE 20, 2025), UNLESS SOONER
TERMINATED AS PROVIDED IN THE LEASE, AS HEREBY AMENDED.


 


3.2.                              EXPANSION TERM OPTION RIGHT.


 


3.2.1.                     OPTION RIGHT.  LANDLORD HEREBY GRANTS THE ORIGINAL
TENANT, ITS AFFILIATES AND ANY PERMITTED ASSIGNEE, TWO (2) OPTIONS TO EXTEND THE
EXPANSION TERM FOR THE ENTIRE EXPANSION PREMISES EACH BY A PERIOD OF FIVE
(5) YEARS (EACH, AN “OPTION TERM”) AS SET FORTH IN THIS SECTION 3.2.  THE TCCS
OF SECTION 2.2 OF THE LEASE SHALL NOT BE APPLICABLE TO THE EXPANSION PREMISES. 
SUCH OPTIONS SHALL BE EXERCISABLE ONLY BY NOTICE DELIVERED BY TENANT TO LANDLORD
AS PROVIDED BELOW, PROVIDED THAT, AS OF THE DATE OF DELIVERY OF SUCH NOTICE,
TENANT IS NOT IN DEFAULT UNDER THE LEASE (AS AMENDED, BEYOND ANY APPLICABLE
NOTICE AND CURE PERIODS).  UPON THE PROPER EXERCISE OF AN OPTION TO EXTEND, AND
PROVIDED THAT, AS OF THE END OF THE THEN APPLICABLE EXPANSION TERM, TENANT IS
NOT IN DEFAULT UNDER THE LEASE (AS AMENDED, BEYOND ANY APPLICABLE NOTICE AND
CURE PERIODS), THE EXPANSION TERM, AS IT APPLIES TO THE ENTIRE EXPANSION
PREMISES, SHALL BE EXTENDED FOR A PERIOD OF FIVE (5) YEARS.


 


3.2.2.                     OPTION RENT.  THE RENT PAYABLE BY TENANT DURING THE
OPTION TERM (THE “OPTION RENT”) SHALL BE EQUAL TO THE MARKET RENT AS SET FORTH
BELOW.  FOR PURPOSES OF THIS SECTION 3.2, THE TERM “MARKET RENT” SHALL MEAN RENT
(INCLUDING ADDITIONAL RENT AND CONSIDERING ANY “BASE YEAR” OR “EXPENSE STOP”
APPLICABLE THERETO), INCLUDING ALL ESCALATIONS, AT WHICH TENANTS, AS OF THE
COMMENCEMENT OF THE APPLICABLE TERM ARE, PURSUANT TO TRANSACTIONS COMPLETED
WITHIN THE TWENTY-FOUR (24) MONTHS PRIOR TO THE DATE TENANT DELIVERS TO LANDLORD
THE “EXERCISE NOTICE,” AS THAT TERM IS SET FORTH BELOW, LEASING NON-SUBLEASE,
NON-ENCUMBERED, NON-SYNTHETIC, NON-EQUITY SPACE (UNLESS SUCH SPACE WAS LEASED
PURSUANT TO A DEFINITION OF “FAIR MARKET” COMPARABLE TO THE DEFINITION OF MARKET
RENT) COMPARABLE IN SIZE, LOCATION AND QUALITY TO THE EXPANSION PREMISES FOR A
“COMPARABLE TERM,” AS THAT TERM IS DEFINED IN THIS SECTION 3.2.2 (THE
“COMPARABLE DEALS”), WHICH COMPARABLE SPACE IS LOCATED IN THE “COMPARABLE
BUILDINGS,” AS THAT TERM IS DEFINED IN THIS SECTION 3.2.2, GIVING APPROPRIATE
CONSIDERATION TO THE ANNUAL RENTAL RATES PER RENTABLE SQUARE FOOT (ADJUSTING THE
BASE RENT COMPONENT OF SUCH RATE TO REFLECT A NET VALUE AFTER ACCOUNTING FOR
WHETHER OR NOT UTILITY EXPENSES ARE DIRECTLY PAID BY THE TENANT SUCH AS TENANT’S
DIRECT UTILITY PAYMENTS PROVIDED FOR IN SECTION 6.1 OF THE LEASE), THE STANDARD
OF MEASUREMENT BY WHICH THE RENTABLE SQUARE FOOTAGE IS MEASURED, PARKING RATIOS,
GENERAL ACCESS TO SUCH COMPARABLE BUILDINGS, THE GENERAL VISIBILITY OF SUCH
COMPARABLE BUILDINGS, AND TAKING INTO CONSIDERATION ONLY, AND GRANTING ONLY, THE
FOLLOWING CONCESSIONS (PROVIDED THAT THE RENT PAYABLE IN COMPARABLE DEALS IN
WHICH THE TERMS OF SUCH COMPARABLE DEALS ARE DETERMINED BY USE OF A DISCOUNTED
FAIR MARKET RATE FORMULA SHALL BE EQUITABLY INCREASED IN ORDER THAT SUCH
COMPARABLE

 

3

--------------------------------------------------------------------------------


 


DEALS WILL NOT REFLECT A DISCOUNTED RATE) (COLLECTIVELY, THE “RENT
CONCESSIONS”):  (A) RENTAL ABATEMENT CONCESSIONS OR BUILD-OUT PERIODS, IF ANY,
BEING GRANTED SUCH TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACES; (B) TENANT
IMPROVEMENTS OR ALLOWANCES PROVIDED OR TO BE PROVIDED FOR SUCH COMPARABLE SPACE,
TAKING INTO ACCOUNT THE VALUE OF THE EXISTING IMPROVEMENTS IN THE EXPANSION
PREMISES, SUCH VALUE TO BE BASED UPON THE AGE, QUALITY AND LAYOUT OF THE
IMPROVEMENTS AND THE EXTENT TO WHICH THE SAME CAN BE UTILIZED BY THIS PARTICULAR
TENANT, (C) PROPOSITION 13 PROTECTION, AND (D) ALL OTHER MONETARY CONCESSIONS,
IF ANY, BEING GRANTED SUCH TENANTS IN CONNECTION WITH SUCH COMPARABLE SPACE;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO
CONSIDERATION SHALL BE GIVEN TO THE FACT THAT LANDLORD IS OR IS NOT REQUIRED TO
PAY A REAL ESTATE BROKERAGE COMMISSION IN CONNECTION WITH THE APPLICABLE TERM OR
THE FACT THAT THE COMPARABLE DEALS DO OR DO NOT INVOLVE THE PAYMENT OF REAL
ESTATE BROKERAGE COMMISSIONS.  THE TERM “COMPARABLE TERM” SHALL REFER TO THE
LENGTH OF THE LEASE TERM, WITHOUT CONSIDERATION OF OPTIONS TO EXTEND SUCH TERM,
FOR THE SPACE IN QUESTION.  IN ADDITION, THE DETERMINATION OF THE MARKET RENT
SHALL INCLUDE A DETERMINATION AS TO WHETHER, AND IF SO TO WHAT EXTENT, TENANT
MUST PROVIDE LANDLORD WITH FINANCIAL SECURITY, SUCH AS A LETTER OF CREDIT OR
GUARANTY, FOR TENANT’S RENT OBLIGATIONS DURING ANY OPTION TERM.  SUCH
DETERMINATION SHALL BE MADE BY REVIEWING THE EXTENT OF FINANCIAL SECURITY THEN
GENERALLY BEING IMPOSED IN COMPARABLE TRANSACTIONS UPON TENANTS OF COMPARABLE
FINANCIAL CONDITION AND CREDIT HISTORY TO THE THEN EXISTING FINANCIAL CONDITION
AND CREDIT HISTORY OF TENANT (WITH APPROPRIATE ADJUSTMENTS TO ACCOUNT FOR
DIFFERENCES IN THE THEN-EXISTING FINANCIAL CONDITION OF TENANT AND SUCH OTHER
TENANTS).  IF IN DETERMINING THE MARKET RENT, TENANT WOULD, PURSUANT TO THE
COMPARABLE DEALS AND THE RENT CONCESSIONS SET FORTH THEREIN, OTHERWISE BE
ENTITLED TO A TENANT IMPROVEMENT OR COMPARABLE ALLOWANCE FOR THE IMPROVEMENT OF
THE EXPANSION PREMISES (THE “OPTION TERM TI ALLOWANCE”), TENANT SHALL NOT BE
ENTITLED, AND SHALL NOT BE COMPELLED, TO RECEIVE SUCH OPTION TERM TI ALLOWANCE
AND LANDLORD SHALL REDUCE THE RENTAL RATE COMPONENT OF THE MARKET RENT TO BE AN
EFFECTIVE RENTAL RATE WHICH TAKES INTO CONSIDERATION THAT TENANT WILL NOT
RECEIVE ANY OPTION TERM TI ALLOWANCE.  THE TERM “COMPARABLE BUILDINGS” SHALL
MEAN THE BUILDING AND OTHER OFFICE AND RESEARCH/DEVELOPMENT BUILDINGS WHICH ARE
COMPARABLE TO THE BUILDING IN TERMS OF AGE (BASED UPON THE DATE OF COMPLETION OF
CONSTRUCTION OR MAJOR RENOVATION AS TO THE BUILDING CONTAINING THE PORTION OF
THE EXPANSION PREMISES IN QUESTION), QUALITY OF CONSTRUCTION, LEVEL OF SERVICES
AND AMENITIES, SIZE AND APPEARANCE, AND ARE LOCATED IN THE SORRENTO MESA AREA OF
SAN DIEGO, CALIFORNIA (THE “COMPARABLE AREA”).


 


3.2.3.                     EXERCISE OF OPTION.  THE OPTION CONTAINED IN THIS
SECTION 3.2 SHALL BE EXERCISED BY TENANT, IF AT ALL, ONLY IN THE MANNER SET
FORTH IN THIS SECTION 3.2.3.  TENANT SHALL DELIVER NOTICE (THE “EXERCISE
NOTICE”) TO LANDLORD NOT MORE THAN FIFTEEN (15) MONTHS NOR LESS THAN NINE
(9) MONTHS PRIOR TO THE EXPIRATION OF THE THEN EXPANSION TERM, STATING THAT
TENANT IS EXERCISING ITS OPTION.  CONCURRENTLY WITH SUCH EXERCISE NOTICE, TENANT
SHALL DELIVER TO LANDLORD TENANT’S CALCULATION OF THE MARKET RENT (THE “TENANT’S
OPTION RENT CALCULATION”).  LANDLORD SHALL DELIVER NOTICE (THE “LANDLORD
RESPONSE NOTICE”) TO TENANT ON OR BEFORE THE LATER TO OCCUR OF (I) THE DATE
WHICH IS THIRTY (30) DAYS AFTER LANDLORD’S RECEIPT OF THE EXERCISE NOTICE AND
TENANT’S OPTION RENT CALCULATION, AND (II) THE DATE WHICH IS NINE (9) MONTHS
PRIOR TO THE EXPIRATION OF THE THEN EXPANSION TERM (THE “LANDLORD RESPONSE
DATE”), STATING THAT (A) LANDLORD IS ACCEPTING TENANT’S OPTION RENT CALCULATION
AS THE MARKET RENT, OR (B) REJECTING TENANT’S OPTION RENT CALCULATION AND
SETTING FORTH LANDLORD’S CALCULATION OF THE MARKET RENT (THE “LANDLORD’S OPTION
RENT CALCULATION”).  WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE
LANDLORD RESPONSE NOTICE, TENANT MAY, AT ITS OPTION, ACCEPT THE MARKET RENT
CONTAINED IN THE

 

4

--------------------------------------------------------------------------------


 


LANDLORD’S OPTION RENT CALCULATION.  IF TENANT DOES NOT AFFIRMATIVELY ACCEPT OR
TENANT REJECTS THE MARKET RENT SPECIFIED IN THE LANDLORD’S OPTION RENT
CALCULATION, THE PARTIES SHALL FOLLOW THE PROCEDURE, AND THE MARKET RENT SHALL
BE DETERMINED AS SET FORTH IN SECTION 3.2.5.


 


3.2.4.                     NO DEFAULTS; REQUIRED FINANCIAL CONDITION OF TENANT. 
THE RIGHTS CONTAINED IN THIS SECTION 3.2 SHALL BE PERSONAL TO THE ORIGINAL
TENANT, ITS AFFILIATES AND ANY PERMITTED ASSIGNEE AND MAY ONLY BE EXERCISED BY
SUCH ORIGINAL TENANT, AFFILIATE OR PERMITTED ASSIGNEE (AND NOT ANY OTHER
ASSIGNEE, SUBLESSEE OR OTHER TRANSFEREE OF THE ORIGINAL TENANT’S INTEREST IN THE
LEASE, AS AMENDED) IF THE ORIGINAL TENANT, AFFILIATE AND/OR PERMITTED ASSIGNEE
OCCUPIES NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE THEN EXISTING EXPANSION
PREMISES.  THE RIGHT TO EXTEND THE EXPANSION TERM AS PROVIDED IN THIS
SECTION 3.2 MAY NOT BE EXERCISED IF, AS OF THE DATE OF THE ATTEMPTED EXERCISE OF
THE EXTENSION OPTION BY TENANT, OR AS OF THE COMMENCEMENT DATE OF SUCH OPTION
TERM, (A) TENANT IS IN ECONOMIC OR MATERIAL DEFAULT PURSUANT TO THE TERMS OF THE
LEASE (AS AMENDED, BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS), (B) TENANT
HAS PREVIOUSLY BEEN IN ECONOMIC OR MATERIAL DEFAULT UNDER THE LEASE (AS AMENDED,
BEYOND ANY APPLICABLE NOTICE AND CURE PERIODS) DURING THE PREVIOUS TWENTY-FOUR
(24) MONTH PERIOD, OR (C) TENANT FAILS TO SATISFY THE “THRESHOLD REQUIREMENTS,”
AS THAT TERM IS SET FORTH IN SECTION 21.2.2 OF THE LEASE.


 


3.2.5.                     DETERMINATION OF MARKET RENT.  IN THE EVENT TENANT
OBJECTS OR IS DEEMED TO HAVE OBJECTED TO THE MARKET RENT, LANDLORD AND TENANT
SHALL ATTEMPT TO AGREE UPON THE MARKET RENT USING REASONABLE GOOD-FAITH
EFFORTS.  IF LANDLORD AND TENANT FAIL TO REACH AGREEMENT WITHIN SIXTY (60) DAYS
FOLLOWING TENANT’S OBJECTION OR DEEMED OBJECTION TO THE LANDLORD’S OPTION RENT
CALCULATION (THE (THE “OUTSIDE AGREEMENT DATE”), THEN (I) IN CONNECTION WITH THE
OPTION RENT, LANDLORD’S OPTION RENT CALCULATION AND TENANT’S OPTION RENT
CALCULATION, EACH AS PREVIOUSLY DELIVERED TO THE OTHER PARTY, SHALL BE SUBMITTED
TO THE ARBITRATORS PURSUANT TO THE TCCS OF THIS SECTION 3.2.4, AND (II) IN
CONNECTION WITH ANY OTHER CONTESTED CALCULATION OF MARKET RENT, THE PARTIES
SHALL EACH MAKE A SEPARATE DETERMINATION OF THE MARKET RENT AND SHALL SUBMIT THE
SAME TO THE ARBITRATORS PURSUANT TO THE TCCS OF THIS SECTION 3.2.5.  THE
SUBMITTALS SHALL BE MADE CONCURRENTLY WITH THE SELECTION OF THE ARBITRATORS
PURSUANT TO THIS SECTION 3.2.5 AND SHALL BE SUBMITTED TO ARBITRATION IN
ACCORDANCE WITH SECTION 3.2.5.1 THROUGH 3.2.5.5 OF THIS FIRST AMENDMENT, BUT
SUBJECT TO THE CONDITIONS, WHEN APPROPRIATE, OF SECTION 3.2.3.


 

3.2.5.1.            LANDLORD AND TENANT SHALL MUTUALLY AND REASONABLY SELECT AND
APPOINT ONE ARBITRATOR WHO SHALL BY PROFESSION BE A REAL ESTATE BROKER,
APPRAISER OR ATTORNEY (THE “NEUTRAL ARBITRATOR”) WHO SHALL HAVE BEEN ACTIVE OVER
THE FIVE (5) YEAR PERIOD ENDING ON THE DATE OF SUCH APPOINTMENT IN THE LEASING
(OR APPRAISAL, AS THE CASE MAY BE) OF FIRST-CLASS OFFICE/LAB/MANUFACTURING
PROPERTIES IN THE COMPARABLE AREA.  THE DETERMINATION OF THE NEUTRAL ARBITRATOR
SHALL BE LIMITED SOLELY TO THE ISSUE OF WHETHER LANDLORD’S OR TENANT’S SUBMITTED
MARKET RENT, IS THE CLOSEST TO THE ACTUAL MARKET RENT AS DETERMINED BY THE
NEUTRAL ARBITRATOR, TAKING INTO ACCOUNT THE REQUIREMENTS OF SECTION 3.2.2 OF
THIS FIRST AMENDMENT.  SUCH NEUTRAL ARBITRATOR SHALL BE APPOINTED WITHIN THIRTY
(30) DAYS AFTER THE APPLICABLE OUTSIDE AGREEMENT DATE.  NEITHER THE LANDLORD NOR
TENANT MAY, DIRECTLY OR INDIRECTLY, CONSULT WITH THE NEUTRAL ARBITRATOR PRIOR TO
SUBSEQUENT TO HIS OR HER APPEARANCE.  THE NEUTRAL ARBITRATOR SHALL BE RETAINED
VIA AN ENGAGEMENT LETTER JOINTLY PREPARED BY LANDLORD’S COUNSEL AND TENANT’S
COUNSEL.

 

5

--------------------------------------------------------------------------------


 

3.2.5.2.            WITHIN THIRTY (30) DAYS OF THE APPOINTMENT OF THE NEUTRAL
ARBITRATOR, SUCH NEUTRAL ARBITRATOR SHALL REACH A DECISION AS TO MARKET RENT AND
DETERMINE WHETHER THE LANDLORD’S OR TENANT’S DETERMINATION OF MARKET RENT AS
SUBMITTED PURSUANT TO SECTION 3.2.5.1 AND SECTION 3.2.3 OF THIS FIRST AMENDMENT
IS CLOSEST TO MARKET RENT AS DETERMINED BY SUCH NEUTRAL ARBITRATOR AND
SIMULTANEOUSLY PUBLISH A RULING (“AWARD”) INDICATING WHETHER LANDLORD’S OR
TENANT’S SUBMITTED MARKET RENT IS CLOSEST TO THE MARKET RENT AS DETERMINED BY
THE NEUTRAL ARBITRATOR.  FOLLOWING NOTIFICATION OF THE AWARD, THE LANDLORD’S OR
TENANT’S SUBMITTED MARKET RENT DETERMINATION, WHICHEVER IS SELECTED BY THE
NEUTRAL ARBITRATOR AS BEING CLOSEST TO MARKET RENT SHALL BECOME THE THEN
APPLICABLE MARKET RENT.

 

3.2.5.3.            THE AWARD ISSUED BY THE NEUTRAL ARBITRATOR SHALL BE BINDING
UPON LANDLORD AND TENANT.

 

3.2.5.4.            IF LANDLORD AND TENANT FAIL TO AGREE UPON AND APPOINT THE
NEUTRAL ARBITRATOR, THEN EITHER PARTY MAY PETITION JUDICIAL ARBITRATION &
MEDIATION SERVICES, INC. (“JAMS”) TO DESIGNATE AN INDEPENDENT THIRD PARTY TO
APPOINT THE NEUTRAL ARBITRATOR, SUBJECT TO CRITERIA IN SECTION 3.2.5.1 OF THIS
FIRST AMENDMENT.

 

3.2.5.5.            THE COST OF ARBITRATION SHALL BE PAID BY THE PARTY (EITHER
LANDLORD OR TENANT) WHOSE MARKET RENT IS NOT SELECTED BY THE NEUTRAL ARBITRATOR.

 


3.3.                              EXPANSION PREMISES TERMINATION RIGHT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE LEASE (AS HEREBY AMENDED),
TENANT SHALL HAVE ONE-TIME OPTION TO TERMINATE AND CANCEL THE LEASE WITH RESPECT
TO THE EXPANSION PREMISES ONLY EFFECTIVE AS OF JUNE 1, 2017 (THE “TERMINATION
DATE”) UPON TENANT’S DELIVERY OF WRITTEN NOTICE TO LANDLORD (THE “TERMINATION
NOTICE”), WHICH NOTICE SHALL BE DELIVERED TO LANDLORD ON OR BEFORE DECEMBER 31,
2016.  SUBJECT TO LANDLORD’S TIMELY RECEIPT OF THE TERMINATION NOTICE, THE LEASE
(AS HEREBY AMENDED) WITH RESPECT TO THE EXPANSION PREMISES ONLY SHALL
AUTOMATICALLY TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT, AND LANDLORD AND
TENANT SHALL BE RELIEVED OF THEIR RESPECTIVE OBLIGATIONS UNDER THE LEASE (AS
HEREBY AMENDED) WITH RESPECT TO THE EXPANSION PREMISES, AS OF THE TERMINATION
DATE, EXCEPT WITH RESPECT TO THOSE OBLIGATIONS SET FORTH IN THE LEASE (AS
AMENDED) WHICH SPECIFICALLY SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE
LEASE, INCLUDING, WITHOUT LIMITATION, THE PAYMENT BY TENANT OF ALL AMOUNTS OWED
BY TENANT UNDER THE LEASE (AS HEREBY AMENDED) WITH RESPECT TO THE EXPANSION
PREMISES ARISING OR ACCRUING PRIOR TO THE TERMINATION DATE.  THE TERMINATION
RIGHTS GRANTED TO TENANT UNDER THIS SECTION 3.3 ARE PERSONAL TO THE ORIGINAL
TENANT, ANY AFFILIATE OR A PERMITTED ASSIGNEE AND MAY NOT BE ASSIGNED OR
TRANSFERRED TO ANY OTHER PERSON OR ENTITY.


 


4.                                       BASE RENT.


 


4.1.                              EXISTING PREMISES.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE LEASE AS HEREBY AMENDED, TENANT SHALL CONTINUE TO PAY
BASE RENT FOR THE EXISTING PREMISES IN ACCORDANCE WITH THE TERMS OF ARTICLE 3 OF
THE LEASE.


 


4.2.                              EXPANSION PREMISES.  COMMENCING ON THE
EXPANSION COMMENCEMENT DATE AND CONTINUING THROUGHOUT THE EXPANSION TERM, TENANT
SHALL PAY TO LANDLORD MONTHLY INSTALLMENTS OF BASE RENT FOR THE EXPANSION
PREMISES AS FOLLOWS:

 

6

--------------------------------------------------------------------------------


 

Lease Years, Commencing
on the Expansion
Commencement Date,
During Expansion Term

 

Annualized
Base Rent

 

Monthly
Installment
of Base Rent

 

Approximate Monthly
Rental Rate
per Rentable
Square Foot

 

 

 

 

 

 

 

 

 

1

 

$

818,311.20

 

$

68,192.60

 

$

1.4000

 

 

 

 

 

 

 

 

 

 

 

 

2

 

$

846,952.09

 

$

70,579.34

 

$

1.4490

 

 

 

 

 

 

 

 

 

 

 

 

3

 

$

876,595.42

 

$

73,049.62

 

$

1.4997

 

 

 

 

 

 

 

 

 

 

 

 

4

 

$

907,276.25

 

$

75,606.35

 

$

1.5522

 

 

 

 

 

 

 

 

 

 

 

 

5

 

$

939,030.92

 

$

78,252.58

 

$

1.6065

 

 

 

 

 

 

 

 

 

 

 

 

6

 

$

971,897.01

 

$

80,991.42

 

$

1.6628

 

 

 

 

 

 

 

 

 

 

 

 

7

 

$

1,005,913.40

 

$

83,826.12

 

$

1.7210

 

 

 

 

 

 

 

 

 

 

 

 

8

 

$

1,041,120.37

 

$

86,760.03

 

$

1.7812

 

 

 

 

 

 

 

 

 

 

 

 

9

 

$

1,077,559.58

 

$

89,796.63

 

$

1.8435

 

 

 

 

 

 

 

 

 

 

 

 

10

 

$

1,115,274.17

 

$

92,939.51

 

$

1.9081

 

 

 

 

 

 

 

 

 

 

 

 

11

 

$

1,154,308.76

 

$

96,192.40

 

$

1.9748

 

 

 

 

 

 

 

 

 

 

 

 

12

 

$

1,194,709.57

 

$

99,559.13

 

$

2.0440

 

 

 

 

 

 

 

 

 

 

 

 

13

 

$

1,236,524.41

 

$

103,043.70

 

$

2.1155

 

 

 

 

 

 

 

 

 

 

 

 

14

 

$

1,279,802.76

 

$

106,650.23

 

$

2.1895

 

 

 

 

 

 

 

 

 

 

 

 

15

 

$

1,324,595.86

 

$

110,382.99

 

$

2.2662

 

 

 

 

 

 

 

 

 

 

 

 

16

 

$

1,370,956.71

 

$

114,246.39

 

$

2.3455

 

 

 

 

 

 

 

 

 

 

 

 

17

 

$

1,418,940.20

 

$

118,245.02

 

$

2.4276

 

 

 

 

 

 

 

 

 

 

 

 

18

 

$

1,468,603.10

 

$

122,383.59

 

$

2.5125

 

 

 

 

 

 

 

 

 

 

 

 

19

 

$

1,520,004.21

 

$

126,667.02

 

$

2.6005

 

 

 

 

 

 

 

 

 

 

 

 

20 though Lease Expiration Date

 

$

1,573,204.36

 

$

131,100.36

 

$

2.6915

 

 


ON OR BEFORE THE EXPANSION COMMENCEMENT DATE, TENANT SHALL PAY TO LANDLORD THE
BASE RENT PAYABLE FOR THE EXPANSION PREMISES FOR THE FIRST FULL MONTH OF THE
EXPANSION TERM.

 

7

--------------------------------------------------------------------------------


 


5.                                       TENANT’S SHARE OF BUILDING DIRECT
EXPENSES.


 


5.1.                              EXISTING PREMISES.  NOTWITHSTANDING ANYTHING
IN THE LEASE, AS HEREBY AMENDED, TO THE CONTRARY, TENANT SHALL CONTINUE TO PAY
TENANT’S SHARE OF DIRECT EXPENSES IN CONNECTION WITH THE EXISTING PREMISES AND
ATTRIBUTABLE TO THE 10421 BUILDING IN ACCORDANCE WITH THE TERMS OF THE LEASE.


 


5.2.                              EXPANSION PREMISES.  EXCEPT AS SPECIFICALLY
SET FORTH IN THIS SECTION 5.2, COMMENCING ON THE EXPANSION COMMENCEMENT DATE,
TENANT SHALL PAY TENANT’S SHARE OF DIRECT EXPENSES IN CONNECTION WITH THE
EXPANSION PREMISES IN ACCORDANCE WITH THE TERMS OF ARTICLE 4 OF THE LEASE,
PROVIDED THAT WITH RESPECT TO THE CALCULATION OF TENANT’S SHARE OF DIRECT
EXPENSES IN CONNECTION WITH THE EXPANSION PREMISES AND ATTRIBUTABLE TO THE 10445
BUILDING, TENANT’S SHARE SHALL EQUAL 100%.


 


6.                                       ABATED RENT.  IN THE EVENT THAT TENANT
IS NOT THEN IN ECONOMIC DEFAULT OF THE LEASE (AS HEREBY AMENDED, AND BEYOND ANY
APPLICABLE NOTICE AND CURE PERIOD), THEN DURING THE TWELVE MONTH PERIOD
COMMENCING ON THE EXPANSION COMMENCEMENT DATE AND ENDING ON THE DAY IMMEDIATELY
PRIOR TO THE FIRST ANNIVERSARY OF THE EXPANSION COMMENCEMENT DATE (THE “RENT
ABATEMENT PERIOD”), TENANT SHALL ONLY BE OBLIGATED TO PAY ONE-HALF (½) OF
(I) THE BASE RENT AND (II) TENANT’S SHARE OF DIRECT EXPENSES, WHICH ARE
OTHERWISE ATTRIBUTABLE TO THE EXPANSION PREMISES DURING SUCH RENT ABATEMENT
PERIOD (THE “RENT ABATEMENT”).  TO THE EXTENT THAT TENANT IS IN SUCH ECONOMIC
DEFAULT OF THE LEASE (AS HEREBY AMENDED, AND BEYOND ANY APPLICABLE NOTICE AND
CURE PERIOD) AS OF THE FIRST DAY OF ANY CALENDAR MONTH THAT IS PART OF THE RENT
ABATEMENT PERIOD, THEN TENANT SHALL BE OBLIGATED TO IMMEDIATELY PAY THE FULL
AMOUNT OF THE BASE RENT AND TENANT’S SHARE OF DIRECT EXPENSES OTHERWISE (BUT FOR
THE RENT ABATEMENT) ATTRIBUTABLE TO THE EXPANSION PREMISES DURING SUCH CALENDAR
MONTH (EACH SUCH MONTH, A “DEFERRED ABATEMENT MONTH”); PROVIDED, HOWEVER, THAT
FOLLOWING TENANT’S FULL PAYMENT OF ANY AND ALL SUCH AMOUNTS AND TENANT’S CURE OF
ANY SUCH ECONOMIC DEFAULT, THE RENT ABATEMENT PERIOD SHALL BE EXTENDED ONE
(1) MONTH FOR EACH DEFERRED ABATEMENT MONTH; PROVIDED FURTHER, HOWEVER, IN NO
EVENT SHALL THE TOTAL DOLLAR AMOUNT OF SUCH RENT ABATEMENT EXCEED THE DOLLAR
AMOUNT OF THE RENT ABATEMENT OTHERWISE ATTRIBUTABLE TO THE FIRST TWELVE MONTHS
IMMEDIATELY FOLLOWING THE EXPANSION COMMENCEMENT DATE.


 


7.                                       EXPANSION IMPROVEMENTS.  EXCEPT AS
SPECIFICALLY SET FORTH HEREIN, LANDLORD SHALL NOT BE OBLIGATED TO PROVIDE OR PAY
FOR ANY IMPROVEMENT WORK OR SERVICES RELATED TO THE IMPROVEMENT OF THE EXPANSION
PREMISES, AND TENANT SHALL ACCEPT THE EXPANSION PREMISES IN ITS PRESENTLY
EXISTING, “AS-IS” CONDITION.  THE IMPROVEMENTS IN THE EXPANSION PREMISES SHALL
BE CONSTRUCTED PURSUANT TO THE TERMS OF THE FIRST AMENDMENT WORK LETTER ATTACHED
HERETO AS EXHIBIT B (THE “FIRST AMENDMENT WORK LETTER”).  THE TERMS AND
CONDITIONS OF THE FIRST AMENDMENT WORK LETTER SHALL NOT BE APPLICABLE TO THE
CONSTRUCTION OF THE EXISTING PREMISES.


 


8.                                       PARKING.  EFFECTIVE AS OF THE EXPANSION
COMMENCEMENT DATE AND CONTINUING THROUGHOUT THE EXPANSION TERM, TENANT SHALL BE
ENTITLED TO UTILIZE, WITHOUT CHARGE, UP TO ONE HUNDRED NINETY-FOUR (194)
UNRESERVED PARKING PASSES IN CONNECTION WITH TENANT’S LEASE OF THE EXPANSION
PREMISES (THE “EXPANSION PARKING PASSES”) (I.E., FOUR (4) UNRESERVED PARKING
SPACES FOR EVERY 1,000 RENTABLE SQUARE FEET OF THE EXPANSION PREMISES).  EXCEPT
AS SET FORTH IN THIS

 

8

--------------------------------------------------------------------------------


 


SECTION 8, TENANT’S USE OF THE EXPANSION PARKING PASSES SHALL BE IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE 28 OF THE LEASE.


 


9.                                       SECURITY DEPOSIT.  LANDLORD AND TENANT
ACKNOWLEDGE THAT, IN ACCORDANCE WITH SECTION 21.1 OF THE LEASE, TENANT HAS
PREVIOUSLY DELIVERED THE SUM OF THREE HUNDRED FIFTY-FIVE THOUSAND SEVEN HUNDRED
TWENTY-SEVEN AND 60/100 DOLLARS ($355,727.60) (THE “EXISTING SECURITY DEPOSIT”)
TO LANDLORD AS SECURITY FOR THE FAITHFUL PERFORMANCE BY TENANT OF THE TERMS,
COVENANTS AND CONDITIONS OF THE LEASE WITH RESPECT TO THE EXISTING PREMISES. 
LANDLORD SHALL CONTINUE TO RETAIN THE EXISTING SECURITY DEPOSIT AS SECURITY FOR
THE FAITHFUL PERFORMANCE BY TENANT OF THE TERMS, COVENANTS AND CONDITIONS OF THE
LEASE, AS HEREBY AMENDED, WITH RESPECT TO THE EXPANSION PREMISES. 
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT TENANT TIMELY ELECTS TO
EXERCISE ITS TERMINATION RIGHT WITH RESPECT TO THE EXPANSION PREMISES AS SET
FORTH IN SECTION 3.3, ABOVE, THEN SUBJECT TO THE TERMS AND CONDITIONS OF
SECTION 21.1 OF THE LEASE, THE AMOUNT OF THE SECURITY DEPOSIT SHALL BE REDUCED
TO TWO HUNDRED EIGHT-SEVEN THOUSAND FIVE HUNDRED THIRTY-FIVE AND NO/100 DOLLARS
($287,535.00) AND LANDLORD SHALL, WITHIN FORTY-FIVE DAYS FOLLOWING THE
TERMINATION DATE, RETURN AN AMOUNT EQUAL TO SIXTY-EIGHT THOUSAND ONE HUNDRED
NINETY-TWO AND 60/100 DOLLARS ($68,192.60) TO TENANT.


 


10.                                 BROKER.  LANDLORD AND TENANT HEREBY WARRANT
TO EACH OTHER THAT THEY HAVE HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR
AGENT IN CONNECTION WITH THE NEGOTIATION OF THIS FIRST AMENDMENT OTHER THAN
COLLIERS INTERNATIONAL (THE “BROKER”), AND THAT THEY KNOW OF NO OTHER REAL
ESTATE BROKER OR AGENT WHO IS ENTITLED TO A COMMISSION IN CONNECTION WITH THIS
FIRST AMENDMENT.  EACH PARTY AGREES TO INDEMNIFY AND DEFEND THE OTHER PARTY
AGAINST AND HOLD THE OTHER PARTY HARMLESS FROM ANY AND ALL CLAIMS, DEMANDS,
LOSSES, LIABILITIES, LAWSUITS, JUDGMENTS, AND COSTS AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) WITH RESPECT TO ANY LEASING
COMMISSION OR EQUIVALENT COMPENSATION ALLEGED TO BE OWING ON ACCOUNT OF THE
INDEMNIFYING PARTY’S DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT, OTHER THAN
THE BROKER, OCCURRING BY, THROUGH, OR UNDER THE INDEMNIFYING PARTY.  THE TERMS
OF THIS SECTION 10 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
FIRST AMENDMENT.


 


11.                                 EFFECTIVENESS OF THIS FIRST AMENDMENT. 
LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT THE EXPANSION PREMISES IS CURRENTLY
OCCUPIED BY A THIRD-PARTY (THE “EXISTING TENANT”) PURSUANT TO AN EXISTING LEASE
BETWEEN LANDLORD AND THE EXISTING TENANT (THE “EXISTING LEASE”). 
NOTWITHSTANDING THE FULL EXECUTION AND DELIVERY OF THIS FIRST AMENDMENT BETWEEN
LANDLORD AND TENANT, THIS FIRST AMENDMENT IS EXPRESSLY CONDITIONED UPON THE
TERMINATION OF THE EXISTING LEASE, WHICH SHALL OCCUR FOLLOWING THE FULL
EXECUTION AND UNCONDITIONAL DELIVERY (I.E., NO CONDITIONS TO THE EFFECTIVENESS
OF SUCH TERMINATION AGREEMENT) OF A LEASE TERMINATION AGREEMENT WITH RESPECT TO
THE EXISTING LEASE (THE “EXISTING LEASE TERMINATION AGREEMENT”), IN A MANNER
ACCEPTABLE TO LANDLORD IN ITS SOLE AND ABSOLUTE DISCRETION.  FOLLOWING THE FULL
EXECUTION AND DELIVERY OF THIS FIRST AMENDMENT BETWEEN LANDLORD AND TENANT,
LANDLORD AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO ENTER INTO SUCH
EXISTING LEASE TERMINATION AGREEMENT.  LANDLORD SHALL HAVE NO LIABILITY
WHATSOEVER TO TENANT RELATING TO OR ARISING FROM LANDLORD’S INABILITY OR FAILURE
TO DELIVER, OR LANDLORD’S DELAY IN DELIVERING, THE EXPANSION PREMISES TO TENANT.

 

9

--------------------------------------------------------------------------------


 


12.                                 NO FURTHER MODIFICATION.  EXCEPT AS SET
FORTH IN THIS FIRST AMENDMENT, ALL OF THE TERMS AND PROVISIONS OF THE LEASE
SHALL APPLY WITH RESPECT TO THE EXPANSION PREMISES AND SHALL REMAIN UNMODIFIED
AND IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written. 

 

 

 

“LANDLORD”:

 

 

 

 

 

 

 

KILROY REALTY, L.P.,

 

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:

Kilroy Realty Corporation,

 

 

 

 

a Maryland corporation,

 

 

 

 

General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

   Its:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

   Its:

 

 

 

 

 

 

 

 

 

“TENANT”:

 

 

 

 

 

 

 

FAVRILLE, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

   Its:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

   Its:

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PACIFIC CORPORATE CENTER

 

OUTLINE OF EXPANSION PREMISES

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PACIFIC CORPORATE CENTER

 

FIRST AMENDMENT WORK LETTER

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PACIFIC CORPORATE CENTER

 

FIRST AMENDMENT WORK LETTER

 

This First Amendment Work Letter shall set forth the terms and conditions
relating to the construction of the Expansion Premises which shall be referred
to in this First Amendment Work Letter as the “Premises.”  This First Amendment
Work Letter is essentially organized chronologically and addresses the issues of
the construction of the Premises, in sequence, as such issues will arise during
the actual construction of the Premises.  All references in this First Amendment
Work Letter to Sections of “this Amendment” shall mean the relevant portion of
the First Amendment to which this First Amendment Work Letter is attached as
Exhibit B and of which this First Amendment Work Letter forms a part, all
references in this First Amendment Work Letter to Articles or Sections of “this
Lease” shall mean the relevant portions of Articles 1 through 29 of the Amended
and Restated Office Lease being amended by this Amendment, and all references in
this First Amendment Work Letter to Sections of “this Tenant Work Letter” shall
mean the relevant portions of Sections 1 through 5 of this First Amendment Work
Letter.

 

SECTION 1

DELIVERY OF THE PREMISES AND BASE BUILDING

 

In accordance with the TCCs of this Lease and this Amendment, Landlord shall
deliver the Premises and “Base Building,” as that term is defined in Section 8.2
of the Lease, of such Premises to Tenant.  The Base Building shall be in good
condition and working order and shall comply with applicable building codes and
other governmental laws, ordinances and regulations which were enacted prior to
the date of this Amendment to the extent the same would be required to obtain a
certificate of occupancy on an unoccupied basis as of the date Landlord delivers
the Premises and Base Building to Tenant (collectively, the “Code”).  In
connection with, and to the extent consistent with, the foregoing obligation,
Landlord shall address the issues raised by Tenant in that certain  memorandum
prepared by Tenant entitled 10445 PCC Code Compliance Summary and dated
October 21, 2005, under the following headings:  “Accessible Parking,” “Curb
Ramps,” and “Toilet and Bathing Facilities (Including Dressing & Fitting
Rooms).  Tenant shall, except as otherwise set forth in this Lease or in this
Tenant Work Letter, accept the Premises and Base Building from Landlord in their
then existing, “as-is” condition, subject to the terms of this Tenant Work
Letter, subject only to punchlist items and Landlord’s obligations set forth in
Article 7 of this Lease, including, without limitation, Landlord’s obligation to
maintain in accordance with Section 7.1 of the Lease the Building Structure.

 

SECTION 2

TENANT IMPROVEMENTS

 

2.1                                 Improvement Allowance.  Tenant shall be
entitled to a one-time improvement allowance (the “Improvement Allowance”) in
the amount of One Million Two Hundred

 

1

--------------------------------------------------------------------------------


 

Thousand and No/100 Dollars ($1,200,000.00) for the costs relating to the
initial design and construction of Tenant’s improvements and certain additional
costs, all of which are set forth in Section 2.2.1, below, as “Improvement
Allowance Items” (the “Tenant Improvements”) and Landlord and Tenant hereby
acknowledges and agree that all such Tenant Improvements shall, upon completion
of the same, be and become a part of the Premises and the property of Landlord. 
In no event shall Landlord be obligated to make disbursements pursuant to this
Tenant Work Letter in a total amount which exceeds the Improvement Allowance.

 

2.2                                 Disbursement of the Improvement Allowance.

 

2.2.1                        Improvement Allowance Items.  Except as otherwise
set forth in this Tenant Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) for costs related to the construction of the
Tenant Improvements and for the following items and costs (collectively the
“Improvement Allowance Items”):

 

2.2.1.1               Payment of the fees of the “Architect” and the
“Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter;

 

2.2.1.2               The payment of plan check, permit and license fees
relating to construction of the Tenant Improvements, and the cost of installing
and purchasing Tenant’s voice and data cabling (the Tenant Improvements
Allowance Items set forth in Section 2.2.1.1, above, and in this
Section 2.2.1.2, shall, collectively, be known as the “Soft Costs”);

 

2.2.1.3               The cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions;

 

2.2.1.4               The cost of any changes in the Base Building when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

 

2.2.1.5               The cost of any changes to the Construction Drawings or
Tenant Improvements required by Code;

 

2.2.1.6               The cost of the “Coordination Fee,” as that term is
defined in Section 4.2.2 of this Tenant Work Letter; and

 

2.2.1.7               All other costs required or allowed by the terms of this
Tenant Work Letter to be expended by Landlord in connection with the
construction of the Tenant Improvements.

 

2.2.2                        Other Terms.  Landlord shall only be obligated to
make disbursements from the Improvement Allowance to the extent costs are
incurred by Tenant for Improvement Allowance Items.  All Improvement Allowance
Items for which the Improvement Allowance has been used shall be deemed
Landlord’s property under the terms of this Lease.

 

2

--------------------------------------------------------------------------------


 

2.3                                 Standard Tenant Improvement Package. 
Landlord has established specifications (the “Building Standard Tenant
Improvements”) for the Building standard components to be used in the
construction of the Tenant Improvements in the office areas of the Premises,
which Building Standard Tenant Improvements are set forth on Schedule 1,
attached hereto.  The quality of Tenant Improvements shall be equal to or of
greater quality than the quality of the Building Standard Tenant Improvements.

 

2.4                                 Removal of Above Building Standard Tenant
Improvements.  “Above Standard Tenant Improvements” shall mean (a) any part of
the Tenant Improvements which do not constitute Building Standard Tenant
Improvements; and (b) a configuration of the Tenant Improvements which is not
usual and customary for either normal occupancy or generic wet/dry lab space. 
Landlord may require that Tenant, upon the expiration or any earlier termination
of this Lease, remove any Above Standard Tenant Improvements in the lab portion
of the Premises identified by Landlord concurrently with Landlord’s review and
approval of the Approved Working Drawings to the extent such Tenant Improvements
are unique and particular to Tenant vis-à-vis generic wet/dry lab space
(collectively, the “Extraordinary Alterations”), and to repair any damage to the
Premises and Building caused by such removal (reasonable wear and tear
excepted); provided, however, if Landlord, in its approval of any Above Standard
Tenant Improvements, fails to address the removal requirement with regard to
particular Above Standard Tenant Improvements, Landlord shall be deemed to have
agreed to waive the removal requirement with regard to such particular Above
Standard Tenant Improvements; provided further, however, in no event shall
identified Extraordinary Alterations include improvements which are industry
standard improvements in research and development wet labs.

 

SECTION 3

CONSTRUCTION DRAWINGS

 

3.1                                 Selection of Architect/Construction
Drawings.  Tenant shall retain an architect/space planner selected by Tenant,
subject to Landlord’s reasonable approval (the “Architect”) to prepare the
“Construction Drawings,” as that term is defined in this Section 3.1.  Tenant
shall retain the engineering consultants selected by Tenant, subject to
Landlord’s reasonable approval (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, life safety, and sprinkler work in the Premises, which work is
not part of the Base Building.  Landlord shall approve or disapprove of Tenant’s
proposed Architect or Engineers, as the case may be, within five (5) business
days following Tenant’s submission of the name(s) of Tenant’s proposed
Architects or Engineers, respectively, together with all documentation and other
information reasonably required by Landlord.  The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be known collectively as
the “Construction Drawings.”  All Construction Drawings shall comply with the
drawing format and specifications determined by Landlord, and shall be subject
to Landlord’s approval, which approval shall not be unreasonably withheld. 
Tenant and Architect shall verify, in the field, the dimensions and conditions
as shown on the relevant portions of the base building plans, and Tenant and
Architect shall be solely responsible for the same, and Landlord shall have no
responsibility in connection therewith.  Landlord’s review of the Construction
Drawings as set forth in this Section 3, shall be for its sole purpose and shall
not imply Landlord’s review of the same, or obligate Landlord to review the
same, for

 

3

--------------------------------------------------------------------------------


 

quality, design, Code compliance or other like matters.  Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers, and consultants, Landlord shall have no
liability whatsoever in connection therewith and shall not be responsible for
any omissions or errors contained in the Construction Drawings, and Tenant’s
waiver and indemnity set forth in this Lease shall specifically apply to the
Construction Drawings.

 

3.2                                 Final Space Plan.  Tenant shall supply
Landlord with four (4) copies signed by Tenant of its final space plan for the
Premises before any architectural working drawings or engineering drawings have
been commenced.  The final space plan (the “Final Space Plan”) shall include a
layout and designation of all offices, rooms and other partitioning, their
intended use, and equipment to be contained therein.  Landlord may request
clarification or more specific drawings for special use items not included in
the Final Space Plan.  Landlord shall, within ten (10) business days after
Landlord’s receipt of the Final Space Plan, (i) approve the Final Space Plan,
(ii) approve the Final Space Plan subject to specified conditions to be complied
with when the Final Working Drawings are submitted by Tenant to Landlord, or
(iii) disapprove the Final Space Plan and return the same to Tenant with
detailed requested revisions.  If Landlord disapproves the Final Space Plan,
Tenant shall resubmit the Final Space Plan to Landlord, and Landlord shall
approve or disapprove of the resubmitted Final Space Plan, based upon the
criteria set forth in this Section 3.2 (except that Landlord’s disapproval of
the Final Space Plan, as resubmitted, shall be final), within five (5) business
days after Landlord receives such resubmitted Final Space Plan.  If Tenant is so
advised, Tenant shall promptly cause the Final Space Plan to be revised to
correct any deficiencies or other matters Landlord may reasonably require.

 

3.3                                 Final Working Drawings.  After the Final
Space Plan has been approved by Landlord, Tenant shall supply the Engineers with
a complete listing of standard and non-standard equipment and specifications,
including, without limitation, B.T.U. calculations, electrical requirements and
special electrical receptacle requirements for the Premises, to enable the
Engineers and the Architect to complete the “Final Working Drawings” (as that
term is defined below) in the manner as set forth below.  Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile architectural,
structural, mechanical, electrical and plumbing working drawings in a form which
is complete to allow subcontractors to bid on the work and to obtain all
applicable permits (which may be done by subspecialty if such subspecialty will
be separately permitted by the City) (collectively, the “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval. 
Tenant shall supply Landlord with four (4) copies signed by Tenant of such Final
Working Drawings.  Landlord shall, within ten (10) business days after
Landlord’s receipt of the Final Working

 

4

--------------------------------------------------------------------------------


 

Drawings, (i) approve the Final Working Drawings, (ii) approve the Final Working
Drawings subject to specified conditions to be satisfied by Tenant prior to
submitting the Approved Working Drawings for permits as set forth in
Section 3.4, below, or (iii) disapprove the Final Working Drawings and return
the same to Tenant with detailed requested revisions.  If Landlord disapproves
the Final Working Drawings, Tenant shall resubmit the Final Working Drawings to
Landlord, and Landlord shall approve or disapprove of the resubmitted Final
Working Drawings (except that Landlord’s disapproval of the Final Working
Drawings, as resubmitted, shall be final), within five (5) business days after
Landlord receives such resubmitted Final Working Drawings.  If Tenant is so
advised, Tenant shall immediately revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith.  In addition, if the Final Working Drawings or any amendment thereof
or supplement thereto shall require alterations in the Base Building (as
contrasted with the Tenant Improvements), and if Landlord in its sole and
exclusive discretion agrees to any such alterations, and notifies Tenant of the
need and cost for such alterations, then Tenant shall pay, at its sole cost and
expense, the cost of such required changes upon receipt of bills therefor.

 

3.4                                 Approved Working Drawings.  Notwithstanding
anything in this Tenant Work Letter to the contrary, Tenant shall not commence
(or allow the commencement of) the construction of the Tenant Improvements until
the Final Working Drawings are approved in writing by Landlord (the “Approved
Working Drawings”).  After approval by Landlord of the Final Working Drawings,
Tenant may submit the same to the appropriate municipal authorities for all
applicable building permits.  Tenant hereby agrees that neither Landlord nor
Landlord’s consultants shall be responsible for obtaining any building permit or
certificate of occupancy for the Premises and that obtaining the same shall be
Tenant’s responsibility; provided, however, that Landlord shall cooperate with
Tenant in executing permit applications and performing other ministerial acts
reasonably necessary to enable Tenant to obtain any such permit or certificate
of occupancy.  Subject to the terms of Section 4.2.1, below, no changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
unreasonably withheld.

 

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1                                 The Contractor.  Tenant shall select,
subject to Landlord’s reasonable approval, three (3) licensed general
contractors (the “Bidding Contractors”) to bid on the construction of the Tenant
Improvements.  Following such selection, Tenant shall solicit bids from the
Bidding Contractors and, following such bidding process, shall select which
Bidding Contractor shall be the contractor to construct the Tenant Improvements
(the “Contractor”).  Landlord shall independently retain the Contractor to
construct the Tenant Improvements in accordance with the Approved Working
Drawings.  All subcontractors, materialmen and suppliers are subject to Tenant’s
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed.

 

4.2                                 Construction of Tenant Improvements by
Contractor under the Supervision of Landlord and Tenant.

 

4.2.1                        Construction Contract; Over-Allowance Amount. 
Landlord and Tenant shall jointly negotiate and prepare the form of the
construction contract (the “Contract”) to be executed by and between Landlord
and the Contractor.  Notwithstanding the foregoing, the Contract shall expressly
state that all “change orders” which (x) involve the expenditure of more than
$25,000.00 in the aggregate; (y) adversely affect the systems and equipment of
the Building or the Building Structure, or (z) adversely affect the exterior
appearance of the Building, must be approved in advance by Landlord and Tenant
in writing.  Prior to the commencement of the

 

5

--------------------------------------------------------------------------------


 

construction of the Tenant Improvements, and after Tenant has accepted all bids
for the Tenant Improvements, Landlord shall submit to Tenant, for Tenant’s
review and approval, a detailed breakdown, by trade, of the final costs to be
incurred or which have been incurred, as set forth more particularly in Sections
2.2.1.1 through 2.2.1.7, above, in connection with the design and construction
of the Tenant Improvements, which costs form a basis for the amount of the
Contract (the “Final Costs”).  Prior to the commencement of construction of the
Tenant Improvements, Tenant and Landlord shall identify the amount (the
“Over-Allowance Amount”) equal to the difference between the amount of the Final
Costs and the Improvement Allowance (less any portion thereof already disbursed
by Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Improvements).  To the extent there
exists an Over-Allowance Amount, then following Landlord’s disbursement of
ninety percent (90%) of the Improvement Allowance to the Contractor (i.e., all
of such Improvement Allowance minus a ten percent (10%) retention (the “Final
Retention”) which Final Retention shall only be disbursed by Landlord to the
Contractor following the completion of the Tenant Improvements and in accordance
with the terms of the Contract), Tenant shall, at Tenant’s sole cost, pay to
Contractor an amount equal to the total amount then due and owing to the
Contractor (other than any corresponding Final Retention which shall be paid
concurrently with Landlord’s payment of its portion of the Final Retention to
the Contractor), and such payment by Tenant shall be a condition to Landlord’s
obligation to pay the Final Retention.  In no event shall any delays resulting
from any failure by Tenant to pay any such amount be deemed to be a Landlord
Caused Delay (as that term is defined in Section 5.1, below).  In the event
that, after the Final Costs have been determined, any revisions, changes, or
substitutions shall be made to the Construction Drawings or the Tenant
Improvements, any additional costs which arise in connection with such
revisions, changes or substitutions or any other additional costs shall be
deemed to be an addition to the Over-Allowance Amount.

 

4.2.2                        Supervision of Contractor.  Landlord and Tenant
shall jointly supervise the construction of the Tenant Improvements by
Contractor.  Landlord and Tenant shall mutually cooperate with each other in all
phases of such supervision in order to for the Tenant Improvements to be
completed in a timely manner in accordance with the Approved Working Drawings. 
Notwithstanding such joint supervision, Tenant shall pay a construction
supervision and management fee (the “Landlord Supervision Fee”) to Landlord in
an amount equal to the product of (A) one percent (1%), and (B) the hard costs
incurred with the Improvement Allowance Items identified in Sections 2.2.1.3 –
2.2.1.5 (whether paid for via the Improvement Allowance or as an Over-Allowance
Amount, which Landlord Supervision Fee shall be for services relating to the
coordination of the construction of the Tenant Improvements.

 

4.2.3                        Contractor’s Warranties and Guaranties.  Landlord
hereby assigns to Tenant all warranties and guaranties by Contractor relating to
the Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements and
which claims are covered by such warranties.

 

4.2.4                        Indemnity.  Tenant’s indemnity of Landlord as set
forth in this Lease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities incurred by Landlord Parties and related in
any way to any act or omission of Tenant or Tenant’s Architect at the Project;
provided, however, that the foregoing indemnity shall not apply to the extent of
Landlord’s gross negligence or willful misconduct.

 

6

--------------------------------------------------------------------------------


 

4.2.5                        Requirements of Contractor.  The Contractor shall
guarantee to Landlord and for the benefit of Tenant that the portion of the
Tenant Improvements for which it is responsible shall be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion thereof, and that the Contractor shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the later to occur of (i) completion of the work performed by such
contractor or subcontractors and (ii) the Lease Commencement Date.  The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with such removal or replacement of
all or any part of the Tenant Improvements, and/or the Building and/or common
areas that may be damaged or disturbed thereby.  All such warranties or
guarantees as to materials or workmanship of or with respect to the Tenant
Improvements shall be contained in the Contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of
both Landlord and Tenant, as their respective interests may appear, and may be
directly enforced by either.  Landlord covenants to give to Tenant any
assignment or other assurances which may be necessary to effect such right of
direct enforcement.

 

4.2.6                        Insurance Requirements.

 

4.2.6.1               General Coverages.  Contractor and all subcontractors
shall carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant as set forth in this Lease.

 

4.2.6.2               Special Coverages.  “Builder’s All Risk” insurance in an
amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to this Lease immediately upon completion thereof.  Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord including, but not limited to, the
requirement that all Contractor and all subcontractors shall carry excess
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than $500,000 per incident, $1,000,000 in aggregate, and in
form and with companies as are required to be carried by Tenant as set forth in
this Lease.

 

4.2.6.3               General Terms.  Certificates for all insurance carried
pursuant to this Section 4.2.6.3 shall be delivered to Landlord and Tenant
before the commencement of construction of the Tenant Improvements and before
the Contractor’s equipment is moved onto the site.  All such policies of
insurance must contain a provision that the company writing said policy will
give Landlord and Tenant thirty (30) days prior written notice of any
cancellation or lapse of the effective date or any reduction in the amounts of
such insurance.  In the event that the Tenant Improvements are damaged by any
cause during the course of the construction thereof, Landlord shall immediately
repair the same.  Landlord shall use commercially reasonable efforts to ensure
that Contractor and all subcontractors maintain all of the foregoing insurance
coverage in force until the Tenant Improvements are fully completed and accepted
by Tenant, except for any Products and Completed Operation Coverage insurance,
which is to be maintained for ten (10) years following completion of the work
and acceptance by Landlord and

 

7

--------------------------------------------------------------------------------


 

Tenant.  All policies carried under this Section 4.2.6.3 shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant’s
Agents.  Landlord shall use commercially reasonable efforts to ensure that all
insurance, except Workers’ Compensation, maintained by Contractor and all
subcontractors shall preclude subrogation claims by the insurer against anyone
insured thereunder.  Such insurance shall provide that it is primary insurance
as respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder.  The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under Section 4.2.4 of this Tenant Work
Letter.

 

4.2.7                        Governmental Compliance.  The Tenant Improvements
shall comply in all respects with the following:  (i) the Code and other state,
federal, city or quasi-governmental laws, codes, ordinances and regulations, as
each may apply according to the rulings of the controlling public official,
agent or other person; (ii) applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters) and the National
Electrical Code; and (iii) building material manufacturer’s specifications.

 

4.2.8                        Inspection.  Landlord and Tenant shall each have
the right to inspect the Tenant Improvements at all times, provided however,
that Landlord’s or Tenant’s failure to inspect the Tenant Improvements shall in
no event constitute a waiver of any of Landlord’s or Tenant’s, respectively,
rights hereunder nor shall any such inspection of the Tenant Improvements
constitute either party’s approval of the same.  Should either party disapprove
any portion of the Tenant Improvements based on the failure of the Tenant
Improvements to conform to the Final Working Drawings, the disapproving party
shall notify the other in writing of such disapproval and shall specify the
items disapproved.  Any defects or deviations in, and/or such disapproval of,
the Tenant Improvements shall be rectified by Landlord.

 

4.2.9                        Meetings.  Commencing upon Tenant’s selection of
the Contractor and Architect, Landlord and Tenant shall hold regular meetings at
a reasonable time (but in no event to be required more often than weekly), with
the Architect and the Contractor (or their agents) regarding the progress of the
preparation of Construction Drawings and the construction of the Tenant
Improvements, which meetings shall be held at a location reasonably designated
by Tenant or, in Landlord’s discretion, at the Premises.  In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord.  One such meeting each month shall include the review of
Contractor’s current request for payment.

 

4.3                                 Notice of Completion; Copy of Record Set of
Plans.  Within ten (10) days after completion of construction of the Tenant
Improvements, Landlord shall cause a Notice of Completion to be recorded in the
office of the Recorder of the county in which the Building is located in
accordance with Section 3093 of the Civil Code of the State of California or any
successor statute, and shall furnish a copy thereof to Tenant upon such
recordation.  If Landlord fails to do so, Tenant may execute and file the same
on behalf of Landlord as Landlord’s agent for such purpose, at Landlord’s sole
cost and expense.  At the conclusion of construction, (i) Landlord and Tenant
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of as-built drawings are true and correct, which
certification shall survive the expiration or

 

8

--------------------------------------------------------------------------------


 

termination of this Lease, and (C) to deliver to Landlord and Tenant two
(2) sets of copies of such record set of drawings within ninety (90) days
following issuance of a certificate of occupancy for the Premises, and
(ii) Landlord shall deliver to Tenant a copy, bound in a binder (with an index),
of all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

 

4.4                                 Cooperation and Joint Efforts.  Landlord and
Tenant hereby acknowledge that the design and construction of the Tenant
Improvements will require both of Landlord and Tenant to mutually cooperate in
good faith, using diligent and commercially reasonable efforts to reach
agreement or otherwise cooperate in connection with a significant amount of
design and construction milestones and action items, only the most significant
of which milestones and items are specifically addressed in this Tenant Work
Letter.  Landlord and Tenant each hereby commit to so cooperate in good faith,
and to use such diligent and commercially reasonable efforts.  Such cooperative
efforts shall include the parties’ prompt sharing of information with regard to
municipal or local planning group meetings which may affect the construction of
the Tenant Improvements so as to provide all relevant parties an opportunity to
attend the same.

 

SECTION 5

 

LANDLORD CAUSED DELAY

 

5.1                                 Landlord Caused Delays.  If there shall be a
delay or there are delays in the “Substantial Completion of the Tenant
Improvements” (as that term is defined in Section 5.4, below) due to a “Landlord
Caused Delay,” then Tenant shall be entitled to the “Substantial Completion Rent
Abatement” as more particularly set forth in Section 5.3, below.  As used in
this Tenant Work Letter, “Landlord Caused Delay” shall mean actual delays to the
extent resulting from the acts or omissions of Landlord including, but not
limited to (i) failure of Landlord to timely approve or disapprove any
Construction Drawings; (ii) material and unreasonable interference by Landlord,
its agents, employees or contractors with the Substantial Completion of the
Tenant Improvements and which objectively preclude or delay the construction of
tenant improvements in the Building by any person, which interference relates to
access by Tenant, or the Contractor to the Building or any Building facilities
(including loading docks and freight elevators) or service (including temporary
power and parking areas as provided herein) during normal construction hours, or
the use thereof during normal construction hours; (iii) delays due to the acts
or failures to act of Landlord, its agents, employees or contractors including
without limitation any such acts or failures to act with respect to payment of
the Improvement Allowance.

 

5.2                                 Determination of a Landlord Caused Delay. 
If Tenant contends that a Landlord Caused Delay has occurred, Tenant shall
immediately notify Landlord in writing (the “Delay Notice”) of the event that
constitutes such Landlord Caused Delay.  If such action, inaction or
circumstance qualifies as a Landlord Caused Delay, then a Landlord Caused Delay
shall be deemed to have occurred commencing on the date such action, inaction or
circumstance first occurred, and ending on the date such delay ends.  Each day
during such period shall be referred to herein as a “Landlord Delay Day;”
provided, however, to the extent Tenant is aware (or using commercially
reasonable due diligence, should be aware) of an event that otherwise
constitutes a Landlord Caused Delay and fails to immediately provide a Delay
Notice to

 

9

--------------------------------------------------------------------------------


 

Landlord, then the number of Landlord Delay Days shall be reduced by the number
of calendar days occurring during the period commencing on the date when Tenant
became aware (or using commercially reasonable due diligence, should have become
aware) of such event and the date upon which Tenant actually provides a Delay
Notice to Landlord in connection with the same.

 

5.3                                 Substantial Completion Rent Abatement.  In
the event a Landlord Delay shall be determined to have occurred as set forth in
Section 5.2, above, then commencing on the Expansion Commencement Date, and
continuing for each Landlord Delay Day (such period, the “Substantial
Commencement Rent Abatement Period”), Tenant shall receive a day-for-day
abatement of the Base Rent otherwise attributable to the 10445 Premises (as
opposed to the 10421 Premises) (the “Substantial Completion Rent Abatement”) for
each Landlord Delay Day.

 

5.4                                 Definition of Substantial Completion of the
Tenant Improvements.  For purposes of this Section 5, “Substantial Completion of
the Tenant Improvements” shall mean completion of construction of the Tenant
Improvements in the Premises pursuant to the Approved Working Drawings as
evidenced by a Certificate of Completion from the Architect, with the exception
of any punch list items and any tenant fixtures, work-stations, built-in
furniture, or equipment to be installed by Tenant or under the supervision of
Contractor.

 

SECTION 6

MISCELLANEOUS

 

6.1                                 Tenant’s Representative.  Tenant has
designated Richard Murawski and Tamara Seymour as its representatives with
respect to the matters set forth in this Tenant Work Letter, each of whom shall
have full authority and responsibility to act on behalf of the Tenant as
required in this Tenant Work Letter.

 

6.2                                 Landlord’s Representative.  Landlord has
designated Jim Edwards as its sole representatives with respect to the matters
set forth in this Tenant Work Letter, who, until further notice to Tenant, shall
have full authority and responsibility to act on behalf of the Landlord as
required in this Tenant Work Letter.

 

6.3                                 Time of the Essence in This Tenant Work
Letter.  Unless otherwise indicated, all references herein to a “number of days”
shall mean and refer to calendar days.  If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until the document is approved by Landlord.

 

6.4                                 Tenant’s Lease Default.  Notwithstanding any
provision to the contrary contained in this Lease, if an economic or material
default (after applicable notice and cure periods, if any) as described in the
Lease or this Tenant Work Letter has occurred at any time on or before the
substantial completion of the Tenant Improvements, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to this Lease, Landlord
shall have the right to withhold payment of all or any portion of the
Improvement Allowance(in which case, Tenant shall be responsible for any delay
in the substantial completion of the Premises caused thereby),

 

10

--------------------------------------------------------------------------------


 

and (ii) all other obligations of Landlord under the terms of this Tenant Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of this Lease (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Premises caused by such inaction by
Landlord).

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

BUILDING STANDARD TENANT IMPROVEMENTS

 

[ATTACHED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

BASE RENT FOR THE PREMISES PRIOR TO FEBRUARY 1, 2007

 

1.                                       Original Premises.

 

Period
During
Lease Term

 

Annualized
Base Rent

 

Monthly
Installment
of Base Rent

 

 

 

 

 

 

 

Effective Date – January 31, 2006

 

$

1,657,455.84

 

$

138,121.32

 

 

 

 

 

 

 

February 1, 2006 – August 31, 2006.*

 

$

1,830,219.24

*

$

152,518.27

*

 

 

 

 

 

 

September 1, 2006 – January 31, 2007.

 

$

1,892,683.92

 

$

157,723.66

 

 

--------------------------------------------------------------------------------

*                                         Provided that the Original Tenant,
Affiliate or Permitted Assignee is not then in default of this Lease (after
expiration of any applicable notice and cure periods), then the Original Tenant,
Affiliate or Permitted Assignee shall have no obligation to pay the Base Rent
otherwise attributable to Original Premises during the month of July 2006.

 

2.                                       First Expansion Premises.

 

Period
During
Lease Term

 

Annualized
Base Rent

 

Monthly
Installment
of Base Rent

 

Approximate Monthly
Rental Rate
per Rentable
Square Foot

 

 

 

 

 

 

 

 

 

Effective Date – July 31, 2006

 

$

157,101.96

 

$

13,091.83

 

$

0.9360

 

 

 

 

 

 

 

 

 

August 1, 2006 –January 31, 2007

 

$

163,386.00

 

$

13,615.50

 

$

0.9734

 

 

3.                                       Third Expansion Premises.

 

Period
During
Lease Term

 

Annualized
Base Rent

 

Monthly
Installment
of Base Rent

 

Approximate Monthly
Rental Rate
per Rentable
Square Foot

 

 

 

 

 

 

 

 

 

Effective Date – July 31, 2006

 

$

162,000.00

 

$

13,500.00

 

$

0.781

 

 

 

 

 

 

 

 

 

August 1, 2006 –January 31, 2007

 

$

167,670.00

 

$

13,972.50

 

$

0.808

 

 

Effective as of February 1, 2007, the Base Rent applicable to the entire
Premises shall be as more particularly set forth in Section 4 of the Summary of
this Lease.

 

1

--------------------------------------------------------------------------------

 